Case 2:15-cv-00201-SMJ   ECF No. 422-28   filed 01/28/20   PageID.23675 Page 1 of 250




        Evaluation of the Sources, Fate, and Transport of
        Polychlorinated Biphenyls (PCBs) and
        Other Substances in the Spokane River Watershed


        Prepared by




        Kurt Herman, M.Eng., P.G.


        Prepared for
        Monsanto Company, Solutia, Inc., and Pharmacia LLC


        November 14, 2019




                                                   Dec GMV Re: Opposition to Pl MILs 001189
Case 2:15-cv-00201-SMJ                      ECF No. 422-28                filed 01/28/20           PageID.23676 Page 2 of 250

Table of Contents

                                                                                                                                           Page


Introduction .................................................................................................................................. I-1

1          Spokane River Watershed Setting ...................................................................................... 1
           1.1   Geographic Description .......................................................................................... 1
           1.2   River Characteristics ............................................................................................... 1
           1.3   River Conditions: Past and Present ........................................................................ 3
                 1.3.1 The City of Spokane repeatedly ignored orders to prevent raw sewage from
                         entering the Spokane River. ....................................................................... 3
                 1.3.2 Other non-PCB substances are present in the river at levels that exceed
                         government screening levels. ..................................................................... 4
           1.4   City of Spokane Sewer System ................................................................................ 7

2          PCBs were formerly manufactured as a product and continue to be produced as a
           byproduct. ........................................................................................................................... 9
           2.1   Product PCBs were manufactured as a bulk industrial chemical starting in the
                 1900s. ...................................................................................................................... 9
                 2.1.1 Properties of Product PCBs ......................................................................... 9
                 2.1.2 PCB Manufacture ........................................................................................ 9
                 2.1.3 Product PCB Uses ...................................................................................... 12
                 2.1.4 PCB Congeners .......................................................................................... 13
                 2.1.5 PCB Regulations ........................................................................................ 14
           2.2   Byproduct PCBs ..................................................................................................... 14
                 2.2.1 Formation of Byproduct PCBs ................................................................... 14
                 2.2.2 Products Containing Byproduct PCBs ....................................................... 18
                 2.2.3 Regulation of Byproduct PCBs .................................................................. 18
                 2.2.4 PCB Congeners Strongly Indicative of Byproduct PCBs ............................ 18

3          The Fate and Transport of PCBs in the Environment ....................................................... 22
           3.1    The scientific understanding of PCB fate and transport developed gradually over
                  time. ...................................................................................................................... 23
           3.2    The ability to accurately identify and quantify PCBs in the environment continues
                  to develop. ............................................................................................................ 25

4          PCB levels in the Spokane River are below regulatory levels, have declined, and are
           expected to continue declining. ....................................................................................... 26
           4.1    PCB Mass Loading in the Spokane River ............................................................... 26
                  4.1.1 Upstream loads and industrial discharges account for the vast majority of
                         PCBs in the Spokane River as it flows past the City. ................................. 26


                                                                                                                                                  i

                                                                                         Dec GMV Re: Opposition to Pl MILs 001190
Case 2:15-cv-00201-SMJ                ECF No. 422-28                filed 01/28/20           PageID.23677 Page 3 of 250
                 4.1.2 The PCBs found in the river are accounted for by known discharges and
                        upstream sources...................................................................................... 26
      4.2        PCB levels in the Spokane River are below regulatory levels. .............................. 30
                 4.2.1 PCB levels in the Spokane River are below the Washington State and US
                        EPA water quality criteria. ........................................................................ 30
                 4.2.2 The vast majority of Spokane River sediments are not impacted by
                        PCBs........................................................................................................... 32
      4.3        The amount of metals and raw sewage discharged to the Spokane River vastly
                 outweighs the low levels of PCBs. ........................................................................ 33
      4.4        Environmental levels of PCBs have been declining over time.............................. 36
                 4.4.1 Global Trends in Emissions ....................................................................... 36
                 4.4.2 PCB Degradation Processes ...................................................................... 36
                 4.4.3 PCB concentrations have declined in the Spokane River environment. .. 37

5     The City of Spokane's actions demonstrate that PCBs in the river are not a problem. ... 39
      5.1    The City continues to knowingly buy and use PCB-containing products that are
             released into the environment. ............................................................................ 39
      5.2    The City continues to spread PCB-containing solid waste onto farmland, knowing
             that some of those PCBs may end up in the river. ............................................... 41
      5.3    The City has failed to prevent others from using and discharging PCBs. ............. 42
      5.4    The levels of PCBs discharged from the City's MS4 do not cause exceedances of
             water quality criteria for PCBs in the river. .......................................................... 44
      5.5    City stormwater projects are general stormwater improvements, not specific to
             PCBs....................................................................................................................... 44
             5.5.1 The available stormwater PCB data are too sparse and inadequate to
                     meaningfully inform stormwater improvement projects. ....................... 45
      5.6    City sewer upgrades are for the purposes of complying with orders to eliminate
             discharges of raw sewage to the river and to comply with the DO TMDL, and were
             planned and performed without mention of PCBs and before PCBs were
             detected. ............................................................................................................... 46

6     Sources of PCBs Found in the Spokane River Watershed ................................................ 48
      6.1    The sources of PCBs in the Spokane River directly confirmed by data are
             predominantly from fire safety product PCBs and byproduct PCBs. ................... 48
             6.1.1 Product PCBs Sources (Closed and Semi-closed) ...................................... 48
             6.1.2 Byproduct PCB Sources ............................................................................. 50
                     6.1.2.1 Byproduct PCB Congener Data ................................................... 50
                     6.1.2.2 Byproduct PCB Loads in the Spokane River ............................... 52
                     6.1.2.3 IEP Discharges of Byproduct PCBs .............................................. 54
                     6.1.2.4 Byproduct PCBs are still a significant source that is potentially
                                   increasing in magnitude. ............................................................ 57
             6.1.3 There is no evidence that landfills are a source of PCBs to the river. ...... 57
      6.2    Hypothetical open use contributions of PCBs to the river today are negligible at
             most. ..................................................................................................................... 57


                                                                                                                                         ii

                                                                                  Dec GMV Re: Opposition to Pl MILs 001191
Case 2:15-cv-00201-SMJ                      ECF No. 422-28                filed 01/28/20           PageID.23678 Page 4 of 250
           6.3        Fish hatcheries are an ongoing source of PCBs to the river and likely include
                      internationally sourced PCBs. ............................................................................... 59

7          Rebuttal............................................................................................................................. 61
           7.1   Overall Rebuttal Points ......................................................................................... 61
           7.2   Rebuttal to Dr. Trapp and Mr. Bowdan ................................................................ 61
           7.3   Rebuttal to Dr. Dilks .............................................................................................. 62
           7.4   Rebuttal to Mr. Coghlan ....................................................................................... 62
           7.5   Rebuttal to Dr. Carpenter ..................................................................................... 64

References .................................................................................................................................... 66


Attachment 1                     Curriculum Vitae and Testimony Experience of Kurt Herman, M.Eng., P.G.
Attachment 2                     Summary of PCB Studies and Data in the Spokane River Watershed
Attachment 3                     Background on Byproduct PCBs
Attachment 4                     PCB Data Availability Tables
Attachment 5                     Upland PCB Sites in the Spokane River Watershed




                                                                                                                                                 iii

                                                                                        Dec GMV Re: Opposition to Pl MILs 001192
Case 2:15-cv-00201-SMJ         ECF No. 422-28      filed 01/28/20    PageID.23679 Page 5 of 250

List of Tables

Table 2.1       Global PCB Production

Table 2.2       Chemicals Identified in the 1980s with a High Potential to Generate Byproduct PCBs
                During Their Production, as Determined by US EPA

Table 2.3       PCB Congeners That Are Strongly Indicative of Byproduct PCB Sources

Table 4.1       Summary of Discharger PCB Mass Loadings and PCB Loadings in the Spokane River Based
                on the 2014 Low-flow Synoptic Survey Sampling

Table 4.2       Summary of Task Force-measured Spokane River Water Column PCB Concentrations

Table 4.3       PCB Degradation Half-lives by Number of Chlorine Atoms in Air and Soil/Sediment

Table 5.1       PCB-containing Products Purchased and Used by the City of Spokane

Table 5.2       PCB Sampling Results for Riverside WWTP Biosolids

Table 5.3       Byproduct PCBs Discharged from the City of Spokane MS4 (2007)

Table 5.4       Byproduct PCBs Discharged from the Riverside WWTP (2014)

Table 6.1       Task Force Sample Locations and Byproduct PCB Sample Concentrations

Table 6.2       Summary of Samples of Inland Empire Paper Company's Effluent


All Tables are embedded in the text.




                                                                                                        iv

                                                             Dec GMV Re: Opposition to Pl MILs 001193
Case 2:15-cv-00201-SMJ         ECF No. 422-28       filed 01/28/20   PageID.23680 Page 6 of 250

List of Charts

Chart 1.1       Long-term Spokane River Monthly Flow Rates (Arithmetic Mean) at "Spokane River at
                Spokane" Gage (Monroe Street)

Chart 1.2       Raw Sewage Discharged from the City of Spokane Gathering Behind a Log in the Spokane
                River

Chart 1.3       Image of Raw Sewage Entering the Spokane River

Chart 2.1       Congeners Associated with Various Byproduct PCB Processes

Chart 3.1       PCB Peer-reviewed Literature Articles (1950-2015)

Chart 4.1       Spokane River Mass Loading, Low Flows Only (2014 Synoptic Survey)

Chart 4.2       Mean PCB Concentration at Each River Station Reported in Table 4.2

Chart 4.3       Annual River Loading of Sewage, Metals, Phosphorus, and Total PCBs to the Spokane River

Chart 4.4       Mean Lead Concentration at Each River Station for Which Data Were Reported for Recent
                Years

Chart 4.5       Mean Zinc Concentration at Each River Station for Which Data Were Reported for Recent
                Years

Chart 4.6       Temporal Trend in Age-dated PCB Concentrations in Sediment Cores, Upper Lake Spokane
                (Upper Panel) and Lower Lake Spokane (Lower Panel)

Chart 5.1       Riverside WWTP Biosolids Application Locations in and near the Spokane River Watershed

Chart 6.1       Detection Frequency of Example Byproduct PCB Congeners Detected in Discharges to the
                Spokane River

Chart 6.2       Detection Frequency of Example Byproduct PCB Congeners Detected in the Spokane River

Chart 6.3       Fish Movement in the Spokane River Watershed


All Charts are embedded in the text.




                                                                                                         v

                                                              Dec GMV Re: Opposition to Pl MILs 001194
Case 2:15-cv-00201-SMJ         ECF No. 422-28        filed 01/28/20   PageID.23681 Page 7 of 250

List of Figures

Figure 1        Spokane River Watershed

Figure 2        303(d) Impaired Waters for Non-PCBs – Spokane River Watershed

Figure 3        City of Spokane Stormwater Conveyance Overview

Figure 4        CSO System

Figure 5        Average PCB Concentrations at Task Force Spokane River Stations

Figure 6        Maximum Total PCBs – Sediment Concentrations

Figure 7        SIU Sites

Figure 8        Kaiser Aluminum

Figure 9        GE Spokane Yard Historical Operations

Figure 10       GE Spokane Yard PCB Presence/Remediation

Figure 11       City Parcel Historical Operations

Figure 12       City Parcel Remediation Areas

Figure 13       Spokane Junkyard Superfund Site

Figure 14       PCB 11 Detected in Surface Water



All Figures are appended at the end of the report.




                                                                                                         vi

                                                              Dec GMV Re: Opposition to Pl MILs 001195
Case 2:15-cv-00201-SMJ     ECF No. 422-28      filed 01/28/20    PageID.23682 Page 8 of 250

Abbreviations

AO               Administrative Order
BOD              Biochemical Oxygen Demand
CBOD             Carbonaceous Biochemical Oxygen Demand
CSO              Combined Sewer Overflow
DDT              Dichlorodiphenyltrichloroethane
DO               Dissolved Oxygen
DPRK             Democratic People's Republic of Korea
E&E              Ecology and Environment, Inc.
E-waste          Electronic Waste
FIN              Fishmeal Information Network
GC               Gas Chromatography
GE               General Electric
HSPF             Hydrological Simulation Program – FORTRAN
I&I              Infiltration and Injection
ICWP             Integrated Clean Water Plan
IEP              Inland Empire Paper Company
ITF              Interdepartmental Task Force on PCBs
IUPAC            International Union of Pure and Applied Chemistry
METI             Ministry of Economy, Trade and Industry
MIT              Massachusetts Institute of Technology
MS4              Municipal Separated Storm Sewer System
NIEHS            National Institute of Environmental Health Sciences
NOV              Notice of Violation
NPDES            National Pollutant Discharge Elimination System
PBDE             Polybrominated Diphenyl Ether
PCB              Polychlorinated Biphenyl
PCDD             Polychlorinated Dibenzo-p-dioxin
PCDF             Polychlorinated Dibenzofuran
PCT              Polychlorinated Terphenyl
PHTS             Panel on Hazardous Trace Substances
ppb              Parts Per Billion
ppm              Parts Per Million
ppq              Parts Per Quadrillion
ppt              Parts Per Trillion
Riverside WWTP   Riverside Park Water Reclamation Facility
SIU              Significant Industrial User
SJA              Spokane Junkyard and Associated Properties Superfund Site
SMC              Spokane Metals Company
SVRP             Spokane Valley-Rathdrum Prairie
SWWM             Spokane Wastewater Management Department
Task Force       Spokane River Regional Toxics Task Force
TMDL             Total Maximum Daily Load
TSCA             Toxic Substances Control Act


                                                                                                    vii

                                                         Dec GMV Re: Opposition to Pl MILs 001196
Case 2:15-cv-00201-SMJ   ECF No. 422-28      filed 01/28/20       PageID.23683 Page 9 of 250
TSS            Total Suspended Solids
US EPA         United States Environmental Protection Agency
US FDA         United States Food and Drug Administration
USDA           United States Department of Agriculture
USGS           United States Geological Survey
USSR           Union of Soviet Socialist Republics
WDFW           Washington State Department of Fish and Wildlife
WADOH          Washington Department of Health
WA Ecology     Washington State Department of Ecology
ww             Wet Weight
WWTP           Wastewater Treatment Plant




                                                                                                   viii

                                                        Dec GMV Re: Opposition to Pl MILs 001197
    Case 2:15-cv-00201-SMJ                ECF No. 422-28 filed 01/28/20                    PageID.23684 Page 10 of
                                                       250
Introduction


Qualifications

I am a licensed Professional Geologist in Washington State, and I have earned a Master of Engineering
degree in environmental engineering from the Massachusetts Institute of Technology (MIT)
(Attachment 1). I specialize in evaluating the ways chemicals are released into the environment and their
movement and behavior in the environment after they are released. This specialty field is commonly
referred to as "chemical fate and transport." During my 20+ years of academic and professional experience
in the environmental field, I have worked on many complex urban water bodies and watersheds,1 including
in the Pacific Northwest. My work routinely includes evaluating the sources, fate, and transport of
chemicals using various scientific techniques, such as evaluating the spatial distribution of chemicals in
different environmental media,2 analyzing chemical mass loading, and performing forensic chemistry
analyses. I have published scientific papers and lectured at MIT's environmental engineering graduate
school on these topics. In addition, I have testified about chemical fate and transport and about
polychlorinated biphenyls (PCBs). Attachment 1 provides further information about my educational and
professional experience, including publications within the last 10 years and testimony experience. Gradient
is currently compensated at the rate of $390 per hour for my work on this case, including for the preparation
of this report and any deposition or trial testimony.

Methodology

In order to reach my conclusions, I performed a comprehensive analysis of the Spokane River and the
Spokane River watershed, of sources of chemicals within the watershed, and of the City of Spokane's sewer
system. Specifically, I reviewed prior studies of the Spokane River issued by public agencies, such as the
United States Environmental Protection Agency (US EPA), the United States Geological Survey (USGS),
and the Washington State Department of Ecology (WA Ecology); the Spokane River Regional Toxics Task
Force (referred to as the "Task Force" herein); and the City of Spokane, including studies that evaluated
sewage, phosphorus, metals, dioxin, and PCBs in the river. I visited the Spokane River multiple times and
inspected the City's sewer system and wastewater treatment plant (WWTP). Using multiple public
databases, I identified sites where PCBs were used and sites where PCBs were released to the environment
within the Spokane River watershed. I compiled and analyzed all of the publicly available, relevant data
that I was able to acquire pertaining to the river, the City's sewer system, and sites in the Spokane River
watershed in order to understand:

         The amount and distribution of chemicals in different geographical areas and in different
          environmental media within the Spokane River watershed;
         The mechanisms by which chemicals including PCBs are/were released from sources into the
          watershed; and



1 A "watershed" is a land area that channels rainfall and snowmelt to rivers and streams and eventually to discharge points, such as
the ocean.
2 The term "environmental media" refers to different components of the natural environment, including air, surface water,

groundwater, soil, and biota (animal and plant life).




                                                                                                                                 I-1

                                                                               Dec GMV Re: Opposition to Pl MILs 001198
    Case 2:15-cv-00201-SMJ     ECF No. 422-28 filed 01/28/20 PageID.23685 Page 11 of
                                                250
         The pathways by which chemicals including PCBs are transported from these sources to the
          Spokane River.

I also researched the prevalence of "byproduct"3 PCBs that US EPA, WA Ecology, and the City of Spokane
currently allow to be used in products, as well as the production, use, and global decline of legacy "product"
PCBs over time.

Conclusions

Based upon my qualifications, my review of published studies and documents, and my analyses of the data,
I have reached the following conclusions. I also indicate below which report section corresponds to which
conclusion.

      1. Spokane River water quality has been significantly impacted by sewage, phosphorous, and metals
         (Section 1).
      2. The levels of PCBs in the Spokane River are below applicable regulatory levels (Section 4).
      3. PCBs in the Spokane River that have been confirmed by data are predominantly byproduct PCBs
         and fire safety PCBs (Section 6).
      4. Spokane River fish contain PCBs from byproduct PCB and international sources (Section 6).
      5. PCB levels in the Spokane River have declined and are expected to continue to decline (Section 4).
      6. The City's actions demonstrate that PCBs in the river are not a problem (Section 5).
      7. The levels of PCBs discharged in municipal separated storm sewer system (MS4) stormwater do
         not cause exceedances of water quality criteria in the river. The MS4 permit does not even mention
         PCBs, and the MS4 upgrade projects were required for constituents other than PCBs (Section 5).




3 Byproduct PCBs are PCBs that are produced inadvertently during other industrial or chemical processes. They are sometimes
referred to at "inadvertently generated" PCBs.


                                                                                                                        I-2

                                                                          Dec GMV Re: Opposition to Pl MILs 001199
 Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20            PageID.23686 Page 12 of
                                                250
1       Spokane River Watershed Setting


The geography and hydrology of the Spokane River watershed play an important role in the fate and
transport of chemicals within the river. In the following sections (Sections 1.1 and 1.2), I provide a basic
overview of the river and watershed characteristics that are relevant to the fate and transport of chemicals
within the river. In Section 1.3, I discuss the historical and present-day conditions in the river, including
the role of the City's discharges of untreated raw sewage and the impact caused by the loading of heavy
metals from the Spokane River watershed. Section 1.4 provides a short overview of the current City of
Spokane sewer systems.

1.1     Geographic Description

The Spokane River flows from east to west for 112 miles, from Lake Coeur d'Alene in Idaho to its
confluence with the Columbia River in central Washington (Figure 1). The watershed encompasses
approximately 6,000 square miles in both Washington and Idaho (LimnoTech, 2016a). The majority of the
watershed is low mountains and undeveloped land, including forested land, rangeland, and agricultural land
(GeoEngineers, Inc. et al., 2011), although the river itself flows through the cities of Coeur d'Alene, Idaho;
Post Falls, Idaho; Spokane Valley, Washington; and Spokane, Washington, as well as several smaller
municipalities. The City of Spokane abuts approximately 18 miles of the Spokane River. Mining activities
in the Coeur d'Alene region of Idaho began in the 1800s and continue through the present, and these
activities contribute to the presence of metals in the Spokane River (Balistrieri, 1998).

The climate in the region of eastern Washington and the Lake Coeur d'Alene region of Idaho is semi-arid
to temperate (Sankarasubramanian and Vogel, 2003), averaging 18 inches of precipitation per year in the
City of Spokane (WA Ecology, 2011a) and ranging from approximately 5 inches per year west of Spokane
to more than 50 inches per year in the mountains east of Lake Coeur d'Alene (GeoEngineers, Inc. et al.,
2011). Precipitation is lowest in August and highest during the spring months (GeoEngineers, Inc. et al.,
2011).

1.2     River Characteristics

The river characteristics are relevant to my opinions because they impact the fate and transport of substances
within the river. The Spokane River is a fast-flowing river in Idaho and Eastern Washington that falls a
cumulative 700 feet over the 112-mile distance between Lake Coeur d'Alene and the Columbia River.
Along the way, the river flows past numerous municipalities that discharge wastewater and stormwater,
past industrial waste dischargers and agricultural regions and through seven dams (see Figure 1). These
dams have fundamentally altered the Spokane River from its natural state and contribute to its dissolved
oxygen (DO) impairment (see Section 1.3). Each dam creates an impoundment of deeper, slower-moving
water behind it, with the largest impoundment being Long Lake behind the Lake Spokane Dam. Sediments
settle out of the water column in Lake Coeur d'Alene in Idaho; the reduced sediment supply, combined with
the high water velocity reaches in Washington State mean that there is a lack of fine sediment deposition
in the portion of the river within Washington State (WA Ecology, 2011a). The riverbed along these reaches
is typically covered with larger rocks, stones, and gravel. Fine sediment deposition tends to occur only in
discrete areas, including behind the dams (WA Ecology, 2011a). The lack of fine sediment deposition and



                                                                                                             1

                                                                  Dec GMV Re: Opposition to Pl MILs 001200
    Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20 PageID.23687 Page 13 of
                                                      250
the high velocities in the system mean that chemicals that are discharged to the river tend to be rapidly
flushed out of the river rather than remain in the system.

Seasonal variation in rainfall and spring snowmelt causes high flows in spring and large seasonal
fluctuations in flow rates in the Spokane River. Between the average high flow in spring and the low flow
in late summer,4 flow in the river varies by approximately a factor of 10 (WA Ecology, 2011a) (see Chart
1.1). These high spring flows in the river and the lack of depositional areas mean that fine sediments and
any chemicals that are bound to them are generally flushed from the river.

                         500

                         450

                         400

                         350
    Discharge (m3/sec)




                         300

                         250

                         200

                         150

                         100

                         50

                          0




    Chart 1.1 Long-term Spokane River Monthly Flow Rates (Arithmetic Mean) at "Spokane River at
    Spokane" Gage (Monroe Street). Data Source: WA Ecology (2011a).

Major tributaries along the Spokane River in Washington State include Hangman Creek (also known as
Latah Creek) and the Little Spokane River.

A portion of the flow in the Spokane River comes from groundwater discharge from the Spokane Valley-
Rathdrum Prairie (SVRP) aquifer. The SVRP aquifer is highly transmissive5 (2,600-6,000 ft/day) and
mainly composed of coarse deposits ranging from gravel to boulders (Kahle and Bartilino, 2007). The
highly transmissive nature of the aquifer combined with the presence of industrial sites adjacent to the river
(Section 6) with chemicals such as petroleum hydrocarbons (fuels and oils such as mineral oil) present in
their groundwater means that groundwater loading is a potential pathway for chemicals and chemicals
dissolved in petroleum hydrocarbons to enter the river.



4 The arithmetic mean of flow in May is approximately 450 m3/s (cubic meters per second) at Monroe Street. The arithmetic mean
of flow in August at Monroe Street is approximately 38 m3/s (WA Ecology, 2011a).
5 The "transmissivity" of an aquifer is its ability to convey water, and is the product of the aquifer's hydraulic conductivity and its

thickness.


                                                                                                                                     2

                                                                                 Dec GMV Re: Opposition to Pl MILs 001201
 Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20            PageID.23688 Page 14 of
                                               250
1.3     River Conditions: Past and Present

1.3.1 The City of Spokane repeatedly ignored orders to prevent raw sewage from entering
      the Spokane River.

Since the establishment of its sewer system in 1888, and despite an 1885 City ordinance forbidding the
dumping of excrement or garbage into the river, the City of Spokane has discharged raw sewage into the
Spokane River now for more than 130 years, despite being ordered numerous times by regulatory
authorities since 1909 to cease discharges. The City's 30(b)6 fact witness, Lars Hendron, stated that the
City of Spokane recognized water quality problems in the river as early as 1885 (Hendron, 2019, p. 26). In
1909, the Washington Department of Health (WADOH) ordered the City to stop discharging sewage into
the river (Bovay Northwest, Inc., 1994). The City did not comply with this order (Hendron, 2019, p. 31),
and raw sewage was still visible in the river in the 1920s (Bovay Northwest, Inc., 1994). In 1929, WADOH
again ordered the City to stop discharging sewage into the river; however, the City did not comply with this
order and sewage discharges continued (Bovay Northwest, Inc., 1994). WADOH considered the raw
sewage in the river to be a nuisance, and the City's fact witness agreed with this characterization (Hendron,
2019, p. 49).

Consultants to the City Engineer recommended that the City of Spokane build a wastewater treatment plant
(WWTP) in 1933, but the City did not build a WWTP (i.e., the Riverside Park Water Reclamation Facility
[Riverside WWTP]) until 1958 (Pearce, Greeley & Hansen, 1933; Esvelt & Saxton and Bovay Engineers,
Inc., 1972; Hendron, 2019, pp. 34-35). The City's fact witness stated that the river's water quality most
likely deteriorated between 1933 and 1958 (Hendron, 2019, p. 36). The capacity of the City's WWTP was
inadequate from the start. During wet weather, untreated wastewater was discharged directly to the river,
because the plant could not handle the amount of flow (Bovay Northwest, Inc., 1994; Hendron, 2019, pp.
56-57). At the time the plant began operating, it could only handle 55% of the City's wastewater, with 45%
discharged untreated to the river (Reisdorph and Wilson, 1963).

In addition to inadequate capacity, this first treatment plant included only primary treatment, i.e., solids
removal via a clarifier (Bovay Northwest, Inc., 1994). Digesters were not added to the treatment plant until
1962 (Bovay Northwest, Inc., 1994). According to a 1957 survey, the majority (61.8%) of other treatment
plants in the US at this time included secondary treatment (US Dept. of Health, Education, and Welfare,
1958), which means that at the time the City of Spokane started constructing its first treatment plant, most
other municipalities already had secondary treatment in place. This is in addition to the plant being
undersized (see above). For example, just upriver, the City of Coeur d'Alene, Idaho, had secondary
treatment technology at its WWTP in 1939, nearly 20 years before Spokane even installed primary
treatment (Spokane Daily Chronicle, 1938; US Dept. of the Interior, 1942). Secondary treatment was not
added to the City of Spokane treatment plant until 1977, when Spokane was ordered to do so by the
Washington State Department of Ecology (WA Ecology) (Esvelt & Saxton and Bovay Engineers, Inc.,
1972; Patmont, 1987). The practice of discharging untreated human waste to the river in order to manage
treatment plant capacity continues today through combined sewer overflow (CSO) discharges (WA
Ecology, 2017d). In 1970, WA Ecology issued a regulation requiring that the sewage discharges, which
violated state water quality standards, be controlled (WA Ecology, 1972). The City of Spokane failed to
adhere to the timeline set forth by WA Ecology and was issued a Notice of Violation (NOV) in 1972 (WA
Ecology, 1972). In 1974, the first National Pollutant Discharge Elimination System (NPDES) permit for
the City's sewer system was issued by Washington State, and this permit set a deadline in 1977 for the
cessation of all CSOs (US EPA Region X, 1979). This deadline was modified and extended several times,
but decades later, the City has still not fixed the problem nor met the deadlines (Hendron, 2019, p. 273).



                                                                                                             3

                                                                  Dec GMV Re: Opposition to Pl MILs 001202
    Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20 PageID.23689 Page 15 of
                                                       250
In 1985, Washington State required cities to create and submit CSO reduction plans by 1988 (Bovay
Northwest, Inc., 1994). The City of Spokane failed to meet this deadline and did not submit its CSO
reduction plan to WA Ecology until 1994 (Bovay Northwest, Inc., 1994). However, the Spokane City
Council did not act on the CSO reduction plan right away – 5 years passed before the City Council finally
approved the plan, in December 1999 (Arnold, 2000). The plan set a deadline for controlling all CSO
outfalls by December 31, 2017 (Bovay Northwest, Inc., 1994). Around this time in the 1990s, the City was
aware of sampling done by Dr. Soltero of Eastern Washington University that did not detect polychlorinated
biphenyls (PCBs) in the river (Hendron, 2019, p. 160). Similarly, in 1999, the City released its Wastewater
Facilities Report, which makes no mention of PCBs (Hendron, 2019, p. 190). In June 2017, WA Ecology
issued an Administrative Order (AO) requiring that the City of Spokane comply with state pollution
requirements, because the City was not on track to meet the December 31, 2017, deadline for controlling
CSO outfalls set in the City's NPDES permit (WA Ecology, 2017d). The City was ordered to provide dates
for when each CSO outfall would be controlled. The City admitted, in its response to WA Ecology, that
many CSOs were still uncontrolled and still discharging raw sewage to the river (Simmons, 2017). The
City also estimated at this time that all CSO outfalls would be controlled by December 31, 2019 (Simmons,
2017). The City's current NPDES permit for its CSO discharges and WWTP effluent discharges sets limits
for constituents such as phosphorus, ammonia, and biochemical oxygen demand (BOD), but contains no
PCB discharge requirements;6 the only PCB-related stipulations are periodic monitoring and participation
in the Spokane River Regional Toxics Task Force (referred to as the "Task Force" herein) (Hendron, 2019,
p. 274).

1.3.2 Other non-PCB substances are present in the river at levels that exceed government
      screening levels.

In addition to the presence of raw sewage in the river due to the continued sewer discharges by the City of
Spokane, there are a large number of other substances and water quality conditions in the river that do not
meet screening levels established by government agencies. These substances and water quality conditions
include the presence of dioxin, bacteria, dissolved gas, phosphorus, and metals (such as lead, cadmium, and
zinc); low DO; pH; excessive temperature and turbidity; as well as the presence of invasive exotic species.
In fact, the United States Geological Survey (USGS) states that from 2009 to 2013, approximately
700,000 lbs of zinc, 36,000 lbs of lead, and 3,000 lbs of cadmium were discharged annually from Lake
Coeur d'Alene into the Spokane River (Clark and Mebane, 2014). These annual average discharges of
heavy metals into the Spokane River have not significantly declined over time. The 2014 Integrated Clean
Water Plan (ICWP) estimated that the City of Spokane itself discharged thousands of pounds of phosphorus
to the river each year from the City's municipal separated storm sewer system (MS4) and CSOs (CH2M
HILL, 2014). In addition to these specific chemicals, the City is responsible for discharging millions of
gallons of untreated wastewater and raw sewage into the river every year (Spokane, Washington. 1999-
2017).

High levels of phosphorus in the river cause algae growth and decay, which results in low DO in the water
column (GeoEngineers, Inc. et al., 2011; CH2M HILL, 2014). The presence of phosphorus in the river and
the continued discharges of phosphorus are one of the primary drivers of upgrades to the City sewer system
and WWTP (CH2M HILL, 2014). Phosphorous sources include municipal stormwater and WWTP
effluent, as well as a range of non-point sources, including fertilizer, livestock and pet waste, and failing
septic systems (WA Ecology, 2017e; GeoEngineers, Inc. et al., 2011). According to WA Ecology (2017e),
"[a]lgae blooms and low dissolved oxygen levels in the lower depths of Lake Spokane (Long Lake) have
existed for decades."


6   Similarly, the NPDES permit for the City's MS4 does not contain PCB discharge requirements (WA Ecology, 2011b, 2016b).


                                                                                                                             4

                                                                            Dec GMV Re: Opposition to Pl MILs 001203
    Case 2:15-cv-00201-SMJ        ECF No. 422-28 filed 01/28/20 PageID.23690 Page 16 of
                                                    250
The presence of metals in the Spokane River is due to present and historical mining activity upriver in Idaho
and the presence of other industry along the river corridor. Mining activities began in the Coeur d'Alene
region in the 1800s and continue through the present (Balistrieri, 1998). These mining activities, including
dozens of mines in the Coeur d'Alene region of Idaho alone, resulted in the presence of lead, zinc, cadmium,
and arsenic in Lake Coeur d'Alene, which drains into the Spokane River (Balistrieri, 1998). Between 1883
and 1987, over 130 million tons of lead, zinc, and silver-sulfide ores were mined from the Coeur d'Alene
mining district (Clark and Mebane, 2014). According to USGS, these activities "altered the water quality,
aquatic biological, and hydrologic conditions in the Spokane and Coeur d'Alene River Basins" (Clark and
Mebane, 2014). WA Ecology (2012) similarly concluded that "[t]he primary source of… metals loading
to the Spokane River is from the Coeur d'Alene Basin Superfund Site in Idaho, a basin-wide legacy mining
site." Despite some metals remediation conducted in the 1990s, metals are still found in the surface water,
soils, sediment, and groundwater of the Spokane River watershed (Clark and Mebane, 2014).

In addition, Spokane River fish have elevated levels of polybrominated diphenyl ether (PBDE) (relative to
nine other rivers and 10 lakes sampled for fish tissue in Washington State) (WA Ecology, 2012).

As a consequence of these discharges of numerous substances, there are total maximum daily loads
(TMDLs) in place in the river for metals (zinc, lead, and cadmium) as well as for DO, which regulates the
discharge of phosphorus, ammonia, and carbonaceous biochemical oxygen demand (CBOD) (Hendron,
2019, pp. 205-206). Additionally, many surface water bodies in the Spokane River watershed are included
on the Clean Water Act Section 303(d) list of "impaired waters"7 for the presence of these non-PCB
substances (WA Ecology, 2014a; Figure 2).




7 Section 303(d) of the Clean Water Act requires states to assemble a list of water bodies that do not meet the federal water quality
standards. These water bodies are referred to as "impaired" by US EPA (2018a).


                                                                                                                                   5

                                                                                Dec GMV Re: Opposition to Pl MILs 001204
Case 2:15-cv-00201-SMJ      ECF No. 422-28 filed 01/28/20        PageID.23691 Page 17 of
                                         250




     Chart 1.2 Raw Sewage Discharged from the City of Spokane Gathering Behind a Log in
     the Spokane River. Source: US EPA (1973).




                                                                                                   6

                                                        Dec GMV Re: Opposition to Pl MILs 001205
    Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20                  PageID.23692 Page 18 of
                                                     250




Chart 1.3 Image of Raw Sewage Entering the Spokane River.8 Source: Humphrey (2014).

1.4       City of Spokane Sewer System

There are a number of stormwater and wastewater conveyances operated by the City of Spokane that may
be defined by the type of wastewater that they carry (sanitary waste, stormwater, or both) and their fate (the
Riverside WWTP, the Spokane River, or both) (Figure 3).

         Combined sewers carry both stormwater and sewage to the Riverside WWTP. During wet
          weather, a portion of the flow is sent directly to the Spokane River without treatment. Before 1980,
          all of the sewers in Spokane were combined sewers, with overflow outfalls leading to the river.
          There are currently approximately 20 CSO outfalls in Spokane (Figure 4). As of 2019, there were
          still 10 uncontrolled outfalls in the City's sewer system (SWWM, 2019).
         A municipal separated storm sewer system (MS4) was completed in 1992 (CH2M HILL, 2014).
          The MS4 carries stormwater only, and discharges approximately 33% of the City's total stormwater
          volume. The MS4 system intentionally discharges stormwater that it carries directly to the Spokane
          River without treatment beyond limited settling of solids. There are more than 100 MS4 basins
          and outfalls to the river; six large basins (Cochran, Washington, Union, Kiernan, Hollywood, and
          Rifle Club) make up the majority of the system (Figure 3).
         Sanitary sewers and incomplete separation sanitary sewers carry wastewater directly to the
          Riverside WWTP. Sanitary sewers carry only sanitary waste, while some stormwater can enter the
          incompletely separated sanitary sewers during wet weather. Sanitary sewers and incomplete
          separation sanitary sewers have no direct outfalls to the river – wastewater is routed into the
          Riverside WWTP via interceptor sewers.



8This copyrighted material is being used for governmental regulatory/judicial purposes – no further reproduction is permitted
without permission from the rights holder.


                                                                                                                           7

                                                                            Dec GMV Re: Opposition to Pl MILs 001206
 Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20 PageID.23693 Page 19 of
                                                     250
       Infiltration and injection (I&I) and evaporation is the final type of stormwater management in
        the City. I&I controls consist of dry wells and swales and are the sole stormwater controls outside
        the MS4 and "Special Drainage Districts" (SWWM, 2015a). In these systems, stormwater is
        discharged underground to groundwater, while a portion is lost to evaporation. The "Special
        Drainage Districts" are two areas in the northern and southern outskirts of the City, where
        stormwater is handled by evaporation.

Of the City of Spokane's stormwater, approximately one-third is handled by the MS4, one-third is handled
by CSOs and incompletely separated sanitary sewers, and the remaining third is handled by I&I and
evaporation, based on data from 2015 (SWWM, 2015b).

In response to regulatory orders to reduce CSO discharges to the Spokane River and to reduce stormwater
loading to the river, since the mid-2000s, the City has engaged in a number of projects in its CSO and MS4
sewer systems. As discussed in detail in Section 5.6, the City was required to control its CSO discharges
to the river by 2017 – a deadline the City did not meet. The City was granted an extension until
December 31, 2019, to control all of its discharges. Ongoing and completed projects in CSO basins include
storage tanks, elimination of outfalls, and installation of separated sewers, in effect transforming part of the
CSO basin into an MS4 basin. In MS4 basins, the upgrades primarily include routing water to infiltration
zones, routing water to treatment facilities, and installing drywells and other pipe infrastructure. In 2014,
the City also decided to downsize its CSO tanks and at the same time install more MS4 projects within CSO
basins (Condon, 2019; Hill, 2019; Davis, pp. 45-57 2019).




                                                                                                              8

                                                                   Dec GMV Re: Opposition to Pl MILs 001207
    Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20                  PageID.23694 Page 20 of
                                                     250
2         PCBs were formerly manufactured as a product and
          continue to be produced as a byproduct.


2.1       Product PCBs were manufactured as a bulk industrial chemical starting in
          the 1900s.

2.1.1 Properties of Product PCBs

PCBs were manufactured as products due to a variety of beneficial chemical properties, including
non-flammability, low vapor pressure, wide compatibility with other chemicals, and overall durability. The
primary industrial use of PCBs was in closed uses in the electrical industry for fire safety, in applications
such as transformers and capacitors. The commercial uses of PCBs in electrical applications were based
largely on their chemical properties, including non-flammability and insulating properties (Erickson and
Kaley, 2011; ITF, 1972a; EPRI, 1999).

As a class of chemicals, PCBs have low vapor pressures (Hubbard, 1964; Erickson and Kaley, 2011),
meaning that they do not easily volatilize. The low vapor pressure of PCBs was a favorable attribute for
companies that manufactured PCB-containing open uses, such as caulks, sealants, and adhesives, because
it meant that PCBs tended to remain in the application, extending the lifespan of the product.

Commercial uses of PCBs can be grouped into three categories (Erickson and Kaley, 2011):

         Completely closed systems, which are sealed off from the environment (e.g., dielectric fluids in
          capacitors, transformers, electromagnets);
         Semi-closed systems, which are not entirely sealed off from the surrounding environment
          (e.g., hydraulic systems, heat transfer fluids); and
         Open systems, in which the PCB-containing material is not contained in an enclosure but is part of
          a chemical matrix that contains it within a product (e.g., coatings, inks, adhesives, plasticizers).

2.1.2 PCB Manufacture

PCBs were reported, in the German chemistry literature, to be first synthesized in 1881 (Schultz, 1881a,b;
Schmidt and Schultz, 1881; Schultz et al., 1881; Hammond et al., 1972). Commercial PCB production (by
the Swann Chemical Company) began in 1929 (ITF, 1972a; Monsanto, c. 1980; EPRI, 1999). In the early
1930s, General Electric (GE) patented the use of PCBs as non-flammable dielectric insulating fluids (Clark,
1933). In 1935, the Monsanto Company acquired the Swann Chemical Company, and from 1935-1977,
Monsanto was the primary commercial producer of product PCBs in the US.9




9Geneva Industries in Houston, Texas, is the only other known PCB manufacturer in the US; it operated for 2 years (1972-1974)
and produced a relatively small quantity of PCBs on the global scale (Breivik et al., 2007).


                                                                                                                           9

                                                                            Dec GMV Re: Opposition to Pl MILs 001208
 Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20 PageID.23695 Page 21 of
                                                    250
Monsanto sold mixtures of PCBs (and other polychlorinated compounds) under the trade name Aroclor
(Monsanto, c. 1980). The most widely known Aroclors are PCBs, although the product line also included
polychlorinated terphenyls (PCTs) and PCB/PCT blends. The naming convention includes the tradename
Aroclor followed by a four-digit designation, in which the first two digits indicate the type of molecule
(i.e., "12" designated a biphenyl) and the last two digits indicate the approximate weight percentage of
chlorine (Erickson and Kaley, 2011).

Monsanto manufactured PCBs in the US at facilities in two locations: Sauget, Illinois, and Anniston,
Alabama (Versar, Inc., 1976). Monsanto did not have PCB manufacturing facilities within the Spokane
River watershed and Monsanto has not been identified as an owner or operator of any of the facilities
identified by the United States Environmental Protection Agency (US EPA) and WA Ecology as PCB sites
in the Spokane River watershed (see Attachment 5). Monsanto did not discharge PCBs in the Spokane
River.

In 1970, Monsanto voluntarily ceased sales of open-use PCB systems, and by 1972, had ceased sales of
semi-closed systems (ITF, 1972b; Monsanto, c. 1980). After Monsanto limited sales of Aroclors starting
in 1970, there is documented evidence of the importation of PCBs made by foreign manufacturers into the
US. In multiple cases, Monsanto customers imported Kanechlors from Japan (Monsanto, 1970, 1971a,b).
In other cases, customers simply reported that rather than use a non-PCB product from Monsanto, they
would begin using imported PCBs until suitable replacements for Aroclors could be found (Smoke, 1971).
From 1972-1974, Geneva Industries in Houston, Texas, produced PCBs (Breivik et al., 2007).

Monsanto voluntarily stopped PCB production in 1977 (Monsanto, c. 1980; Breivik et al., 2007). In 1979,
US EPA required that manufacturing, processing, and distribution of PCBs all be ceased except in a "totally
closed manner" under the Toxic Substances Control Act (TSCA) (US EPA, 1979 [44 FR 31514]).
Byproduct PCBs were also exempted from this enforcement (see Section 2.2). The continued use of PCBs
was expressly allowed under TSCA.

Global production of product PCBs between 1930 and 2012 is estimated to be approximately 3.0 billion
pounds (CEC, 1996; Breivik et al., 2007). As summarized in Table 2.1, Monsanto's PCB production
accounted for approximately 43% of that total (39% from the US and 4% from the UK), followed by
producers in East Germany (18%), the Union of Soviet Socialist Republics (USSR)/Russian Federation
(11%), West Germany (9.6%), France (8%), and Japan (3.5%) (CEC, 1996; Breivik et al., 2007). PCBs
were also produced in several other countries at smaller volumes. Most global producers of PCBs ceased
production by the 1980s. However, the Russian Federation continued to produce PCBs until 1993, and
North Korea (also known as the Democratic People's Republic of Korea [DPRK]) continued PCB
manufacturing until 2012 (IARC, 2015).

PCBs manufactured in foreign countries are largely indistinguishable from Monsanto Aroclors (Kannan et
al., 1992; Erickson, 1997 92-1970a; De Voogt et al., 1990). Analytical methods used to quantify PCBs in
environmental samples showed "striking" similarities between Aroclors, Kanechlor, Phenochlor, and Sovol
mixtures (Morrison and Murphy 2006; Kannan et al., 1992).

Byproduct PCB production amounts have not been well established, but conservatively, at least millions of
pounds of byproduct PCBs have been produced based on US EPA's 1983 estimate of byproduct PCB
production (100,000 lbs/year) (US EPA, 1983). The City's expert witness concedes that the reported
estimates of byproduct PCB production are likely underestimates and highly uncertain (Coghlan, 2019a,
pp. 107-142).




                                                                                                        10

                                                                 Dec GMV Re: Opposition to Pl MILs 001209
 Case 2:15-cv-00201-SMJ        ECF No. 422-28 filed 01/28/20 PageID.23696 Page 22 of
                                               250
The US EPA estimate is likely an underestimate of the total amount of byproduct PCBs produced, for
several reasons:

       First, the economy has grown since the US EPA study in 1983, and the industries that produce
        byproduct PCBs have likely grown in scale.
       Second, US EPA does not enforce TSCA's 50 parts per million (ppm) limit for byproduct PCBs in
        products or processes (see Section 2.2.3), so byproduct PCBs could be present at much higher
        concentrations in these processes.
       Third, chemical manufacturers are not required to test for byproduct PCBs and there are likely more
        products or processes that produce byproduct PCBs than were known in 1983.

More recent partial estimates range from 900-2,200 lbs/year for total PCBs (Robinson, 2010) and 3,000-
15,600 lbs/year globally for PCB 11 (Rodenburg et al., 2010; Guo et al., 2014), but, importantly, these
estimates are limited to byproduct PCBs produced from pigments. In addition, Cui et al. (2013) reported
that the emissions of byproduct PCBs from combustion processes in China have been increasing since the
1970s, and were estimated to be ~28,000 lbs/year in 2010. However, none of these more recent partial
estimates can be directly compared to the initial US EPA estimate, because they do not encompass all the
processes that can produce byproduct PCBs, which are associated with a variety of chemical and consumer
products.




                                                                                                        11

                                                                Dec GMV Re: Opposition to Pl MILs 001210
 Case 2:15-cv-00201-SMJ        ECF No. 422-28 filed 01/28/20                         PageID.23697 Page 23 of
                                            250
  Table 2.1 Global PCB Productiona
                                                                                    Amount             Percentage of
   Country                              Producer               Dates
                                                                             (Millions of Pounds)          Total
   US                                  Monsanto              1930-1977               1,414b                 39%
                                   Geneva Industries         1972-1974                  1                  0.03%
   UK                                  Monsanto              1954-1977                147                  4.0%
   Japan                              Kanegafuchi            1954-1972                124                  3.4%
                                       Mitsubishi            1969-1972                 5.4                 0.1%
   Russian Federation                  Orgsteklo             1939-1990                313                  8.6%
   (former USSR)                       Orgsintez             1972-1993                 71                  1.9%
   West Germany                        Bayer AG              1930-1983                351                  9.6%
   East Germanyc                    Solvay-Werken            1955-1964                661                   18%
                                      Westeregeln
   France                               Prodelec             1930-1984                297                  8.1%
   Spain                                S.A. Cros            1955-1984                64                   1.8%
   Italy                                  Caffro             1958-1983                69                   1.9%
   Former Czechoslovakia                Chemko               1959-1984                47                   1.3%
   Chinad                                 Xi'an              1965-1980                22                   0.6%
   Poland                           Electrochemical          1966-1970                2.2                  0.06%
                                         Zaklady             1974-1977                1.5                  0.04%
   North Korea (Democratic        2.8 Vinalon and the        1960-2012                66                   1.8%
   People's Republic of            Sunchon Vinalon
   Korea)e                              Complex
                                                 Total:      1930-2012               2,993                 100%
  Notes:
  PCB = Polychlorinated Biphenyl; UK = United Kingdom; USSR = Union of Soviet Socialist Republics.
  (a) Adapted from Breivik et al. (2007) and IARC (2015).
  (b) Other sources indicate that Monsanto's US production of PCBs could have been between 1,100 and 1,450 millions of
  pounds (Versar, Inc., 1976).
  (c) These estimates were obtained from CEC (1996), which identified a range of 454 to 661 million pounds.
  (d) Estimated from The People's Republic of China "National Implementation Plan for the Stockholm Convention on
  Persistent Organic Pollutants" (2007), taken from IARC (2015).
  (e) Estimated from The Democratic People's Republic of Korea "National Implementation Plan for the Stockholm Convention
  on Persistent Organic Pollutants" (2008), taken from IARC (2015).

2.1.3 Product PCB Uses

Product PCBs were primarily used in the electrical industry for fire safety because of their non-flammability
(Penning, 1930; ITF, 1972a; EPRI, 1999). In fact, 77% of total PCB domestic usage was for fire safety in
electrical fluid applications; 6.4% of total PCB usage was for fire safety in hydraulic fluid applications; and
another 1.6% was used for heat transfer system fluids, for which PCB non-flammability was a critical
benefit (US EPA, 1997a; Erickson and Kaley, 2011; Versar, Inc., 1976).

In 1970, Monsanto ceased sales of open-use PCB systems, and by 1972, had ceased sales of semi-closed
systems (ITF, 1972b; Monsanto, c. 1980). After Monsanto limited sales to only closed systems starting in
1972, essentially 100% of PCB sales in the US were for electrical applications. The commercial uses of
PCBs in electrical applications were based largely on their chemical properties, including non-flammability
and insulating properties (ITF, 1972a; Erickson and Kaley, 2011; EPRI, 1999). The Interdepartmental Task
Force on PCBs (ITF) in 1972 stated that "[t]heir continued use for transformers and capacitors in the near
future is considered necessary because of the significantly increased risk of fire and explosion and the




                                                                                                                        12

                                                                          Dec GMV Re: Opposition to Pl MILs 001211
     Case 2:15-cv-00201-SMJ       ECF No. 422-28 filed 01/28/20 PageID.23698 Page 24 of
                                                  250
disruption of electrical service which would result from a ban on PCB use" (ITF, 1972a). Monsanto
voluntarily stopped PCB production in 1977 (Monsanto, c. 1980; Breivik et al., 2007).

Open uses included applications such as coatings, inks, adhesives, varnishes, and plasticizers. PCBs used
as plasticizers in sealants or caulks were intended to remain in place (Erickson and Kaley, 2011); in fact, a
note in the Federal Register accompanying the 1979 TSCA regulation stated that "[t]his Subpart does not
require removal of PCBs and PCB items from service and disposal earlier than would normally be the case"
(US EPA, 1979 [44 FR 31514]).

Monsanto, as a raw material supplier, sold a wide range of products used in plasticizers to industrial
customers, who would combine them with other materials to make end products. A small percentage of
Monsanto's products used in plasticizers were Aroclors; plasticizers containing Aroclors represented
approximately 1% of the total plasticizer market in the 1950s and 1960s (US Tariff Commission, 1950,
1952-1960, 1963-1965, 1968; ITF, 1972a).

2.1.4 PCB Congeners

There are 209 different individual PCB congeners, which make up the class of chemicals referred to as
PCBs. Aroclors10 and other non-Aroclor product PCB formulations produced by other companies
throughout the world are compositions of many different congeners at varying concentrations. The 209
PCB congeners all contain the basic biphenyl molecule structure but differ by the number (up to 10) and
position of chlorine atoms on the molecule. The PCB congeners are identified as PCB 1 through PCB 209.
PCB congeners with the same number of chlorine atoms (regardless of position) are part of the same
homolog group.

The chemical properties of PCBs vary with the degree of chlorination and position of the chlorine atoms
on the molecule. While PCBs as a class of chemicals have low solubility and low vapor pressure relative
to other organic chemicals, less-chlorinated PCB congeners are more soluble and more volatile than higher-
chlorinated PCB congeners. Similarly, higher-chlorinated PCB congeners are more resistant to degradation
and tend to bind more to solid particles, such as sediments, than less-chlorinated PCB congeners.

In addition to having a range of chemical properties, individual PCB congeners or groupings of PCB
congeners (i.e., "fingerprints") can be used to help identify the likely original source of the PCBs. For
example, PCB 11 is widely identified as a byproduct PCB that is associated with pigment production
(Vorkamp, 2016 and references within; Rodenburg et al., 2010). The presence of PCB 11 in the
environment points to non-Monsanto sources of pigments or dyes in the environment. Some researchers
look for PCB 11 as an obvious example of a byproduct PCB congener, but there are approximately 150
PCB congeners that have been produced as byproducts. Therefore, any analysis that only looks at a few
congeners is not representative of the overall presence of byproduct PCBs. Aroclors and other product
PCBs have distinct patterns of multiple dozens of PCB congeners. If these patterns of PCB congeners are
found in the environment, it may be possible to identify the likely Aroclor (or other product PCB
formulation) they came from and the product uses associated with that Aroclor (or other product PCB
formulation).




10As described above, the term Aroclor is a Monsanto trade name (Monsanto, c. 1980); the most widely known Aroclors are made
of PCBs, although the product line also included PCTs and PCB/PCT blends.


                                                                                                                         13

                                                                           Dec GMV Re: Opposition to Pl MILs 001212
 Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20            PageID.23699 Page 25 of
                                               250
2.1.5 PCB Regulations

In 1971, the federal government formed the ITF in an attempt to synthesize the available scientific
information on PCBs (Burger, 1976). The ITF, which comprised participants from US EPA; the United
States Food and Drug Administration (US FDA); the United States Department of Agriculture (USDA);
Department of Commerce; the Department of Health, Education, and Welfare; the National Institute of
Environmental Health Sciences (NIEHS); and the Department of the Interior; as well as leading scientists
from academia and industry, reported in 1972 that the use of PCBs in electrical equipment was essential to
the safe delivery of electrical power in the US: "Their continued use for transformers and capacitors in the
near future is considered necessary because of the significantly increased risk of fire and explosion and the
disruption of electrical service which would result from a ban on PCB use" (ITF, 1972a).

Congress enacted TSCA in 1976, which gave US EPA the authority to regulate the manufacture,
distribution, use, and disposal of chemical substances and mixtures (excluding food, drugs, cosmetics,
pesticides, and other substances regulated under other statutes or governmental bodies). Starting in 1978,
US EPA amended TSCA to impose new requirements for the handling and disposal of PCBs. In 1979, US
EPA required that the manufacturing, processing, and distribution of PCBs all be ceased except in a "totally
closed manner" under TSCA (US EPA, 1979 [44 FR 31514]). Byproduct PCBs were also exempted from
this enforcement (see Section 2.2).

Following the 1979 TSCA regulation, the federal government controlled PCB use, remediation, and
disposal. In 1979, the continued use of PCBs was allowed in certain applications, specifically in electrical
systems, certain products, and at certain levels in food set by US FDA.

2.2     Byproduct PCBs

2.2.1 Formation of Byproduct PCBs

In addition to "product" PCBs such as Aroclors, PCBs are generated as a byproduct of many different
industrial processes that involve the presence of chlorine, carbon, and high temperatures (Hu and
Hornbuckle, 2010). These "byproduct PCBs" (also referred to as "inadvertently generated PCBs") are not
Monsanto Aroclors. Byproduct PCBs have been produced globally both before and after TSCA was
enacted.

Byproduct PCBs are produced in pigment production, but also during other chemical manufacturing and
combustion processes. Byproduct PCBs are associated with the production of organic pigments due to the
use of certain chlorine-containing raw materials or chlorinated solvents in these processes. They are also
associated with the production of the inorganic pigment titanium oxide. Attachment 3 summarizes the
congeners detected in various pigment categories, including titanium dioxide (white), azo-type pigments
(yellow, orange, and red), phthalocyanine pigments (blue and green), dioxazine and diketopyrrolopyrrole
(red, green, and violet), and various other types of pigments. Byproduct PCBs are also produced during
other chemical manufacturing and combustion processes in which chlorine, carbon, and high temperatures
are present.

Approximately 150 PCB congeners have been identified as byproduct PCBs; many of these congeners
overlap with the PCB congeners found in Aroclors (Chart 2.1; Attachment 3).




                                                                                                          14

                                                                  Dec GMV Re: Opposition to Pl MILs 001213
 Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20 PageID.23700 Page 26 of
                                                     250
Non-pigment-related chemicals and processes that are associated with byproduct PCBs include silicone
products and their precursors, the manufacturing of metallic titanium, combustion processes, and the
synthesis of dozens of organic chemicals. Silicone products and their precursors that contain byproduct
PCBs include silicone-based glues (Anezaki and Nakano, 2013), silicone rubbers (Perdih and Jan, 1994),
and silicone tubing (Cargill, 2014; Rodenburg, 2012, 2016). The production of certain metallic titanium
involves the reaction of chlorine and coke at high temperatures and has the potential to produce byproduct
PCBs (Attachment 3). Combustion processes can produce byproduct PCBs, along with polychlorinated
dibenzo-p-dioxins and dibenzofurans (PCDDs/PCDFs) and the City has acknowledged this (Coghlan,
2019a, pp. 76-83).

During the rulemaking process regarding exemptions for byproduct PCBs, US EPA identified
approximately 200 chemical products or chemical compound classes with the potential to generate
byproduct PCBs during their production (Cristol, 1983) (Table 2.2; Attachment 3). According to the
Chemical Manufacturers Association, "PCBs can be generated from virtually any starting hydrocarbon
structure," and "PCB formation appears to be possible whenever chlorine and carbon are present in a
reaction vessel at elevated temperatures" (US EPA, 1982a). This list identified by US EPA in the 1980s
was not necessarily complete, however. Rather, it was a list of the chemicals known at the time to have the
potential to produce byproduct PCBs. US EPA did not do a comprehensive inventory of every chemical
process in the US in the 1980s, and this list is not representative of the wider universe of chemical
manufacturing that occurs today in the US, approximately 40 years after US EPA released this list.




                                                                                                        15

                                                                Dec GMV Re: Opposition to Pl MILs 001214
                                   Case 2:15-cv-00201-SMJ                                 ECF No. 422-28 filed 01/28/20                                     PageID.23701 Page 27 of
                                                                                                       250
Homolog Group Individual Congeners
    mono       1    2    3
      di       4    5    6    7     8   9    10   11   12   13   14   15
      tri      16   17   18   19   20   21   22   23   24   25   26   27   28   29   30    31   32   33   34   35   36   37   38   39
     tetra     40   41   42   43   44   45   46   47   48   49   50   51   52   53   54    55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
    penta      82   83   84   85   86   87   88   89   90   91   92   93   94   95   96    97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
     hexa     128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
    hepta     170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
     octa     194 195 196 197 198 199 200 201 202 203 204 205
     nona     206 207 208
     deca     209

Chart 2.1 Congeners Associated with Various Byproduct PCB Processes. PCB = Polychlorinated Biphenyl. Congeners are grouped by homolog
group. Blue highlighting = Detection of congener in connection to at least one byproduct PCB process. Sources: Hu and Hornbuckle (2010);
Anezaki et al. (2014); Anezaki and Nakano (2013, 2014, 2015); WA Ecology (2014b); Perdih and Jan (1994); Law (1995); Shang et al. (2014);
Huang et al. (2015); Liu et al. (2013a); Liu et al. (2013b); Ishikawa et al. (2007); Jiang et al. (2015); Kim et al. (2004); Takasuga et al. (2014).




                                                                                                                                                                                                                                  16

                                                                                                                                                                            Dec GMV Re: Opposition to Pl MILs 001215
Case 2:15-cv-00201-SMJ     ECF No. 422-28 filed 01/28/20 PageID.23702 Page 28 of
                                              250
         Table 2.2 Chemicals Identified in the 1980s with a High Potential to Generate
         Byproduct PCBs During Their Production, as Determined by US EPA
                                  Compounds or Compound Classes
         Allyl Alcohol                            Chlorinated Fluorinated Methanes
         Allyl Amines                             Chlorinated Methanes:
         Aluminum Chloride                           Carbon Tetrachloride
         Aminochlorobenzotrifluoride                 Chloroform
         Aminoethylethanolamine                      Methyl Chloride
         Benzene Phosphorus Dichloride               Methylene Chloride
         Benzophenone                             Chlorinated Naphthalenes
         Benzotrichloride                         Chlorinated Pesticides
         Benzoyl Peroxide                         Chlorinated Pigments/Dyes
         Carbon Tetrabromide                      Chlorinated Propanediols
         Carbon Tetrafluoride                     Chlorinated Propanols:
         Chlorendic Acid/Anhydride/Esters            Dichlorohydrin
         Chlorinated Acetophenones                   Propylene Chlorohydrin
         Chlorinated Benzenes:                    Chlorinated Propylenes
            Dichlorobenzenes                      Chlorinated Unsaturated Paraffins
            Hexachlorobenzenes                    Chlorobenzaldehyde
            Monochlorobenzene                     Chlorobenzoic Acid/Esters
            Pentachlorobenzene                    Chlorobenzoyl Peroxide
            1,2,4,5-Tetrachlorobenzene            Chlorobenzyl Hydroxyethyl Sulfide
            Trichlorobenzene                      Chlorobenzyl Mercaptan
         Chlorinated Benzotrichlorides            bis (2-Chloroisopropyl) Ether
         Chlorinated Benzotrifluorides            Dimethoxy Benzophenone
         Chlorinated Benzylamines                 Dimethyl Benzophenone
         Chlorinated Brominated Ethylenes         Diphenyl Oxide
         Chlorinated Brominated Methanes          Epichlorohydrin
         Chlorinated Ethanes:                     Ethylene Diamine
            1,1-Dichloroethane                    Glycerol
            1,2-Dichloroethane                    Hexachlorobutadiene
            Hexachloroethane                      Hexachlorocyclohexane
            Monochloroethane                      Hexachlorocyclopentadiene
            1,1,2,2-Tetrachloroethane             Linear Alkyl Benzenes
            1,1,1-Trichloroethane                 Methallyl Chlorides
            1,1,2-Trichloroethane                 Pentachloronitrobenzene
         Chlorinated Ethylenes:                   Phenylchlorosilanes
            1,1-Dichloroethylene                  o-Phenylphenol
            1,2-Dichloroethylene                  Phosgene
            Monochloroethylene                    Propylene Oxide
            Tetrachloroethylene                   Tetrachloronaphtalic Anhydride
            Trichloroethylene                     Tetramethylethylene Diamine
         Chlorinated Fluorinated Ethanes          Trichlorophenoxy Acetic Acid
         Chlorinated Fluorinated Ethylenes
         Notes:
         PCB = Polychlorinated Biphenyl; ppm = Parts Per Million; US EPA = United States Environmental
         Protection Agency.
         Shaded Chemicals = Those identified to contain more than 50 ppm PCB concentration at the point
         of manufacture based on petitions submitted to US EPA (Callahan et al., 1983).
         Adapted from Callahan et al. (1983).




                                                                                                               17

                                                                    Dec GMV Re: Opposition to Pl MILs 001216
     Case 2:15-cv-00201-SMJ ECF No. 422-28 filed 01/28/20                               PageID.23703 Page 29 of
                                         250
2.2.2 Products Containing Byproduct PCBs

Byproduct PCBs are found in consumer and industrial products. WA Ecology performed two studies to
evaluate the presence of byproduct PCBs in a variety of consumer products (WA Ecology, 2014b, 2016a).
The City of Spokane also investigated PCBs in municipal products that the City purchases that are
commonly used in road and facility maintenance, such as road paint, asphalt sealers, pesticides, deicers,
and others (SWWM, 2015c). Samples of some of these products were also sent to WA Ecology for analysis
and were included in the WA Ecology (2016a) study. These studies showed the presence of byproduct
PCBs in a wide range of consumer products, with the highest concentrations (1,000-2,320 parts per billion
[ppb]) found in yellow sidewalk chalk, cereal packaging, and "yellow foam office product" (WA Ecology,
2016a).11 The majority of the products had between one and five PCB congeners present. PCBs 11, 209,
and 12/13 accounted for the majority of the congeners for products in which only one congener was
detected. The most frequently detected congeners were PCBs 11, 52, 61/70/74/76, and 31, and these were
attributed to the presence of dyes and pigments in the products.

In pigments, concentrations of byproduct PCBs can be much higher. The Ministry of Economy, Trade and
Industry (METI) in Japan documented PCB concentrations in yellow pigments of 50-2,000 ppm and in red
pigments of 37-208 ppm (Christie, 2016).

2.2.3 Regulation of Byproduct PCBs

The presence of byproduct PCBs in various products and processes was known at the time of the TSCA
PCB action in 1979 (Cairns and Siegmund, 1981; US EPA, 1983) and TSCA allowed for the continued
production of PCBs as a byproduct in other manufacturing processes. TSCA set a nominal concentration
limit of 50 ppm for byproduct PCBs in products (US EPA, 1979); however, the regulation contains no
requirement for testing, US EPA has stated that the enforcement of this concentration limit for all products
is not practical (McLerran, 2015), and it is known that US EPA does not enforce this limit (Rodenburg,
2018). Byproduct PCB concentrations can be regularly much higher than 50 ppm in pigments and other
products (Section 2.2.2).

2.2.4 PCB Congeners Strongly Indicative of Byproduct PCBs

One way to assess whether PCB congeners identified in environmental samples are strongly indicative of
byproduct PCB sources as opposed to Aroclor sources is to identify those byproduct PCB congeners that
are not present in Aroclors at appreciable quantities and that are also not products of reductive
dechlorination of Aroclor mixtures. For simplicity, PCB congeners that are strongly indicative of byproduct
PCBs are referred to as "byproduct PCBs." The two most widely cited studies that reported detailed and
quantitative PCB congener compositions for the PCB Aroclor mixtures sold by Monsanto are Frame et al.
(1996) and Rushneck et al. (2004).




11WA Ecology (2016a) also refers to this product as "Yellow Glitter Foam Sheet," which appears to be an arts and crafts product
with glitter and a peel-and-stick back.




                                                                                                                            18

                                                                             Dec GMV Re: Opposition to Pl MILs 001217
 Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20 PageID.23704 Page 30 of
                                                    250
Using the reported PCB congener composition of Aroclors from these two studies,12 we defined PCB
congeners that are strongly indicative of byproduct PCBs, based on the following criteria:

         Byproduct congeners that represent less than 0.1% by weight in any individual high-production-
          volume Aroclors,13 as reported in either Frame et al. (1996) or Rushneck et al. (2004);14 and
         Byproduct congeners not likely to be derived from the dechlorination of other congeners present in
          Aroclor mixtures at greater than 1% by weight, as reported in either Frame et al. (1996) or
          Rushneck et al. (2004).

Using these criteria, the congeners strongly indicative of byproduct PCB congeners are summarized in
Table 2.3 and in Attachment 3; importantly, there are many other PCB congeners that may be associated
with byproduct PCBs – this is only a subset. Approximately 150 congeners have been identified so far as
capable of being produced as byproducts during other chemical processes. Many of these 150 byproduct
PCB congeners overlap with congeners that were found in Aroclors.




12 PCB congener compositions can vary between different Aroclor lots; I examined several studies besides Rushneck et al. (2004)
and Frame et al. (1996) to check whether analytical and interlot variability could impact the results, as detailed in Attachment 3,
Sections A3.4.1 and A3.4.2.
13 High-production-volume PCB Aroclors (i.e., Aroclors 1016, 1242, 1248, 1254, and 1260) are defined as those that account for

97.6% of Monsanto's total estimated PCB Aroclor production from 1954 to 1974 (Versar, Inc., 1976). Monsanto also produced
several other PCB Aroclors (i.e., Aroclors 1221, 1232, 1262, and 1268) at much lower production volumes, but these accounted
for less than 1% each of Monsanto's total PCB Aroclor production.
14 As part of this analysis, I also examined which congeners represent less than 0.01% and 0.05% by weight of any individual high-

production-volume Aroclors. Five congeners satisfy the 0.01% criteria and thirteen congeners satisfy the 0.05% criteria. However,
I determined that these weight composition thresholds were inappropriate, because PCB 209 and PCB 11 (two widely cited
byproduct PCBs) do not satisfy these criteria.


                                                                                                                                19

                                                                               Dec GMV Re: Opposition to Pl MILs 001218
Case 2:15-cv-00201-SMJ      ECF No. 422-28 filed 01/28/20 PageID.23705 Page 31 of
                                              250
 Table 2.3 PCB Congeners That Are Strongly Indicative of Byproduct PCB Sources
                                                     Weight Percentage    Weight Percentage
 PCB Congener    Structure     Product/Industry      in High Production   in Low Production
                                                      Volume Aroclorsa     Volume Aroclorsb
 11                            Pigments; silicone;       ND-0.018%             ND-0.16%
                                  combustion


 14                            Pigments; silicone;          ND                  0.02%
                                  combustion


 23                                Pigments            0.001-0.052%         0.001-0.023%




 35                                Pigments;             ND-0.08%            ND-0.0019%
                                  combustion


 36                                Pigments                 ND                   ND



 38                                Pigments            0.002-0.029%          n.d.-0.001%




 57                               Combustion           0.013-0.022%         0.001-0.013%




 78                                Pigments;           0.006-0.018%              ND
                                  combustion


 79                                Pigments;           0.002-0.099%         0.001-0.007%
                                  combustion


 80                                Pigments                 ND                   ND




 81                             Pigments; other        0.014-0.026%         0.010-0.011%
                                   chemicals;
                                  combustion




                                                                                                 20

                                                      Dec GMV Re: Opposition to Pl MILs 001219
Case 2:15-cv-00201-SMJ               ECF No. 422-28 filed 01/28/20                  PageID.23706 Page 32 of
                                                  250
                                                                      Weight Percentage        Weight Percentage
 PCB Congener            Structure            Product/Industry        in High Production       in Low Production
                                                                       Volume Aroclorsa         Volume Aroclorsb
 126                                           Pigments; other           0.001-0.019%             0.001-0.003%
                                                  chemicals;
                                                 combustion

 127                                              Pigments;              0.001-0.012%                  ND
                                                 combustion


 169                                           Pigments; other           0.001-0.006%             0.001-0.006%
                                                  chemicals;
                                                 combustion

 192                                             Combustion                    ND                      ND



 207                                               Pigments               ND-0.065%                 ND-2.94%




 209                                           Pigments; other            ND-0.082%                 ND-7.29%
                                                  chemicals;
                                                 combustion

 Notes:
 ND = Not Detected; PCB = Polychlorinated Biphenyl.
 Source: Attachment 3.
 (a) Using Frame et al. (1996) and Rushneck et al. (2004). Aroclors 1016, 1242, 1248, 1254, and 1260, which together
 accounted for 97.6% of all PCB Aroclor production between 1957 and 1974 (Versar Inc., 1976).
 (b) Using Frame et al. (1996) and Rushneck et al. (2004). Aroclors 1221, 1232, 1262, and 1268, which individually
 accounted for less than 1% of total PCB Aroclor production between 1957 and 1974 (Versar Inc., 1976).




                                                                                                                       21

                                                                       Dec GMV Re: Opposition to Pl MILs 001220
 Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20             PageID.23707 Page 33 of
                                               250
3       The Fate and Transport of PCBs in the Environment


At the time of Mr. Soren Jensen's discovery of PCBs in the environment in 1966 (New Scientist, 1966),
scientists did not look for or expect to find PCBs in the environment.                      Unlike DDT
(dichlorodiphenyltrichloroethane), which had been widely used for agricultural pest and disease vector
control since the 1940s (US Navy, 1944; Hess and Keener, 1947; USDA, 1947) and whose presence in the
environment had been identified (Middleton and Rosen, 1956; Nicholson, 1959), the presence of PCBs in
the environment was not well understood in the mid-1960s. The use pattern of PCBs was very different
than DDT, which was applied directly to the environment as its intended use. PCBs were largely contained
inside closed uses (such as transformers) or embedded within plastic matrices such as caulk. Furthermore,
the chemical properties of PCBs, such as low solubility and low vapor pressure, meant that PCBs in
products were expected to remain inside the products and selected for this purpose.

Additionally, at the time of Mr. Jensen's discovery of PCBs in the environment, there was limited scientific
understanding of the global movement of chemicals between different environmental media. Reports from
three different government groups (the Panel on Hazardous Trace Substances [PHTS], the ITF, and the
NIEHS Conference on PCBs), all issued in 1972, identified major uncertainties in the understanding of
PCB environmental fate and transport. The reports agreed that, despite the increased number of PCB studies
being published, there were key data gaps regarding the distribution of PCBs in the environment, and
regarding the mechanisms of removal, degradation, and sequestration of PCBs in different media
(Hammond et al., 1972; ITF, 1972a). For example:

       "The recommendation by the task force that 'more scientific information about PCBs is needed' is
        illustrated by the paucity of knowledge about PCBs in the environment. Only general statements
        can be made about how PCBs reach the environment, how they reach target organisms and how
        much is present" (ITF, 1972a);
       "There are few data on the removal, disappearance, and sequestering of the substances [PCBs] in
        soils or bottom sediments of rivers, lakes, estuaries, or the ocean" (ITF, 1972a);
       "As yet little is known of the distribution of PCBs in terrestrial environments" (Hammond et al.,
        1972); and
       "However, perhaps the major finding of this study is that research on the environmental effects of
        PCBs has been piecemeal and insufficiently coordinated. Despite the large number of detailed
        studies of PCBs conducted in the last four years, it has proved difficult to assemble the results into
        a coherent picture because important pieces of the puzzle are missing" (Hammond et al., 1972).

In his then-retrospective evaluation of the issues surrounding the environmental discovery and subsequent
regulation of PCBs, Dr. Edward Burger, from the Office of the President's Science Advisor, Science and
Technology Policy Office, emphasized that in 1971, "[t]he scientific issues were still not clear and there
were glaring gaps in information" (Burger, 1976). The World Health Organization (WHO) also reviewed
the available scientific literature pertaining to PCBs as of 1976, and that review again serves to highlight
the limited understanding of the fate and effects of PCBs in the environment at that time (IPCS, 1976). A
1970s Monsanto memorandum that mistakenly postulated that PCBs in the environment were from open
uses (Monsanto, 1975) similarly reflects the limited understanding of PCB fate and transport at that time.




                                                                                                             22

                                                                  Dec GMV Re: Opposition to Pl MILs 001221
     Case 2:15-cv-00201-SMJ               ECF No. 422-28 filed 01/28/20                     PageID.23708 Page 34 of
                                                       250
3.1       The scientific understanding of PCB fate and transport developed gradually
          over time.

The scientific ability to identify specific PCB sources and to understand PCB fate and transport developed
gradually over time. Indeed, the first textbooks on contaminant fate and transport were not published until
1979/1980,15 the first mention of "fate and transport" in a published study related to PCBs was not until in
1978 (Paris et al., 1978), and US EPA did not publish an analytical method capable of resolving all 209
PCB congeners until 1999 (1668A; US EPA 1999).

During the 1960s and 1970s, there was new public and regulatory awareness of chemicals in the
environment. For example, US EPA was established in 1970 and the Federal Water Pollution Act was
significantly amended in 1972 and became known as the Clean Water Act. These acts and federal funding
for universities and agencies helped spur research and investment to understand how chemicals behave in
the environment (Anderson, 2002). Fate and transport modeling advancements from the 1960s to the early
1980s (e.g., the HSPF [Hydrological Simulation Program – FORTRAN] model, which simulates watershed
hydrologic processes; the MODFLOW model, which simulates groundwater flow) provided scientists with
tools for understanding and predicting the behavior of chemicals, such as PCBs, in the environment (Swann
and Eschenroeder, 1983).

Published scientific literature on PCBs serves as an indicator of how the scientific awareness and knowledge
of PCB fate and transport developed gradually over time. Chart 3.1 depicts the results of three targeted
searches of published scientific papers in the Scopus database,16 grouped by 5-year intervals:

         Search A terms: "PCB"17and "fate and transport."
         Search B terms: "PCB"18 and "environment."
         Search C terms: "Fate and transport" only.

Between 1970 and 2015,19 the number of papers on PCBs and the environment increased significantly
(Search B), as did articles that more broadly discussed fate and transport (Search C). Journal articles that
specifically discussed PCB fate and transport (Search A) represent a small fraction of the published
literature on both fate and transport (Search C) and PCBs in the environment (Search B). As these literature
search results illustrate, the amount of scientific literature on these topics prior to 1970 was very limited
and is indicative of the limited scientific understanding of PCB fate and transport.




15  e.g., Lippmann and Schlesigner (1979): Chemical Contamination in the Human Environment; Thibodeaux (1979):
Chemodynamics: Environmental Movement of Chemicals in Air, Water, and Soil; Neely (1980): Chemicals in the Environment:
Distribution, Transport, Fate, Analysis; Baker (1980): Contaminants and Sediments – Volume 1: Fate and Transport, Case Studies,
Modeling, Toxicity.
16 The Scopus database includes scientific literature from more than 20,000 journals published throughout the world.
17 Polychlorinated Biphenyl, Aroclor, Arochlor, Araclor, Arachlor, Askarel, and Pyranol were all used as variants of "PCB" in

Search A.
18 Polychlorinated Biphenyl, Aroclor, Arochlor, Araclor, Arachlor, Askarel, and Pyranol were all used as variants of "PCB" in

Search A.
19 Less than 4 years of publications (2016 through the available portion of 2019) are currently available for the 2016-2020 interval,

so this interval was not plotted.


                                                                                                                                  23

                                                                                Dec GMV Re: Opposition to Pl MILs 001222
 Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20         PageID.23709 Page 35 of
                                                     250
                       2,000
                       1,800   Search A: PCBs + Fate and Transport
                       1,600   Search B: PCBs + Environment
                       1,400   Search C: Fate and Transport
                       1,200
  Number of Articles




                       1,000
                        800
                        600
                        400
                        200
                          0




 Chart 3.1 PCB Peer-reviewed Literature Articles (1950-2015). * = Studies published from 1950 through
 2015 are grouped into 5-year intervals. No studies were found that met these search criteria from before
 1950. Less than 4 years of publications (2016 through the available portion of 2019) are currently
 available for the 2016-2020 interval so this interval was not plotted. Search A terms: PCB,
 Polychlorinated Biphenyl, Aroclor, Arochlor, Araclor, Arachlor, Askarel, or Pyranol, and fate and
 transport. Search B terms: PCB, Polychlorinated Biphenyl, Aroclor, Arochlor, Araclor, Arachlor, Askarel,
 or Pyranol, and environment. Search C terms: "Fate and transport" only.

The limited discussion of PCBs in early scientific literature is consistent with the scientific focus at that
time on "conventional" parameters (e.g., BOD, total suspended solids [TSS]) that could be measured using
then-existing technology. While capable of providing a general indication of a water body's quality, these
parameters do not provide information on specific chemicals' presence and their relative contribution to
observed effects (if any). Nonetheless, scientists could use these parameters to develop a scientific
understanding of various fate and transport processes (e.g., dilution effects) that became a bridge to a more-
sophisticated understanding of specific chemicals' behavior in the environment.

While the understanding of the environmental transformations of PCBs has evolved from these early
studies, current research underscores the complexities of PCB dechlorination and biodegradation, and this
scientific understanding continues to evolve (Erickson, 1997). For example, not only the degree of
chlorination, but the position of chlorine atoms on the biphenyl molecule, aerobic versus anaerobic
conditions, temperature, and nutrient levels for microbial populations are some of the factors that influence
PCB degradation (Kalmaz and Kalmaz, 1979; Brown et al., 1987; Erickson, 1997). The possibility of PCB
degradation through reductive dechlorination was first identified in 1980s studies of the upper Hudson
River (Morrison and Murphy, 2006).




                                                                                                            24

                                                                     Dec GMV Re: Opposition to Pl MILs 001223
 Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20             PageID.23710 Page 36 of
                                                250
3.2     The ability to accurately identify and quantify PCBs in the environment
        continues to develop.

Mr. Jensen's first reported discovery of PCBs in December 1966 (New Scientist, 1966) triggered a
succession of studies that revealed PCBs in multiple environmental media. Many of these studies were
aimed at improving PCB analytical methods. As noted by Peakall and Lincer (1970), "[i]t is clear that we
are still relatively unsophisticated in our PCB quantitation methodology and will continue to estimate only
relative amounts of PCBs in field samples." By 1972, Webb and McCall published an analytical method
to refine PCB analysis (Webb and McCall, 1972), although this method was not adopted by US EPA until
1982 (US EPA, 1982b). Because PCBs are mixtures of 209 compounds, each with different
physicochemical properties, chemical analysis remains a challenging technical issue.

Early efforts to characterize the presence of PCBs in the environment were often hindered by the difficulties
associated with analytical methods. Early analytical methods often failed to resolve PCBs from other
chlorinated hydrocarbons, such as DDT, and could not separate the 209 PCB congeners from each other.
In 1970, Armour and Burke (1970) published a method of using a column "cleanup" technique to separate
PCBs from DDT prior to gas chromatography (GC) analysis. Other researchers offered improvements to
PCB extraction and separation techniques (Benevue and Ogata, 1970; Bagley et al., 1970; Gustafson, 1970;
Dvorak et al., 1971; Leoni, 1971). In 1972, Webb and McCall (1972) formalized a method for quantifying
PCBs as Aroclors using a few discriminating GC peaks. This method worked for samples that retained an
Aroclor-like signature, but was often inaccurate when applied to non-Aroclor releases, mixtures, and
Aroclor releases that had been subjected to weathering (Shifrin and Toole, 1998). It was not until 1985 that
US EPA published a method (US EPA Method 680) that detected and quantified PCBs by homolog group
(US EPA, 1985a-c), and could be supportive of identifying byproduct PCBs, but still did not resolve each
individual PCB congener.

Importantly, until the late 1990s, the lack of an approved US EPA method for congener-specific PCB
analysis impacted the scientific ability to understand PCB sources, fate, and transport, let alone at parts per
quadrillion (ppq, equivalent to pg/L) concentrations in water. US EPA first published US EPA Method
1668 (US EPA, 1997b) in 1997, but the first version of the method focused just on the 12 co-planar
congeners (by International Union of Pure and Applied Chemistry [IUPAC] number) designated as "toxic"
by the WHO, also known as dioxin-like PCBs: 77, 105, 114, 118, 123, 126, 156, 157, 167, 169, 170, 180,
and 189. In 1999, US EPA came out with a revision of the method (US EPA 1999), which can be used to
quantify all 209 congeners. This was an important milestone, because it provided scientists with the ability
to discern PCB sources and environmental transformation processes.




                                                                                                            25

                                                                   Dec GMV Re: Opposition to Pl MILs 001224
  Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20             PageID.23711 Page 37 of
                                                 250
4         PCB levels in the Spokane River are below regulatory
          levels, have declined, and are expected to continue
          declining.


4.1       PCB Mass Loading in the Spokane River

Comprehensive mass loading studies of PCB discharges to the Spokane River and in-river PCB loads at
stations in the river can be used to determine:

         Where the majority of the PCB load comes from, and the relative fraction of the PCB load due to
          the City of Spokane's municipal (MS4, CSO, and WWTP) discharges; and
         If the PCBs in the river are accounted for by known sources of discharges.

4.1.1 Upstream loads and industrial discharges account for the vast majority of PCBs in the
      Spokane River as it flows past the City.

A number of studies have examined the loadings from known individual dischargers and from sources
upstream of the City of Spokane (WA Ecology, 2011a; LimnoTech, 2016a). The vast majority of the PCB
load in the river is due to sources upstream of the City – the City's contribution to the PCB load in the river
is relatively minor in comparison. Upstream sources of PCB loading to the river include loads originating
in Idaho, loads originating from municipalities upstream of Spokane, and known industrial dischargers such
as Kaiser Aluminum and the Inland Empire Paper Company (IEP). This fact is also acknowledged by the
City's expert witness Dr. David Dilks. In his expert report, Dr. Dilks states that at the baseline loading rate
from 2007, the Spokane River loading from upstream the City boundary (1,475 mg/day, equal to 0.052
ounces/day) is more than four times larger than the combined City load from the MS4, CSO, and WWTP
discharges (359 mg/day, equal to 0.0127 ounces/day) (Dilks, 2019). Based on these findings, which are
drawn from numerous Task Force and WA Ecology-led studies over the past decade, the City's total load
is minor compared with the already existing PCB load in the river as it enters the City of Spokane.

Importantly, the Task Force sampling has confirmed that the in-river loads are already lower than both the
Washington State Water Quality Standard and the US EPA National Primary Drinking Water Regulation
for PCBs (Section 4.2). In other words, but for the presence of metals, raw sewage, and other substances,
water from the Spokane River would be safe to drink.

4.1.2 The PCBs found in the river are accounted for by known discharges and upstream
      sources.

To date, the most comprehensive synoptic survey of in-river loadings and discharger loadings is the 2014
Task Force low-flow synoptic survey, which occurred in August 2014, during a period of minimal
precipitation and corresponding low river flow (LimnoTech, 2015b). The loadings from this survey are
summarized in Table 4.1 and plotted in Chart 4.1. In this chart, dischargers are plotted by river mile (from
Coeur d'Alene, Idaho, in the east, to Nine Mile Dam near Spokane, Washington, in the West) as red circles,


                                                                                                            26

                                                                   Dec GMV Re: Opposition to Pl MILs 001225
 Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20 PageID.23712 Page 38 of
                                                     250
with the cumulative mass loading from these dischargers20 depicted as a dashed red line. In-river loads
(based on measured PCB concentration and in-river flows measured at river gages) are depicted as blue
circles, while the cumulative in-river load is shown as a solid blue line. In addition to the in-river locations
and certain known dischargers sampled in the 2014 low-flow program, Chart 4.1 includes the groundwater
load that was identified in part due to the 2014 low-flow sampling. This groundwater loading from the
reach near Kaiser Aluminum was estimated to be approximately 130 mg/day (0.00459 ounces/day) in
magnitude (LimnoTech, 2016a).

The 2014 Task Force synoptic survey confirms that at low-flow conditions in the river, the PCB mass
loading in the river is accounted for by the known sources of discharges. That is, the calculated loadings
from the primary industrial dischargers and the primary pathways (e.g., sewers, upstream loading from
Idaho) match the total PCB loading in the river. As shown in Chart 4.1, there is very close agreement
between the measured in-river loads at multiple stations along the Spokane River and the calculated
discharger loads from known dischargers and tributaries starting downstream of Lake Coeur d'Alene. If
the blue line of in-river loadings was significantly higher than the cumulative discharges red line, it could
indicate an unaccounted-for PCB load in the river. However, the blue and red lines show close agreement
for points downstream of Lake Coeur d'Alene, indicating that the measured in-river loadings are accounted
for by the known dischargers.

As part of my analysis, I assembled all available in-river PCB concentration and flow data (in order to
calculate PCB mass loading) and all available PCB concentration and flow data from known dischargers
and tributaries (see summary tables in Attachment 4). These data include measurements from both low-
flow and high-flow conditions. The 2014 sampling event covers most of the major in-river sampling
locations as well as most of the major identified dischargers. Despite the lack of synoptic data during
high-flow periods, when high precipitation is influencing runoff, river flow, and the discharger flows, the
sampling collected to date is adequate for determining the main sources of PCBs to the river and the main
types of PCB applications that contributed PCBs to the river.




20   Based on the mean load.


                                                                                                             27

                                                                   Dec GMV Re: Opposition to Pl MILs 001226
Case 2:15-cv-00201-SMJ      ECF No. 422-28 filed 01/28/20 PageID.23713 Page 39 of
                                             250
   Table 4.1 Summary of Discharger PCB Mass Loadings and PCB Loadings in the Spokane
   River Based on the 2014 Low-flow Synoptic Survey Sampling
    Discharger                                                                Mean Loading         Mean Loading
                                   Location                   River Mile
    or River Site                                                              (mg/day)            (ounces/day)
    Discharger              Coeur d'Alene WWTP                   111               9                 0.00032
                               Post Falls WWTP                   102               2                 0.00007
                             Liberty Lake WWTP                   92.7              1                 0.00004
                               Kaiser Aluminum                    86              131                0.00462
                          Kaiser Area Groundwater               84.25             130                0.00459
                       Inland Empire Paper Company               82.5             82                 0.00289
                           Spokane County WWTP                    78              11                 0.00039
                               Hangman Creek                    72.80              –                    –
                               Riverside WWTP                    67.4             312                0.01101
                            City of Spokane MS4                 67.08              –                    –
                             City of Spokane CSO                66.86              –                    –
                             Little Spokane River               56.30              –                    –
    River                  Lake Coeur d'Alene, ID                111              19                 0.00067
                                  Post Falls, ID                 102              34                 0.00120
                                    Stateline                   99.52              –                    –
                             Greenacres/Barker                   90.5             14                 0.00049
                                  Trent Bridge                   84.3             373                0.01316
                                  Upriver Dam                    80.3              –                    –
                              Green Street Gage                   78               –                    –
                            Monroe Street Gage                   74.8              –                    –
                                Spokane Gage                     72.9             510                0.01799
                                Nine Mile Dam                    63.6             419                0.01478
                                   Long Lake                     38.4              –                    –
   Notes:
   CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm Sewer System; PCB = Polychlorinated
   Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; WWTP = Wastewater Treatment Plant.
   "–" = PCB loading was not calculated at these dischargers or these river stations during the 2014 synoptic survey.




                                                                                                                        28

                                                                           Dec GMV Re: Opposition to Pl MILs 001227
               Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20         PageID.23714 Page 40 of
                                                           250




Chart 4.1 Spokane River Mass Loading, Low Flows Only (2014 Synoptic Survey). The City of Spokane is located between River Mile 63
and River Mile 81.




                                                                                                                                        29

                                                                                             Dec GMV Re: Opposition to Pl MILs 001228
 Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20           PageID.23715 Page 41 of
                                              250
4.2     PCB levels in the Spokane River are below regulatory levels.

4.2.1 PCB levels in the Spokane River are below the Washington State and US EPA water
      quality criteria.

PCB loading to the Spokane River is low enough that the river water meets both the Washington State
Water Quality Standard for total PCBs (170 ppq) (WA Ecology, 2019a) and the US EPA National Primary
Drinking Water Regulation for PCBs (500 ppq) (US EPA, 2018b). In its 2016 Comprehensive Plan, the
Task Force, of which the City of Spokane is a member, concluded that the Spokane River complied with
the US EPA-approved Washington State Water Quality Standard for total PCBs (WA Ecology, 2019a):
"[a]verage concentrations at all stations show compliance with the current Washington State Water Quality
Standard of 170 pg/L [170 ppq]" (LimnoTech, 2016a). The conclusion presented in the Task Force's "2016
Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane River" was based on the
approximately 5 years of studies and meetings conducted by the Task Force since its creation in 2012
(LimnoTech, 2016a).

Table 4.2 and Chart 4.2 show the results from the Task Force's "2016 Comprehensive Plan to Reduce
Polychlorinated Biphenyls (PCBs) in the Spokane River," which documents the recent sampling of the
Spokane River water and shows that the average concentration at every station that was sampled is below
the State Water Quality Standard of 170 ppq. In follow-up Spokane River sampling in 2018, all PCB
concentrations in the Spokane River were below the 170 ppq State Water Quality Standard (LimnoTech,
2019a). These data points are also provided in Table 4.2 and Chart 4.2. See also Figure 5.




                                                                                                      30

                                                               Dec GMV Re: Opposition to Pl MILs 001229
Case 2:15-cv-00201-SMJ     ECF No. 422-28 filed 01/28/20 PageID.23716 Page 42 of
                                          250
         Table 4.2 Summary of Task Force-measured Spokane River Water Column
         PCB Concentrations
                                                               PCB Concentration
          River Sampling Location                   Arithmetic Mean        Geometric Mean
                                                         (ppq)                   (ppq)
          Lake Coeur d'Alene (SR-15)
          2014 to 2016 Sampling                             17                          14
          2018 Sampling                                     N/A                         N/A
          Post Falls (SR-12)
          2014 to 2016 Sampling                             21                          18
          2018 Sampling                                     N/A                         N/A
          Greenacres/Barker Rd. (SR-9)
          2014 to 2016 Sampling                              24                          14
          2018 Sampling                                      70                          66
          Mirabeau Point (SR-8a)
          2014 to 2016 Sampling                             37                           18
          2018 Sampling                                     110                          62
          Trent Bridge/Plante's Ferry (SR-7)
          2014 to 2016 Sampling                             133                         107
          2018 Sampling                                     150                         144
          Greene Street Bridge (SR-4)
          2014 to 2016 Sampling                             118                         105
          2018 Sampling                                     107                         106
          Spokane Gage (SR-3)
          2014 to 2016 Sampling                             154                         131
          2018 Sampling                                     121                         121
          Nine Mile Dam (SR-1)
          2014 to 2016 Sampling                             144                         132
          2018 Sampling                                     129                         129
         Notes:
         N/A = Not Available; PCB = Polychlorinated Biphenyl; ppq = Parts Per Quadrillion; Task Force =
         Spokane River Regional Toxics Task Force.
         2014 to 2016 data from Table 1 in LimnoTech (2016a). 2018 data from LimnoTech (2019b).




                                                                                                                31

                                                                     Dec GMV Re: Opposition to Pl MILs 001230
 Case 2:15-cv-00201-SMJ                                        ECF No. 422-28 filed 01/28/20            PageID.23717 Page 43 of
                                                                            250

                             180


                             160                            Spokane Gage
                                            Nine Mile Dam
                             140                                                                        170 ppq Water Quality Criteria
                                                                              Trent Bridge/
  Total PCB Concentration (ppq)




                                                                                                        2014 to 2016 Mean Concentrations
                                                                              Plante's Ferry
                             120
                                                                                                        2018 Mean Concentrations

                             100
                                                            Greene Street Bridge

                                  80


                                  60                                                    Greenacres/Barker

                                  40
                                                                    Mirabeau Point

                                                                                                    Post Falls Lake Coeur d'Alene
                                  20


                                  0
                                       60             70            80             90             100             110              120
                                                                              River Mile

  Chart 4.2 Mean PCB Concentration at Each River Station Reported in Table 4.2. The geometric and
  arithmetic mean PCB concentrations at each station are connected with a blue marker for 2014-2016
  data and with an orange marker for 2018 data. The 170 ppq Washington State Water Quality
  Standard (WA Ecology, 2019a) for total PCBs in shown with the dashed green line. The 2018 data
  have not been blank corrected, which would reduce the concentrations shown on this graph.

4.2.2 The vast majority of Spokane River sediments are not impacted by PCBs.

As discussed in Section 1, there is a limited supply of fine sediments in the river and the only locations
where fine sediments have accumulated are in the impoundments behind the dams. The only sediment
remediation activities that I am aware of took place at the Upriver Dam and Donkey Island, where soils
were removed from Donkey Island and sediments behind the dam were capped starting in 2006
(WA Ecology, 2015a). The sources of PCBs to this site included known industrial users and dischargers
along the river corridor, including Spokane Industrial Park, Kaiser Trentwood Works, Liberty Lake Sewage
Treatment Plant, and IEP (WA Ecology, 2015a).

Sediment sampling results throughout the river show that even by conservatively comparing the sampling
location maxima to the Washington State PCB sediment cleanup goal (WA Ecology, 2019b), the vast
majority of sediments in the river are below this criterion (Figure 6). A more realistic comparison to
Washington State sediment PCB cleanup goals would be with reach-averaged PCB concentrations, which
would also be below the Washington State criterion.




                                                                                                                                           32

                                                                                               Dec GMV Re: Opposition to Pl MILs 001231
 Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20             PageID.23718 Page 44 of
                                                250
4.3     The amount of metals and raw sewage discharged to the Spokane River
        vastly outweighs the low levels of PCBs.

The USGS has calculated that large amounts of heavy metals such as zinc, lead, and cadmium are released
to the Spokane River watershed from mining activities in the Idaho portion of the watershed. From 2009
to 2013, the USGS estimated that approximately 700,000 lbs of zinc, 36,000 lbs of lead, and 3,000 lbs of
cadmium were discharged annually from Lake Coeur d'Alene into the Spokane River (Clark and Mebane,
2014). These annual average discharges of heavy metals into the Spokane River have not significantly
declined over time. Prior estimates from the USGS for the years 1999 and 2000 were that 980,000 lbs of
zinc, 44,000 lbs of lead, and 4,600 lbs of cadmium were discharged from Lake Coeur d'Alene into the
Spokane River (USGS, 2003), meaning that the masses of these metals in the river were relatively stable
over the 14-year period for which data were available. USGS also calculated that more than 105,000 lbs
of total phosphorus was discharged from Lake Coeur d'Alene into the Spokane River each year (Clark and
Mebane, 2014).

In addition to metals in the river, tens of millions of gallons of untreated wastewater and raw sewage are
released to the river every year. The City's records of its CSO discharges to the Spokane River from the
1990s up until the present day show that, for every year that records are available, the City has released tens
of millions of gallons of untreated wastewater and raw sewage directly into the Spokane River (Spokane,
Washington, 1999-2017). For example, in 2017, there were 144 CSO discharge events that discharged a
combined 71,000,000 gallons of untreated wastewater and raw sewage into the Spokane River (Spokane,
Washington, 2019). In 2018, annual precipitation was much lower, yet the City still discharged 41,000,000
gallons of untreated wastewater and raw sewage into the Spokane River (SWWM, 2019). Studies in the
Spokane River have shown that these discharges cause a rise in fecal coliform in the river that can persist
for multiple weeks after each event (Spokane, Washington, 1977). The City is aware of the health risks
posed by fecal coliform in the river, which include cholera, typhoid fever, tuberculosis, dysentery, and
hepatitis (Hendron, 2019, p. 156; Soltero et al., 1990).

As opposed to the heavy metals, raw sewage, and other substances that are discharged at large volumes to
the Spokane River every year, PCB loading to the Spokane River is small enough that the river water meets
both the Washington State Water Quality standard for total PCBs (170 ppq) (WA Ecology, 2019a) and the
US EPA National Primary Drinking Water Regulation for PCBs (500 ppq) (US EPA, 2018b). On a mass
basis, the Plaintiff's expert Dr. Dilks has cited Task Force work that shows approximately 1.475 grams of
PCBs per day flow through the river (Dilks, 2019). This is equal to 1.18 lbs of PCBs per year, which is
miniscule when compared to the hundreds of thousands of lbs of heavy metals that are discharged from
mining operations into the river each year that make it into Washington State and the tens of millions of
gallons of untreated wastewater and raw sewage that the City discharges into the river every year.

Note that throughout this report, I present PCB loads in the river and loads from various dischargers in units
of mg/day in order to facilitate comparison between the values reported here and previous studies by the
Task Force, the City, and the City's experts, all of whom used units of mg/day as well. There are
454,000 mg in 1 lb; conversely, 1 mg is equal to 0.000002205 lbs.




                                                                                                            33

                                                                   Dec GMV Re: Opposition to Pl MILs 001232
 Case 2:15-cv-00201-SMJ                                      ECF No. 422-28 filed 01/28/20    PageID.23719 Page 45 of
                                                                          250
                               1,000,000,000   341,940,000

                                100,000,000

                                 10,000,000

                                                                700,000
    River Loading (lbs/year)


                                  1,000,000
                                                                                                  105,800
                                    100,000                                36,000

                                     10,000                                           2,960

                                      1,000

                                        100

                                         10
                                                                                                                  1
                                          1
                                                Raw Sewage       Zinc       Lead    Cadmium        Total         PCBs
                                               and Untreated                                    Phosphorus
                                                Wastewater

   Chart 4.3 Annual River Loading of Sewage, Metals, Phosphorus, and Total PCBs to the Spokane
   River. The loadings of sewage, three commonly reported metals, phosphorus, and PCBs are plotted
   on log-scale to facilitate comparison between the several orders of magnitude difference between
   the amounts of metals and sewage and the relatively small amounts of PCBs in the river each year.
   The mass load of raw sewage and untreated wastewater was calculated using a density of 8.34
   lbs/gallon and the discharge volume reported in SWWM (2019).

The large quantities of metals discharged to the Spokane River every year result in exceedances of the
Washington State Water Quality Standards for metals in surface water (WA Ecology, 2019a). Charts 4.4
and 4.5 show the lead and zinc concentrations in the river compared to the State Water Quality standards
for each individual metal. Both lead and zinc exceed their respective State Water Quality Standard at the
few locations they were sampled for near the City of Spokane.




                                                                                                                           34

                                                                                    Dec GMV Re: Opposition to Pl MILs 001233
Case 2:15-cv-00201-SMJ                                    ECF No. 422-28 filed 01/28/20              PageID.23720 Page 46 of
                                                                       250
                                         1.2
                                                         Water Quality Standard
                                         1.0             2014-2016 Mean Concentrations



             Metal Concentration (ppb)
                                         0.8

                                         0.6

                                         0.4

                                         0.2

                                         0.0
                                               60    70             80               90       100         110         120
                                                                              River Mile
 Chart 4.4 Mean Lead Concentration at Each River Station for Which Data Were Reported for
 Recent Years. The annual mean lead concentrations at each station are shown with a blue marker
 for all data (only 2014-2016 data was found to be available). The Washington State Water Quality
 Standard for lead is based on total hardness in the water. The average water hardness from the
 Stateline station near River Mile 99 was calculated for data from 2014-2016 to be 21.04 ppm
 (WA Ecology, 2019c). Based on this hardness value, which remained nearly constant over the
 2 years of records, the State Water Quality Standard for lead is 0.45 ppb, using the formula provided
 by WA Ecology (2019a).

                           100
                                                            Water Quality Standard
                                         80                 2014-2016 Mean Concentrations
          Metal Concentration (ppb)




                                         60


                                         40


                                         20


                                         0
                                              60    70             80             90         100         110         120
                                                                             River Mile
 Chart 4.5 Mean Zinc Concentration at Each River Station for Which Data Were Reported for Recent
 Years. The annual mean zinc concentrations at each station are shown with a blue marker for all
 data (only 2014-2016 data was found to be available). The Washington State Water Quality Standard
 for zinc is based on total hardness in the water. The average water hardness from the Stateline
 station near River Mile 99 was calculated for data from 2014-2016 to be 21.04 ppm (WA Ecology,
 2019c). Based on this hardness value, which remained nearly constant over the 2 years of records,
 the State Water Quality Standard for zinc is 27.9 ppb, using the formula provided by WA Ecology
 (2019a).


                                                                                                                                       35

                                                                                            Dec GMV Re: Opposition to Pl MILs 001234
 Case 2:15-cv-00201-SMJ             ECF No. 422-28 filed 01/28/20           PageID.23721 Page 47 of
                                                 250
4.4       Environmental levels of PCBs have been declining over time.

Temporal trend studies from the US as well as around the world reveal that PCB concentrations in
environmental media have declined since the 1970s in response to the decline in global product PCB
manufacturing and declining releases. Due to continuing emission reductions (Breivik et al., 2007) and
in situ environmental degradation processes (Paasivirta and Sinkkonen, 2009), PCB concentrations are
expected to continue declining.

While global concentration trends show a consistent PCB decline, two exceptions are noteworthy:

         First, most countries stopped producing PCBs by the mid-1980s; however, byproduct PCBs are
          still inadvertently generated in appreciable quantities by many industrial processes involving high
          temperatures, carbon, and chlorine. See Section 2 and Attachment 3 for discussion of byproduct
          PCBs and their sources. WA Ecology states that byproduct PCB production is actually likely
          increasing, in direct contrast with legacy product PCBs, which are decreasing in the environment
          (Borgias, 2014).
         Second, PCBs remain at sites that have not been fully addressed (e.g., the Kaiser Aluminum site in
          the Spokane River watershed, which is in the process of being cleaned up) and in regions accepting
          large quantities of electronic waste (e-waste) from the developed world (Jaward et al., 2004;
          Li et al., 2010).

4.4.1 Global Trends in Emissions

PCB emissions declined in response to the cessation of product PCB manufacturing. Reductions were
gradual rather than immediate, because the US regulations mandating that manufactures cease production
of open PCB use systems did not require the disposal of PCB-containing items that were already in use
(US EPA, 1979). Breivik et al. (2007) estimated that 13-17% of historically produced PCBs were still in
use in 2007.

Byproduct PCBs were not affected by the cessation of product PCBs manufacturing, and emissions from
byproduct PCB-containing materials and byproduct PCB-generating processes may be significant.
Assessments by Cui et al. (2013) and Song et al. (2018) suggest that byproduct PCB emissions from steel
and cement production in China may now exceed emissions from intentionally produced PCBs. Rodenburg
et al. (2010) and Guo et al. (2014) estimated that emissions of PCB 11 (a byproduct PCB congener
associated with yellow pigments and dyes) from ordinary household goods are now large enough on their
own to prevent the Delaware River watershed from meeting its TMDL requirements.

4.4.2 PCB Degradation Processes

PCBs released into the environment undergo degradation, unlike inorganic chemicals such as metals. The
two degradation processes of greatest relevance for PCBs are photodegradation (i.e., degradation by
sunlight) and biodegradation (i.e., degradation by micro-organisms) (Abramowicz, 1990; Sinkkonen and
Paasivirta, 2000; Paasivirta and Sinkkonen, 2009). Photodegradation occurs in the atmosphere, the upper
depths of surface waters (approximately the top 2 m), and the upper depths of soils and sediments
(approximately the top millimeter). Photodegradation rates are a function of temperature, the photo-oxidant
concentration (in which the primary photo-oxidants are hydroxyl radicals), and the sorption behavior of the
PCB, or its relative occurrence on atmospheric particles versus air (Sinkkonen and Paasivirta, 2000).


                                                                                                          36

                                                                   Dec GMV Re: Opposition to Pl MILs 001235
     Case 2:15-cv-00201-SMJ       ECF No. 422-28 filed 01/28/20 PageID.23722 Page 48 of
                                                    250
Biodegradation occurs in both aerobic (oxygen-rich) and anaerobic (oxygen-depleted) soils and sediments
(Abramowicz, 1990). The rate of biodegradation is a function of temperature and many other
environmental properties, including the microbial community and the soil moisture content (Sinkkonen and
Paasivirta, 2000). Dechlorination has also been observed to occur in sewers (Capozzi et al., 2019).

Metals in the Spokane River, such as lead, zinc, and cadmium, which routinely exceed their respective
Washington State Water Quality Standards (WA Ecology, 2019a), cannot degrade. Unlike PCB molecules,
molecules of metals found in the environment cannot break down into different chemicals.

Table 4.3 lists the estimated range of degradation half-lives (photodegradation + biodegradation) of PCBs
by number of chlorine atoms in air and soil/sediment, where the half-life is defined as the time it takes for
half of the PCB mass to degrade. As shown in Table 4.3, rates of PCB degradation and intermedia transfer
are strongly congener-dependent, with lighter congeners degrading more rapidly than heavier congeners.

                Table 4.3 PCB Degradation Half-lives by Number of Chlorine Atoms in Air
                and Soil/Sediment
                                                                  Air                  Soil/Sediment
                 Homolog            Congener
                                                          Min.           Max.         Min.        Max.
                 (nCl)            Number Range
                                                         (Days)         (Days)       (Years)     (Years)
                 1                      1-3                4.2            13          0.57         2.3
                 2                      4-15               4.2            13          0.80         2.7
                 3                     16-39               13             42           1.1         4.1
                 4                     40-81               42             130          1.7         5.5
                 5                     82-127              42             130          2.3         9.1
                 6                    128-169              130            400          2.9         11
                 7                    170-193              130            400          3.4         13
                 8                    194-205              400           1,200         4.0         14
                 9                    206-208              400           1,200         4.6         17
                 10                     209               2,100          2,100         6.8         21
                Notes:
                nCl = Number of Chlorine Atoms; PCB = Polychlorinated Biphenyl.
                Adapted from Paasivirta and Sinkkonen (2009, Table 1), citing values from Mackay et al. (1992,
                Table 4.5).

4.4.3 PCB concentrations have declined in the Spokane River environment.

Sediment records from Spokane demonstrate a long-term decline in PCB concentrations since the 1970s
(Chart 4.6), despite a lack of PCB-specific cleanup efforts in the river.21

Sediment deposits in Lake Spokane (the body of water, also known as Long Lake, that was formed by Long
Lake Dam on the Spokane River downstream from the City of Spokane) show declining PCB
concentrations since the 1970s (WA Ecology, 2011a). Sediments in both Upper and Lower Lake Spokane
have been analyzed for PCBs. Concentrations in Upper Lake Spokane sediments peaked near 1967 and
declined steadily through the most recent measurements, dated to 2003. The Lower Lake Spokane
sediments' PCB concentrations peaked near 1959 and declined steadily through 2003, and are likely to
continue to decline due to the flushing of sediments and degradation of PCBs in the sediments. The
WA Ecology study suggested that "PCB concentrations at the sediment surface will decrease by one-half

21The only PCB-specific cleanup along the river to date was at the Upriver Dam and Donkey Island site. This site underwent
remediation between 1999, when the site was identified, and 2007, when construction was complete (WA Ecology, 2015a).
Sediments behind Upriver Dam were capped and soils on Donkey Island were excavated.


                                                                                                                       37

                                                                            Dec GMV Re: Opposition to Pl MILs 001236
 Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20 PageID.23723 Page 49 of
                                                       250
approximately every ten years in upper Lake Spokane" (WA Ecology, 2011a), predicting a continued
decline in PCB concentrations in the environment. This half-life is generally consistent with the range
reported in the scientific literature (see Table 4.3).




  Chart 4.6 Temporal Trend in Age-dated PCB Concentrations in Sediment Cores, Upper Lake
  Spokane (Upper Panel) and Lower Lake Spokane (Lower Panel). dw = Dry Weight; tPCB = Total
  Polychlorinated Biphenyls. Adapted from WA Ecology (2011a).


                                                                                                     38

                                                              Dec GMV Re: Opposition to Pl MILs 001237
  Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20             PageID.23724 Page 50 of
                                                 250
5       The City of Spokane's actions demonstrate that PCBs
        in the river are not a problem.


5.1     The City continues to knowingly buy and use PCB-containing products that
        are released into the environment.

In 2015, the City of Spokane studied the presence of byproduct PCBs in municipal products purchased and
used by the City on a regular basis (SWWM, 2015c; Spokane, Washington, 2016). Byproduct PCBs were
detected in every product selected for analysis by the City (except for two samples) at concentrations
ranging up to 2.5 ppm. The City found byproduct PCBs in its traffic paints, road marking materials, deicers,
soaps, pesticides and herbicides, oils and gasolines, dust suppressants, pavement repair materials,
landscaping materials, pipes, antifreezes, as well as personal care products (Table 5.1). Many of the
products used by the City are used in an uncontained manner and can wash off into sewers and into the
Spokane River.

The City of Spokane continues to routinely purchase and use many PCB-containing products, including a
large number of products that are used in a manner that results in releases of PCBs to the environment. The
PCB presence in these products is overwhelmingly due to byproduct PCBs, which are present in a large
number of pigments and dyes that end up in a wide variety of products. The City of Spokane passed a
"PCB Purchasing Ordinance" in June 2014 that required City departments to look for alternative products
that do not contain PCBs, but only if feasible and if the increased cost for the replacement products is within
25% of the price of the PCB-containing products (SWWM, 2015b; LimnoTech, 2016a). Despite this
ordinance, the City continues to purchase and use PCB-containing products, a practice that results in PCB
loading to the Spokane River. Numerous studies, conducted both before and after the City ordinance was
passed, have been performed by the City, the Task Force, and WA Ecology, documenting the presence of
PCBs in these products. The City acknowledged that the vendors of products it purchases often do not have
the PCB sampling information that the City requests (Feist, 2019, pp. 591-592). The City also admits that
the ordinance is not actively enforced and that the City does not require vendors to sample products for
PCBs (Feist, 2019, pp. 591-592, 594-595). The State of Washington also has a PCB-free purchasing policy
for State agencies subject to the same caveats as the City ordinance (Washington State Legislature, 2014;
LimnoTech, 2016a).




                                                                                                            39

                                                                   Dec GMV Re: Opposition to Pl MILs 001238
 Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20 PageID.23725 Page 51 of
                                                 250
             Table 5.1 PCB-containing Products Purchased and Used by the City of Spokane
              Category                        Sub-category                         Studies
              Roadway Deicer and                  MgCl                      SWWM (2015c)
              Traction Products                   MgCl                 Spokane, Washington (2016)
                                               Road Sand               Spokane, Washington (2016)
                                                  CaCl                 Spokane, Washington (2016)
                                                Road Salt              Spokane, Washington (2016)
              Traffic Paint                   Yellow Paint                  SWWM (2015c)
                                               White Paint                  SWWM (2015c)
              Pavement Repair                    Asphalt                    SWWM (2015c)
                                              Crack Sealant                 SWWM (2015c)
              Pesticides                          N/A                       SWWM (2015c)
              Vehicle Wash Soap                   N/A                       SWWM (2015c)
              Hydroseed                           N/A                 SWWM (2015c); SRRTTF (2015);
                                                                           WA Ecology (2016a)
              Antifreeze                           N/A                      SWWM (2015c)

              Motor Oil                            N/A                         SWWM (2015c)

              Dust Suppressant                     N/A                         SWWM (2015c)

              Fire Fighting Foam                   N/A                         SWWM (2015c)

              Silicones                            N/A                         SWWM (2015c)

              PVC and Pipe Materials               N/A                         SWWM (2015c)

              Fuel Additive                        N/A                         SWWM (2015c)

              Personal Care Products               N/A                         SWWM (2015c)

              Flame Retardants                     N/A                         SWWM (2015c)

              Cleaners and                         N/A                         SWWM (2015c)
              Degreasers
             Notes:
             CaCl = Calcium Chloride; MgCl = Magnesium Chloride; N/A = Not Applicable; PCB = Polychlorinated
             Biphenyl.

Many of the PCB-containing products listed in Table 5.1 are applied directly to outdoor surfaces and are
not collected or recycled after use. In other words, approximately 100% of the applied volume of many of
these products, including the PCBs present in the products, is released to the environment within the
Spokane River watershed. The City has acknowledged that its continued purchase and use of many of these
products mean that byproduct PCBs can be introduced into stormwater (Hendron, 2019, pp. 322-323).

Traffic paint is applied directly into the environment (i.e., roadways) and not recovered or removed after it
is applied, similar to how pesticides and hydroseed are directly applied to soil and vegetation. The City
repaints the majority of its arterial roads between April and October (Spokane, Washington, 2018). It is
therefore safe to assume that all traffic paint – and thus, all PCBs in traffic paint – escapes into the watershed
within, at most, a few years of application. Because of the use of the products in which they are contained,


                                                                                                                 40

                                                                          Dec GMV Re: Opposition to Pl MILs 001239
 Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20 PageID.23726 Page 52 of
                                                 250
it has been estimated that all byproduct PCBs are ultimately released to the environment (Davies and
Delistraty, 2016).

The combination of the City of Spokane's continued use of large numbers of PCB-containing products and
the application of these products in an unrecovered manner directly into the environment represents a
significant ongoing load of PCBs to the Spokane River watershed. Despite the "PCB Purchasing
Ordinance" enacted by the City and despite numerous City-led studies and studies by other parties, the City
continues to knowingly purchase these PCB-containing products and to apply them directly into the
environment.

5.2     The City continues to spread PCB-containing solid waste onto farmland,
        knowing that some of those PCBs may end up in the river.

Solids that are removed from wastewater during treatment at the Riverside WWTP are dewatered to form
a sludge-like material referred to as "biosolids." These biosolids from the Riverside WWTP are recycled
for use as an agricultural fertilizer and applied to agricultural land near the City of Spokane (Windsor, 2019,
p. 77), including at least two locations within the Spokane River watershed (Chart 5.1; HDR Engineering,
Inc., 2009; HDR, Inc., 2010; Spokane, Washington, 2017b). These biosolids contain PCBs and when
applied to agricultural land, these PCBs have the potential to run off with precipitation and increase the
PCB load in the Spokane River watershed.




Chart 5.1 Riverside WWTP Biosolids Application Locations in and near the Spokane River Watershed.
Sources: HDR Engineering, Inc. (2009); HDR, Inc. (2010); Spokane, Washington (2017b).




                                                                                                            41

                                                                   Dec GMV Re: Opposition to Pl MILs 001240
     Case 2:15-cv-00201-SMJ       ECF No. 422-28 filed 01/28/20 PageID.23727 Page 53 of
                                                     250
PCB concentration data in the biosolids are available from as early as 1994, but the data are not publicly
available for every year despite requirements in the Riverside WWTP NPDES permit to sample the
biosolids annually (WA Ecology, 2016b). Publicly available biosolids sampling data are summarized in
Table 5.2, ranging from 82 to 510 ppb, with 296 ppb as the midpoint of the range. PCBs were detected in
every sample, yet these biosolids were still applied onto agricultural land.

                           Table 5.2 PCB Sampling Results for Riverside WWTP Biosolids
                                                    Total PCBs
                             Sample Date            (Average)         n   Information Source
                                                      (ppb)
                             8/2/1994                   510           1    WA Ecology (1995)
                             5/2/2001                  195a           1    WA Ecology (2002)
                             5/2/2001                  283a           1    WA Ecology (2002)
                             2011                       179           1     Donovan (2012)
                             2012                    92-164           3     Donovan (2013)
                                                      (134J)
                             2013                    82-129           3     Donovan (2014)
                                                      (113J)
                             2014                    92-118           3     Donovan (2015)
                                                       (103)
                            Notes:
                            PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water
                            Reclamation Facility; WWTP = Wastewater Treatment Plant.
                            J = Estimated value.
                            (a) Estimated value.


5.3         The City has failed to prevent others from using and discharging PCBs.

The City permits several significant industrial users (SIUs) to discharge waste directly to the Riverside
WWTP or to the Spokane County WWTP, which discharges excess flows to the Riverside WWTP. A total
of 31 unique SIU sites have been identified; 14 are listed in the Riverside WWTP NPDES permit, 8 are
listed in the Spokane County NPDES permit and 8 were identified by the City of Spokane from their
historical records search (see Figure 7). In addition, the Spokane Industrial Park currently discharges its
industrial (and sanitary) wastewater to the Riverside WWTP via the City of Spokane sewer system, which
began in 1993 (WA Ecology, c. 1991, 1996; PTI Environmental Services, 1995). Notably, the City of
Spokane does not require that these SIUs test their effluent for PCBs (it only requires testing for total toxics
organics), nor does it place any limits on any potential PCB discharges by these SIUs.

Byproduct PCBs (including from City byproduct PCB uses) are discharged to the Spokane River via the
City sewer system. Although there are limited congener-specific data on discharges from the City sewers
and Riverside WWTP effluent, the data that are available indicate that a significant amount of byproduct
PCBs make up the PCB load in the City of Spokane MS422 and Riverside WWTP effluent into the Spokane
River.

The total byproduct PCB contribution from these conveyances (in the forms of both total concentration as
well as percentage of the total sample) has been calculated using byproduct PCB data from the published
literature. The total byproduct PCB concentration is estimated by scaling up the measured concentration
of PCB 11 to total byproduct PCB concentration based on the average proportion of PCB 11 to total PCBs
in pigments from various byproduct PCB studies (see Attachment 3).

22   No congener-specific data were available for the CSO outfalls.


                                                                                                                 42

                                                                          Dec GMV Re: Opposition to Pl MILs 001241
 Case 2:15-cv-00201-SMJ             ECF No. 422-28 filed 01/28/20                   PageID.23728 Page 54 of
                                                 250
Tables 5.3 and 5.4 summarize the results of these calculations.

                        Table 5.3 Byproduct PCBs Discharged from the City of
                        Spokane MS4 (2007)
                                                   PCB 11          Total Byproduct PCBsa
                          MS4 Basin
                                                    (ppq)                  (ppq)
                          7th                         40                    333
                          Clarke                      36                    297
                          Cochran                    303                   2,503
                          Erie (CSO)                 996                   8,227
                          Greene                      62                    508
                          Howard Br.                  65                    539
                          H Street                    40                    330
                          HWY 291                     26                    214
                          Lincoln                     72                    592
                          Mission                    220                   1,813
                          Riverton                   137                   1,131
                          Superior                   160                   1,322
                          Union                      349                   2,885
                          Washington                 157                   1,300
                        Notes:
                        CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm
                        Sewer System; PCB = Polychlorinated Biphenyl; ppq = Parts Per
                        Quadrillion; WA Ecology = Washington State Department of Ecology.
                        Data from Parsons (2007).
                        (a) Based on the mean proportion of PCB 11 to total PCBs in pigments.
                        Non-detected values are treated as zeroes. Note that byproduct PCBs
                        are present in many more products and processes than just pigments.



                Table 5.4 Byproduct PCBs Discharged from the Riverside WWTP (2014)
                 Effluent                         PCB 11                  Total Byproduct PCBsa
                 Low Concentrationb                55 ppq                        454 ppq
                                                5.8 mg/dayc                     48 mg/day
                                            0.00021 ounces/day             0.00169 ounces/day
                 High Concentration                57 ppq                        470 ppq
                                                6.3 mg/day                      52 mg/day
                                            0.00022 ounces/day             0.00183 ounces/day
                Notes:
                PCB = Polychlorinated Biphenyl; ppq = Parts Per Quadrillion; Riverside WWTP = Riverside
                Park Water Reclamation Facility.
                Data from LimnoTech (2015a) and Gravity Consulting, LLC (2015).
                (a) Based on the mean proportion of PCB 11 to total PCBs in pigments. Non-detected
                values are treated as zeroes. Note that byproduct PCBs are present in many more
                products and processes than just pigments.
                (b) Average of two low-concentration samples.
                (c) 1 mg/day is equal to 0.000002205 lb/day.




                                                                                                                    43

                                                                         Dec GMV Re: Opposition to Pl MILs 001242
 Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20            PageID.23729 Page 55 of
                                                250
5.4       The levels of PCBs discharged from the City's MS4 do not cause
          exceedances of water quality criteria for PCBs in the river.

As shown in Section 4.2, PCB sampling performed by the Task Force (of which the City is a member) from
2014 to 2018 shows that the Spokane River is in compliance with the Washington State Water Quality
Standard for total PCBs (WA Ecology, 2019a) in surface water, as well as the US EPA National Primary
Drinking Water Regulation for PCBs (US EPA, 2018b). The PCB levels in the river, which are in
compliance with the aforementioned regulations, reflect the contribution from the City's MS4 discharges
as well as the permitted industrial and municipal discharges coming into the river from upstream of
Spokane. In fact, the City's MS4 discharges are a small fraction of the total amount of PCBs in the river
(Section 4.1). The City's expert Dr. Dilks states in his expert report that at the baseline loading rate from
2007, the Spokane River loading from upstream of the City (1,475 mg/day. equal to 0.05203 ounces/day)
is more than 10 times larger than the City's MS4 discharges (129 mg/day. equal to 0.00455 ounces/day)
(Dilks, 2019). In other words, the City's MS4 discharges are a very small fraction of an already small PCB
load to the river that ultimately is in compliance with Washington State and US EPA regulatory criteria for
PCBs in water.

5.5       City stormwater projects are general stormwater improvements, not
          specific to PCBs.

The City asserts that a wide range of past and future stormwater projects were "a result of discharges or
releases of PCBs into the Spokane River" or are "necessary to reduce the amount of PCBs entering the
Spokane River" (Office of the City Attorney, 2019, pp. 20, 40, Appendices A and C). Yet,

         According to the City, if PCBs were never invented, the City's stormwater projects in both MS4
          basins and CSO basins would have had all the same design elements that they do today
          (Davis, 2019, Volume I, pp. 63-102). In other words, had PCBs never been invented, there are no
          design elements of the City's stormwater projects that would have been dispensed with (Hendron,
          2019, pp. 214-215).
         The City is not subject to any discharge limits for PCBs in its MS4 stormwater permit
          (WA Ecology, 2019d) or in its Riverside WWTP/CSO NPDES permit (WA Ecology, 2011b).
         The vast majority of the PCB load in the river is due to sources upstream of the City. The City's
          contribution to the PCB load in the river from the MS4 and from CSOs is relatively minor in
          comparison (Section 4.1.1).
         The Spokane River, which receives the City's MS4 discharges and CSO overflows, meets the
          Washington State Water Quality Standard for PCBs in surface water and the US EPA National
          Primary Drinking Water Regulation for PCBs (see Section 4.2).
         The available stormwater PCB data are too sparse and inadequate to meaningfully inform
          stormwater improvement projects (Section 5.5.1).

The City does, however, have numerous regulatory requirements (including permit limits and TMDLs) to
control and reduce discharges of stormwater and substances found in stormwater more broadly. For
example, the City is required to control the frequency of CSO events and control discharges of various
substances to the Spokane River, including CBOD, TSS, fecal coliform bacteria, pH, total residual chlorine,
total ammonia, phosphorus, cadmium, lead, and zinc (Spokane, Washington, 2013; WA Ecology, 2011b,
2019d). Many of these substances are the focus of current or anticipated TMDL requirements


                                                                                                          44

                                                                  Dec GMV Re: Opposition to Pl MILs 001243
     Case 2:15-cv-00201-SMJ    ECF No. 422-28 filed 01/28/20 PageID.23730 Page 56 of
                                              250
(CH2M HILL, 2014, p. 1-3; WA Ecology, 2010), as well as NPDES permit requirements (WA Ecology,
2011b, Section S1, 2019d, Appendix 2).

Stormwater projects listed in the damages submission (Various, 1987-2019) include projects designed to
reduce CSO discharge events and stormwater discharges of multiple substances.

CSO Stormwater Projects to Reduce CSO Discharge Events – The City's CSO improvements are to
address decades of regulatory orders to reduce and eliminate raw sewage discharge to the Spokane River.
This regulatory history is discussed in detail in Section 5.6. Several of the City's claimed projects are
similarly designed to reduce sewage overflows to the river in non-compliant CSO basins (i.e., to stop
discharging raw sewage to the river).

Stormwater Projects for TMDLs and Permit Compliance – Because the City is subject to TMDL and
NPDES permit requirements for many substances other than PCBs, the stormwater projects in the damages
submission are designed to address these substances. For example, the City is mandated to comply with
TMDLs for multiple substances. One such requirement is the 2010 TMDL for DO in the Spokane River
(WA Ecology, 2010). Under the DO TMDL, the City must limit stormwater discharges of phosphorus,
ammonia, and CBOD (WA Ecology, 2019d, Appendix 2). For example, the Water Quality Combined
Financial Assistance Agreement (WQC-2016-Spokan-00030) for the Erie and Trent stormwater project
states, "[t]his project will… provide treatment for CBOD, Total Phosphorus, Ammonia Nitrogen,
Cadmium, Lead, Zinc and PCBs and will also reduce flows to the Spokane River by increasing storm water
infiltration" (WA Ecology, 2015b, p. 1). Notably, there is nothing "PCB-specific" about the stormwater
management technologies implemented by the City (e.g., grassy swales, drywells, permeable pavement);
their generic design allows them address multiple substances simultaneously (Hendron, 2019, p. 214-215).
Moreover, the stormwater control technologies implemented by the City were developed in the 1970s and
1980s to address pollutants other than PCBs (Davis, 2019, Volume I, pp. 63-102).

In fact, the City admitted that MS4 "improvements" were recommended by US EPA in 1979, before any
PCBs were detected in City stormwater. US EPA recommendations included the same stormwater
technologies used for projects in the City's current damages submission (Hendron, 2019, pp. 137-139).

5.5.1 The available stormwater PCB data are too sparse and inadequate to meaningfully
      inform stormwater improvement projects.

Overall, the City's stormwater PCB data are too sparse, too incomplete, and not at all targeted to the
stormwater projects to meaningfully inform the design or efficacy of any improvements. The City's
stormwater projects listed in the damages submission were all either implemented after 2010 or are still
pending, with the majority implemented after 2014 (Office of the City Attorney, 2019). The lack of reliable
data collected before the implementation of these projects, and the City's failure to identify any PCB source
locations beyond the City Parcel site, means that the City does not know which sites are contributing PCBs
to the stormwater basins and cannot determine what effect their stormwater upgrades have or will have on
PCB levels in the river.

Between 2004 and 2014, four stormwater sampling efforts were conducted by either WA Ecology or the
City of Spokane (Parsons, 2007; SWWM, 2014; WA Ecology, 2012).23 Even after combining results across
sampling campaigns, the available stormwater PCB data are sparse. Prior to 2009, for example, only four
runoff events were sampled. All four events occurred in either May or June (Parsons, 2007; WA Ecology,
2011a). These data are not representative, because stormwater exhibits substantial seasonal trends. In

23   A final technical report is available for only three out of the four sampling efforts.


                                                                                                                            45

                                                                                     Dec GMV Re: Opposition to Pl MILs 001244
 Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20 PageID.23731 Page 57 of
                                                     250
addition, only three stormwater basins were sampled prior to 2007 (Mission, Superior, and Washington)
(WA Ecology, 2011a). After 2011, only four were sampled (SWWM, 2014). Sampling upstream of the
outfall in each stormwater basin was also limited; prior to 2009, only "end of pipe" locations were sampled
(Parsons, 2007; WA Ecology, 2011a). For two out of the four sampling campaigns, flow was also not
measured (WA Ecology, 2011a, p. 74, WA Ecology, 2012, p. 8). Without flows, PCB concentrations
cannot be directly translated into PCB mass loads to the Spokane River.

The available PCB stormwater data also had data quality issues. For example, the authors of the 2009-2011
campaign, which was responsible for approximately 35% of the reported sample results, stated, "[s]torm
events are difficult to sample…. Time to mobilize and reach manholes for sampling often forced sampling
as the storm event was near the end so only one grab could be collected before flow stopped or was too
shallow to collect" (WA Ecology, 2012, p. 8). The authors also noted, "[w]e had continual difficulty with
clean lab blanks and field blanks. They were typically impacted with lower chlorinated congeners, including
PCB-11, commonly found in inks and dyes" (WA Ecology, 2012, p. 12).

Furthermore, when the City performed MS4 improvement projects, such as permeable pavement
installation, the City tested for several constituents to determine the efficacy of the pavement project, but
did not test for PCBs (Davis, 2019, pp. 122-127).

5.6     City sewer upgrades are for the purposes of complying with orders to
        eliminate discharges of raw sewage to the river and to comply with the DO
        TMDL, and were planned and performed without mention of PCBs and
        before PCBs were detected.

The City of Spokane was settled between 1870 and 1890, prior to the installation of sewers. The first
sewers were installed in 1889 (Esvelt & Saxton and Bovay Engineers, Inc., 1972). As discussed in Section
1.3, as early as 1909, the City was ordered by WADOH to cease discharging human waste to the river
(Bovay Northwest, Inc., 1994). In 1929, the City was again ordered to cease sewer discharges (Bovay
Northwest, Inc., 1994). In 1933, the need for a sewer system was highlighted in a City report; however,
bond issues to help pay for the system were defeated in both 1933 and 1937 (Bovay Northwest, Inc., 1994).

The City passed bond issues in 1946 to build sewer interceptors to bring wastewater to the planned WWTP
(Esvelt & Saxton and Bovay Engineers, Inc., 1972). The initial WWTP was finally completed in 1958;
however, raw sewage continued to be discharged directly to the river during high flow events and wet
weather (Bovay Northwest, Inc., 1994). In the 1960s, there were up to 45 different locations in the City of
Spokane where raw sewage was discharged to the river. Some of these locations discharged raw sewage
into the river up to 140 times per year (Bovay Northwest, Inc., 1994).

In 1990, before PCBs were detected in the Spokane River, the City completed the first phase of its separated
storm sewers (Bovay Northwest, Inc., 1994).

In 1994, the City's CSO reduction plan was published. PCBs were specifically stated to be not detected in
the river sampling discussed in this plan (Bovay Northwest, Inc., 1994). No action was taken by the City
on this plan until 1999, when the City voted to adopt the plan, setting a deadline of December 2017 for
completion of the plan. PCBs were not mentioned at the time this plan was adopted. The City's current
NPDES permit (No. WA-002447-3) requires Spokane to achieve a 20-year moving average of no more
than one overflow event per year at each CSO outfall by 2017 (WA Ecology, 2011b, Section S13.B). The
City was granted an extension until December 31, 2019, to comply with this permit (Simmons, 2017;
WA Ecology, 2017d). As of August 2019, the City is still not in compliance with this requirement


                                                                                                          46

                                                                  Dec GMV Re: Opposition to Pl MILs 001245
 Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20 PageID.23732 Page 58 of
                                                    250
(SWWM, 2019). Spokane's Next Level of Treatment Plan involving new filtration technology at the
Riverside WWTP is still in the pilot phase and not in full operation despite being ordered to be completed
by 2017, specifically for phosphorus removal in order to comply with the phosphorus loading requirements
in the City's draft NPDES permit (Spokane, Washington, 2011). Thus, the City's planned upgrades to
sewers and to the WWTP are unrelated to the relatively recent detection of PCBs in the Spokane River.




                                                                                                       47

                                                                Dec GMV Re: Opposition to Pl MILs 001246
     Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20                PageID.23733 Page 59 of
                                                   250
6        Sources of PCBs Found in the Spokane River
         Watershed


Multiple studies of the Spokane River have been conducted to identify the relative significance of sources
and conveyances of PCBs to the Spokane River. These studies have sampled different river media in
different locations at times with different river flow conditions. These studies have also sampled individual
dischargers to the Spokane River, including from industrial facilities and WWTPs, as well as from certain
City conveyances (CSOs, MS4). Two main studies – the 2011 WA Ecology Spokane River PCB Source
Assessment (WA Ecology, 2011a) and the "Task Force" activities leading up to the "2016 Comprehensive
Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane River" (LimnoTech, 2016a) – have
evaluated PCB mass loading to the Spokane River. Attachment 2 provides further details regarding the
studies that I relied upon, as well as the data from those studies.

6.1 The sources of PCBs in the Spokane River directly confirmed by data are
predominantly from fire safety product PCBs and byproduct PCBs.

As described in this section, based on a systematic evaluation of the potential sources of PCBs within the
Spokane River watershed, and consistent with the findings of the PCB studies performed by WA Ecology
and the Task Force, the sources of PCBs in the Spokane River directly confirmed by data or by
documentation of historical releases are predominantly from fire safety product PCBs and byproduct PCB
sources. These releases were not from Monsanto, which ceased production of PCBs decades ago and had
no manufacturing operations in the Spokane River watershed. Attachment 4 shows the mass loading of
PCBs by discharger to the Spokane River.

6.1.1 Product PCBs Sources (Closed and Semi-closed)

In this section, I discuss four of the most significant24 product PCB sites in the Spokane River watershed:
Kaiser Aluminum, GE Spokane Yard, Spokane Transformer/City Parcel, and Spokane Junkyard. At each
of these sites, PCBs were released into the environment from closed or semi-closed uses by non-Monsanto
entities. Attachment 5 provides further details about these and other sites where PCBs were similarly
released into the environment from closed or semi-closed fire safety uses by non-Monsanto entities. These
sites have either been remediated to the satisfaction of US EPA or WA Ecology or are in the process of
being remediated.

Kaiser Aluminum

The Kaiser Aluminum facility is a 512-acre site located about 10 miles east of downtown Spokane
(Figure 8). It is not connected to the City of Spokane's sewer system, but has a private, NPDES-permitted
outfall (Outfall 001) to the Spokane River upstream of the City. PCB-containing hydraulic oils were used
in the casting process at the Kaiser Aluminum facility through the late 1960s (Hart Crowser, Inc., 1991,
2012a). Hydraulic oils from this semi-closed system were released to site soils and groundwater via leaks

24Based on the work of WA Ecology, the City of Spokane, and the Task Force, as well as upon my independent research and
analysis.


                                                                                                                    48

                                                                        Dec GMV Re: Opposition to Pl MILs 001247
     Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20 PageID.23734 Page 60 of
                                                     250
and spills (Hart Crowser, Inc., 2012a). PCBs were discharged to the Spokane River via cooling water that
came into contact with hydraulic oil and subsequently discharged via the cooling water discharge system
(Hart Crowser, Inc., 2012a). PCB transport pathways to the Spokane River include PCB-containing
effluent wastewater from Kaiser Aluminum's NPDES-permitted outfall, stormwater runoff from the site
(a portion of which is routed to their NPDES-permitted outfall), and groundwater plume discharge in which
PCBs are present in petroleum hydrocarbon plumes25 (i.e., co-solvency resulting in PCB concentrations up
to 130,000,000 parts per trillion [ppt]) (Hart Crowser, Inc., 2012a).

GE Spokane Yard

The GE Spokane Yard is an 8-acre site located within the City of Spokane (Figures 9 and 10). GE operated
an industrial and utility equipment repair shop here from 1961-1980 (WA Ecology, 1984). The City of
Spokane manages stormwater in this area via I&I (SWWM, 2015a).

PCB-containing transformer oil was spilled during transformer storage prior to repairs, transformer
disassembly and cleaning, and storage of new and used transformer oils (Golder Associates Inc., 1990; see
Figures 9 and 10). Potential PCB transport pathways to the Spokane River include stormwater runoff across
PCB-containing soils and groundwater discharge in which PCBs are present with free-phase petroleum
hydrocarbons or other carrier fluid with high PCB solvency.26

Spokane Transformer/City Parcel

The Spokane Transformer/City Parcel site is a 0.65-acre site located within the City of Spokane's Union
MS4 basin (Figures 11 and 12). Spokane Transformer, Inc. operated an electrical transformer
manufacturing, repair, and recycling facility at the site from 1961-1979 (SAIC, 2002). Spills of
PCB-containing transformer oil are the primary source of PCBs that have been found at the site. WA
Ecology initiated remediation activities on the City Parcel site beginning in 2009 (GeoEngineers, Inc.,
2009a). In 2011, the storm drain at N. Cook and Springfield was disconnected from the Union basin
stormwater system, due to this area being a suspected source of PCBs to the system (WA Ecology, 2012).
Despite the fact that the City Parcel site had been remediated in 2009 to remove PCBs in soil, the Spokane
Wastewater Management Department (SWWM, 2013) noted that PCB concentrations were found in the
adjacent catch basin, and an overflow pipe that connected to the storm sewer system was plugged in an
effort to disconnect this potential source from the river. The conclusion that City Parcel was a potential
PCB contributor to the river agrees with the prior findings of the 2009-2011 Urban Waters Initiative
sampling within Union basin (WA Ecology, 2012).

Two type of spills of PCB-containing transformer oil occurred at the site:

         Oils leaking from broken transformers while they were being stored outside; and
         Incidental spills of oils, which occurred while the transformers were being rebuilt, most commonly
          when opening an overfilled transformer or handling a transformer with a cracked casing (Myriad
          Systems & Services, Inc., 1990).

Potential PCB transport pathways to the Spokane River include stormwater runoff across PCB-containing
soils discharged through the city sewer system. Prior to 2011, PCBs were discharged from the site via a
storm drain to the City sewer system.

25
  Absent the presence of a mobile co-solvent, PCBs are not typically found in groundwater.
26LimnoTech concluded that there is a "strong correlation between the homolog patterns at the GE site and the homolog patterns
estimated by the mass balance assessment for the Trent-Greene reach" (LimnoTech, 2018).


                                                                                                                           49

                                                                            Dec GMV Re: Opposition to Pl MILs 001248
     Case 2:15-cv-00201-SMJ             ECF No. 422-28 filed 01/28/20     PageID.23735 Page 61 of
                                                     250
Spokane Junkyard

The Spokane Junkyard site is a 16-acre site located in the City of Spokane (Attachment 5; Figure 13). The
Spokane Junkyard and Associated Properties Superfund site (SJA) includes the former Spokane Junkyard
and the former Spokane Metals Company (SMC) facility (a scrap metal recycler) that both operated until
1983, as well as two adjoining properties known as the Carbon property and the Wall property
(Attachment 5; Figure 13; Alta Geosciences, Inc., 1997). The site is within the Cochran MS4 basin; the
specific conveyances from the SJA properties to the MS4 are unknown.

Spokane Junkyard received and disposed of surplus military items (such as smokestacks and boilers),
automobiles, heavy equipment, appliances, drums containing organic solvents, and electrical transformers
that were stored on the property (E&E, 1988); they received numerous citations from the City of Spokane
(E&E, 1991). SMC, which occupied the parcel adjacent to Spokane Junkyard to the northeast, operated as
a scrap metal recycling facility and purchased items from Kaiser Aluminum, Washington Water Power,
and other large companies in the state; used transformers were purchased from Inland Power and Light,
Coulee Dam, and the Bonneville Power Administration (E&E, 1988). Ecology and Environment, Inc.
(E&E) reported that oil from used transformers was drained directly into the ground during removal of
copper coils (E&E, 1991, 1998). SMC allegedly encroached onto the adjoining Wall and Carbon properties
to store materials (E&E, 1991).

Potential PCB transport pathways from the Spokane Junkyard site to the Spokane River include the
following: stormwater runoff across PCB-containing soils discharged into the MS4, stormwater runoff
across PCB-containing soils into the river, and PCB-containing groundwater discharge.

6.1.2 Byproduct PCB Sources

            6.1.2.1           Byproduct PCB Congener Data

WA Ecology, the City of Spokane, the Task Force (of which both the City and WA Ecology are members),
and the City of Spokane's own consultants and experts are aware of the presence of byproduct PCBs in
commonly used consumer and municipal products, as well as the presence of byproduct PCBs in the
Spokane River.

Because (1) a wide variety of commercial and municipal products used in Washington State and in the City
of Spokane contain byproduct PCBs, and (2) US EPA, WA Ecology, and the City of Spokane allow the
continued use of products containing byproduct PCBs,27 it is not surprising that byproduct PCBs are
frequently detected in discharges to the Spokane River as well as within the Spokane River itself. This is
illustrated in Chart 6.1, which summarizes the detection frequencies of multiple example byproduct PCB
congeners (see Attachment 3 for further details) measured in different environmental media discharging to
the Spokane River. The presence of these byproduct PCB congeners in the Spokane River and in discharges
to the Spokane River shows that byproduct PCBs are actively released from byproduct PCB-containing
products within the Spokane River watershed and are transported to the Spokane River, where they have
been frequently detected in surface water, sediment, and fish tissue (see Figure 14 and Chart 6.2). Indeed,
consultants hired by Spokane County to study PCBs in the Spokane River and PCBs present in discharges
to the river considered PCB 11 (one of the most common byproduct PCBs) to be the "main problem"
(Rodenburg, 2017, 2018).


27   See Attachment 3 for background on byproduct PCBs.


                                                                                                        50

                                                                Dec GMV Re: Opposition to Pl MILs 001249
 Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20 PageID.23736 Page 62 of
                                                    250
Many individual byproduct PCB congeners are frequently cited in the literature as a tracer of non-legacy
PCB discharges and are frequently detected in the Spokane River watershed as well, such as, but not limited
to, PCBs 11, 35, 207, and 209. In fact, as discussed in Section 2, approximately 150 congeners have been
identified as byproducts of other chemical processes. PCB 11 is commonly found in pigments (e.g.,
Vorkamp, 2016 and references within), and has also been linked to silicone production and combustion
(Attachment 3), but is unlikely to originate from Aroclor sources. PCB 11 was not detected above trace
levels in the high-production-volume PCB Aroclors in either the Frame et al. (1996) or Rushneck et al.
(2004) studies. PCB 35 is present in yellow pigments (Anezaki and Nakano, 2014) and in yellow road paint
used by the City of Spokane (SWWM, 2015c; WA Ecology, 2016a). It is also only present at trace levels
in some Aroclors and is commonly detected in the Spokane River watershed (Charts 6.1 and 6.2). Both
PCBs 207 and 209 have been linked to pigment production, and PCB 209 was also associated with
combustion and production of chlorinated chemicals (Attachment 3). Neither of these congeners were
present above trace levels in high-production-volume Aroclors (see Attachment 3 for details). Additionally,
PCB 209 cannot be produced from reductive dechlorination because it is a decachlorinated PCB (the highest
chlorinated biphenyl). The detection frequencies of these four example byproduct PCB congeners in the
various Spokane River watershed media are shown below in Charts 6.1 and 6.2.

                                     100.0%

                                      90.0%
   Percentage of Available Samples




                                      80.0%

                                      70.0%

                                      60.0%

                                      50.0%

                                      40.0%

                                      30.0%

                                      20.0%

                                      10.0%

                                       0.0%
                                              PCB 11              PCB 35               PCB 207                PCB 209

                                               Wastewater (348)   Stormwater (43)   Stormwater Sediment (5)

Chart 6.1 Detection Frequency of Example Byproduct PCB Congeners Detected in Discharges to the
Spokane River. Data Source: See Attachment 2.




                                                                                                                            51

                                                                                     Dec GMV Re: Opposition to Pl MILs 001250
 Case 2:15-cv-00201-SMJ                                    ECF No. 422-28 filed 01/28/20               PageID.23737 Page 63 of
                                                                        250
                                     100.0%

                                      90.0%
   Percentage of Available Samples
                                      80.0%

                                      70.0%

                                      60.0%

                                      50.0%

                                      40.0%

                                      30.0%

                                      20.0%

                                      10.0%

                                       0.0%
                                                PCB 11                PCB 35                 PCB 207              PCB 209

                                                         Fish (91)   Sediment (46)   Surface Water (154)

Chart 6.2 Detection Frequency of Example Byproduct PCB Congeners Detected in the Spokane River.
Detection frequency calculation includes all samples except those flagged as not detected (U or UJ) or not
usable (R). Data Source: See Attachment 2.

The presence of byproduct PCBs is not unique to one particular discharger or to one particular reach of the
river (although IEP, as described in Section 6.1.1, is a significant source of byproduct PCBs to the river).
For example, as shown on Figure 14, which shows the locations where PCB 11 was detected in surface
water samples collected from the Spokane River, PCB 11 was present in nearly all the samples collected
upstream of the City of Spokane (adjacent to the Liberty Lake WWTP and IEP), at various locations within
the City limits, at the Hangman Creek Confluence, and downstream of the City (at Nine Mile Dam).

                                      6.1.2.2     Byproduct PCB Loads in the Spokane River

Byproduct PCB loads in the river can be estimated by comparing byproduct PCB congener concentrations
and loads to the total PCB concentration and load within the river. PCB congener concentration data were
collected at multiple in-river stations by the Task Force during the 2014 and 2015 synoptic surveys as well
as during the 2016 monthly sampling program (Table 6.1).

Both upstream and downstream of the City of Spokane, PCB 11 by itself makes up between 6-14% of the
average total PCB load in the river (Table 6.1). In individual samples, the PCB 11 fraction of the load is
much higher.




                                                                                                                                 52

                                                                                          Dec GMV Re: Opposition to Pl MILs 001251
                     Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20                              PageID.23738 Page 64 of
                                                             250
Table 6.1 Task Force Sample Locations and Byproduct PCB Sample Concentrations
                                        Total PCBs                                            PCB 11                               Total Byproduct PCBsb
 Station Number                          (mg/day)a                                           (mg/day)                                     (mg/day)
                         Min.        Max.       Mean             N           Min.        Max.       Mean             N           Min.       Max.      Mean
 SR15                     20          1200       464              5            2          115         53              5           17         950       438
 SR12                     91          150        127              7            6           17         11              7           50         140        91
 SR9                      22          111         45             15            3           13          5             15           25         107        41
 SR8a                     58          775        184             10            6           17         11             10           50         140        91
 SR7                     236          1051       393             17            9           21         14             17           74         173       116
 SR4                     276          525        382             10           21           58         36             10          173         479       297
 SR3                     318          2500       752             22           18          153         56             22          149         1264      463
 SR1                     350          4000       1051            18           28          363        104             18          231         2998      859
                                        Total PCBs                                            PCB 11                               Total Byproduct PCBsb
 Station Number                        (ounces/day)                                        (ounces/day)                                (ounces/day)
                         Min.        Max.       Mean             N           Min.        Max.       Mean             N           Min.       Max.      Mean
 SR15                  0.00071      0.04233    0.01637            5        0.00007      0.00406    0.00187            5        0.00060     0.03351   0.01545
 SR12                  0.00321      0.00529    0.00448            7        0.00021      0.00060    0.00039            7        0.00176     0.00494   0.00321
 SR9                   0.00078      0.00392    0.00159           15        0.00011      0.00046    0.00018           15        0.00088     0.00377   0.00145
 SR8a                  0.00205      0.02734    0.00649           10        0.00021      0.00060    0.00039           10        0.00176     0.00494   0.00321
 SR7                   0.00832      0.03707    0.01386           17        0.00032      0.00074    0.00049           17        0.00261     0.00610   0.00409
 SR4                   0.00974      0.01852    0.01347           10        0.00074      0.00205    0.00127           10        0.00610     0.01690   0.01048
 SR3                   0.01122      0.08818    0.02653           22        0.00063      0.00540    0.00198           22        0.00526     0.04459   0.01633
 SR1                   0.01235      0.14110    0.03707           18        0.00099      0.01280    0.00367           18        0.00815     0.10575   0.03030
Notes:
PCB = Polychlorinated Biphenyl; Task Force = Spokane River Regional Toxics Task Force.
Sources: Gravity Consulting, LLC (2016); LimnoTech (2015b, 2016a,b, 2017, 2019b).
(a) 1 mg/day is equal to 0.000002205 lb/day.
(b) Based on the mean proportion of PCB 11 to total PCBs in pigments (Section 5.3). Non-detected values are treated as zeroes. Note that byproduct PCBs are present
in many more products and processes than just pigments.




                                                                                                                                                                      53

                                                                                                                     Dec GMV Re: Opposition to Pl MILs 001252
 Case 2:15-cv-00201-SMJ             ECF No. 422-28 filed 01/28/20 PageID.23739 Page 65 of
                                                     250
The total byproduct PCB load is potentially much larger than just the PCB 11 load, because PCB 11 is only
a single byproduct PCB congener out of approximately 150 byproduct PCB congeners that have been
identified in the published literature (Perdih and Jan, 1994; Law, 1995; Kim et al., 2004; Ishikawa et al.,
2007; Hu and Hornbuckle, 2010; Anezaki and Nakano, 2013, 2015; Liu et al., 2013a; Anezaki et al., 2014;
Shang et al., 2014; Takasuga et al., 2014; WA Ecology, 2014b; Huang et al., 2015).

        6.1.2.3         IEP Discharges of Byproduct PCBs

IEP has a permit to discharge PCB-containing wastewater to the Spokane River. IEP states that all of the
PCBs present in their wastewater effluent are due to the presence of byproduct PCBs in the recycled paper
processed at the facility (Krapas, 2016). Indeed, PCB 11 alone makes up a significant fraction of the PCB
load in IEP wastewater (Table 6.2). According to IEP, "PCB congeners associated with yellow dyes
account for 20 to 40% of all PCBs in IEP's final effluent. The City's expert, Kevin Coghlan, admitted that
PCB 11 is a dominant congener in IEP's final effluent (Coghlan, 2019a, pp. 237-246). The balance of PCB
congeners detected in IEP's effluent have fingerprints associated with the myriad of other pigments known
to include inadvertently generated PCBs" (IEP, 2016a). IEP's wastewater effluent has been sampled for
PCBs numerous times between 2001 and 2017. The effluent flow rate was measured concurrently between
2001 and 2015 and remained relatively stable over the years, though it has increased from the 2001-2003
sampling to the 2014-2017 sampling.




                                                                                                        54

                                                                Dec GMV Re: Opposition to Pl MILs 001253
         Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20           PageID.23740 Page 66 of
                                                      250


Table 6.2 Summary of Samples of Inland Empire Paper Company's Effluent
                                                               Total PCBsa   Flow Rateb   Total PCB Load   Total PCB Load
Sample Name                    Date            Source
                                                                  (ppq)         (cfs)       (mg/day)c       (ounces/day)
188181 INLAND                5/1/2001     WA Ecology (2002)       2,436          6.7            40            0.00141
IEP02-WFE-01-A               5/6/2002        SAIC (2003)          5,488          6.9            93            0.00328
IEP02-WFE-02-A               5/6/2002        SAIC (2003)          4,568          6.9            78            0.00275
IEP_Effluent_20020605        6/5/2002         IEP (2013)           727           6.9            12            0.00042
IEP_Effluent_20020906        9/6/2002         IEP (2013)           <74           6.9           <1.3           <0.00005
3434026                     10/21/2003    WA Ecology (2011a)       670           7.4            12            0.00042
4064111                      2/2/2004     WA Ecology (2011a)      <619           7.4            <11           <0.00039
4188203                     4/26/2004     WA Ecology (2011a)      <562           7.4            <10           <0.00035
IEP_Effluent_20100210       2/10/2010         IEP (2013)          5,975         NM              N/A              N/A
IEP_Effluent_20100630       6/30/2010         IEP (2013)         10,023         NM              N/A              N/A
IEP_Effluent_20110518       5/18/2011         IEP (2013)         10,242         11.0            276           0.00974
IEP_Effluent_20110714       7/14/2011         IEP (2013)          7,522         11.0            202           0.00713
IEP_Effluent_20111110       11/10/2011        IEP (2013)          1,301         11.0            35            0.00124
IEP_Effluent_20111219       12/19/2011        IEP (2013)          1,600         11.0            43            0.00152
IEP_Effluent_20120208        2/8/2012         IEP (2013)          1,070         11.0            29            0.00102
IEP_Effluent_20120411       4/11/2012         IEP (2013)          1,827         11.0            49            0.00173
IEP_Effluent_20120531       5/31/2012         IEP (2013)          1,570         11.0            42            0.00148
IEP_Effluent_20120711       7/11/2012         IEP (2013)          1,905         11.0            51            0.00180
IEP_Effluent_20120918       9/18/2012         IEP (2013)          5,040         11.0            136           0.00480
IEP_Effluent_20121106       11/6/2012         IEP (2013)          3,697         11.0            99            0.00349
IEP_Effluent_20130108        1/8/2013         IEP (2013)          5,511         11.0            148           0.00522
IEP_Effluent_20140513       5/13/2014        IEP (2016b)          3,040         11.0            82            0.00289
IEP_Effluent_20140827       8/27/2014        IEP (2016b)          7,140         11.0            192           0.00677
SR6-081314-1705             8/13/2014     LimnoTech (2015b)       4,211         11.0            113           0.00399
SR6-081914-1505             8/19/2014     LimnoTech (2015b)       3,000         11.0            81            0.00286
SR6-082114-1410             8/21/2014     LimnoTech (2015b)       2,727         11.0            73            0.00258
SR6-Composite_20140919      9/19/2014     LimnoTech (2015b)       2,785         11.0            75            0.00265
3-1                         10/31/2014       IEP (2015a)          2,958         11.3            82            0.00289
3-2                         11/7/2014        IEP (2015a)          3,564         11.3            98            0.00346
IEP_Effluent_20150217       2/17/2015        IEP (2016b)          1,519         11.0            41            0.00145
IEP_Effluent_20150424       4/24/2015        IEP (2016b)          2,567         11.0            69            0.00243
SR6-081815-1535             8/18/2015     LimnoTech (2016b)       4,355         11.0            117           0.00413
SR6-Composite               8/18/2015     LimnoTech (2016b)       3,764         11.0            101           0.00356


                                                                                                                                55

                                                                                           Dec GMV Re: Opposition to Pl MILs 001254
           Case 2:15-cv-00201-SMJ                  ECF No. 422-28 filed 01/28/20                     PageID.23741 Page 67 of
                                                                250


                                                                               Total PCBsa      Flow Rateb      Total PCB Load       Total PCB Load
 Sample Name                            Date                 Source
                                                                                  (ppq)            (cfs)          (mg/day)c           (ounces/day)
 SR6-081815-1535_2                  8/18/2015          LimnoTech (2016b)         2,841             11.0               76                0.00268
 SR6-082015-1041                    8/20/2015          LimnoTech (2016b)         4,450             11.0               120               0.00423
 SR6-082215-1043                    8/22/2015          LimnoTech (2016b)         3,125             11.0               84                0.00296
 IEP_Effluent_20150828              8/28/2015             IEP (2015b)            3,277             11.0               88                0.00310
 IEP_Effluent_20151228              12/28/2015            IEP (2016c)            3,071             11.0               83                0.00293
 IEP_Effluent_20160111              1/11/2016             IEP (2016c)            3,254             11.0               88                0.00310
 IEP_Effluent_20160606               6/6/2016             IEP (2016b)            4,821             11.0               130               0.00459
 IEP_Effluent_20160829              8/29/2016             IEP (2016d)            6,674             11.0               180               0.00635
 IEP_Effluent_20170718              7/18/2017             IEP (2017a)            1,208             11.0               33                0.00116
 L26987-1_Final Effluent            3/14/2017             IEP (2017b)            2,631             11.0               71                0.00250
Notes:
cfs = Cubic Feet Per Second; IEP = Inland Empire Paper Company; PCB = Polychlorinated Biphenyl; ppq = Parts Per Quadrillion; N/A = Not Applicable;
NM = Not Measured.
(a) PCB concentrations summed with U qualified results = 0. When all congeners were below the detection limit, the maximum detection limit is displayed
and used in the calculation.
(b) Sources for flow measurements: WA Ecology (2002, 2011a); LimnoTech (2015b, 2016b); IEP (2015a). Flow rates shown in italics were estimated at
11 cfs based on measured effluent flow rates between 2011 and 2016 (Esvelt Environmental Engineering, 2016), which were also consistent with flow rates
reported in LimnoTech (2015b, 2016b).
(c) 1 mg/day is equal to 0.000002205 lb/day.




                                                                                                                                                          56

                                                                                                                 Dec GMV Re: Opposition to Pl MILs 001255
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20               PageID.23742 Page 68 of
                                              250


        6.1.2.4          Byproduct PCBs are still a significant source that is potentially increasing
                         in magnitude.

The ongoing significance and potentially increasing emissions of byproduct PCBs are likely due to multiple
factors. First, byproduct PCBs are produced in many different industrial processes that involve the presence
of chlorine, carbon, and high temperatures (Schmidt, 2014). As such, byproduct PCBs have likely been
produced for decades and continue to be produced throughout the world at amounts that are potentially
increasing. Diarylide pigments have been the dominant pigments used for yellow colors in printing inks
for nearly a century, and there is currently little evidence of PCB-free pigment alternatives that can match
the color and transparency requirements (Christie, 2013; WA Ecology, 2014c). Additionally, byproduct
PCBs were not affected by the cessation of global product PCB manufacturing (US EPA, 1984).

6.1.3 There is no evidence that landfills are a source of PCBs to the river.

There are multiple landfills within the Spokane River watershed; however, there is no evidence that any of
these landfills are a source of PCBs to the river. Indeed, the City has stated that there are no PCBs entering
the river from landfills in the Spokane area (Windsor, 2019, pp. 58-71). Additionally, the US EPA's
Approved PCB Commercial Storage and Disposal Facilities database identifies facilities that are approved
under TSCA to accept and/or dispose of PCB waste and indicates that there are no facilities currently
accepting PCB-containing wastes in the Spokane River watershed (US EPA, 2019).

Furthermore, US EPA has stated that non-TSCA landfills are safe disposal sites for PCB-containing bulk
waste and that those PCBs are unlikely to migrate out of the landfill to soils or groundwater:

        EPA has determined PCB bulk product waste can be safely disposed of in certain
        non-TSCA approved landfills (those that have been permitted, licensed, or registered by a
        State as a municipal or non-municipal non-hazardous waste landfill). EPA established this
        as a disposal option for PCB bulk product waste in its 1998 rulemaking for disposal of
        PCBs. Additionally, EPA evaluated the fate and transport of PCBs leaching from landfills
        into groundwater using EPA's peer reviewed Industrial Waste Management Evaluation
        Model (IWEM). This evaluation supports EPA's determination that PCB bulk product
        waste can be safely disposed of in certain non-TSCA approved landfills as it showed that
        these wastes are unlikely to migrate into groundwater or soil. (US EPA, 2017c)

The City's fact witness, Scott Windsor, stated that the City is not aware of any evidence that any PCBs in
landfills in the City or surrounding Spokane County migrated out of the landfills or migrated to the Spokane
River (Windsor, 2019, pp. 58-71).

6.2     Hypothetical open use contributions of PCBs to the river today are
        negligible at most.

A small percentage of PCBs were sold for open use applications, such as caulk, prior to 1970, and sales for
these applications were voluntarily phased out by Monsanto between 1970 and 1972. Monsanto did not
manufacture open use products. Rather, Monsanto sold PCBs to manufacturers who used PCBs as one out
of potentially many different ingredients in proprietary product formulations. Some PCB-containing open
use systems remained in use after the sales of open use systems were ceased. For a number of reasons listed
below, any hypothetical contribution of PCBs from open use sources to the river today would be negligible
at most.


                                                                                                           57

                                                                  Dec GMV Re: Opposition to Pl MILs 001256
Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20               PageID.23743 Page 69 of
                                               250



First, PCBs in open use applications were designed to remain in those applications, and loss rates of PCBs
from open uses were low. In open use applications such as caulk, PCBs functioned as a plasticizer and
needed to remain in the caulk for the formulation to function as intended (Broadhurst, 1972; Erickson and
Kaley, 2011). Any potential PCB losses from open use applications such as caulk would have occurred
through volatilization, the process by which chemicals near the caulk surface slowly partition into the air
(Little et al., 1994). The process of chemical volatilization from a polymer into air is a slow process that
becomes slower over time. Initially, only PCBs near the caulk surface are available for volatilization. After
any PCBs near the surface of the caulk are depleted, volatilization rates decline sharply (Little et al., 1994).

Second, only a fraction of any PCBs lost from open use applications such as caulk would make it to the
Spokane River. Some PCBs would be transported in the atmosphere out of the watershed. Some PCBs
would be degraded. Some would be sequestered at low concentrations in soils and other materials (Li et al.,
2010).

Third, the PCBs that potentially volatilized from caulk had higher vapor pressure and more readily
degradable congeners. As described in Section 2.1.4, PCBs as a class of compounds have a low volatility,
but PCB congeners have a range of volatilities: less-chlorinated congeners have high vapor pressures than
their more highly chlorinated counterparts (Li et al., 2010; Stemmler and Lammel, 2012). The less-
chlorinated congeners have higher vapor pressures and also more readily degradable than more highly
chlorinated congeners. In other words, the more recalcitrant congeners are not the congeners that are
expected to be volatilized.

Fourth, PCBs that were lost from open sources such as a caulk and that ultimately potentially made it to the
Spokane River would not remain in the river – these PCBs would have been flushed from the system shortly
after their arrival. As discussed in Section 1.2, the Spokane River has little-to-no fine sediment retention,
which is the type of sediment that PCBs typically bind with. The river is fast moving, with minimal
sediment supply, meaning that sediments remain in the water column and are flushed out of the river each
year during high flows in spring. Additionally, any PCB-containing open sources installed prior to the
cessation of sales for these uses in 1971 would almost certainly be beyond their functional life by 2019
(nearly 50 years after the cessation of PCB sales for open use applications). These materials would likely
have been removed and placed in landfills, where they are subject to environmental controls that prevent
release into the environment (US EPA, 2017c).

For these reasons, the hypothetical contribution of PCBs from open use sources to the river today is
negligible. PCBs sales for open uses were phased out starting in 1970, nearly 50 years ago, and the lifespan
of caulk was typically 15-20 years. Of the small amount of PCBs that may have been lost from open uses,
only a small fraction would potentially have made it to the river and these PCBs were the most readily
degradable PCB congeners. The potential fraction of a fraction of a fraction of the PCBs in open uses that
might have made it to the river would have been flushed out of the river shortly after arrival due to the lack
of fine sediment deposition in the system.

Additionally, there is no Spokane River PCB data that specifically identify PCBs from open uses in the
river water or sediment. The sources of PCBs in the Spokane River that are confirmed by data are from
closed sources or from byproduct PCBs (see Section 6.1.1).




                                                                                                             58

                                                                    Dec GMV Re: Opposition to Pl MILs 001257
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20             PageID.23744 Page 70 of
                                              250


6.3     Fish hatcheries are an ongoing source of PCBs to the river and likely include
        internationally sourced PCBs.

Fish hatcheries in the Spokane River watershed are a source of PCBs to the Spokane River due to the
presence of PCBs in fish feed. These PCBs in feed make it into the environment via two pathways: first,
via the tissue of fish that are released from the hatcheries, and second, via unconsumed fish feed in the
effluent water that is discharged from the hatcheries. The hatcheries of eastern Washington and northern
Idaho predominately raise salmon and trout, which are scheduled for release into the wild over a range of
sizes depending on the species and the receiving water body (WDFW, 2018; Idaho Fish and Game, 2017).
At least six hatcheries have been identified as relevant to the Spokane River watershed: four operate within
the watershed and at least two are present outside of the watershed but release fish into it (Attachment 5).
Information from the Idaho hatcheries suggest that additional hatcheries in the state may supply fish to the
Spokane River watershed (Idaho Fish and Game, 2017).




Chart 6.3 Fish Movement in the Spokane River Watershed. Hatcheries located in Washington State are
shown in blue and those located in Idaho are shown in green. Notes: (a) Planned by Avista Corp. (b) No
longer in operation as of 2017. (c) Individual hatchery stocking information was not located for Idaho
hatcheries. Source information: WDFW (2018); IDFG (2013); WA Ecology (2016c).

PCBs have been measured in both the fish feed used at as well as the effluent of the Spokane State Fish
Hatchery, located along the Little Spokane River, one of the main tributaries of the Spokane River. In a
2006 study, WA Ecology sampled fish feed and catchable trout from 10 Washington State Department of
Fish and Wildlife (WDFW)-operated hatcheries throughout the state, including the Spokane State Hatchery
(WA Ecology, 2006). PCBs were detected in feed from Spokane State Fish Hatchery at 16.4 ppb wet
weight (ww). Overall, the average concentration of PCBs in feed from all 10 trout hatcheries was 13.8 ppb
ww (WA Ecology, 2006,). WA Ecology found that PCB concentrations in fish tissue generally correlated



                                                                                                         59

                                                                 Dec GMV Re: Opposition to Pl MILs 001258
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20              PageID.23745 Page 71 of
                                              250


with concentrations in fish feed, and that fish oil was the major ingredient in the feed that contained the
highest PCB concentrations (WA Ecology, 2006).

Effluent PCB concentrations were measured at the Spokane State Fish Hatchery three times in 2016 as well
as in a surface water slough near its effluent discharge point (WA Ecology, 2016c, 2017f). In all three
sampling events, both the effluent water and the surface water near the effluent discharge point contained
PCBs.

A review of the sources of fish feed used in the US and at the Spokane watershed hatcheries indicates that
PCBs in the fish feed may be from international (i.e., non-Monsanto) sources. Globally, the majority of
fish feed is sourced from Asia, South America, and Europe. Schipp (2008) reported that, together, these
three continents were responsible for approximately 88% of total global fish feed production. Therefore,
any PCBs found in fish feed from these international sources would likely be internationally sourced as
well (i.e., from non-Monsanto manufacturers). North America was only responsible for 7.6% of fish feed
production (Schipp, 2008). These same trends have been confirmed by other studies as well. The 2008
Fishmeal Information Network (FIN) Dossier reported that Peru and Chile frequently account for over 50%
of the total global supply of fish feed and fish oil, with China, Thailand, the US, and European nations
making up the remaining balance (FIN, 2008). Within the US, the majority of fish feed imports reflect this
global trend (Thomson, 1990). South America has historically been the main source of fish feed to the US
(Thomson, 1990).

Based on the fish feed suppliers used at the Spokane State Fish Hatchery and my review of the predominant
global sources of fish feed, the PCBs found in fish feed used in the Spokane watershed likely include PCBs
from international (i.e., non-Monsanto) manufacturers. As discussed in detail in Section 2.1.2, international
product PCB formulations are typically unable to be distinguished from Monsanto Aroclors.




                                                                                                          60

                                                                  Dec GMV Re: Opposition to Pl MILs 001259
Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20                PageID.23746 Page 72 of
                                               250


7         Rebuttal


7.1       Overall Rebuttal Points

I disagree with a number of assertions that appear in multiple Plaintiffs' expert reports. In this section, I
discuss these points of disagreement, which apply to multiple reports. In the subsequent sections, I further
detail my points of disagreement with the individual expert reports.

First, the Plaintiffs' experts fail to evaluate the significance – or even mention – other substances that impact
Spokane River water quality. As discussed in detail throughout my report, the Spokane River is impacted
from the ongoing discharge of large amounts of cadmium, lead, and zinc. The river is also impacted by
excess phosphorus loading and has a DO TMDL program in place to address this problem. Indeed, the low
levels of PCBs in the river are in compliance with the Washington State and US EPA water quality criteria
for PCBs, and the City has no discharge requirements related to PCBs in WWTP effluent or stormwater
discharges.

Second, the data and analyses relied upon by multiple City experts do not demonstrate a decline in PCB
discharges from the City MS4. In fact, this conclusion, which was reached by the City's expert J. Michael
Trapp, is fundamentally flawed, for the following reasons: inadequate data and an inappropriate analysis
of the existing data. This flawed analysis and faulty conclusion that the City's MS4 load was decreasing
was also relied upon by another City expert, David Dilks. My detailed explanation of how Dr. Trapp and
his co-author's, Joel E. Bowdan III, analysis was fundamentally flawed is provided in the next section.

Third, the current Washington State Water Quality Standard for total PCBs in surface water in the Spokane
River is 170 ppq (pg/L), and the work of the Task Force (of which the City is a member) has demonstrated
that the PCB levels in the Spokane River are in compliance with this water quality criterion. The City's
experts Dr. Trapp and Mr. Bowdan incorrectly stated in their report that the current Washington State Water
Quality Standard for total PCBs for the Spokane River is 7 pg/L (7 ppq).

Finally, none of the Plaintiffs' experts discuss that the Spokane River is stocked with fish from outside the
watershed. These stocked fish contain PCBs from fish feed, sourced at least in part from international
sources.

7.2       Rebuttal to Dr. Trapp and Mr. Bowdan

Dr. Trapp and Mr. Bowdan asserted in their expert report that the City's PCB loads discharged from its
MS4 system have declined since 2007 (Trapp and Bowdan, 2019). Dr. Trapp claimed to have calculated
the PCB load (mg/day) discharged from the City's MS4 system in 2007 and 2018. In fact, Dr. Trapp did
not do this and his conclusion is based on inadequate data and a faulty analysis.

         Dr. Trapp lacks PCB concentration data for almost all of the City's outfalls. Dr. Trapp's analysis
          of the discharges from the entire MS4 system (130 stormwater basins) is based on data from only
          3 of the outfalls (i.e., only approximately 2% of the outfalls). For the other 127 outfalls
          (approximately 98%), Dr. Trapp has no PCB concentration data.



                                                                                                              61

                                                                    Dec GMV Re: Opposition to Pl MILs 001260
Case 2:15-cv-00201-SMJ             ECF No. 422-28 filed 01/28/20              PageID.23747 Page 73 of
                                                250


         Dr. Trapp does not have PCB concentration data over time from the MS4 discharges, even for the
          three outfalls for which any data exist. Rather, Dr. Trapp uses a single, average concentration value
          that he applies to the different time periods. In other words, because Dr. Trapp uses the same PCB
          concentrations for both time periods, the only possible differences in PCB loading would be due to
          differences in stormwater discharge volumes.
         In order to calculate the PCB load (PCB Concentration × Stormwater Discharge Volume),
          Dr. Trapp should have used measured stormwater discharge volumes taken at the same time as
          measured PCB concentrations – however, Dr. Trapp did not do this, and stormwater discharge
          measurements are largely unavailable. Rather, Dr. Trapp estimates discharge volume in 2007 by
          modeling runoff for 51 years in Spokane's history, then taking the average discharge volume and
          applying it to 2007. For 2018, Dr. Trapp used an entirely different method to calculate stormwater
          discharge volume. He modeled stormwater discharge volumes using a model called WinSLAMM
          and admits that changing the method of estimating stormwater discharge volumes accounts for part
          of the observed difference (Trapp and Bowdan, 2019, p. 34). Using two different methods is
          essentially "comparing apples and oranges."
         In addition to using an entirely different method to calculate stormwater discharge volume in 2018,
          Dr. Trapp also assumed that every single MS4 project in the City was 100% effective at capturing
          stormwater, thus reducing the total discharge volume. Neither Dr. Trapp nor the City have data
          showing that stormwater discharge volumes have changed in recent years.

Essentially, Dr. Trapp makes several fundamental errors in his analysis. First, he assumes that MS4
discharge volumes have decreased because of City MS4 projects. Then, he calculates reduced PCB loads,
which are entirely dependent on his faulty assumptions, because there are no PCB concentration data to
support these assumptions. Finally, he concludes that the reduced PCB loads demonstrate that the City
MS4 projects are effective at reducing discharge volumes and PCB loads – this is circular logic.

Furthermore, Dr. Trapp's analysis requires the assumption that PCBs are uniformly distributed throughout
the City's MS4 basins, and that any City MS4 project will therefore capture PCBs. In reality, the City does
not know which sites are contributing PCBs to its MS4 system and therefore has no way of knowing if any
of its MS4 projects are capturing stormwater that contains any PCBs at all.

Therefore, Dr. Trapp's methodology and use of data are fatally flawed, and the opinions offered in his report
are unreliable.

7.3       Rebuttal to Dr. Dilks

My main criticism of Dr. Dilks's expert report (Dilks, 2019) is his reliance on the faulty analysis and
erroneous conclusion from Dr. Trapp and Mr. Bowdan that PCB loads from the City's MS4 have declined
over time. Dr. Dilks led LimnoTech's report on behalf of the Task Force's "2016 Comprehensive Plan to
Reduce PCBs in the Spokane River," and even in this study, Dr. Dilks and the Task Force did not make the
claim that the City's PCB load from its MS4 was declining over time.

7.4       Rebuttal to Mr. Coghlan

There are several flaws in Kevin Coghlan's analysis of PCBs in the Spokane River (Coghlan, 2019b).
Ultimately Mr. Coghlan's mass balance model overestimates releases of product PCBs (e.g., Aroclors) at
the global scale and underestimates production and releases of byproduct PCBs (e.g., PCB 11); in addition,



                                                                                                            62

                                                                    Dec GMV Re: Opposition to Pl MILs 001261
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20              PageID.23748 Page 74 of
                                              250


his global mass balance model is inappropriately extrapolated from the global scale to the local scale of the
City of Spokane.

In order to estimate global product PCB emissions, Mr. Coghlan relies on a global mass balance performed
by Breivik et al. (2007). However, Mr. Coghlan ignored the actual "default" emissions estimate (1.3%)
compiled in the Breivik et al. study and instead used a higher emissions rate (11.8%) that Breivik et al.
presented as an arbitrary upper bound, which Breivik et al. calculated by simply multiplying emissions
factors by 5 or 10 for various uses (Breivik et al., 2002). The result of ignoring Breivik et al.'s "default"
emissions estimate is that Mr. Coghlan greatly overestimates the amount of PCBs likely emitted globally
by almost a factor of 10. Furthermore, Mr. Coghlan appears to have not considered the uncertainties
highlighted by Breivik et al. in their analysis (Breivik et al., 2007) and also did not consider PCB
degradation over time, which is an important mechanism in the environment that reduces the prevalence of
PCBs.

Mr. Coghlan also underestimates the production and releases of byproduct ("inadvertent") PCBs.
Mr. Coghlan relies on out-of-date literature from the 1980s and ignores several key facts about byproduct
PCB production that are relevant to their overall production volumes. First, the literature Mr. Coghlan cites
from the 1980s on byproduct PCB production (US EPA, 1983; Environmental Defense Fund et al., 1983)
surveyed a small number of companies and asked them to voluntarily report any byproduct PCB production,
and was limited to only a small number of chemical manufacturing processes. Relying on self-reported
estimates of byproduct PCB production from only a small number of chemical manufacturing processes
underestimates byproduct PCB production for several reasons:

       Companies have an incentive to under-report production amounts, because they will be subject to
        additional regulations if they report PCB concentrations above 50 ppm in their processes;
       Companies may not know if byproduct PCBs are present in their processes; and
       There are other processes that have been identified in the decades since the 1980s that also have
        the capacity to produce byproduct PCBs in significant quantities.

Additionally, the US economy has grown since the 1980s and the number and scale of processes that
produce byproduct PCBs has likely grown as well. Overall, for these reasons, Mr. Coghlan's assertion that
"the total amount of PCBs inadvertently produced is less than 100,000 lbs (45,400 kg) per year in the U.S."
(Coghlan, 2019b, p. 17) is likely an under-representation of the total amount of byproduct PCBs produced
in this country every year.

Mr. Coghlan also inappropriately extrapolates his global PCB production and emissions model to the local
scale of the City of Spokane. To do this, Mr. Coghlan simply scaled his inaccurate global emissions
estimates down to the population of the State of Washington, then further scaled this value down to the
population of the City of Spokane. Mr. Coghlan cites to Breivik et al. (2007) for support for his
methodology, but Mr. Coghlan's methodology does not follow the recommendation of the Breivik et al.
quote that Mr. Coghlan cites: "According to Breivik, 'population density is considered a suitable surrogate
parameter' for estimating PCB consumption, given that PCBs are generally linked with use of electrical
equipment" (Coghlan, 2019b, p. 42). Population density is not the same as total population, as a large rural
area could have the same total population as a small urban area, and PCB consumption is not the same as
PCB emissions. Therefore, the support Mr. Coghlan cites to for his methodology in fact does not support
his methodology.




                                                                                                          63

                                                                  Dec GMV Re: Opposition to Pl MILs 001262
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20              PageID.23749 Page 75 of
                                              250


Using his flawed methodology, which lacks peer-reviewed support, Mr. Coghlan ultimately estimates that
there are 100,000 lbs of PCBs in the environment in Spokane. A significant flaw in Mr. Coghlan's analysis
is that his population-based scaling methodology does not account for the types of industries that are
actually present in the City of Spokane. A global mass balance model such as Breivik et al.'s does not need
to account for which industries are located where, because they are all included within the global estimate.
Extrapolating Breivik et al.'s methodology to a small City based solely on population completely ignores
the actual companies, facilities, and practices that are in place locally.

Furthermore, Mr. Coghlan did not validate his estimate of 100,000 lbs of PCBs in the Spokane environment
in any way. If there are 100,000 lbs of PCBs in the environment, where does Mr. Coghlan think they are?
No study has provided support for this amount of PCBs released to the environment in Spokane, and the
City's own expert, Mr. Dilks, has asserted that the amount of PCBs in the Spokane River is 1,475 mg/day,
equal to 1.18 lbs/year (Dilks, 2019). If there were 100,000 lbs of PCBs somewhere in the environment in
Spokane, why is the PCB loading in the Spokane River less than 0.001% of that value? The fact that Mr.
Coghlan did not attempt to reconcile these large differences between his estimate and the actual known
PCB loading in the Spokane River shows that his methodology lacks support and validation.

Finally, Mr. Coghlan inappropriately relied on Table 4 from LimnoTech (2016a), which estimated the mass
of PCBs in fixed sources such as buildings within the Spokane River watershed. This estimate from
LimnoTech is baseless, and Mr. Coghlan's reliance on this value and reproduction of it in his report is
inappropriate. To arrive at this estimate, LimnoTech (2016a) cites two studies that estimated the mass of
PCBs present in buildings in Toronto (Diamond et al., 2010) and Chicago (Shanahan et al., 2015). To
estimate PCBs present in buildings in Toronto, Diamond et al. (2010) sampled sealants in 80 buildings and
used these measurements to scale up their estimate to the entire city, using the following information on the
city's buildings: the year the building was built, the building volume, the building type, etc. Similarly,
Shanahan et al. (2015) tabulated building footprints, ages, numbers of stories, etc., for every single parcel
in the City of Chicago.

LimnoTech (2016a) did not perform any of these steps in its estimate of the amount of PCBs in buildings
in Spokane, and Mr. Coghlan did not do any further estimates beyond what LimnoTech estimated. In fact,
neither LimnoTech nor Mr. Coghlan have any data on PCBs in building sealants in Spokane, nor did they
do a comprehensive inventory of the types of buildings in Spokane, the years they were built, whether PCB-
containing sealants were used, or if any such sealants were removed. In addition, neither Mr. Coghlan nor
LimnoTech compared the types of buildings and industries present in Spokane with those in either Chicago
or Toronto. In summary, Mr. Coghlan's use of the values in Table 4 from LimnoTech (2016a) is baseless.

7.5     Rebuttal to Dr. Carpenter

Several of the statements made by the City's expert David Carpenter in his report (Carpenter, 2019), which
I detail below, are misleading or inaccurate.

Statement 1: "…PCBs can exist in environmental media for many years. For example, Lake et al. (1992)
estimated the half-life of PCB 153 to be 18.8 years" (Carpenter, 2019, p. 10).

Although it is true that PCBs can persist for years in the environment, they can also degrade within only
weeks or months. Table 4.3 of my report lists estimated PCB degradation half-lives in air and soil/sediment
(Mackay et al., 1992, Table 4.5; Paasivirta and Sinkkonen, 2009, Table 1). In air, PCBs with five or fewer
chlorine atoms have an estimated degradation half-life of at most 130 days. A major reason for the rapid
degradation of atmospheric PCBs is photodegradation, which Dr. Carpenter does not discuss (addressed
further below).


                                                                                                          64

                                                                  Dec GMV Re: Opposition to Pl MILs 001263
Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20               PageID.23750 Page 76 of
                                               250



The single half-life that Dr. Carpenter provides (for PCB 153, a hexachlorobiphenyl) is not representative
of PCB degradation rates more broadly. PCB 153 is heavily chlorinated and has a half-life that is many
factors larger than that of lighter congeners (see Table 4.3). In fact, Dr. Carpenter's source for this value
(Lake et al., 1992, as cited in Carpenter, 2019) reports shorter half-lives for two pentachlorobiphenyls, PCB
105 (4.4-7.5 years) and PCB 118 (6.8 years). Moreover, the reported half-life for PCB 153 applies only to
estuarine sediments (Lake et al., 1992, Table 3, as cited in Carpenter, 2019). As shown in Lake et al.'s
Table 1, degradation is an order of magnitude slower for hexachlorobiphenyls in soil/sediment (where
biodegradation predominates) than in air (where photodegradation predominates).

Statement 2: "While this process [aerobic biodegradation] can result [in] …degradation of PCBs, it is
limited because most sediments are not aerobic..." (Carpenter, 2019, p. 10).

It is true that most sediments are anaerobic at depth and are only aerobic near the water-sediment interface.
However, once released to the environment, PCBs accumulate at the aerobic water-sediment interface and
mix only slowly (on the order of years) into deeper, anaerobic sediments (WA Ecology, 2001). In the years
immediately following a PCB release, more PCBs will be subject to aerobic degradation than anaerobic
degradation.

Statement 3: "…[A]erobic bacterial degradation occur[s] only in those congeners with a 2,3 (ortho-meta)
position of the chlorines…" (Carpenter, 2019, p. 10).

This is entirely incorrect. The 2,3-dioxygenase pathway by which aerobic degradation occurs targets the
ring between its ortho and meta positions. The "2,3" designation has nothing whatsoever to do with the
arrangement of chlorine atoms around the ring. Contrary to Dr. Carpenter's statement, all light PCB
congeners are degraded by aerobic bacteria (Abramowicz, 1990, Section II.B; NRC, 2001, Appendix E).

Statement 4: "Anaerobic bacteria… act to partially dechlorinate PCBs, rather than breaking the
molecule… removing chlorines from the meta and para positions… Anerobic bacteria cannot… [attack]…
chlorines at the ortho positions" (Carpenter, 2019, p. 10).

This statement is false and misleading for three reasons. Firstly, contrary to Dr. Carpenter's statement,
anaerobic bacteria can fully (not just partially) dechlorinate PCBs to biphenyl when chlorines are in the
meta or para positions (NRC, 2001, Appendix E). Secondly, although meta and para anaerobic
dechlorination is more widely observed than ortho dechlorination, ortho dechlorination is possible (NRC,
2001, Appendix E). Thirdly, this statement is misleading because it places undue focus on the inability of
anaerobic bacteria to "break" the biphenyl ring. As stated by Abramowicz (1990, p. 246), "[t]he end result
of [anaerobic degradation]… is the conversion of the more highly chlorinated PCBs into congeners of low
toxicity that are degraded by a large number of aerobic bacteria." All that is required for complete
degradation of an anaerobically degraded PCB is environmental migration into an aerobic setting.
Migration is likely because light (i.e., dechlorinated) congeners are far more mobile in the environment
than their heavy precursors (NRC, 2001, Appendix E).

Beyond these misleading and inaccurate statements, Dr. Carpenter does not mention photodegradation,
which is not only a major PCB degradation pathway but also occurs at a faster rate than biodegradation in
the atmosphere and pristine surface waters (Paasivirta and Sinkkonen, 2009, pp. 1192-1193). Also,
interestingly, although it is true (as indicated by Dr. Carpenter) that anaerobic degradation of ortho chlorines
is rarely observed, photodegradation occurs more quickly for ortho chlorines than for meta or para
chlorines (Paasivirta and Sinkkonen, 2009, pp. 1193).




                                                                                                             65

                                                                    Dec GMV Re: Opposition to Pl MILs 001264
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23751 Page 77 of
                                             250


References


Abramowicz, DA. 1990. "Aerobic and anaerobic biodegradation of PCBs: A review." Crit. Rev.
Biotechnol. 10(3):241-251.

Agency for Toxic Substances and Disease Registry (ATSDR). 1990. "Preliminary Health Assessment for
General Electric (Spokane Shop), Spokane, Washington (CERCLIS No. WAD001865450)." 15p., June 1.

Alta Geosciences, Inc. 1997. "Draft Completion Report, Removal Action Construction, Spokane Junkyard
and Associated Properties Superfund Site, Spokane, Washington." Report to Spokane Junkyard Cleanup
Committee. 126p., January.

Anderson, WC. 2002. "A history of environmental engineering in the United States." In Proceedings of the
Environmental and Water Resources History Sessions at ASCE Civil Engineering Conference and
Exposition 2002, Washington, DC, November 3-7. (Eds.: Rogers, JR; Fredrich, AJ), American Society of
Civil Engineers. p1-12. doi: 10.1061/40650(2003)1.

Anezaki, K; Kannan, N; Nakano, T. 2014. "Polychlorinated biphenyl contamination of paints containing
polycyclic- and Naphthol AS-type pigments." Environ. Sci. Pollut. Res. Int. doi: 10.1007/s11356-014-
2985-6.

Anezaki, K; Nakano, T. 2013. "Polychlorinated biphenyl contamination in polycyclic-type pigments and
silicone-based glues." Organohalogen Compounds 75:517-520.

Anezaki, K; Nakano, T. 2014. "Concentration levels and congener profiles of polychlorinated biphenyls,
pentachlorobenzene, and hexachlorobenzene in commercial pigments." Environ. Sci. Pollut. Res. Int.
21(2):998-1009. doi: 10.1007/s11356-013-1977-2.

Anezaki, K; Nakano, T. 2015. "Unintentional PCB in chlorophenylsilanes as a source of contamination in
environmental samples." J. Hazard. Mater. 287:111-117. doi: 10.1016/j.jhazmat.2015.01.026.

Armour, JA; Burke, JA. 1970. "Method for separating polychlorinated biphenyls from DDT and its
analogs." J. Assoc. Off. Anal. Chem. 53(4):761-768.

Arnold, T. [Spokane, Washington, Wastewater Management]. 2000. Email to L. Hendron, et al. (Spokane,
Washington) [re: Wastewater Facility Plan (WWFP) approval status]. 1p., January 11.

Bagley, GE; Reichel, WL; Cromartie, E. 1970. "Identification of polychlorinated biphenyls in two bald
eagles by combined gas-liquid chromatography-mass spectrometry." J. Assoc. Off. Anal. Chem. 53(2):251-
261.

Baker, RA; ed. 1980. Contaminants and Sediments - Volume 1: Fate and Transport, Case Studies,
Modeling, Toxicity. Ann Arbor Science Publishers, Ann Arbor, MI. 558p.

Balistrieri, LS. 1998. "Preliminary estimates of benthic fluxes of dissolved metals in Coeur d'Alene Lake,
Idaho." US Geological Survey (USGS). USGS Open-File Report 98-793. 40p.




                                                                                                        66

                                                                Dec GMV Re: Opposition to Pl MILs 001265
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20              PageID.23752 Page 78 of
                                             250


Bevenue, A; Ogata, JN. 1970. "A note on the use of Florisil adsorbent for the separation of
polychlorobiphenyls from chlorinated pesticides." J. Chromatogr. 50:142-144.

Borgias, A; Krapas, D. 2014. Emails between A. Borgias (WADOE) and D. Krapas (Inland Empire Paper
Co.), et al. re: PCB TSCA Reform Coalition Agenda_102814. October 28, November 4.

Bovay Northwest, Inc. 1994. "Combined Sewer Overflow Reduction Plan." Report to Spokane,
Washington, Dept. of Public Works, Engineering Division. 455p., January.

Breivik, K; Sweetman, A; Pacyna, JM; Jones, KC. 2002. "Towards a global historical emission inventory
for selected PCB congeners - A mass balance approach. 2. Emissions." Sci. Total Environ. 290(1-3):199-
224. doi: 10.1016/S0048-9697(01)01076-2.

Breivik, K; Sweetman, A; Pacyna, JM; Jones, KC. 2007. "Towards a global historical emission inventory
for selected PCB congeners - A mass balance approach. 3. An update." Sci. Total Environ. 377(2-3):296-
307. doi: 10.1016/j.scitotenv.2007.02.026.

Broadhurst, MG. 1972. "Use and replaceability of polychlorinated biphenyls." Environ. Health Perspect.
2:81-102.

Brown, JF; Bedard, DL; Brennan. 1987. "Polychlorinated Biphenyl Dechlorination in Aquatic Sediments."
Science 236:709(4).

Burger, EJ. 1976. "A case study: Polychlorinated biphenyls." J. Int. Soc. Technol. Assess. 2:29-36.

Cairns, T; Siegmund, EG. 1981. "PCBs: Regulatory history and analytical problems." Anal. Chem.
53(11):1183A-1191A.

Callahan, MAA; Hammerstrom, KA; Schweer, G. 1983. "Present PCB uses and their potential for release
to the environment." In Proceedings, PCB-Seminar held September 28-30, Scheveningen, The Hague, The
Netherlands. (Eds.: Barros, MC; Koeneman, H; Visser, R), Netherlands, Ministry of Housing, Physical
Planning and Environment. p152-172.

Capozzi, SL; Jing, R; Rodenburg, LA; Kjellerup, BV. 2019. "Positive Matrix Factorization analysis shows
dechlorination of polychlorinated biphenyls during domestic wastewater collection and treatment."
Chemosphere 216:289-296. doi: 10.1016/j.chemosphere.2018.10.151.

Cargill, D. [WA Ecology]. 2014. "PCBs from Building Materials and Other Sources in the Urban
Environment." Presented at the 2014 Salish Sea Ecosystem Conference, Seattle, WA. 20p., April 30.

Carpenter, DO. 2019. "Expert Report of David O. Carpenter, M.D., City of Spokane v. Monsanto Company,
et al." 25p., August 12.

CH2M HILL. 2014. "Integrated Clean Water Plan (Final)." Report to Spokane, Washington. 282p.,
December 31.

Christie, R. 2016. "Inadvertent PCB formation from a pigment chemistry perspective (GCE307)."
Presented at the 20th Annual ACS Green Chemistry & Engineering Conference. 22p., June 16




                                                                                                      67

                                                                Dec GMV Re: Opposition to Pl MILs 001266
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20              PageID.23753 Page 79 of
                                              250


Christie, RM. [Heriot-Watt University]. 2013. "Alternatives for Elimination of Polychlorinated Biphenyls
(PCBs) in Pigments Used for Printing Inks and Architectural Paints." Presented at the National Pollution
Prevention Roundtable "Advancing Green Chemistry: PCBs in Pigments" Webinar. 21p., June 27.

Clark, FM. [General Electric Co.]. 1933. "Diesel Materials for Electrical Devices." US Patent 1,931,455.
9p., October 17.

Clark, GM; Mebane, CA. 2014. "Sources, Transport, and Trends for Selected Trace Metals and Nutrients
in the Coeur d'Alene and Spokane River Basins, Northern Idaho, 1990-2013." US Geological Survey
(USGS). USGS Scientific Investigations Report 2014-5204. 74p.

Coghlan, KM. 2019a. "Videotaped deposition of Kevin M. Coghlan [re: City of Spokane vs. Monsanto Co.,
et al.]." Submitted to US District Court, Eastern District of Washington. 108p., October 30.

Coghlan, KM. [Environmental Health & Engineering, Inc.] 2019b. "Assessment of Sources of
Polychlorinated Biphenyls in the Environment in and Around the City of Spokane, Washington." Report
to Baron & Budd. 96p., October 11.

Commission for Environmental Cooperation (CEC). 1996. "Status of PCB Management in North
America." 158p.

Condon, D. [Spokane, Washington]. 2019. "Written Testimony of Mayor David Condon 'The Clean Water
State Revolving Fund: How Federal Infrastructure Investment Can Help Communities Modernize Water
Infrastructure and Address Affordability Challenges.'" Submitted to US House of Representatives,
Transportation and Infrastructure Committee, Subcommittee on Water Resources & Environment. 8p.,
March 7.

Cristol, SJ. [University of Colorado]. 1983. "Organic Chemical Processes Leading to Generation of
Incidental Polychlorinated Biphenyls." Report to US EPA, Office of Toxic Substances. 6p., February 10.

Cui, S; Qi, H; Liu, LY; Song, WW; Ma, WL; Jia, HL; Ding, YS; Li, YF. 2013. "Emission of unintentionally
produced polychlorinated biphenyls (UP-PCBs) in China: Has this become the major source of PCBs in
Chinese air?" Atmos. Environ. 67:73-79. doi: 10.1016/j.atmosenv.2012.10.028.

Davies, H; Delistraty, D. 2016. "Evaluation of PCB sources and releases for identifying priorities to reduce
PCBs in Washington State (USA)." Environ. Sci. Pollut. Res. Int. 23(3):2033-2041. doi: 10.1007/s11356-
015-4828-5.

Davis, M. [Spokane, Washington]. 2019. "30 (B) (6) videotaped deposition of Marcia Davis [re: City of
Spokane vs. Monsanto Co., et al.]. Volumes I-II." Submitted to US District Court, Eastern District of
Washington. No.: 2:15-cv-00201-0. 371p., September 10, 11.

De Voogt, P; Wells, DE; Reutergardh, L; Brinkman, UAT. 1990. "Biological activity, determination and
occurrence of planar, mono- and di-ortho PCBs." Int. J. Environ. Anal. Chem. 40(1-4):1-46. doi: 10.1080/
03067319008030516.

Diamond, ML; Melymuk, L; Csiszar, SA; Robson, M. 2010. "Estimation of PCB stocks, emissions, and
urban fate: Will our policies reduce concentrations and exposure?" Environ. Sci. Technol. 44(8):2777-2783.
doi: 10.1021/es9012036.




                                                                                                          68

                                                                 Dec GMV Re: Opposition to Pl MILs 001267
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23754 Page 80 of
                                             250


Dilks, D. [LimnoTech]. 2019. "Expert Report of David Dilks, Ph.D. in the Matter of City of Spokane v.
Monsanto Co., et al." 55p., October 10.

Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2012. "2011 Annual Summary of RPWRF
Toxics Monitoring." 114p., March 9.

Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2013. "2012 Annual Summary of RPWRF
Toxics Monitoring." 80p., August 20.

Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2014. "2013 Annual Summary of RPWRF
Toxics Monitoring." 89p., April 9.

Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2015. "2014 Annual Summary of RPWRF
Toxics Monitoring." 71p., September 9.

Dvorak, P; Gunther, M; Zorn, U; Catsch, A. 1971. "Metabolisches verhalten von kolloidalem
ferrihexacyanoferrat(II) = Metabolic behaviour of colloidal ferrihexacyanoferrate(II)." Naunyn
Schmiedebergs Arch. Pharmakol. 269:48-56.

Ecology and Environment, Inc. (E&E). 1988. "Site Inspection Report for Spokane Junkyard and Associated
Sites, Spokane, Washington." Submitted to US EPA Region X. 64p.

Ecology and Environment, Inc. (E&E). 1991. "Final On-Scene Coordinator Report for Spokane Junkyard
Removal, Spokane, Washington." Submitted to US EPA Region X. 64p., September.

Ecology and Environment, Inc. (E&E). 1998. "Potentially Responsible Party Search for the Spokane
Junkyard and Associated Sites, Spokane, Washington." Report to Jacobs Engineering Group Inc. 160p.

Electric Power Research Institute (EPRI). 1999. "The PCB Information Manual, Volume I: Production,
Uses, Characteristics, and Toxicity of PCBs (Final)." EPRI TR-114091-V1. 124p., December.

Environmental Defense Fund; Natural Resources Defense Council (NRDC); Chemical Manufacturers
Association. 1983. "Recommendation of the Parties for a Final EPA Rule on Inadvertent Generation of
PCBs." 61p., April 13.

Environmental Systems Research Institute (ESRI). 2019a. "World Imagery: Aerial imagery web mapping
service." April 24. Accessed at https://www.arcgis.com/home/item.html?id=10df2279f9684e4a9f6a7f08
febac2a9.

Environmental Systems Research Institute (ESRI). 2019b. "World Topographic Map." August 8. Accessed
at https://www.arcgis.com/home/item.html?id=30e5fe3149c34df1ba922e6f5bbf808f.

Erickson, MD. 1997. Analytical chemistry of PCBs (Second Edition). CRC Lewis Publishers, Boca Raton,
FL. 667p.

Erickson, MD; Kaley, RG II. 2011. "Applications of polychlorinated biphenyls." Environ. Sci. Pollut. Res.
Int. 18(2):135-151.

Esvelt & Saxton; Bovay Engineers, Inc. 1972. "Spokane Wastewater Study." 96p., July.




                                                                                                       69

                                                               Dec GMV Re: Opposition to Pl MILs 001268
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23755 Page 81 of
                                             250


Esvelt Environmental Engineering. 2016. "Engineering Report: NPDES Permit (WA-0000825) Item S5,
Treatment Technology Selection and Implementation to Meet Water Quality Based Effluent Limits."
Report to Inland Empire Paper Co. 66p., October.

Feist, M. [Spokane, Washington]. 2019. "30 (B) (6) videotaped deposition of Marlene Feist [re: City of
Spokane vs. Monsanto Co., et al.]. Volumes I-IV." Submitted to US District Court, Eastern District of
Washington. Case No. 15-cv-00201-SMJ. 944p., July 16, 17, September 16, 17.

Fishmeal Information Network (FIN). 2008. "FIN Dossier 2008: Annual Review of the feed grade fish
stocks used to produce fishmeal and fish oil for the UK market." 77p., May.

Frame, GM; Cochran, JW; Bowadt, SS. 1996. "Complete PCB congener distributions for 17 Aroclor
mixtures determined by 3 HRGC systems optimized for comprehensive, quantitative, congener-specific
analysis." J. High Resolut. Chromatogr. 19(12):657-668.

GeoEngineers, Inc. 2009. "Final Cleanup Action Report, City Parcel Site, Spokane, Washington." Report
to Washington State Dept. of Ecology (WA Ecology), Eastern Regional Office. 24p., October 5.

GeoEngineers, Inc.; Hubbard Gray Consulting, Inc.; HDR Engineering, Inc. 2011. "Spokane River
Watershed Nonpoint Source Phosphorus Reduction Plan (Final)." 451p., December.

Golder Associates Inc. 1990. "Phase 5 Remedial Action Work Plan, East 4323 Mission Avenue, Spokane,
Washington." Report to General Electric Co. 62p., May 16.

Gravity Consulting, LLC. 2015. "2014 Spokane River Field Sampling Report, Spokane River Regional
Toxics Task Force, Washington and Idaho." Report to Spokane River Regional Toxics Task Force
(SRRTTF). 236p., January.

Gravity Consulting, LLC. 2016. "Draft Final - 2015 Spokane River Field Sampling Report, Spokane River
Regional Toxics Task Force, Washington and Idaho." Report to Spokane River Regional Toxics Task Force
(SRRTTF). 73p., July.

Guo, J; Capozzi, SL; Kraeutler, TM; Rodenburg, LA. 2014. "Global distribution and local impacts of
inadvertently generated polychlorinated biphenyls in pigments." Environ. Sci. Technol. 48:8573-8580. doi:
10.1021/es502291b.

Gustafson, CG. 1970. "PCB's - prevalent and persistent." Environ. Sci. Technol. 4(10):814-819.
doi: 10.1021/es60045a008.

Hammond, PB; Nisbet, ICT; Sarofim, AF. 1972. "Polychlorinated biphenyls - environmental impact. A
review by the Panel on Hazardous Trace Substances, March 1972." Environ. Res. 5(3):249-362.

Hart Crowser, Inc. 1991. "Letter Report to P. Blau (Kaiser Aluminum & Chemical Corp.) re: Interim PCB
Cleanup Report, Kaiser Trentwood Works, Spokane, Washington." Submitted to Washington State Dept.
of Ecology (WA Ecology) 25p., June 26.

Hart Crowser, Inc. 2012a. "Final Site-Wide Groundwater Remedial Investigation, Kaiser Trentwood
Facility, Spokane Valley, Washington [Volumes I-II, Plates, and Appendices A-F]." Report to Kaiser
Aluminum Washington, LLC. May.




                                                                                                       70

                                                               Dec GMV Re: Opposition to Pl MILs 001269
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23756 Page 82 of
                                             250


Hart Crowser, Inc. 2012b. "Final Feasibility Technical Memorandum, Kaiser Trentwood Facility, Spokane
Valley, Washington." Report to Kaiser Aluminum Washington, LLC. 641p., May.

Hart Crowser, Inc. 2012c. "Final Site-Wide Soil Remedial Investigation, Kaiser Trentwood Facility,
Spokane Valley, Washington [Volumes I-II and Appendices A-C]." Report to Kaiser Aluminum
Washington, LLC. May.

HDR Engineering, Inc. 2009. "Biosolids Management Plan (Final)." Report to Spokane County,
Washington, Division of Utilities. 117p., September.

HDR, Inc. 2010. "2010 Wastewater Facilities Plan Amendment (Final)." Report to Spokane County,
Washington, Division of Utilities. 103p., June 16.

Hendron, L. [Spokane, Washington]. 2019. "30 (B) (6) videotaped deposition of Lars Hendron [re: City of
Spokane vs. Monsanto Co., et al.]." Submitted to US District Court, Eastern District of Washington. Case
No. 15-cv-00201-SMJ. 378p., June 7.

Hess, AD; Keener, GG Jr. 1947. "The effectiveness of DDT residual house sprays in controlling Anopheles
quadrimaculatus." Am. J. Hyg. 45(2):133-143.

Hill, K. 2019. "Millions of gallons of untreated runoff entered the Spokane River after major May
rainstorm, report says." Spokesman-Review July 13. Accessed at https://www.spokesman.com/stories/
2019/jul/13/millions-of-gallons-of-untreated-runoff-entered-th.

Hu, D; Hornbuckle, KC. 2010. "Inadvertent polychlorinated biphenyls in commercial paint pigments."
Environ. Sci. Technol. 44(8):2822-2827. doi: 10.1021/es902413k.

Huang, J; Gao, J; Yu, G; Yamazaki, N; Deng, S; Wang, B; Weber, R. 2015. "Unintentional formed PCDDs,
PCDFs, and DL-PCBs as impurities in Chinese pentachloronitrobenzene products." Environ. Sci. Pollut.
Res. 22(19):14462-14470. doi: 10.1007/s11356-014-3507-2.

Hubbard, HL. [Monsanto Co.; Industry]. 1964. "Chlorinated biphenyl and related compounds." In Kirk-
Othmer Encyclopedia of Chemical Technology (Second Edition). Volume 5. Wiley & Sons, New York.
p289-297.

Humphrey, J. 2014. "Snowmelt causes sewage to seep into Spokane River." KXLY.com February 12.
Accessed at https://www.kxly.com/news/local-news/spokane/snowmelt-causes-sewage-to-seep-into-
spokane-river_20161121082903958/177623170.

Idaho Dept. of Fish and Game (IDFG). 2013. "Fisheries Management Plan, 2013-2018: A Comprehensive
Guide to Managing Idaho's Fisheries Resources." 367p.

Idaho Fish and Game. 2017. "Historical Stocking Records." Accessed at https://idfg.idaho.gov/ifwis/
fishingPlanner/stocking/?region=1.

Inland Empire Paper Co. (IEP). 2013. "Inland Empire effluent, process water, and product sample results
(2002-2013)." 2235p.

Inland Empire Paper Co. (IEP). 2015a. "Inland Empire Paper Company NPDES Permit No. WA-000082-
5 Permit Condition S6.A: Polychlorinated Biphenyl Source Identification Study." 60p., October 30.




                                                                                                      71

                                                               Dec GMV Re: Opposition to Pl MILs 001270
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23757 Page 83 of
                                             250


Inland Empire Paper Co. (IEP). 2015b. "Inland Empire effluent sample results (August 2015)." 8p.

Inland Empire Paper Co. (IEP). 2016a. "Inland Empire Paper Company NPDES Permit No. WA-000082-
5 Permit Condition S6.B: Polychlorinated Biphenyls Best Management Practices Plan Update, 2016
Report." 24p., November 1.

Inland Empire Paper Co. (IEP). 2016b. "Inland Empire effluent sample results (2014-2016)." 776p.

Inland Empire Paper Co. (IEP). 2016c. "Inland Empire effluent sample results (December 2015 and January
2016)." 14p.

Inland Empire Paper Co. (IEP). 2016d. "Inland Empire effluent sample results (August 2016)." 14p.

Inland Empire Paper Co. (IEP). 2017a. "Inland Empire effluent sample results (July 2017)." 10p.

Inland Empire Paper Co. (IEP). 2017b. "Inland Empire Paper Company (IEP) 2017 Q1 PCB results." March
14.

Interdepartmental Task Force on PCBs (ITF). 1972a. "Polychlorinated Biphenyls and the Environment."
National Technical Information Service (NTIS). NTIS COM-72-10419. 192p., March.

Interdepartmental Task Force on PCBs (ITF). 1972b. "Polychlorinated biphenyls and the environment
(Excerpts)." Report to US Dept. of Agriculture; US EPA. National Technical Information Service (NTIS).
NTIS COM-72-10419, p1-5, 44-45, 51-53, 75-81, May.

International Agency for Research on Cancer (IARC). 2015. "IARC Monographs on the Evaluation of
Carcinogenic Risks to Humans: Volume 107: Polychlorinated and Polybrominated Biphenyls."
International Agency for Research on Cancer, Lyon, France; World Health Organization (WHO), Geneva,
Switzerland. IARC Monograph No. 107, 513p.

International Programme on Chemical Safety (IPCS). 1976. "Environmental Health Criteria 2:
Polychlorinated biphenyls and terphenyls [First edition]." Report to World Health Organization (WHO);
United Nations Environment Programme; International Labour Organisation. 67p.

Ishikawa, Y; Noma, Y; Yamamoto, T; Mori, Y; Sakai, SI. 2007. "PCB decomposition and formation in
thermal treatment plant equipment." Chemosphere 67(7):1383-1393. doi: 10.1016/j.chemosphere.2006.10.
022.

Jaward, FM; Farrar, NJ; Harner, T; Sweetman, AJ; Jones, KC. 2004. "Passive air sampling of PCBs,
PBDEs, and organochlorine pesticides across Europe." Environ. Sci. Technol. 38(1):34-41.

Jiang, X; Liu, G; Wang, M; Zheng, M. 2015. "Formation of polychlorinated biphenyls on secondary copper
production fly ash: Mechanistic aspects and correlation to other persistent organic pollutants." Sci. Rep.
5:13903. doi: 10.1038/srep13903.

Kahle, SC; Bartilino, JR. 2007. "Hydrogeologic Framework and Ground-Water Budget of the Spokane
Valley-Rathdrum Prairie Aquifer, Spokane County, Washington, and Bonner and Kootenai Counties,
Idaho." US Geological Survey (USGS). USGS Scientific Investigations Report 2014-5041. 60p.

Kalmaz, EV; Kalmaz, GD. 1979. "Transport, Distribution, and Toxic Effects of Polychlorinated Biphenyls
in Ecosystems: Review." Ecol. Modeling. 6:223(29).



                                                                                                        72

                                                                Dec GMV Re: Opposition to Pl MILs 001271
Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20               PageID.23758 Page 84 of
                                               250


Kannan, N; Schulz-Bull, DE; Petrick, G; Duinker, JC. 1992. "High resolution PCB analysis of kanechlor,
phenoclor and sovol mixtures using multidimensional gas chromatography." Int. J. Environ. Anal. Chem.
47(3):201-215. doi: 10.1080/03067319208027029.

Kim, KS; Hirai, Y; Kato, M; Urano, K; Masunaga, S. 2004. "Detailed PCB congener patterns in incinerator
flue gas and commercial PCB formulations (Kanechlor)." Chemosphere 55(4):539-553. doi: 10.1016/
j.chemosphere.2003.11.056.

Krapas, DP. [Inland Empire Paper Co.]. 2016. Letter to P. Hallinan (Washington State Dept. of Ecology)
re: Inland Empire Paper Company NPDES Permit No. WA 000082-5 renewal. 46p., April 29.

Law, RJ. 1995. "3,3'-dichlorobenzidine: A candidate for inclusion in marine monitoring programmes?"
Chemosphere 30(9):1791-1797. doi: 10.1016/0045-6535(95)00063-E.

Leoni, V. 1971. "The separation of fifty pesticides and related compounds and polychlorobiphenyls into
four groups by silica gel microcolumn chromatography." J. Chromatogr. 62:63-71.

Li, Y; Harner, T; Liu, L; Zhang, Z; Ren, N; Jia, H; Ma, J; Sverko, E. 2010. "Polychlorinated biphenyls in
global air and surface soil: Distributions, air-soil exchange, and fractionation effect." Environ. Sci. Technol.
44(8):2784-2790.

LimnoTech. 2015a. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report
(Draft)." Report to Spokane River Regional Toxics Task Force (SRRTTF). 36p., May 20.

LimnoTech. 2015b. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report:
Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River." Report to
Spokane River Regional Toxics Task Force (SRRTTF). 62p., August 12.

LimnoTech. 2016a. "2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the
Spokane River." Report to Spokane River Regional Toxics Task Force. 125p., November 29.

LimnoTech. 2016b. "Draft: Spokane River Regional Toxics Task Force 2015 Technical Activities Report:
Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane
River." Report to Spokane River Regional Toxics Task Force (SRRTTF). 68p., June 30.

LimnoTech. 2017. "Spokane River Regional Toxics Task Force 2016 Monthly Monitoring Report (Draft)."
Report to Spokane River Regional Toxics Task Force (SRRTTF). 42p., May 4.

LimnoTech. 2018. Memorandum to Spokane River Regional Toxics Task Force re: Comparison of
Homolog-Patterns for Groundwater Well Data and Suspected Loads. 27p., January 22.

LimnoTech. 2019a. "Spokane River Regional Toxics Task Force 2018 Technical Activities Report:
Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River
(Draft)." Report to Spokane River Regional Toxics Task Force (SRRTTF). 46p., February 20.

LimnoTech. 2019b. "Spokane River Regional Toxics Task Force, 2018 Technical Activities Report:
Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River."
Report to Spokane River Regional Toxics Task Force. No: 124. 46p., March 27.




                                                                                                              73

                                                                    Dec GMV Re: Opposition to Pl MILs 001272
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23759 Page 85 of
                                            250


Lippmann, M; Schlesinger, RB. 1979. Chemical Contamination in the Human Environment. Oxford
University Press, New York, NY. 456p.

Little, JC; Hodgson, AT; Gadgil, AJ. 1994. "Modeling emissions of volatile organic compounds from new
carpets." Atmos. Environ. 28(2):227-234. doi: 10.1016/1352-2310(94)90097-3.

Liu, W; Li, H; Tao, F; Li, S; Tian, Z; Xie, H. 2013a. "Formation and contamination of PCDD/Fs, PCBs,
PeCBz, HxCBz and polychlorophenols in the production of 2,4-D products." Chemosphere 92(3):304-308.
doi: 10.1016/j.chemosphere.2013.03.031.

Liu, G; Zheng, M; Cai, M; Nie, Z; Zhang, B; Liu, W; Du, B; Dong, S; Hu, J; Xiao, K. 2013b. "Atmospheric
emission of polychlorinated biphenyls from multiple industrial thermal processes." Chemosphere
90(9):2453-2460. doi: 10.1016/j.chemosphere.2012.11.008.

Mackay, D; Shiu, WY; Ma, KC. 1992. Illustrated Handbook of Physical-Chemical Properties and
Environmental Fate for Organic Chemicals, Volume I: Monoaromatic Hydrocarbons, Chlorobenzenes,
and PCBs. Lewis Publishers, Inc., Chelsea, MI. 697p.

McLerran, DJ. [US EPA Region X]. 2015. Letter to A. Borgias (WA Ecology) [re: Water quality challenges
presented by polychlorinated biphenyls]. 3p., February 24.

Middleton, FM; Rosen, AA. 1956. "Organic contaminants affecting the quality of water." Public Health
Rep. 71(11):1125-1133.

Monsanto Co. (Monsanto). 1970. "Call Report [re: PRC Japanese Kanechlors]." Organic Division. 1p.,
December 7.

Monsanto Co. (Monsanto). 1971a. "Call Report [re: Sonneborn Building Products Aroclor inventory and
purchase of Japanese 'Aroclor']." Organic Division. 1p., July 27.

Monsanto Co. (Monsanto). 1971b. "Call Report [re: Polymeric Systems - Sonneborn purchases of
Kanechlor]." Organic Division. 1p., November 17.

Monsanto Co. (Monsanto). c. 1980. "Polychlorinated Biphenyls (PCB's): A Report on Uses, Environmental
and Health Effects and Disposal." 28p.

Monsanto. 1975. "Environmental Presence Polychlorinated Biphenyls (Draft)." 3p., July 29.

Morrison, RD; Murphy, BL; eds. 2006. Environmental Forensics: Contaminant Specific Guide. Academic
Press, Burlington, MA. 541p.

Myriad Systems & Services, Inc. 1990. "Final Baseline Report, Spokane Transformer Site, Spokane,
Washington." Report to US EPA. 61p., March 21.

National Research Council (NRC). 2001. "A Risk Management Strategy for PCB-Contaminated
Sediments." Commission on Life Sciences, Board on Environmental Studies and Toxicology, Committee
on Remediation of PCB-Contaminated Sediments. National Academy Press, Washington, DC. 432p.

Neely, WB. 1980. Chemicals in the Environment: Distribution, Transport, Fate, Analysis. Marcel Dekker
Inc., New York, NY. 245p.




                                                                                                     74

                                                              Dec GMV Re: Opposition to Pl MILs 001273
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20              PageID.23760 Page 86 of
                                              250


New Scientist. 1966. "Report of a new chemical hazard [reporting on the work of Soren Jensen]."
New Scientist 612.

Nicholson, HP. 1959. "Insecticide pollution of water resources." J. Am. Water Works Assoc. 51(8):981-
986.

Office of the City Attorney. 2019. "Plaintiff's third supplement to plaintiff's second amended objections
and responses to Pharmacia LLC's first amended special interrogatories [re: City of Spokane vs. Monsanto
Co., et al.]. Set One." Spokane, WA. Submitted to US District Court, Eastern District of Washington. Case
No.: 2:15-cv-00201-SMJ. 160p., July 2.

Paasivirta, J; Sinkkonen, SI. 2009. "Environmentally relevant properties of all 209 polychlorinated
biphenyl congeners for modeling their fate in different natural and climatic conditions." J. Chem. Eng. Data
54(4):1189-1213.

Paris, DF; Steen, WC; Baughman, GL. 1978. "Role of physico-chemical properties of Aroclors 1016 and
1242 in determining their fate and transport in aquatic environments." Chemosphere 7(4):319-325.
doi: 10.1016/0045-6535(78)90130-3.

Parsons. 2007. "Spokane River PCB TMDL Stormwater Loading Analysis (Final Technical Report)."
Report to US EPA Region X; Washington State Dept. of Ecology (WA Ecology). Publication No. 07-03-
055. 52p., December.

Patmont, CR. [Harper-Owes]. 1987. "The Spokane River Basin: Allowable Phosphorus Loading (Final
Report)." Report to Washington State Dept. of Ecology (WA Ecology). 186p., September.

Peakall, DB; Lincer, JL. 1970. "Polychlorinated biphenyls: Another long-life widespread chemical in the
environment." Bioscience 20(17):958-964.

Pearce, Greeley & Hansen Hydraulic and Sanitary Engineers (Pearce, Greeley & Hansen). 1933. "Spokane,
Washington, Report on Sewage Disposal." Report to Spokane, Washington. 119p., July.

Penning, CH. 1930. "Physical characteristics and commercial possibilities of chlorinated diphenyl." Ind.
Eng. Chem. 22(11):1180-1182.

Perdih, A; Jan, J. 1994. "Formation of polychlorobiphenyls in silicone rubber." Chemosphere 28(12):2197-
2202. doi: 10.1016/0045-6535(94)90187-2.

PTI Environmental Services. 1995. "Former Wastewater Treatment Plant Remedial Activities Report."
Report to Pentzer Development Corp. 89p., September.

Reisdorph, AJ; Wilson, GM. 1963. "Welcome to the City of Spokane, Sewage Treatment Plant." 13p.

Robinson, JL. [Color Pigments Manufacturers Association, Inc. (CPMA)]. 2010. Letter to US EPA Docket
re: Comments of the Color Pigments Manufacturers Association, Inc. on the Advanced Notice of Proposed
Rulemaking Regarding Reassessment of Use Authorizations for Polychlorinated Biphenyls, 75 Fed. Reg.
17645, April 7, 2010, Docket Control No. EPA-HQ-OPPT-2009-0757. EPA-HQ-OPPT-2009-0757. 43p.,
August 18.




                                                                                                          75

                                                                 Dec GMV Re: Opposition to Pl MILs 001274
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23761 Page 87 of
                                             250


Rodenburg, L. 2016. "PCB contamination from silicone rubber." August 24. Accessed at
http://supersewers.blogspot.com/2016/08/pcb-contamination-from-silicone-rubber.html.

Rodenburg, LA. [Rutgers University]. 2012. "Inadvertent PCB Production and Its Impact on Water
Quality." Presented at the ECOS Annual Meeting, Colorado Springs, CO. 11p., August 28. Accessed at
http://srrttf.org/wp-content/uploads/2012/08/Lisa-Rodenburg-Slideshow.pdf.

Rodenburg, LA. [Rutgers University]. 2017. "PCBs: An Update." 67p., September 25.

Rodenburg, LA. [Rutgers University]. 2018. "Videotape deposition of Lisa A. Rodenburg, Ph.D. [re: City
of Hartford and Hartford Board of Education vs. Monsanto Co., et al.]." Submitted to US District Court,
District of Connecticut. No. 3:15-CV-01544(RNC). 216p., February 7.

Rodenburg, LA; Guo, J; Du, S; Cavallo, GJ. 2010. "Evidence for unique and ubiquitous environmental
sources of 3,3'-dichlorobiphenyl (PCB 11)." Environ. Sci. Technol. 44(8):2816-2821. doi: 10.1021/
es901155h.

Rushneck, DR; Beliveau, A; Fowler, B; Hamilton, C; Hoover, D; Kaye, K; Berg, M; Smith, T;
Telliard, WA; Roman, H; Ruder, E; Ryan, L. 2004. "Concentrations of dioxin-like PCB congeners in
unweathered Aroclors by HRGC/HRMS using EPA Method 1668A [see notes field for correction notice]."
Chemosphere 54(1):79-87. doi: 10.1016/S0045-6535(03)00664-7.

Sankarasubramanian, A; Vogel, RM. 2003. "Hydroclimatology of the continental United States."
Geophysical Res. Lett. 30(7):1363.

Schipp, G. [Darwin Aquaculture Centre]. 2008. "Is the Use of Fishmeal and Fish Oil in Aquaculture Diets
Sustainable?" Australia, Northern Territory Government, Dept. of Primary Industry and Resources.
Technote No. 124. 15p., June.

Schmidt, H; Schultz, G. 1881. "Ueber benzidin (alpha-diamidodiphenyl)." Justus Liebigs Ann. Chem.
207(3):320-347. doi: 10.1002/jlac.18812070306.

Schmidt, L. [Spokane, Washington, Wastewater Management]. 2014. "The Search for Inadvertently
Produced PCBs." Presented at the Spokane River Forum 2014, Coeur D'Alene, Idaho. 31p.

Schultz, G. 1881a. "Ueber diphenylbasen." Justus Liebigs Ann. Chem. 207(3):311-319. doi: 10.1002/
jlac.18812070305.

Schultz, G. 1881b. "Ueber die constitution der diphenylderivate." Justus Liebigs Ann. Chem. 207(3):361-
368. doi: 10.1002/jlac.18812070308.

Schultz, G; Schmidt, H; Strafser, H. 1881. "Ueber diphenylin (beta-diamidodiphenyl)." Justus Liebigs Ann.
Chem. 207(3):348-360. doi: 10.1002/jlac.18812070307.

Science Applications International Corp. (SAIC). 2002. "Final Remedial Investigation Work Plan, City
Parcel Site, Spokane, Washington." Report to Washington State Dept. of Ecology (WA Ecology), Eastern
Regional Office. 63p., February 1.




                                                                                                       76

                                                               Dec GMV Re: Opposition to Pl MILs 001275
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20             PageID.23762 Page 88 of
                                            250


Science Applications International Corp. (SAIC). 2003. "Final Report of Wastewater and Sludge Sampling
at Inland Empire Paper Company, Spokane, Washington (Revision 1)." Report to Washington State Dept.
of Ecology (WA Ecology). 74p., April 4.

Shanahan, CE; Spak, SN; Martinez, A; Hornbuckle, KC. 2015. "Inventory of PCBs in Chicago and
opportunities for reduction in airborne emissions and human exposure." Environ. Sci. Technol.
49(23):13878-13888. doi: 10.1021/acs.est.5b00906.

Shang, H; Li, Y; Wang, T; Wang, P; Zhang, H; Zhang, Q; Jiang, G. 2014. "The presence of polychlorinated
biphenyls in yellow pigment products in China with emphasis on 3,3'-dichlorobiphenyl (PCB 11)."
Chemosphere 98:44-50. doi: 10.1016/j.chemosphere.2013.09.075.

Shifrin, NS; Toole, AP. 1998. "Historical perspective on PCBs." Environ. Eng. Sci. 15(3):247-257.

Simmons, S. [Spokane, Washington, Dept. of Public Works]. 2017. Letter to A. Borgias (Washington State
Dept. of Ecology, Eastern Regional Office) re: Administrative Order 14235, City of Spokane NPDES
Permit WA 0024473. 2p., December 26.

Sinkkonen, S; Paasivirta, J. 2000. "Degradation half-life times of PCDDs, PCDFs and PCBs for
environmental fate modeling." Chemosphere 40(9-11):943-949. doi: 10.1016/S0045-6535(99)00337-9.

Smoke, JA. [Monsanto Co.]. 1971. "Internal memorandum to W. Clark [re: Sonneborn Building Products
use of PCBs]." 1p., August 13.

Soltero, RA; Humphreys, LM; Sexton, LM. [Eastern Washington University]. 1990. "Impact of Combined
Sewer/Storm-Water Overflows on the Spokane River, Washington." Report to Bovay Northwest Inc. 79p.,
October.

Song, S; Xue, J; Lu, Y; Zhang, H; Wang, C; Cao, X; Li, Q. 2018. "Are unintentionally produced
polychlorinated biphenyls the main source of polychlorinated biphenyl occurrence in soils?"
Environ. Pollut. 243(Pt. A):492-500. doi: 10.1016/j.envpol.2018.09.027.

Spokane County, Washington, Public Works Dept. (SCPWD). 2015. "NPDES Permit Renewal
Application, Spokane County Regional Water Reclamation Facility (Permit No. WA-0093317)." Utilities
Division. Submitted to Washington State Dept. of Ecology (WA Ecology). 81p., October 1.

Spokane County, Washington. 2017. "Parcel Boundary GIS File, Spokane County, WA."

Spokane Daily Chronicle. 1938. "Coeur d'Alene City authorizes election on sewage disposal system
bonds." Spokane Daily Chronicle 1p., August 6.

Spokane River Regional Toxics Task Force (SRRTTF). 2015. "Hydroseed Pilot Project Summary Report."
54p., July 31.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2013. "2013 Annual Report: Adaptive
Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2012 to May,
2013)." 52p., June.




                                                                                                     77

                                                               Dec GMV Re: Opposition to Pl MILs 001276
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23763 Page 89 of
                                             250


Spokane, Washington, Wastewater Management Dept. (SWWM). 2014. "2014 Annual Report: Adaptive
Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2013 to May,
2014)." 53p., June.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2015a. "City of Spokane Stormwater
Management Program (SWMP) 2014." Permit No. WAR04-6505. 48p.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2015b. "City of Spokane PCB Reduction
Activities." 15p., June 8.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2015c. "PCBs in Municipal Products
(Revised)." 45p., July 21.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2015d. "NPDES Permit Renewal
Application, Riverside Park Water Reclamation Facility (Permit No. WA-002447-3)." Submitted to
Washington State Dept. of Ecology (WA Ecology). 76p., December 21.

Spokane, Washington, Wastewater Management Dept. (SWWM). 2019. "Combined Sewer Overflow
Annual Report - 2018." Submitted to Washington State Dept. of Ecology (WA Ecology). 45p., August 27.

Spokane, Washington. 1977. "Facilities Planning Report for Sewer Overflow Abatement." Public Works
Dept.. 118p.

Spokane, Washington. 1999-2017. "Compilation of Combined Sewer Overflow (CSO) annual report data."
31p.

Spokane, Washington. 2011. "Six Year Comprehensive Wastewater Program, 2012-2017." Public Works
Dept. 79p., September 13.

Spokane, Washington. 2013. "Council action memorandum re: Final Reading Ordinance C35021 regarding
low impact development." ORD C35021. 25p., September 3.

Spokane, Washington. 2016. "Evaluation of Polychlorinated Biphenyls in Deicer (Draft)." Environmental
Programs. 24p., May 11.

Spokane, Washington. 2017a. "City of Spokane, WA Stormwater Outfalls, CSO Outfalls, MS4 Basins,
CSO Basins, and Special Drainage Districts."

Spokane, Washington. 2017b. "Riverside Park Water Reclamation Facility." Public Works and Utilities.
Accessed at https://my.spokanecity.org/publicworks/wastewater/treatment-plant.

Spokane, Washington. 2018. "Signals and lighting." Accessed at https://my.spokanecity.org/streets/signs-
and-lights.

Spokane, Washington. 2019. "Combined Sewer Overflow Annual Report - 2017." Riverside Park Water
Reclamation Facility. Submitted to Washington State Dept. of Ecology (WA Ecology). 49p., September 28.

Stemmler, I; Lammel, G. 2012. "Long-term trends of continental-scale PCB patterns studied using a global
atmosphere-ocean general circulation model." Environ. Sci. Pollut. Res. 19(6):1971-1980. doi: 10.1007/
s11356-012-0943-8.




                                                                                                      78

                                                               Dec GMV Re: Opposition to Pl MILs 001277
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23764 Page 90 of
                                            250


SURDEX Corp. 2007. "Aerial Image of the Spokane, WA area."

Swann, RL; Eschenroeder, A; eds. 1983. Fate of Chemicals in the Environment: Compartmental and
Multimedia Models for Predictions. American Chemical Society, Washington, DC. ACS Symposium
Series 225. 330p.

Takasuga, T; Nakano, T; Shibata, Y. 2014. "Identification of PCB congeners by unintentional formation."
Organohalogen Compounds 76:1430-1433.

Thibodeaux, LJ. 1979. Chemodynamics: Environmental Movement of Chemicals in Air, Water, and Soil.
John Wiley & Sons, New York, NY. 522p.

Thomson, CJ. 1990. "The market for fish meal and oil in the United States: 1960-1988 and future
prospects." CalCOFI Rep. 31:124-131.

Trapp, M; Bowdan, JE III. [Michael Baker International]. 2019. "FExpert [sic] Opinion Report of J.
Michael Trapp and Joel E. Bowdan III, City of Spokane V. Monsanto Company, et al." 103p., October 11.

US Census Bureau. 2015. "TIGER/Line® shapefiles and TIGER/Line® files."

US Census Bureau. 2016a. "US County Boundaries."

US Census Bureau. 2016b. "US State Boundaries."

US Dept. of Agriculture (USDA). 1947. "Science in farming (excerpts)." In The Yearbook of Agriculture
1943-1947. p616-669.

US Dept. of Health, Education, and Welfare. 1958. "Statistical Summary of Sewage Works in the United
States." Public Health Service. Public Health Service Publication No. 609. 43p.

US Dept. of the Interior. 1942. "Recreational Development of Roosevelt Lake." Bureau of Reclamation.
Columbia Basin Joint Investigations Problem 26. 113p.

US EPA Region X. 1979. "Final Environmental Impact Statement, City of Spokane, Washington Combined
Sewer Overflow Abatement Project." EPA-10-Wa-City 8 Co Spokane-CSO-79. 158p., July.

US EPA Region X. 2011. "Five-Year Review, Spokane Junkyard and Associated Properties Superfund
Site, Spokane, Washington." 16p., September 23.

US EPA Region X. 2014. "Authorization to Discharge Under the National Pollutant Discharge Elimination
System: Hayden Area Regional Sewer Board, 10789 North Atlas Road, Hayden, ID (Final)." Permit No.:
ID0026590. 42p., September 30.

US EPA. 1973. "Raw Sewage Bubbles Up Into the Spokane River from the Spokane City Treatment Plant
About Five Miles West of the City." 548090; 412-DA-5603. 1p., May. Accessed at
https://catalog.archives.gov/id/548090.

US EPA. 1979. "Polychlorinated biphenyls (PCBs); Manufacturing, processing, distribution in commerce,
and use prohibitions (Final rule)." Fed. Reg. 44(106):31514-31558. 40 CFR 761. May 31.




                                                                                                     79

                                                              Dec GMV Re: Opposition to Pl MILs 001278
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23765 Page 91 of
                                             250


US EPA. 1982a. "Polychlorinated biphenyls (PCBs); Manufacturing, processing, distribution and use in
closed and controlled waste manufacturing processes (Proposed)." Fed. Reg. 47:24976-24989. June 8.

US EPA. 1982b. "Methods of Analysis for By-Product PCBs - Literature Review and Preliminary
Recommendations." Office of Toxic Substances. EPA-560/5-82-005. 137p., October.

US EPA. 1983. "Polychlorinated biphenyls; Exclusions, exemptions and use authorizations
(Proposed rule)." Fed. Reg. 48(237):55076-55098. 40 CFR 761. December 8.

US EPA. 1984. "Toxic Substances Control Act; Polychlorinated biphenyls (PCBs) manufacturing,
processing, distribution in commerce, and use prohibitions; Exclusions, exemptions and use authorizations
(Final rule)." Fed. Reg. 49(133):28172-29066. 40 CFR 761, July 10.

US EPA. 1985a. "Analytical Method: The Analysis of By-Product Chlorinated Biphenyls in Water,
Revision 2." Office of Toxic Substances. EPA-560/5-85-012. 57p., April.

US EPA. 1985b. "Analytical Method: The Analysis of By-Product Chlorinated Biphenyls in Commercial
Products and Product Wastes, Revision 2." Office of Toxic Substances. EPA-560/5-85-010. 60p., April.

US EPA. 1985c. "Analytical Method: The Analysis of By-Product Chlorinated Biphenyls in Air,
Revision 2." Office of Toxic Substances. EPA-560/5-85-011. 65p., April.

US EPA. 1997a. "Management of Polychlorinated Biphenyls in the United States." Office of Pollution
Prevention and Toxics. 56p., January 30.

US EPA. 1997b. "EPA Method 1668: Toxic polychlorinated biphenyls by isotope dilution high resolution
gas chromatography/high resolution mass spectrometry (Draft)." Office of Water. EPA 821-R-97-001;
NTIS PB99-149213. 67p., March.

US EPA. 1999. "EPA Method 1668, Revision A: Chlorinated Biphenyl Congeners in Water, Soil,
Sediment, and Tissue by HRGC/HRMS." Office of Water. EPA 821-R-00-002. 133p., December.

US EPA. 2017a. "Discharge Monitoring Report (DMR) Pollutant Loading Tool."

US EPA. 2017b. "USGS Discharge Monitoring Report (DMR) Site Locations, Spokane and Upper
Columbia River Watersheds (WA and ID)." In Enforcement and Compliance History Online (ECHO)
Water Pollutant Loading Tool: Water Pollution Search. Office of Enforcement and Compliance Assurance.
Accessed at https://echo.epa.gov/trends/loading-tool/water-pollution-search.

US EPA. 2017c. "Frequent Questions about the Polychlorinated Biphenyl (PCB) Guidance
Reinterpretation." August 10. Accessed at https://www.epa.gov/pcbs/frequent-questions-about-
polychlorinated-biphenyl-pcb-guidance-reinterpretation.

US EPA. 2018a. "Overview of identifying and restoring impaired waters under Section 303(d) of the
CWA." September 13. Accessed at https://www.epa.gov/tmdl/overview-identifying-and-restoring-
impaired-waters-under-section-303d-cwa.

US EPA. 2018b. "National Primary Drinking Water Regulations." March 22. Accessed at
https://www.epa.gov/ground-water-and-drinking-water/national-primary-drinking-water-regulations.




                                                                                                       80

                                                               Dec GMV Re: Opposition to Pl MILs 001279
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20           PageID.23766 Page 92 of
                                            250


US EPA. 2019. "List of Approved Polychlorinated Biphenyl (PCB) Commercial Storage and Disposal
Facilities." June 10. Accessed at https://www.epa.gov/pcbs/list-approved-polychlorinated-biphenyl-pcb-
commercial-storage-and-disposal-facilities.

US Geological Survey (USGS). 1980. "Aerial Image of the Spokane, WA area." July 21.

US Geological Survey (USGS). 2003. "Occurrence and Transport of Cadmium, Lead, and Zinc in the
Spokane River Basin, Idaho and Washington, Water Years 1999-2001." Water-Resources Investigations
Report 02-4183. 45p.

US Geological Survey (USGS). 2018. "USGS stream gauge locations for the Spokane River, Washington."
In National Water Information System Web Interface: USGS Water Data for the Nation. Accessed at
https://waterdata.usgs.gov/usa/nwis.

US Navy. 1944. "Manual on DDT Insecticide." Bureau of Medicine and Surgery. NAVMED 292. 19p.

US Tariff Commission. 1950. "Synthetic Organic Chemicals, United States Production and Sales, 1949
(Excerpts)." Report No. 169, Second Series. p1-7.

US Tariff Commission. 1952. "Synthetic Organic Chemicals, United States Production and Sales, 1951."
Report No. 175, Second Series. 95p.

US Tariff Commission. 1953. "Synthetic Organic Chemicals, United States Production and Sales, 1952
(Excerpts)." p57, 60-77, 122-125, 132-163.

US Tariff Commission. 1954. "Synthetic Organic Chemicals, United States Production and Sales, 1953."
Report No. 194. Second Series. 202p.

US Tariff Commission. 1955. "Synthetic Organic Chemicals, United States Production and Sales , 1954."
Report No. 196, Second Series. 204p.

US Tariff Commission. 1956. "Synthetic Organic Chemicals, United States Production and Sales, 1955."
Report No. 198, Second Series. 218p.

US Tariff Commission. 1957. "Synthetic Organic Chemicals, United States Production and Sales, 1956
(Excerpts)." Report No. 200, Second Series. p62-81, 128-131, 138-173.

US Tariff Commission. 1958. "Synthetic Organic Chemicals, United States Production and Sales, 1957."
Report No. 203, Second Series. 218p.

US Tariff Commission. 1959. "Synthetic Organic Chemicals, United States Production and Sales, 1958
(Excerpts)." Report No. 205, Second Series. p58-77, 122-125, 132-173.

US Tariff Commission. 1960. "Synthetic Organic Chemicals, United States Production and Sales , 1959
(Excerpts)." Report No. 206, Second Series. p1-7, 10-14, 45-46, 50-57, 62-83, 130-131, 140-182.

US Tariff Commission. 1963. "Synthetic Organic Chemicals, United States Production and Sales, 1962
(Excerpts)." TC Publication 114. p64-91, 150-151, 166-221.

US Tariff Commission. 1964. "Synthetic Organic Chemicals, United States Production and Sales, 1963
(Excerpts)." TC Publication 143. p10-13, 44-45, 53-59, 91-115, 152-154, 170-223.



                                                                                                    81

                                                              Dec GMV Re: Opposition to Pl MILs 001280
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23767 Page 93 of
                                             250


US Tariff Commission. 1965. "Synthetic Organic Chemicals, United States Production and Sales, 1964
(Excerpts)." TC Publication 167. p64-91, 152-155, 172-227.

US Tariff Commission. 1968. "Synthetic Organic Chemicals, United States Production and Sales, 1966
(Excerpts)." TC Publication 248. p65-91, 144-147, 162-213.

Various. 1987-2019. "Spokane stormwater improvements document directory."

Versar, Inc. 1976. "PCBs in the United States: Industrial Use and Environmental Distribution. Task I
(Final)." Report to US EPA, Office of Toxic Substances. National Technical Information Service (NTIS)
NTIS PB-252012, EPA 560/6-76-005, 494p., February 25.

Vorkamp, K. 2016. "An overlooked environmental issue? A review of the inadvertent formation of PCB-
11 and other PCB congeners and their occurrence in consumer products and in the environment." Sci. Total
Environ. 541:1463-1476. doi: 10.1016/j.scitotenv.2015.10.019.

Washington State Dept. of Ecology (WA Ecology). 1972. Letter to Mayor and Spokane, Washington City
Council [re: Notice of violation, Docket No. DE 72-186). 5p., November 10.

Washington State Dept. of Ecology (WA Ecology). 1984. Potential Hazardous Waste Site Preliminary
Assessment Summary Memorandum re: General Electric Co. (Spokane Apparatus Service Shop), E. 4323
Mission Avenue, Spokane, WA. 10p., September 7.

Washington State Dept. of Ecology (WA Ecology). 1993. "Final Cleanup Action Plan, Former General
Electric Spokane Shop, E. 4323 Mission Avenue, Spokane, WA." Toxics Cleanup Program. 44p.,
March 29.

Washington State Dept. of Ecology (WA Ecology). 1995. "Department of Ecology 1993-94 Investigation
of PCBs in the Spokane River." Publication No. 95-310. 88p., February.

Washington State Dept. of Ecology (WA Ecology). 1996. "Spokane River PCB Source Monitoring Follow-
up Study, November and December 1995." Publication No. 96-331. 32p., July.

Washington State Dept. of Ecology (WA Ecology). 2001. "The Use of Sediment Cores to Track Persistent
Pollutants in Washington State: A Review." Environmental Assessment Program. Publication No. 01-03-
001. 52p., January.

Washington State Dept. of Ecology (WA Ecology). 2002. "Spokane Area Point Source PCB Survey, May
2001." Publication No. 02-03-009. 94p., March.

Washington State Dept. of Ecology (WA Ecology). 2003. "Periodic Review, General Electric/Spokane
Site, 1997-2002." 30p., March 20.

Washington State Dept. of Ecology (WA Ecology). 2004. "Draft Cleanup Action Plan, City Parcel Site,
Spokane, Washington." Eastern Regional Office, Toxics Cleanup Program. 68p., July.

Washington State Dept. of Ecology (WA Ecology). 2006. "Persistent Organic Pollutants in Feed and
Rainbow Trout from Selected Trout Hatcheries." Environmental Assessment Program. Publication No. 06-
03-017. 52p., April.




                                                                                                      82

                                                               Dec GMV Re: Opposition to Pl MILs 001281
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23768 Page 94 of
                                            250


Washington State Dept. of Ecology (WA Ecology). 2008. "Second Periodic Review, General Electric
Spokane Site, Spokane, WA." 34p., April.

Washington State Dept. of Ecology (WA Ecology). 2010. "Spokane River and Lake Spokane Dissolved
Oxygen Total Maximum Daily Load: Water Quality Improvement Report." Publication No. 07-10-073.
399p., February.

Washington State Dept. of Ecology (WA Ecology). 2011a. "Spokane River PCB Source Assessment, 2003-
2007." Publication No. 11-03-013, 156p., April.

Washington State Dept. of Ecology (WA Ecology). 2011b. "National Pollutant Discharge Elimination
System Waste Discharge Permit No. WA-002447-3, City of Spokane Riverside Park Water Reclamation
Facility and Combined Sewer Overflows (CSOs)." 67p., July 1.

Washington State Dept. of Ecology (WA Ecology). 2012. "Spokane River Urban Waters Source
Investigation and Data Analysis Progress Report (2009-2011): Source Tracing for PCB, PBDE,
Dioxin/Furan, Lead, Cadmium, and Zinc." Publication No. 12-04-025. 92p.

Washington State Dept. of Ecology (WA Ecology). 2013. "Third Periodic Review (Draft Final), General
Electric Spokane Site." 60p., March.

Washington State Dept. of Ecology (WA Ecology). 2014a. "State of Washington Current Water Quality
Assessment (2014); 303(d) and 305(b)."

Washington State Dept. of Ecology (WA Ecology). 2014b. "Polychlorinated Biphenyls (PCBs) in General
Consumer Products." Publication No. 14-04-035. 64p., June.

Washington State Dept. of Ecology (WA Ecology). 2014c. "Alternatives for Elimination of Polychlorinated
Biphenyls (PCBs) in Pigments Used for Printing Inks and Architectural Paints." Publication No. 14-07-
005. 39p., February.

Washington State Dept. of Ecology (WA Ecology). 2015a. "Periodic Review: Spokane River Upriver Dam
and Donkey Island PCB Sediment Site." 24p., December.

Washington State Dept. of Ecology (WA Ecology). 2015b. "Water Quality Combined Financial Assistance
Agreement between the State of Washington Department of Ecology and City of Spokane." WQC-2016-
Spokan-00030. 11p., July 1.

Washington State Dept. of Ecology (WA Ecology). 2016a. "Polychlorinated Biphenyls in Consumer
Products." Publication no. 16-04-014. 61p., November.

Washington State Dept. of Ecology (WA Ecology). 2016b. "National Pollutant Discharge Elimination
System Waste Discharge Permit: City of Spokane Riverside Park Water Reclamation Facility and
Combined Sewer Overflows (CSOs), 4401 N. Aubrey L. White Parkway, Spokane, WA (Draft)." Permit
No. WA-0024473. 71p., June 30.

Washington State Dept. of Ecology (WA Ecology). 2016c. "Quality Assurance Project Plan: Spokane and
Troutlodge Fish Hatchery PCB Evaluation." Publication No. 16-03-104. 45p., March.

Washington State Dept. of Ecology (WA Ecology). 2017a. "Rivers and Watersheds (Washington State)."




                                                                                                     83

                                                              Dec GMV Re: Opposition to Pl MILs 001282
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23769 Page 95 of
                                             250


Washington State Dept. of Ecology (WA Ecology). 2017b. "Dams (Washington State)."

Washington State Dept. of Ecology (WA Ecology). 2017c. "Tribal Lands (Washington State)."

Washington State Dept. of Ecology (WA Ecology). 2017d. "Administrative order [In the matter of
Riverside Park Water Reclamation Facility, 440 I N. Aubrey Parkway, Spokane. WA 99205]."
Administrative Order Docket No. 14235. 5p., June 20.

Washington State Dept. of Ecology (WA Ecology). 2017e. "Spokane River and Lake Spokane Dissolved
Oxygen Total Maximum Daily Load: 2010-2016 Implementation Report." Water Quality Program. 199p.,
September.

Washington State Dept. of Ecology (WA Ecology). 2017f. "Environmental Information Management
(EIM) database."

Washington State Dept. of Ecology (WA Ecology). 2017g. "Cleanup site search details." Toxics Cleanup
Program.

Washington State Dept. of Ecology (WA Ecology). 2017h. "Underground Injection Control (UIC)
Database (Version 2.1.0)." Underground Injection Control Program.

Washington State Dept. of Ecology (WA Ecology). 2018. "Water Quality Permitting and Reporting System
(PARIS)."

Washington State Dept. of Ecology (WA Ecology). 2019a. "Water quality standards for surface waters of
the State of Washington: Toxic substances." WAC 173-201A-240. 8p. Accessed at https://apps.leg.wa.gov/
WAC/default.aspx?cite=173-201A-240.

Washington State Dept. of Ecology (WA Ecology). 2019b. "Sediment cleanup levels based on protection
of the benthic community in freshwater sediment." WAC 173-204-563. 6p. Accessed on November 11,
2019 at https://apps.leg.wa.gov/WAC/default.aspx?cite=173-204-563.

Washington State Dept. of Ecology (WA Ecology). 2019c. "River & Stream Water Quality Monitoring:
Parameter, unit, and data-qualifier descriptions." Accessed at https://fortress.wa.gov/ecy/eap/riverwq/
parameters_ref.html.

Washington State Dept. of Ecology (WA Ecology). 2019d. "Eastern Washington Phase II Municipal
Stormwater Permit." 57p., July 1.

Washington State Dept. of Ecology (WA Ecology). c. 1991. "Fact Sheet - Application for National
Pollutant Discharge Elimination System (NPDES) Permit to Discharge Pollutants to State Waters [Renewal
of Permit WA-000095-7]." 36p.

Washington State Dept. of Fish and Wildlife (WDFW). 2018. "Catchable Trout Plant Reports."

Washington State Legislature. 2014. "Preference - Products and products in packaging that does not contain
polychlorinated biphenyls - Limitations - Products and products in packaging containing polychlorinated
biphenyls." RCW 39.26.280. Accessed at https://app.leg.wa.gov/rcw/default.aspx?cite=39.26.280.

Webb, RG; McCall, A. 1972. "Identities of polychlorinated biphenyl isomers in Aroclors." J. Assoc. Off.
Anal. Chem. 55(4):746-752.



                                                                                                        84

                                                                Dec GMV Re: Opposition to Pl MILs 001283
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23770 Page 96 of
                                             250


Windsor, SK. [Spokane, Washington]. 2019. "Videotaped 30 (B) 6 deposition of Scott K. Windsor [re: City
of Spokane vs. Monsanto Co., et al.]." Submitted to US District Court, Eastern District of Washington. No.
15-cv-00201-SMJ. 117p., September 13.




                                                                                                        85

                                                                Dec GMV Re: Opposition to Pl MILs 001284
Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20   PageID.23771 Page 97 of
                                      250




Figures




                                                Dec GMV Re: Opposition to Pl MILs 001285
                                                                                                                 Case 2:15-cv-00201-SMJ                                                                       ECF No. 422-28 filed 01/28/20                  PageID.23772 Page 98 of
                                                                                                                                                                                                                           250




p                                                                                                                                                                                                                                                                                                                                                                                 Spirit Lake




                                                                                                                                                                                                                                                                                                                                                               WA SH ING TON
                                                                                                                                                                                                                                                                                                                                                                IDA HO
                                                                                                      STEVENS COUNTY




                                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                                    ree
                                                                                                                                                                                                                                                                                                 Deer C
                                                                                                                                                                                                                                                                             er
                                                                                                                                                                                                                                        Drago




                                                                                                                                                                                                                                                                         e R iv
                                                                                                                                                                                                                                                                                                                                                                                    Twin Lakes




                                                                                                                                                                                                                                                                       kan
                                                                                                                                                                                                                                              on C
                                                               Spokane




                                                                                                                                                                                                                                                                   Sp o
                                                              Reservation




                                                                                                                                                                                                                                              reek
                                                                                     Litt
                                                                                            le C




                                                                                                                                                                                                                                                                  t le
                                                                                                   ham




                                                                                                                                                                                                                                                               Lit
                                  Spokane                                                              oka
                                                                                                           n   e C re
                                                                                                                        ek
                                  River Arm
     R iv e r




                                                                                                                                                  Long Lake                                                                                                                  SPOKANE COUNTY
  b ia




                                                                                                                                                                                                      r                                                                                                                                                                        City of Rathdrum
                                                                                                                                                  Dam                                               ve
 l um




                                                                                                                                                                                                  Ri
                Franklin D                                                                                                                   ®                                                e
Co




                                                                                                                                                                                           an




                                                                                                                ®
                Roosevelt Lake                                                                                          Little Falls                                                  ok                                                                                                                                                     Newman                                                                               Lake
                                                                                                                                                                                    Sp                  Long Lake                                                                                                                                                                                                               Hayden




                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                      e   e                     Lake
                                                                                                                        Dam                                                                                                                                                                                        Cr
                                                                                                                                                                                                                                                                                                              an
                                                                                                                                                                                                                                                                                                        m                                                                                                          City of
                                                                                                                                                                                                                                                                                                      ad
                                                                                                                                                                                                          Nine Mile Dam Gage                                                                     De                                                                                      City of Hauser            Post Falls
                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                  ®
                       Ha




                                                                                                                                                                                                                Nine Mile Dam                            City of Spokane
                          wk




                                                                                                                                                                                                                      Nine Mile                                                                                                                                                                                                 City of
                          Creek




                                                                                                                                                                                                                      Reservoir                                                                                                                                                                                                 Coeur d'Alene
                                                                                                                                                                                                                                                                                  Greene Street                                                         Post Falls Gage
                                                                                                                                                                                k                                                                                                 Bridge Gage                                         Trent Street
                                                                                                                                                                            e
                                                                                                                                                                         re                                                                                                                                                           Bridge Gage




                                                                                                                                                                                                                                                                                                                                                                                              ®
                                                                                                                                                                     C
                                                                                                                                                                 e                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                                                                                         )
                                                                                                                                                          u   le                                                                                                                           Upriver
                                                                                                                                                       Co
                                                                                                                                                                                                                                                                                           Dam                        "
                                                                                                                                                                                                                                                                                                                      )                                                                            Post Falls Dam           "
                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                    ®
                                                                                                                                                                                                                                                                                                                                                "
                                                                                                                                                                                                                                                                                                                                                )
                                                      LINCOLN COUNTY                                                                                                                                                                                                     "
                                                                                                                                                                                                                                                                         )                                                                                                                      Lake Coeur d'Alene
                                                                                                                                                                                                                             Spokane Gage                                                                     Barker Road                                                                              Outlet Gage




                                                                                                                                                                                                                                                         ®
                                                                                                                                                                                                                                                         ®
                                                                                                                                                                                                                                                                                                              Bridge Gage                                                      City of Liberty Lake
                                                                                                                                                                                                                                                     "
                                                                                                                                                                                                                                                     )
                                                                                                                                                                                                                Latah (Hangman) Creek Gage           "
                                                                                                                                                                                                                                                     )       Upper




                                                                                                                                                                                                          k
                                                                                                                                                                                                       ee
                                                                                                                                                                                                                                                             Falls Dam                                                                                                                                 Coeur d'Alene Lake




                                                                                                                                                                                                   Cr
 LEGEND




                                                                                                                                                                                                  ep
                                                                                                                                                                                                                                                           Monroe                                                                                                         Liberty Lake




                                                                                                                                                                                              De
        "
        )           Stream Gage Location                                                                                                                                                                                                                   Street Dam

                                                                                                                                                                                                                                                                                                                                      City of Spokane Valley
        ®




                    Dam                                                                                                                              City of Medical Lake
                                                                                                                                                                                                                                                                                                                                                                                             KOOTENAI COUNTY
                                                                                                 reek




                    Spokane River
                                                                                               bC
                                                                                              Cr a




                    Spokane River Watershed
                    Boundary

                    Spokane City Boundary

                    Other City Boundary                                                                                                                                                                                                                                                                       Rock C
                                                                                                                        WASHINGTON




                                                                                                                                                                                                                                                                                                                              ree




                                                                                                                                                                                                                                                                                  Ha
                                                                                                                                                                                    0                  21         42                                                                                                              k




                                                                                                                                                                                                                                                                                   ng
                                                                                                                                     IDAHO




                                                                                                                                                                                                                                                                                      m
                    County Boundary                                                                                                                                                                                 Miles




                                                                                                                                                                                                                                                                                       an
                                                                                                                                                                                                                                                                                          Cre
                                                                                                                                                                MONTANA




                                                                                                                                                                                                                                                                                             e
                                                                                                                                                                 IDAHO




                                                                                                                                                                                                                                                                                            k
                    State Boundary

                    Spokane Reservation                             Spokane
                                                                 Reservation

 NOTES:
 1) All site features and locations are approximate.                                          Hauser                                             Rathdrum
 2) The original figure was produced in color. Significant                             Liberty Lake                                              Post Falls
 information will be lost if copied in black and white.
                                                                                   Spokane

 SOURCES:
                                                                                                                                                  Coeur d'Alene
 1) USGS, 2018.
 2) LimnoTech, 2015a.                                                       Medical Lake                                                                                                                                                                                                                                                                                                                   BENEWAH COUNTY
 3) US Census Bureau, 2015.
 4) US Census Bureau, 2016a,b.                                                 Spokane Valley
 5) WA Ecology, 2017a-c.
                                                                                                                                                                                                                                                                                                                                                                                                                                 FIGURE
                0           2.5          5                                                                                                                                                                                                                                                                                                                                      Spokane River Watershed
                                              Miles
                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                             Spokane, Washington                Date: 11/13/2019


                                                                                                                                                                                                                                                                                                                                                                                     Dec GMV Re: Opposition to Pl MILs 001286
                                                                                                         Case 2:15-cv-00201-SMJ                                                     ECF No. 422-28 filed 01/28/20               PageID.23773 Page 99 of
                                                                                                                                                                                                 250




p                                                                                                                                                                                                                                                                                                                                                   Spirit Lake




                                                                                                                                                                                                                                                                                                                                   WA SH ING TON
                                                                                                                                                                                                                                                                                                                                    IDA HO
                                                                                                  STEVENS COUNTY




                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                        ree
                                                                                                                                                                                                                                                                     Deer C
                                                                                                                                                                                                               Drago
                                                                                                                                                                                                                                                                                                                                                                        Twin Lakes




                                                                                                                                                                                                                     on C
                                                                                                                                                                                                                     ree
                                                                               L it t
                                                                                     le C




                                                                                                                                                                                                                        k
                                                                                            ham
                                  Spokane                                                      ok a
                                                                                                      ne C




                                                                                                                                                                                                                                           R iv e r
                                                                                                           reek
                                  River Arm
     R iv e r




                                                                                                                                                                                                                                              ane
                                                                                                                                                                                                                                     l e Spok
                                                                                                                                                                                                                                                                                                                                                                                  City of Rathdrum
                                                                                                                               Long Lake
  b ia




                                                                                                                                                                              r
                                                                                                                               Dam                                          ve
 l um




                                                                                                                                                                          Ri




                                                                                                                                                                                                                                   Lit t
                Franklin D                                                                                                 ®                                          e
Co




                                                                                                                                                                   an




                                                                                                        ®
                Roosevelt Lake                                                                              Little Falls                                      ok                                                                                                                                                Newman                                                                           Lake
                                                                                                                                                            Sp                 Long Lake                                                                                                                                                                                                       Hayden




                                                                                                                                                                                                                                                                                          k
                                                                                                                                                                                                                                                                                          e   e                    Lake
                                                                                                            Dam                                                                                                                                                                        Cr
                                                                                                                                                                                                                                                                                  an
                                                                                                                                                                                                                                                                              m                                                                                                   City of
                                                                                                                                                                                                                                                                       ad
                                                                                                                                                                                                                                                                     De                                                                                   City of Hauser          Post Falls
                                                                                                                                                                                                          ®
                       Ha




                                                                                                                                                                                      Nine Mile Dam                         City of Spokane
                          wk




                                                                                                                                                                                            Nine Mile                                                                                                                                                                                           City of
                          Creek




                                                                                                                                                                                            Reservoir                                                                                                                                                                                           Coeur d'Alene

                                                                                                                                                        k
                                                                                                                                                   ee
                                                                                                                                              Cr




                                                                                                                                                                                                                                                                                                                                                             ®
                                                                                                                                         ee
                                                                                                                                       ul                                                                                                                     Upriver
                                                                                                                                  Co
                                                                                                                                                                                                                                                              Dam                                                                                                 Post Falls Dam
  LEGEND




                                                                                                                                                                                                                                                        ®
                                                                                                                                                                                                                                                                                                                                                     City of
        ®




                    Dam
                                                                                                                                                                                                                                                                                                                                                     Liberty Lake




                                                                                                                                                                                                                            ®
                                                                                                                                                                                                                            ®
                                                                                                                                                                                                                                Upper




                                                                                                                                                                                k
                    Spokane River Watershed




                                                                                                                                                                              ee
                                                                                                                                                                                                                                                                                                                      Liberty                                         Coeur d'Alene Lake
                                                                                                                                                                                                                                Falls Dam




                                                                                                                                                                           Cr
                    Boundary
                                                                                                                                                                                                                                                                                                                        Lake




                                                                                                                                                                          ep
                                                                                                                                                                                                                              Monroe




                                                                                                                                                                      De
                    Spokane City Boundary                     LINCOLN COUNTY                                                                                                                                                  Street Dam

                                                                                                                                                                                                                                                                                                          City of Spokane Valley
                    Other City Boundary
                                                                                                                                 City of Medical Lake
                                                                                                                                                                                                                                                                                                                                                             KOOTENAI COUNTY
                                                                                             re e k




                    County Boundary
                                                                                         bC
                                                                                      Cr a




                    State Boundary

  303(d) Category

                    Category 4A (Water that has a
                    TMDL)
                                                                                                                                                                                                                                                                                  Rock C
                                                                                                                                                                                                                                                                                                  ree




                                                                                                                                                                                                                                                      Ha
                                                                                                                                                                                                                                                                                                      k
                    Category 4B (Water that has a




                                                                                                                                                                                                                                                        ng
                                                                                                                                                                                                                                                        ma
                    pollution control program)




                                                                                                                                                                                                                                                           n Cr
                                                                                                                                                                                                                                                                ee
                    Category 4C (Water that is




                                                                                                                                                                                                                                                               k
                    impaired by a non-pollutant)

                    Category 5 (Water that requires a                              re   ek
                                                                           Ro ck C
                    TMDL or other WQI project)
                                                                                                                                                                                                        SPOKANE COUNTY
  NOTES:
  1) All site features and locations are approximate.
  2) The original figure was produced in color. Significant
  information will be lost if copied in black and white.


  SOURCES:
  1) WA Ecology, 2014a.                                                                                                                                                                                                                                                                                                                                                    BENEWAH COUNTY
  2) US Census Bureau, 2015.
  3) US Census Bureau, 2016a,b.
  4) WA Ecology, 2017a,b.
                                                                                                                                                                                                                                                                                                                                                    303(d) Impaired Waters                       FIGURE
                0           2.5          5                                                                                                                                                                                                                                                                                                              for Non-PCBs
                                              Miles                                                                                                                                                                                                                                                                                                Spokane River Watershed
                                                                                                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                                                            Spokane, Washington                 Date: 11/12/2019


                                                                                                                                                                                                                                                                                                                                                       Dec GMV Re: Opposition to Pl MILs 001287
                                  Case 2:15-cv-00201-SMJ                             ECF No. 422-28 filed 01/28/20                                    PageID.23774 Page 100 of
                                                                                                   250




p   Coule
          e Cre




         De
            ep
                  ek




                 Cr
                    ee
                       k




                               Rifle Club
                                                 Nine Mile




                                                                  Rifle Club

                                                                                                                                                                                                                                                 LEGEND

                                                                                            Kiernan                                                                                                                                                             Stormwater Outfall

                                                                  Hollywood
                                                                                        CSO 06                                                                                                                                                                  Dam




                                                                                                                                                                                                                                                    ®
                                                                                                                                                                                                     Upriver Dam
                                                                                                                                                                                                                                                 CSO Outfalls
                                                                                                                         Cochran                                           N Greene                                Spoka
                                                                                                                                                                                                                           ne Ri
                                                    ##
                                                    *                                                                                                                                                                              ver
                                                                                                                                                                                                                                                   #
                                                                                                                                                                                                                                                   *            Controlled
                                                                 #
                             Riverside Park                          #       Glass                Meenach
                                                                                                                                                           Ralph
                           Advanced WWTP                                                                                                                                                                                                                        Uncontrolled




                                                                                                                                                                                                 ®
                                                                     #                            Ramp 1                           N Center           Haven                              Cuba
                                                                                                                                                                                                                                                   #
                                                                                                 Meenach         Pearl
                                Spokane River
                                                                                                 Ramp 2                       Mission                                                                                                                           Spokane River Watershed
                                                                 Riverview                                                                                                                                                                                      Boundary
                                                                                  #
                                                                                  *
                                                                                                           Washington
                                                                                                                                                           # #             #             #
                                                                                                                                                                                         *
                                                                               Pettet                                                             #
                                                                                                                                                  *                        Fiske                                                                                MS4 Basin
                                                                                        #   Upper Falls Dam                    Superior                                                         Langley
                                                                                                                                                                                   SCC
                                                                                         Howard                                         Astor
                                            Ft George                                        Lincoln                                               Riverton                                                                                                     CSO Basin
                                                                                                                                                                Springfield   S Greene
                                              Wright                         Monroe Street Dam
                                                                                  N Maple                                                                         Spokane Falls
                                                                              #                                                                                                                                                                                 Spokane City Boundary
                                                                                 Falls




                                                                                                                      ®
                                                                                                                                                                   Union
                                                                                                                                            ##




                                                                                                            ®
                                                                         Lower Crossing
                                                                                #              # # # S Maple                                        Erie
                                                                                                                                                                                                                                                                Other City Boundary

                                                   Government
                                                                                 ##
                                                                                 *                Elm
                                                                                                            Water CSO 26                                Front                                                                                    Special Drainage District
                                                                                                                S Maple Ramps
                                                                Sunset                                                                                                                                                                                          Five-Mile Prairie
                                                                                        #
                                                                                        *        7th Ave          I90 7th
                                                                                                                                              Trent Bridge
                                                                                                                                                                      CSO 34
                                                          F Street
                                                                                                                                             SW Gonzaga                                                                                                         Moran Prairie
                                                                                                           11th Ave

                                                        Azalea                                                                                                                                                                                                  Injection, Infiltration, and
                                                                                                             13th Ave
                                                                                                                                                                                                                                                                Evaporation
                                                                                                                                             CSO 33B
                                                                                                                                                                                                                                                 NOTES:
                                                                                                                                                                                                                                                 1) Special drainage districts are areas that manage
                                                                                                                 CSO 24A                                                                                                                         stormwater by evaporation.
                                                                                                                                                                                                                                                 2) All site features and locations are approximate.
                                                                                                                                                                                                                                                 3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                 information will be lost if copied in black and white.


                                                                                                            #                                                                                                                                    SOURCES:
                                                                                                                                                                                                                                                 1) Spokane, Washington, 2017a.
                                                                                                                                                                                                                                                 2) WA Ecology, 2017a,b.
                                                                                                                                                                                                                                                 3) Spokane County, Washington, 2017.
                                                                                                                                                                                                                                                 4) SWWM, 2015a.
                                                                                                                                                                                                                                                 5) US Census Bureau, 2015.


                                                                                                                                                                                                                                                            0          3,250         6,500
                                                                                                                                                                                                                                                                                          Feet
                                                                                                                             Han
                                                                                                                                gm




                                                                                                                                                                                                                                                                                              FIGURE
                                                                                                                                  an




                                                                                                                                                                                                                            City of Spokane
                                                                                                                                                                                                                                                                                                     3
                                                                                                                                   Cre




                                                                                                                                                                                                                    Stormwater Conveyance Overview
                                                                                                                                       ek




                                                                                                                                                                                                                                           Spokane, Washington                              Date: 11/12/2019

                                                                                                                                                                                                                                         Dec GMV Re: Opposition to Pl MILs 001288
                                 Case 2:15-cv-00201-SMJ                    ECF No. 422-28 filed 01/28/20                                PageID.23775 Page 101 of
                                                                                         250




p   Coule




        De
          ep
            e Cree




               Cr
                  k



                  e   ek




                                                      CSO 02                    CSO 06
                                                                                                                                                                              Upriver Dam
                                                              CSO03B                                                                                                                        S p o ka
                                                                                                                                                                                                       ne Ri
                                                    *#
                                              CSO02 #                                                                                                                                                          ver
                                                          #            CSO07
                             Riverside Park                   #




                                                                                                                                                                        ®
                                                                                                                                                 CSO 41
                           Advanced WWTP
                                              CSO06           #               CSO 07
                                                                                         CSO 10                                     CSO40
                                                                                                       CSO 25
                                                                                                                                             # #
                                                                                                                               CSO39
                                                                  CSO10
                                                                          #
                                                                          *                  I04
                                                                                                                                                          #       * CSO42
                                                                                                                                                                  #
                                                                                                         CSO26                 CSO38
                                                                   CSO12       #                                                       #
                                                                                                                                       *                       CSO41                                                       LEGEND
                                                                                                         Monroe Street Dam                            CSO 40
                                                           CSO 14                   CSO 12




                                                                                                                                                                                                                               ®
                                                                                                              Upper                               CSO 39                    CSO 42                                                        Dam
                                                                                                              Falls Dam                        CSO 38
                                                                                     CSO 23                                                                                                                                CSO Outfalls
                                                                    #                                                                  CSO34




                                                                                                           ®
                                                         CSO14                CSO 15
                                                                                                                               ##




                                                                                                   ®
                                                                                                                 I06
                                                                                                                                                                                                                             #
                                                                                                                                                                                                                             *            Controlled
                                                                                       # # #
                                                         CSO15                  CSO23                                                  CSO33A-D
                                                                       #                                                               I07
                                                         CSO18
                                                                        *#
                                                                        #                                CSO 26
                                                                                                                                       CSO 33D
                                                                                                                                                                                                                             #            Uncontrolled
                                                                   CSO16                        CSO24A/B & CSO25
                                                                                              CSO22                                    CSO 33C                                                                                            Spokane River Watershed
                                                                        CSO19    #
                                                                                 * CSO 24B                                      CSO 33A
                                                                                                                                                                                                                                          Boundary

                                                                                                                                                 CSO 34                                                                                   CSO Basin
                                                                           CSO 19
                                                      CSO 16
                                                                                                                               CSO 33B                                                                                                    Spokane City Boundary


                                                                                                         CSO 24A                                                                                                                          Other City Boundary


                                                                                                                                                                                                                           NOTES:
                                                                                                                                                                                                                           1) All site features and locations are approximate.
                                                                                                                                                                                                                           2) The original figure was produced in color. Significant
                                                                                                                                                                                                                           information will be lost if copied in black and white.

                                                                                    CSO20          #                                                                                                                       SOURCES:
                                                                                                                                                                                                                           1) Spokane, Washington, 2017a.
                                                                                                                  CSO 20                                                                                                   2) WA Ecology, 2017a,b.
                                                                                                                                                                                                                           3) Spokane County, Washington, 2017.
                                                                                                                                                                                                                           4) US Census Bureau, 2015.


                                                                                                                                                                                                                                      0          3,250         6,500
                                                                                                                                                                                                                                                                    Feet
                                                                                                                  Han
                                                                                                                     g
                                                                                                                    ma
                                                                                                                       n




                                                                                                                                                                                                                                                                        FIGURE
                                                                                                                         Cre
                                                                                                                          ek




                                                                                                                                                                                                                     CSO System
                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                     Spokane, Washington                              Date: 11/12/2019


                                                                                                                                                                                                                 Dec GMV Re: Opposition to Pl MILs 001289
                                                                                                                                Case 2:15-cv-00201-SMJ                        ECF No. 422-28 filed 01/28/20                                                                             PageID.23776 Page 102 of
                                                                                                                                                                                            250




                                                                                                                                                                                                                                                                                                                          WAS HIN GTO N
p
                                                                                                                                                                                                Eloika




                                                                                                                                                                                                                                                                                                                                          IDA HO
                                                                                                      k
                                                                                               Cree                                                                                                                                                                                                                                                                   BONNER COUNTY
                                                                                        an e                                                                                                     Lake
                                                                                   ok




                                                                              am
                                                                           Ch
                                                                                                                                    STEVENS COUNTY




                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                              ree
                                                                                                                                                                               Drag o




                                                                                                                                                                                                                                                           Deer C
                                                                                                                                                                                      on C
                                                                                                                                                                                      ree
                                                Spokane Tribal                                                                                                                                                                                                                                                                                                                                KOOTENAI COUNTY
                                 Lit




                                                                                                                                                                                         k
                                       tl e      Fish Hatchery
          Spokane                             Ch
                                                am
                                                                                                 $
                                                                                                 +          Ford State
          River Arm                               ok
                                                     a
                                                                                        $
                                                                                        +
                                                         ne
                                                              Cree                                          Fish Hatchery                                                                                                                                                                                                                               Twin Lakes




                                                                                                                                                                                                                           ne R iv er
                                                                     k

                                                                                                                                                                                                                                             SPOKANE COUNTY




                                                                                                                                                                                                                 l e Spoka
                                                                                                          Long Lake
                                                                                                          Dam




                                                                                                                                                                                                               L itt
                                                                                                                                                      Sp
                           Little Falls Dam                                                                                                              ok
                                                                                                                                                                                                                                                                                                                                                                                                                               Lake




                                                                                                                                                          an
                                                                                                ®
                                                                 ®




                                                                                                                                                             e
                                                                                                                                                                                                                                                                                                      Newman                                                                                                                   Hayden




                                                                                                                                                              Ri
                                                                                                                                                                 ve
                                                                                                                                                                                                                                                                                                         Lake




                                                                                                                                                                                                                                                                                k
                                                                                                                                     Long Lake                                                                                                                                      e




                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                    Nine Mile                                                                                Cr
                                                                                                                                                                                                                                                                        an
                                                                                                                                                                                    Dam (SR1)                                                                    m
                                                                                                                                                                                                                                                              ad                                                                                                                        $
                                                                                                                                                                                                                                                                                                                                                                                        +
                                                                                                                                                                                                                                                            De                                                                                                Hayden Area WWTP
                                                                                                                                           Nine Mile Dam
                                                                                                                                                                          #
                                                                                                                                                                          *
                                                                                                                                                                          ®
                                                                                                                                                                                                                                                                                                              Post Falls
                                                                                                                                                       Nine Mile                                                                                                                                          WWTP (SR11)                                                                                      Hayden Area
                                                                                                                                                                                                                                                                                          Inland Empire                                                                                                    WWTP (Outfall 001)
                                                                                                                                                       Reservoir                                                                                   Avista Corp
                                                                                                                                                                                                                                                                                          Paper (SR6)
                                                                                                                                                                                                                                                   Beacon
                                                                                                                                                                                                                                                   Storage Yard                              Trent Bridge/
                                                                                                                            k                                                                                                                                                                Plante’s Ferry (SR7)                                             $
                                                                                                                                                                                                                                                                                                                                                              +                                              Coeur d'Alene




                                                                                                                                                                                                                                                                                                                                                                  ®
                                                                                                                          ee
                                                                                                                   ee
                                                                                                                        Cr
                                                                                                                                                             Riverside Park
                                                                                                                                                                                                                                                        Upriver                                                 Kaiser Aluminum                               #
                                                                                                                                                                                                                                                                                                                                                              *                         $
                                                                                                                                                                                                                                                                                                                                                                                        +                    Advanced
                                                                                                                 ul                                                                            Greene Street                                            Dam                                                     (SR8)                                                                                        WWTP (SR14)
                                                                                                            Co                                        Advanced WWTP (SR2)
                                                                                                                                                                                               Bridge (SR4)
                                                                                                                                                                                                                                                                              #
                                                                                                                                                                                                                                                                              *                                                                                     Post Falls Dam            #
                                                                                                                                                                                                                                                                                                                                                                                              *$
                                                                                                                                                                                                                                                                                                                                                                                               +
                                                                                                                                                                                             $
                                                                                                                                                                                             +                                                             $
                                                                                                                                                                                                                                                           +                               $
                                                                                                                                                                                                                                                                                           +                                                                      Post Falls (SR12)




                                                                                                                                                                                                                                               ®
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                        (                                                #
                                                                                                                                                                                                                                                                                         *                 #
                                                                                                                                                                                                                                                                                                           *       $
                                                                                                                                                                                                                                                                                                                   +




                                                                                                                                                         k
                                                                                                                                                                                                                       #
                                                                                                                                                                                                                       *$                          !!
                                                                                                                                                                                                                                                   ((




                                                                                                                                                      ee
                                                                                                                                                                              Monroe                                     +                                                                                                                         Liberty Lake Sewer




                                                                                                                                                 Cr
                                                                                                                                                  p                                                                      !
                                                                                                                                                                                                                         (                                                          Mirabeau                                                       & Water District (SR10)
                                                                                                                                               ee                         Street Dam                                            $
                                                                                                                                                                                                                                +                                                                                                                                            Lake Coeur




                                                                                                                                                                                                         ®
                                                                                                                                           D                                                                                                                                        Point (SR8a)




                                                                                                                                                                                                         ®
                                                                                                                                                                                                #
                                                                                                                                                                                                *                                                                       Avista Corp,                                                                Greenacres/           d’Alene (SR15)
                                                                                                                                                                 Spokane Gage (SR3)
                                                                                                                                                                                                                                                                        N Elizabeth St                                                              Barker Rd. (SR9) Coeur d'Alene Lake
                                                                                                                                                                                                                                                                        Avista Corp                        Liberty Lake
                LINCOLN COUNTY                                                                                                                                                                                                                                          Dollar Rd
                                                                                                                                                                                                                                                                                                                                                       LEGEND                                         NOTES:
                                                                                                                                                                                   Upper                                                                                                                                                                                                              1) Total PCBs are calculated by the summation of 209
                                                                                                                                                                               Falls Dam                                                               Spokane County                                                                                                                                 congeners. If the congener results are not available, then




                                                                                                                                                                                                                                                                                                                                                          ®
                                                                                                                                                                                                                                                                                                                                                                  Dam                                 total PCBs are calculated by the summation of Aroclors
                                                                                                                                                                                                                                                       RWRF Discharge                                                                                                                                 (1016, 1221, 1232, 1242, 1248, 1254, 1260, 1262, and
                                                                                                                                                                                                                                                     GE Spokane Apparatus                                                                                                                             1268).
                                                       k
                                                     ree




                                                                                                                                                                                                                                                     Service Shop                                                                                                                                     2) For total PCBs congeners, sum of detected PCB
                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                         (        PCB Upland Site
                                                  bC




                                                                                                                                                                                                                                                                                                                                                                                                      congeners are displayed. If all congeners in the sum are
                                                                                                                                                                                                                                                   Spokane County                                                                                                                                     ND, the single highest MDL among the congeners
                                                 Cra




                                                                                                                                                                                                                                                   Regional WRF (SR5)                                                                                                                                 measured for the specific sample represents the total
                                                                                                                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                                                                                                                         +        NPDES Permitted Discharge           PCBs congeners value.
                                                                                                                                                                                                                                                                                                                                                                                                      3) For total PCBs Aroclors, the sum of detected PCB
                                                                                                                                                                                                                                                                                                                                                                                                      Aroclors are displayed. If all Aroclors in the sum are ND,
                                                                                                                                                                                                                                                                                                                                                         #
                                                                                                                                                                                                                                                                                                                                                         *        Meets Water Quality Standard        the single highest MDL among the Aroclors measured for
                                                                                                                                                                                                                                                                                                                                                                                                      the specific sample represents the total PCBs Aroclors
                                                                                                                                                                                                                                                                                                                                                                                                      value.
                                                                                                                                                                                                                                                                                                                                                                  Does Not Meet Water Quality
                                                                                                                                                                                                                                                                                        Rock
                                                                                                                                                                                                                                                                                                                                                         #
                                                                                                                                                                                                                                                                                                                                                         *        Standard
                                                                                                                                                                                                                                                                                                                                                                                                      4) PCB concentrations are from 2014-2016 Task Force
                                                                                                                                                                                                                                                                                                                                                                                                      data set.




                                                                                                                                                                                                                                        Ha
                                                                                                                                                                                                                                                                                               Cr                                                                                                     5) All site features and locations are approximate.




                                                                                                                                                                                                                                            ng
                                                                                                                                                                                                                                                                                                    ee
                                                                                                                                                                                                                                                                                                       k                                                                                              6) The original figure was produced in color. Significant




                                                                                                                                                                                                                                               m
                                                                                                                                                                                                                                                                                                                                                                  Spokane River Watershed




                                                                                                                                                                                                                                              an
                                                                                                                                                                                                                                                                                                                                                                                                      information will be lost if copied in black and white.




                                                                                                                                                                                                                                                 Cr
                                                                                                                                                                                                                                                                                                                                                                  Boundary




                                                                                                                                                                                                                                                    ee
                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                                                      SOURCES:
                                                                                                                                                                                                                                                                                                                                                                  Spokane City Boundary               1) US EPA, 2017a,b.
                                                              Rock C                                                                                                                                                                                                                                                                                                                                  2) US Census Bureau, 2015.
                                                                         ree                                                                                                                                                                                                                                                                                                                          3) US Census Bureau, 2016a,b.
                                                                               k                                                                                                                                                                                                                                                                                  Other City Boundary                 4) WA Ecology, 2017a,b,f,g.
                                                                                                                                                                                                                                                                                                                                                                                                      5) US EPA Region X, 2014.
                                                                                                                                                                                                                                                                                                                                                                                                      6) LimnoTech, 2016a.
                                                                                                                                                                                                                                                                                                                                                                  County Boundary
    Lo
    rds




                                                                                                                                                                                                                                                                                                                                                                                                                   0            2.5            5
         Cr




           ek
           e




                                                                                                                                                                                                                                                                                                                                                                  State Boundary                                                                   Miles



                                                                                                                                                                                                                                                                                                                                                                                                                                                   FIGURE
                                                                                                                                                                                                                                                                                                                                                                              Average PCB Concentrations at
                                                                                                                                                                                                                                                                                                                                                                             Task Force Spokane River Stations                                             5
                                                                                                                                                                                                                                                                                                                                                                                                Spokane, Washington                             Date: 11/13/2019


                                                                                                                                                                                                                                                                                                                                                                                            Dec GMV Re: Opposition to Pl MILs 001290
                                                                                                                                                       Case 2:15-cv-00201-SMJ                                              ECF No. 422-28 filed 01/28/20                                                                                PageID.23777 Page 103 of
                                                                                                                                                                                                                                         250




p




                                                                                                                                                                                                                                                                                                                                                                               WAS HIN GTO N
                                                                                                                                                                                                                                              Eloika




                                                                                                                                                                                                                                                                                                                                                                                               IDA HO
                                                                                                                          k
                                                                                                                  Cree                                                                                                                                                                                                                                                                                                      BONNER COUNTY
                                                                                                            ane                                                                                                                                Lake
                                                                                                       ok




                                                                                                  am
                                                                                                                                                                                                                                                             "
                                                                                                                                                                                                                                                             )




                                                                                               Ch
                                                                                                                                                                STEVENS COUNTY
                                                                                                                                                                                                                                                                                         "
                                                                                                                                                                                                                                                                                         )

                                                                                                                                                                                                                                   _
                                                                                                                                                                                                                                   ^City of Deer Park




                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                              ree
                                                                                                                                                                                                                           Drago




                                                                                                                                                                                                                                                                                                          De er C
                                                                                                                                                                                                                               on C
                                                                                                                                                                                                                                 reek
                                                                  Spokane Tribal                                                                                                                                                                                                                                                                                                                                                                        KOOTENAI COUNTY
                                                      Lit
                                                         tl e      Fish Hatchery
                   Spokane                                      Ch
                                                                  am
                                                                                                                      $
                                                                                                                      +         Ford State
                   River Arm                                         ok
                                                                        a
                                                                                                            $
                                                                                                            +
                                                                            ne C                                                Fish Hatchery                                                                                                                                                                                                                                                               Twin Lakes




                                                                                                                                                                                                                                                                           ane R iv er
                                                                                 reek
                                                                                                                                                                    "
                                                                                                                                                                    )
           "
           )                                                                                                                                                                                                                                                                                  SPOKANE COUNTY
           "
           )")                                                                                                                                                           "
                                                                                                                                                                         )




                                                                                                                                                                                                                                                                  l e Spok
                                                                                                                                                                         "
                                                                                                                                                                         )
                                                                                                                              Long Lake
                                                                                                                              Dam




                                                                                                                                                                                                                                                                 Litt
                                                                                                                                                                                      Sp
                                                Little Falls Dam                                       "
                                                                                                       )"
                                                                                                        )                                               "
                                                                                                                                                        )                       " ok
                                                                                  "
                                                                                  )                                                                                           ) )
                                                                                                                                                                              "                                                                             "
                                                                                                                                                                                                                                                            )
                                                                                                                                              )")"                                                                                                                                                                                                                                                                                                                                     Lake




                                                                                                                                                                                           an
                                                                                                                      ®                          )                                                                                    RRA 3 Dartford
                                                                                                                                              "
                                                                                    ®




                                                                                                                                                                                             eR
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           (                                                                                                                       Newman                                                                                                                              Hayden




                                                                                                                                                                                             i ve
                                                                                                                                                                                                  r
                                                                                                                               "
                                                                                                                               )"                                                                                                                                                                                                                     Lake




                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                    Long Lake                                                                                                                                                       e
                                                                                                                                )                                                                                                                                                                                            Cr
                                                                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                                  "
                                                                                                                                                                                                  ) "                                                       )
                                                                                                                                                                                                                                                            "                                                           an
       !
       (               RRA 7                                                                                                                                                                        )                                                                                                           ad
                                                                                                                                                                                                                                                                                                                   m
                                                                                                                                                                                                                                                                                                                                                                                                                                                  $
                                                                                                                                                                                                                                                                                                                                                                                                                                                  +
                                                                                                                                                                                                                                                                                                           De                                                                                                      Hayden Area WWTP
                       Davenport                                                                                                                                                                               ®        )"
                                                                                                                                                                                                                       ""
                                                                                                                                                                                                                       )  )"
                                                                                                                                                                                                                           )")                                    "
                                                                                                                                                                                                                                                                  )
                                                                                                                                                                              Nine Mile Dam                                                        Spokane State
                                                                                                                                                                                                              "
                                                                                                                                                                                                              )                          ""
                                                                                                                                                                                                                                         ))
                                                                                                                                                                                                                                          $
                                                                                                                                                                                                                                          +
                                                                                                                                                                                       Nine Mile              "
                                                                                                                                                                                                              )                                    Fish Hatchery
                                                                                                                                                                                       Reservoir                       "
                                                                                                                                                                                                                       )
                                                                                                                                                                                                                       "
                                                                                                                                                                                                                       )                                                                                  RRA 6 Trentwood                                                  Post Falls WWTP
                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                   k                                                                       "
                                                                                                                                                                                                                           )                                                                  BNSF Freya Site                                                  Spokane                                             $
                                                                                                                                                                                                                                                                                                                                                                                                                   +"
                                                                                                                                                                                                                                                                                                                                                                                                                    )




                                                                                                                                                                                                                                                                                                                                                                                                                        ®
                                                                                                                                              ee                                                                                                                            !
                                                                                                                                                                                                                                                                            (                                                                                                                                                                                        Coeur d'Alene
                                                                       RRA Reardon                                                          Cr              NIKE 87                                                                                                                                                                                            Industrial Park                                            "
                                                                                                                                                                                                                                                                                                                                                                                                                          )                                          Advanced WWTP
                                                                                                                                       ee                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                                                                                                                           )
                                                                                                                                     ul                     Spokane (Control)                                                                          Upriver              !
                                                                                                                                                                                                                                                                            (
                                                                                                                                Co                                                                                                                                              ")
                                                                                                                                                                                                                                                                                )                                                                                                 "
                                                                                                                                                                                                                                                                                                                                                                                  )                                 Post Falls Dam                       $
                                                                                                                                                                                                                                                                                                                                                                                                                                                         +
                                                                                                                                                                                                                                                                         )"
                                                                                                                                                                                                                                                                          )   ) "
                                                                                                                  !
                                                                                                                  (                                                                                                                                      Dam             "
                                                                                                                                                                                                                                                                         "
                                                                                                                                                                                                                                                                         )
                                                                                                                                                       !
                                                                                                                                                       (                                                                                 $
                                                                                                                                                                                                                                         +                    (!        )"
                                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                       ))
                                                                                                                                                                                                                                                                         )  $"
                                                                                                                                                                                                                                                                            + "
                                                                                                                                                                                                                                                                              )                                                           ( !
                                                                                                                                                                                                                                                                                                                                          !  (                         "
                                                                                                                                                                                                                                                                                                                                                                       )                                Liberty




                                                                                                                                                                                                                                                                                                ®
                                                                                                                                                                                                                                                              !(     "
                                                                                                                                                                                                                                                                     )"
                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                                                                      )"
                                                                                                                                                                                                                                                                    )"
                                                                                                                                                                                                                                                                     )                                                                     !
                                                                                                                                                                                                                                                                                                                                           (                           $
                                                                                                                                                                                                                                                                                                                                                                       +                                Lake WWTP Coeur d'Alene Lake




                                                                                                                                                                                      ek
                                                                                                                                                                                                                                                             )"
                                                                                                                                                                                                                                                              ) )   "
                                                                                                                                                                                                                                                            )"   "!




                                                                                                                                                                                    e
                                                                                                                                                                                                                      Monroe                                "



                                                                                                                                                                                 Cr
                                                                                                                                                                                 ep
                                                                                                                                                                                    Spokane                                                                 "
                                                                                                                                                                                                                                                            )      ( !
                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                  Street Dam                                   ($+
                                                                                         City of
                                                                                                                                                                              DeInternational                                                              "
                                                                                                                                                                                                                                                           ) ! !




                                                                                                                                                                                                                                                       ®
                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                        )!    (




                                                                                                                                                                                                                                                       ®
                                                                                        Reardan
                                                                                                       _
                                                                                                       ^              NIKE 87 Spokane                                                 Airport                                                            "
                                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                                         ("
                                                                                                                                                                                                                                                          )"
                                                                                                                                                                                                                                                           )                                                                                                                                              LEGEND                                               NOTES:
                                                                                                                              (Launch)                          !
                                                                                                                                                                (                                                                             "
                                                                                                                                                                                                                                              )            Upper
                                                                                                                                                                                                                                                                                                                                                                                                                                                               1) Total PCBs are calculated by the summation of 209
                                                                                                                                                                         Airway Heights                                                                                                                                                                                                                                                                        congeners. If the congener results are not available, then
                                                                                                                                                                                                                                                           Falls Dam




                                                                                                                                                                                                                                                                                                                                                                                                               ®
                                                                                                                                                                                 WWTP                                                                                                                                                                                                                                   Dam                                    total PCBs are calculated by the summation of Aroclors

                              LINCOLN COUNTY
                                                                                                                                City of Deep Creek              _
                                                                                                                                                                ^                                         $
                                                                                                                                                                                                          +                                                                                                                                                     Liberty Lake                                                                                   (1016, 1221, 1232, 1242, 1248, 1254, 1260, 1262, and
                                                                                                                                                                                                                                                                                                                                                                                                                                                               1268).
                                                                                                                                                                                  !
                                                                                                                                                                                  (                                    !
                                                                                                                                                                                                                       (                                                                                                                                                                                                                                       2) For total PCBs congeners, sum of detected PCB
                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                               (        PCB Upland Site                        congeners are displayed. If all congeners in the sum are
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ND, the single highest MDL among the congeners
                                                                                                                                       NIKE 45 Medical                                                                                                                                                                                                                                                                                                         measured for the specific sample represents the total
                                                                                                                                                                                                                                                                                                                                                                                                               $
                                                                                                                                                                                                                                                                                                                                                                                                               +        NPDES Permitted Discharge              PCBs congeners value.
                                                                                                                                         Lake (Launch)                                                    Fairchild Air                                                                                                                                        Mica Peak                                                                                       3) For total PCBs Aroclors, the sum of detected PCB
                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                               (
                                                                       k




                                                                                                                                                                         +!
                                                                                                                                                                          (                                Force Base
                                                                      Cree




                                                                                                                                                                         $                                                                                                                                                                                                                                Total PCBs Concentration (ppm) in                    Aroclors are displayed. If all Aroclors in the sum are ND,
                                                                                                                                                                                                                                                                                                                                                                                                                                                               the single highest MDL among the Aroclors measured for
                                                                                                                                                                                                                                                                                                                                                                                                          Sediment Sample
                                                                       b




                                                                                                                                                                                                                                                                                                                                                                                                                                                               the specific sample represents the total PCBs Aroclors
                                                                   Cra




                                                                                                                                                                                                                                                                                                                                                                                                                                                               value.
                                                                                                                                     Medical Lake                                                                                                                                                                                                                                                                                                              4) The figure displays the maximum total PCBs at each
                                                                                                                                          WWTP                                                                                                                                                                                                                                                                 "
                                                                                                                                                                                                                                                                                                                                                                                                               )        ND                                     sample location.
                                                                                                                                                                                                                                                                                                                                                               Freeman School                                                                                  5) The sediment PCB criteria is 0.11 ppm (WAC 173-204-
                                                                                                                                                                                                                                                                                                                                                               District WWTP                                                                                   563 Sediment Cleanup Objective).
                                                                                                                                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                                                                                                                                       +                                                       "
                                                                                                                                                                                                                                                                                                                                                                                                               )        < 0.11                                 6) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               7) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                                                                                                                                                                                               information will be lost if copied in black and white.
                                            BNSF Hillyard                                                                                                                Kaiser Trentwood
                                            Lead Soil Site                      !
                                                                                (                                                                                                                                                                                                                                                       Rock                                                                   "
                                                                                                                                                                                                                                                                                                                                                                                                               )        > 0.11




                                                                                                                                                                                                                                                                                         Ha
                                                                                                                                                                                   Facility Cheney WWTP                                                                                                                                        Cr




                                                                                                                                                                                                                                                                                           ng
                                                                                                                              Upriver Dam                                             "
                                                                                                                                                                                      )
                                                                                                                                                                                      "
                                                                                                                                                                                      )
                                                                                                                                                                                      "
                                                                                                                                                                                      )                        $
                                                                                                                                                                                                               +
                                                                                                                                                                                                                                                                                                                                                  ee
                                                                                                                                                                                                                                                                                                                                                       k                                                                                                       SOURCES:




                                                                                                                                                                                                                                                                                              ma
     Riverside Park                                                                                                                                                                         "
                                                                                                                                                                                            )                                                                                                                                                                                                                           Spokane River Watershed                1) US EPA, 2017a,b.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                +
                                                                                                                        )")




                                                                                                                                                                                                                                                                                                nC
                                                                                                                      )""
                                                                                                                       )"
                                                                                                                        )                                                                                                                                                                                                                                                                                               Boundary                               2) US Census Bureau, 2015.
     Advanced WWTP                     Spokane Metals                                                                )"
                                                                                                                     "                                                  "
                                                                                                                                                                        "
                                                                                                                                                                        )
                                                                                                                                                                        )"
                                                                                                                                                                         )




                                                                                                                                                                                                                                                                                                  re e
$
+                                                                                                                    "
                                                                                                                     )
                                                                                                                     "
                                                                                                                     )                                      $
                                                                                                                                                            +           "
                                                                                                                                                                        )
                                                                                                                                                                        "
                                                                                                                                                                        )                                                                                                                                                                                          $
                                                                                                                                                                                                                                                                                                                                                                   +                                                                                           3) US Census Bureau, 2016a,b.
                                                                                                                    "
                                                                                                                    )                                                                                         !
                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                      k
                                                                       !!
                                                                        (                                          )"
                                                                                                                   "
                                                                                                                   )
                                                                                                                   ")                                                                                                                                                                                                                                                                                                                                          4) WA Ecology, 2017a,b,f,g.
                                                                                                                  )"
                                                                                                                   )
                              Spokane Junkyard and                     (                                         "
                                                                                                                 )
                                                                                                                       ®




                                                                                                                "
                                                                                                                "
                                                                                                                )"
                                                                                                                )"
                                                                                                                 )
                                                                                                                 )
                                                                                                                 "
                                                                                                                 )"                                                 Inland Empire Paper                                                                                                                                       Rockford WWTP                                                                             Spokane City Boundary                  5) US EPA Region X, 2014.
                               Associated Properties                                                          "
                                                                                                              )                                                                                                                                                                                                                                                                                                                                                6) WA Ecology, 2019b.
Spo kane River                                                                Rock C                          "
                                                                                                              )                                                                                                        !
                                                                                                                                                                                                                       (
                                                                                        ree                  "
                                                                                                             )                                                          Former Pentzer WWTP                                                                       $
                                                                                                                                                                                                                                                                  +
                                                                    )"
                                                                    " )
                                                                                          "
                                                                                          )
                                                                                           k
                                                                                                                                                                                                                                                                                             Spangle STP                                                                                                                Other City Boundary
                                                           "
                                                           )                                      !
                                                                                                  (               !
                                                                                                                  (                                                                                                                                                                                                                                                                                                               $
                                                                                                                                                                                                                                                                                                                                                                                                                                  +
                      Upper                                "
                                                           )                                                                                                    The maximum PCB                                                                                                                                                                                                                                         County Boundary
       Lo




                  Falls Dam                                                         $
                                                                                    +
          r ds




                Monroe                                "
                                                      )
                                                      "
                                                      )                !!
                                                                        (                                                                                       concentrations behind                                                                                                                                                                                                                                                                                       0            2.5           5
                                            "
                                            )
                                            "
                                            )                          (
               C




                                        ®
              re




            Street Dam
                                   ®




                                                                                                                                                                Upriver Dam are from sampling
                 e




                                                !"
                                                 )"
                   k




                                                ( )                                                                    BNSF Parkwater                                                                                                                                                                                                                                                                                   State Boundary                                                                     Miles
                                                   "
                                                   )                                                                                                            that occurred prior to remediation
                        Schade Brewery                                                                                 Railyard
             "
             )                                                                                                                                                  of the Upriver Dam and
                   Ha




                          Inland Metals                                                                     GE, Service Shop
                       ng




                                                                                                                                                                Donkey Island Site.                                                                                                                                                                                                                                                           $
                                                                                                                                                                                                                                                                                                                                                                                                                                              +
                         ma




                              Spokane Transformer/                                                                                                                                                                                                                                                                                                                                                                                                                                                           $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FIGURE
                         nC




                              City Parcel                                                       Spokane County                                                                                                                                                                                                                                                                                                                                 Maximum Total PCBs
                          r ee




                                          Barrier Trust                                         Regional Water                                                                   0                    1            2
                                                                                                                                                                                                                                                                                                                                                                                                                                              Sediment Concentrations                                              6
                              k




                                          Property                                              Reclamation Facility
                                                                                                                                                                                                                       Miles
                                                                                                                                                                                                                                                                                                                                                                                                                                                         Spokane, Washington                             Date: 11/13/2019


                                                                                                                                                                                                                                                                                                                                                                                                                                                      Dec GMV Re: Opposition to Pl MILs 001291
                                                                                                Case 2:15-cv-00201-SMJ                                 ECF No. 422-28 filed 01/28/20                                     PageID.23778 Page 104 of
                                                                                                                                                                     250




p
                                                                                    Long Lake
                                                                                                                                                                                                                                                                                                   Newman
                                                                                                                                                                                                                                                                                                      Lake
                                                     Nine Mile Dam                                            Lit tle          ne Riv
                                                                                                                                     er
                                                                       ®                                                S p oka

                                                                                                                        !
                                                      Nine Mile
                                                                                                                        (
                                                                                                                              Spokane State Fish Hatchery




                                                                                                                                                                                                                                                                                                                                                              WA SH ING TO N
                                                      Reservoir




                                                                                                                                                                                                                                                                                                                                                                       IDA HO
                             ek
                         Cre
                   lee
                Cou
                                                                                                      6
                                                                                                      "
                                                                                                                                                                                           Dash Connector Technology
                                                                  Northside Landfill Pilot                                                         ""
                                                                                                                                                   66                              "
                                                                                                                                                                                   6
                                                                         Extraction Well                                                                       Darigold Spokane
                                                                                                                               Mister Car Wash                                      6
                                                                                                                                                                                    "
                                                                                                                                                                Leisure Concepts
                                                                                                                                                                                                                                  Inland Empire
                                                                                                                                                                                                           Upriver Dam            Paper                      Lloyd              American
                                                                                                                                                                                                                                                         Industries             On-Site Services
                                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                        6                                                  okane R iver
                                        ek                                                                                                                                                                                                                                      Northwest Waste                          Sp
                                 p   Cre                                                                 6
                                                                                                         "                      Spokane Metal Finishing
                              Dee                                                                                                                                                                                                                                               Solutions
                                                                                                                                                                                                                            !
                                                                            Riverside Park Advanced WWTP
                                                                                                                                                                                                                            (
                                                                                                                              EZ Loader Boat Trailers                                                                                     Novation




                                                                                                                                                                                                       ®
                                                                                                                                                                                                                                6"
                                                                                                                                                                                                                                "         Ecolite Manufacturing        6
                                                                                                                                                                                                                                                                       "                                                6
                                                                                                                                                                                                                                                                                                                        "      Liberty Lake
                                                                                                                                                                                                                                  6"
                                                                                                                                                                                                                                   6                                                Kemira Water                               WWTP
                                                                                                                                           WA State                                           6
                                                                                                                                                                                              "            6
                                                                                                                                                                                                           "   Inland Empire Plating        Galaxy Compound                         Solutions, Inc.
                                                                                                                                          University                                                                                        Semiconductors
                                                                                                                                                                          ALSCO-Steiner                            Brenntag Pacific
                                                                                             Spokane County                                Spokane                                                             6
                                                                                                                                                                                                               "   Spokane County
                                                                                                 Stormwater                                                                                                        Regional Water
                                                                                                                                                                              6"
                                                                                                                                                                              " 6
                                                                                                                                                                                                                   Reclamation Facility
                                                                                                                                            6
                                                                                                                                            "                  6 "
                                                                                                                                                               "                                                                                      Spokane Valley City




                                                                                                                                                   ®
                                                                                                                                                                 6 "
                                                                                                                                                                   6                                                 Franz Family Bakery




                                                                                                                                              ®
                                                                                                     Monroe Street                                         !
                                                                                                                                                           (                Triple Plate               6
                                                                                                                                                                                                       "                                       6
                                                                                                                                                                                                                                               "
                                                                                                             Dam
                                                                                                                                                                !
                                                                                                                                                                (           Chrome                 Global Metal
                                                                                                                                                                                                   Technologies
                                                                                   Triumph
                                                                                   Composite                                                                      Spokane City Sewer
                                                                                   Systems                        Upper Falls                          6
                                                                                                                                                       "          Maintenance Dept
                                                                                                                        Dam
                                                                                                                                                           Providence Sacred
                                                                                                                                                           Heart Laundry                                                                                                                                                    Liberty Lake
                               Airway Heights WWTP
                                                                            6
                                                                            "
        Fairchild Air                                 "
                                                      6
         Force Base                                                         Reliance Trailer
                                                      6
                                                      "                                          6
                                                                                                 "
                           6
                           "                                                       #
                                                                                   *
                                  Exotic Metals            Spokane International
                                                                                                                                                                                                                                                                      LEGEND
                                       Forming                           Airport                      6
                                                                                                      "
                                                                                                        Johanna Beverage                                                                                                                                               6
                                                                                                                                                                                                                                                                       "        Wastewater Treatment Plants                              Spokane River Watershed
                                                                                   6
                                                                                   "   International                                                                                                                                                                                                                                     Boundary
                                                                                       Aerospace Coatings
                                                                                                                                                                                                                                                                       6
                                                                                                                                                                                                                                                                       "        SIU Sites
                                                                                                                                                                                                                                                                                                                                         Spokane City Boundary

                                                                                                                                                                                                                                                                       6
                                                                                                                                                                                                                                                                       "        Municipal Stormwater Permits
                                                                       Goodrich Spokane-UTC                                                                                                                                                                                                                                              Other City Boundary
                                                                       Aerospace Systems
                                                                  6
                                                                  "                                                                                                                                                                                                             Other NPDES Permitted
                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                Discharges                                               State Boundary
    6
    "           Medical Lake WWTP
                                                                                                                                                                                                                                                                       #
                                                                                                                                                                                                                                                                       *        Other Permitted Discharges                NOTES:
                                                                                                                                                                                                                                                                                                                          1) SIU = Significant Industrial User. These facilities are
                                                                                                                                                                                                                                                                                                                          permitted by the City to discharge waste directly to the
                                                                                                                                                                                                                                                                                Dam                                       Riverside WWTP.




                                                                                                                                                                                                                                                                       ®
                                                                                                                                                                                                                                                                                                                          2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                          3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                Interceptor Pipes                         information will be lost if copied in black and white.

                                                                                                                                                                                                                                                                                                                          SOURCES:
                                                                                                                                                                                                                                                                                                                          1) SCPWD, 2015.
                                                                                                                                                                                                                                                                                                                          2) SWWM, 2015d.
                                                                                                                                                                                                                                                                                                                          3) US Census Bureau, 2015.
                                                                                                                                                                                                                                                                                                                          4) US Census Bureau, 2016a,b.
                                                                                                                                                                                                                                                                            0           1             2                   5) WA Ecology, 2017a,b.
                                                                                                                                                                                                                                                                                                                          6) US EPA, 2017a,b.
                                                                                                                                                                                                                                                                                                          Miles

                                                                                                                                                                                                                                                     Freeman School            6
                                                                                                                                                                                                                                                                               "
                                                                                                                                                                                                                                                       District WWTP
                                                                                                                                                                                           Ha




                                                                                                                                                                                                                                                                                                                                                                                FIGURE
                                                                                                                                                                                              ng
                                                                                                                                                                                                ma




                                                                                                                                                                                                                                                                                                                      SIU Sites
                                                                                                                                                                                                                                                                                                                                                                                     7
                                                                                                                                                                                                Cr n
                                                                                                                                                                                                  ee
                                                                                                                                                                                                  k




                                                                                                                                                                                                                                                                                                                    Spokane, Washington                                        Date: 11/13/2019

                                                                                                                                                                                                                                                                                                                  Dec GMV Re: Opposition to Pl MILs 001292
                                                                                                       Case 2:15-cv-00201-SMJ                   ECF No. 422-28 filed 01/28/20                     PageID.23779 Page 105 of
                                                                                                                                                              250




                                                  N Evergreen Rd
p
                                                                                                  ve
                                                                                         E Trent A



                                                                                                                                                                                                                                           Sp                                                                Site Location
                                                                                                                                                                                                                                              o   ka
                                                                                                                                                                                                                                                       ne
                                                                                                                                                                                                                                                                   Ri
                                                                                                                                                                                                                                                                        ve
                                                                                                                                                                                                                                                                             r




                            Final Effluent to River
                            Max tPCB: 4.7 ppt
                            Average tPCB: 2.2 ppt                                                                                                Remelt/Hot Line Area Plume
                            Current NPDES PCB load: 780 ppm (max)                                                                                Extends more than 2,000 ft southwest
                            Proposed NPDES PCB load: 146 ppm (max),                                                                              tPCBs range from 3,400 ppt near
                            129 ppm (monthly avg)                                                                                                source to 25 ppt near river
                                                                                                                                                                                                                                                                                                                 0         2,000         4,000
                                                                                                                                                  RM-MW-9S                                                                                                                                                                                    Feet
                                                                                                         Remelt/Hot Line Area
                                                               DC-1 Furnace                                                                      Induction                                               East Landfill
                                                                                                                                                 Furnace                                                     (Closed)                                                                     LEGEND
                                                              DC-4 Furnace
                                             Remelt/Casting Area                                                                                         Former Oil House
                                                                                                                                     Soaking                                                                                                                                              Approximate Area of PCB Screening
                                                  (Approximate)                                                                                          UST Area




                                                                                                                                                                                                                                                   N Sullivan Rd
                                                                                                                                     Pits                                                                                                                                                 Level Exceedance in Soil
                                                                                                                                                                 Tank Farm Kensol                                                                                                            Spokane
                                                                                                                                                                 Spill Area (Approximate)                                                                                                 Industrial Park
                                                                                                                                                                                                                                                                                                   Near Surface
                                                                                                                          Truck House                                                                                     Old Inland Pit
                                                                                                                          Area                                                                                                                                                                          Deep Vadose Zone
                             West Landfill
                              (Closed)                                   Oil Reclamation
                                                                                Building                                                                                                      BPA
                                                                                                                  Oil House                                                                 Substation                                                                                                  Smear Zone
                                                                                                       Drum Storage and
                                                                                                       French Drain Area                          Tank Farm                                                                                                                                             NPDES Active Outfall
                                                                                                                                                  Area
                                                                                        Former Oil House
                                                                                             Tank (UST)                                        IRM Areas                                                                                                                                                Municipal Drywell

                                                                              Former Field    OH-MW-16
                                                                                                                                                                                                                                                                                                        Drainage Pathway
                                                                              Constructed Tanks                     Oil House Area                                                                                  E Euclid Ave
                                                                                                                                                                         Former Transformer Yard
                                                                                                                                                                                                                                                                                                        PCB/Petroleum Groundwater
 Outfall 001      West Discharge                                                           Oil Reclamation                                                                                                                                                                                              Plume
                   Ravine Area                                                              Building Area
                                                                                                                           Cold Mill/                                                                                                                                                                   PCB Groundwater Plume
                          IRM Area                                                                                      Finishing Area
                                                                                                                                                                                                                                                                                                        Intermittent PCB Detections in
                                             Wastewater                            Former Hoffman
            Industrial Wastewater                                                                                                                                                                                                                                                                       Groundwater in This Area
                                             Treatment                             Tank
                 Treatment Plant                Area
                                                                                                                                                                                                                                                                                                        Site Building
                                              Industrial Wastewater Lagoon
                                                                                                                                                                                                                                                                                                        Site Area

                                                                                                                                                                                                                                                                                                        Approximate Site Boundary

                                                                                                                                                      Oil House and Wastewater Treatment Areas Plumes
                                                                                                                                                      Co-located with free-phase petroleum hydrocarbons                                                                                   NOTES:
                                                                                                                                                                                                                                                                                          1) Site-specific Screening Levels developed according to
                                                                                                                                                      Oil House: tPCB up to 130,000 ppb                                                                                                   WA Ecology's MTCA. For unsaturated soil, SL = 0.272
                                                                                            South Landfill                                            Wastewater Treatment: tPCB up to 17,000 ppb                                                                                         ppm total PCBs. For saturated soil, SL = 0.014 ppm total
                                                                                            (Closed)                                                                                                                                                                                      PCBs (Hart Crowser, 2012b, p. 40).
                                                                                                                                                                                                                                                                                          2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                          3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                          information will be lost if copied in black and white.
Areas with PCBs
Oil House Area:              55,000 ft2                                                                        South Discharge
                                                                                                                 Ravine Area
Remelt/Hot Line Area:       320,000 ft2                                                                                                                                                                                                                                                   SOURCES:
                                                                                                                                                                                                                                                                                          1) WA Ecology, 2018.
West Discharge Ravine:        4,900 ft2                                                                                                                                                                                                                                                   2) WA Ecology, 2017h.
South Discharge Ravine:       6,600 ft2           Sp
                                                                                                                                                                                                                                                                                          3) Spokane County, Washington, 2017.
                                                                                                                                                                                                                                                                                          4) Hart Crowser, 2012a-c.
Wastewater Area:              4,800 ft2              o             ka
                                                                        ne                                                                                                                                                                                                                5) ESRI, 2019a,b.
Cold Mill Area:              39,000 ft2                                      Riv
                                                                                   er                                                                                                                                                                                                               0           300           600
                                                                                                                                                                                                                                                                                                                                  Feet
Shallow Soils with PCB Presence
tPCB up to 2,900 ppm
Mean = 71.2 ppm                                                                                                                                                                                                                                                                                                                      FIGURE
Aroclor 1248: Highest concentrations and                                                                                                                                                                                                                                          Kaiser Aluminum
most frequently detected                                                                                                                                                                             SIP Former                                                                                                                             8
Aroclors 1254 and 1260: Also regularly detected                                                                                                                                                        WWTP
                                                                                                                                                                                                                                                                                    Spokane, Washington                             Date: 11/13/2019


                                                                                                                                                                                                                                                                                 Dec GMV Re: Opposition to Pl MILs 001293
                                                Case 2:15-cv-00201-SMJ                                    ECF No. 422-28 filed 01/28/20                          PageID.23780 Page 106 of
                                                                                                                        250




p            Fire Training
                Facility




                                                                                                                      ailr
                                                                                                                             oad
                                                                                                                                                                                                                                         Spokane
                                                                                                                                                                                                                                                   River




                                                                                                                                                                                                                                                                       Site Location



                                                                                                                  R
                                                                                                             ific
                                                                                                         Pac
                                                                                                    on
                                                                                                 Uni                                                                                                                                                                                0           500          1,000
                                                                                                                                                                                                                                                                                                                  Feet




                                                                                                                                           125 E Mission LLC
                                                                                                                                            (Formerly Riley)                Sump S5
                                                                                           Avista                                                                                                    Dry Well S7
                                                                                      (Formerly WWP)                                                                  E
                                                                                                                                            Dry Well S3                                                        Primary Steam-cleaning Location
                                                                                                                                                                    E                                          On an outdoor concrete pad
                                                                                                                                 North                                                                         Roof was added in 1962, and enclosed completely in 1967
                                                                                                                             Warehouse                   Sump S6
                                                                                                                                                                                                               Overflow drained to Unknown Sump 180 ft downgradient
                                                                                                                                                Dry Well                                                       1971 added steam cleaning at North Sump
                                                                                                     Sump
                                                                                                                                                DW8
             4111 LLC                                                                                S2
    (Formerly Lawton Converter)                                                          E                                                          North
                                                                                             E                    Sump S1                           Sump
                            Approximate Location of                                               Unknown
                         West Dry Well Drainage Field                                                                                                                                                              LEGEND
                                                                                                  Sump                             E
                                                                                                    West                               E                                                                             E      Sump                                            Site Building as of 1980
                                                                                                 Dry Well                                                 Sump S8
    Transformer Storage Areas                                                                                                                   E                                                                           Drywell                                         Site Area as of 1980
    Transformers stored outside of shop along western,
    southern, and northern sides                                                                                                   GE                          Service                                                      Municipal Drywell                               Approximate Site Boundary
    Originally placed on gravel                                                                                                                                Shop
    By 1975 placed on concrete pads                                                                                                                                                                                         Sewer Line                                      Parcel Boundary
    Starting in 1967 or 1968, also stored in rooms at                                     Avista                                   E




                                                                                                                                                                                                       NH
                                                                                                                                   E                            South
    the southwestern or western edges of the shop                                    (Formerly WWP)                                              Paved          Dry Well
                                                                                                                                                                                                                                                             NOTES:
                                                                                                                                                                                                                            Approximate Extent of Soil




                                                                                                                                                                                                        oug
                                                                                                                                                                                                                                                             1) Soil remediation area based on approximate extent of
                                                                                                                                                  Area                                                                      Remediation                      PCB presence in soil greater than 1 ppm.




                                                                                                                                                                                                           h
                                                          City of Spokane N Havana




                                                                                                                                                                                                                                                             2) All site features and locations are approximate.
                  Transformer Oil Spills




                                                                                                                                                                                                          St
                                                                                                                                                                                                                                                             3) The original figure was produced in color. Significant
                  Storage prior to repairs, disassembly                                                                                                                                                                     Approximate Extent of PCB        information will be lost if copied in black and white.
                                                                St Right-of-Way




                  and steam cleaning, and storage                                     Transformer            Tank S4                                       Sump S10                                                         Presence in Groundwater
                                                                                         Oil Tanks                                              Sump S9                                                                     (up to 3.6 ppb)
                  of new and used transformer oils                                                                                                                                                                                                           SOURCES:
                                                                                                                                                                                                                                                             1) WA Ecology, 2018.
                                                                                                                                                                                                                            Approximate Steam-cleaning       2) WA Ecology, 2017h.
                                                                                                                                                                                                                                                             3) Spokane County, Washington, 2017.
                                                                                                                                                                                                                            Area                             4) WA Ecology, 2013.
                                                                                                                                                                                                                                                             5) WA Ecology, 2008.
                                                                                                                  Avista                                                                                                    Approximate
                                                                                                                                                                                                                                     e Transformer           6) WA Ecology, 2003.
                                                                                                             (Formerly WWP)                                                                                                      t Av
                                                                                                                                                                                                                              ren Area
                                                                                                                                                                                                                                                             7) WA Ecology, 1993.
                                                                                                                                                                                                                            Storage
                                                                                                                                                                                                                            ET                               8) ATSDR, 1990.
                                                                                                                                                                                                                                                             9) Golder Associates Inc., 1990.
                                                                                                                                                                                                                            Paved Area                       10) USGS, 1980.
                                                                                                                                                                                                                                                             11) ESRI, 2019a,b.



                                    Sanitary Sewer                                                          E Mission Ave                                                                        r                                                                      0           50           100
                                                                                                                                                                                        e   we
                                                                                                                                                                                ar   yS                                                                                                               Feet
                                                                                                                                                                            ni t
                                                                                                                                                                          Sa

                                                                                                                                                                                                                                                 GE Spokane Yard                                         FIGURE
                                                                                                                                                                                                                                                Historical Operations                                           9
                                                                                                                                                                                                                                                       Spokane, Washington                             Date: 11/13/2019

                                                                                                                                                                                                                                                    Dec GMV Re: Opposition to Pl MILs 001294
                                                         Case 2:15-cv-00201-SMJ                                  ECF No. 422-28 filed 01/28/20                             PageID.23781 Page 107 of
                                                                                                                               250




p
                                                                                                                                                           Extent of PCB Presence
                                                                                                                                                           Surface soils: Up to 27,000 ppm at
                                                                                                                                                           southwest corner of the service shop                                                    Spokane
                                                                                                                                                                                                                                                             River
                                                                                                                                                           Subsurface soils: Up to 21,400 ppm
                                                                                                                                                           at 21.2 ft bgs near the West Dry Well,
      Fire Training                                                                                                                                        up to 100 ft bgs
         Facility                                                                                                                                          Sediments from dry wells: Up to 6,880 ppm
                                                                                                                                                           Groundwater: Up to 3.6 ppb


                                                                                                                                                                                                                                                                                 Site Location
                                                                                                                                                 d
                                                                                                                                          lroa
                                                                                                                                      Ra i
                                                                                                                               ific
                                                                                                                         Pac
                                                                                                                    on
                                                                                                                 Uni

                                                                                                                                                                                                                                                                                               0           500          1,000
                                                                                                                                                                                                                                                                                                                             Feet




                                                                                                     Avista                                          125 E Mission LLC
                                                                                                (Formerly WWP)                                        (Formerly Riley)                Sump S5
                                                                                                                                                                                                               Dry Well S7
                                                                                                                                                                                E
                                                                                                         Sump S2                                      Dry Well S3
                                                                                                           Unknown                                                             E
                                                                                                           Sump                North
                                                                                                                           Warehouse                               Sump S6
                                                                                                                                                          Dry Well
                                                                                                                                                          DW8
                          4111 LLC
                 (Formerly Lawton Converter)                                                        E                                                           Sump S1
                                                                                                        E
                                    Approximate Location of                                                                                                        North Sump
                                                                                                                                                                                                                             LEGEND
                                 West Dry Well Drainage Field                                                                              E                         Tank S4
                                                                                                                                                 E                  West Dry Well                                             E       Sump                                            Paved Area
    Remediation: West Dry Well                                                                                                                                        Sump S8
    Soil removal up to 55 ft bgs (water table)
                                                                                                                                                          E                                                                           Drywell                                         Site Building as of 1980
    Soils at 55-75 ft bgs were pressure-grouted                                                                                             GE                          Service Shop                                                  Municipal Drywell                               Site Area as of 1980
    2,500 tons of soils and structural materials vitrified on-site

                       Remediation: Remaining Site                                                   Avista                                  E                          South Dry Well                                                Sewer Line                                      Approximate Site Boundary




                                                                                                                                                                                                                 NH
                                                                                                                                             E
                       Excavation and filling with clean fill                                   (Formerly WWP)                                             Paved




                                                                                                                                                                                                                  oug
                       materials on 4 parcels in 1997                                                                                                       Area                                                                      Approximate Extent of PCB                       Parcel Boundary
                       27,400 tons of soils containing                                                                                                                                                                                Presence in Groundwater




                                                                                                                                                                                                                     h
                                                                     City of Spokane N Havana




                                                                                                                                                                                                                    St
                                                                                                                                                                                                                                      (up to 3.6 ppb)
                       PCBs were removed                                                                                                                                                                                                                               NOTES:
                                                                           St Right-of-Way




                                                                                                 Transformer                                                         Sump S10                                                Approximate Extent of PCB
                                                                                                                                                                                                                                                                       1) All site features and locations are approximate.
                                                                                                                                                                                                                                                                       2) The original figure was produced in color. Significant
                                                                                                    Oil Tanks                                             Sump S9                                                            Presence in Soil (ppm)                    information will be lost if copied in black and white.


                                                                                                                                                                                                                                      > 1 - 10                         SOURCES:
                                                                                                                                                                                                                                                                       1) WA Ecology, 2017h.
                                                                                                                                                                                                                                                                       2) Spokane County, Washington, 2017.
                                                                                                                       Avista                                                                                                         > 10 - 100e                      3) WA Ecology, 2013.
                                                                                                                  (Formerly WWP)                                                                                                             t Av
                                                                                                                                                                                                                                         ren
                                                                                                                                                                                                                                                                       4) WA Ecology, 2008.
                                                                                                                                                                                                                                      ET                               5) WA Ecology, 2003.
                                                                                                                                                                                                                                      > 100 - 1,000                    6) WA Ecology, 1993.
                                                                                                                                                                                                                                                                       7) Golder Associates Inc., 1990.
                                                                                                                                                                                                                                                                       8) ESRI, 2019a,b.
                                                                                                                                                                                                                                      > 1,000

                                           Sanitary Sewer                                                         E Mission Ave
                                                                                                                                                                                                      w   er                                                                      0            50           100
                                                                                                                                                                                                  e
                                                                                                                                                                                          ar   yS                                                                                                                Feet
                                                                                                                                                                                      ni t
                                                                                                                                                                                    Sa

                                                                                                                                                                                                                                                         GE Spokane Yard                                            FIGURE
                                                                                                                                                                                                                                                      PCB Presence/Remediation                                           10
                                                                                                                                                                                                                                                                 Spokane, Washington                              Date: 11/13/2019

                                                                                                                                                                                                                                                              Dec GMV Re: Opposition to Pl MILs 001295
                                                                   Case 2:15-cv-00201-SMJ               ECF No. 422-28 filed 01/28/20                                                                         PageID.23782 Page 108 of
                                                                                                                      250




p




                                                                                                                                                                                                                                                              iv e r
                                                                                                                                                                                                                                                                                                                   Site Location




                                                                                                                                                                                                                                                            ne R
                                                                                                             DW4




                                                                                                                                                           (Alleyway)




                                                                                                                                                                                                                                                             ka
                                                                                      Gravel-surfaced




                                                                                                                                                                                                                                                         Spo
                                                                                       Parking Area
                                                                                                                   DW3




                                                                                                                                                            City of Spokane Right-of-Way
                                                                                                                                                                                                                                                                                                           0          1,000         2,000
                                            N Cook St
                                                                                                                                                                                                                          Former Barrier
                                                                                                                                                                                                                          Trust Property                                                                                                 Feet




                                                                                North Addition



                                                                                                                                                                                                                                                                                   LEGEND
                           Sanitary Sewer




                                                                                                                                                                                                                                                                                                  Drywell
                                                                                                                East Addition
                                                             Office                   FD4                                                                                                                                                                                                         Floor Drain

                                                                                                                                                                                                                                                                                                  Municipal Drywell
                                                                                                                                        FD9
                                                                                                                                                                                                                                                                                                  Sewer Line

                                                                                                                                                              DW2                                                                                                                                 Drainage Pathway
                                                                       ?         Original Building                 FD8
                                                        UST-3
                                                                                                                                                                                                                                                                                                  Site Building

                                                                                                                                                                                                                                                                                                  Site Area
                                                                                        FD5   FD7
                                                                                                                                                                                                                                                                                                  Approximate Site Boundary
                                                                FD1                                                                   UST-2
                                                                                            FD6
                                                                                                                                  UST-1                                                                                                                                                           Parcel Boundary
                                                                                                                                       DW1
                                                             FD2                                                                                                                                                                                                                   NOTES:
                                                         Roof                   FD3                                                                                                                                                                                                1) FD = Floor Drain.
                                                                                                                                                                                                                                                                                   2) DW = Drywell.
                                                         Drain                                                                                                                                                                                                                     3) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                   4) The original figure was produced in color. Significant
                                                                                                     Roof                                                                                                                                                                          information will be lost if copied in black and white.




                                                                                                                                                                                                                                                    er
                  Connected to MS4 location                                                          Drain




                                                                                                                                                                                                                                                  w
                                                                                                                                                                                                                                                Se
                   in 1985/86; Disconnected                                                                                                                                                                         ad                                                             SOURCES:
                                                                                                                                                                                                             ilro




                                                                                                                                                                                                                                                m
                           from MS4 in 2011                                                                                                                                                          a                                                                             1) WA Ecology, 2017h.
                                                                                                                                                                                                  eR




                                                                                                                                                                                                                                              or
                                                                                                                                                                                                                                                                                   2) Spokane County, Washington, 2017.
                                                                                                                                                                                                aF




                                                                                                                                                                                                                                           St
                                                                                                                                                                                           nt                                                                                      3) GeoEngineers, Inc., 2009.
                                                                                                                                                                             Sa                                                                            Storm Sewer
                                                                                                                                                                                                                                                                                   4) SURDEX Corp., 2007.

                                                                                                                                                      er   n&                                                                                                                      5) WA Ecology, 2004.
                                                                                                                                                                                                                                                                                   6) ESRI, 2019a,b.
                                                                                                                                                  rth
                                                                                                                                         n   No
                                                                                                                                    g to                                                                                                                                                      0            15            30
    Storm Sewer                                                                                                               rl i n
                                                            E Springfield Ave                                            Bu
                                                                                                                                                                                                                 o   ad                                                                                                     Feet
                                                                                                                                                                                                              ilr
                                                                                                                                                                                                            Ra
                                                                                                                                                                                                      fic
                                                                                                                                                                                                 ci                                                                                                                             FIGURE
                                                                                                                                                                                               Pa                                                                             City Parcel
                                                                                                                                                                                o          n
                                                                                                                                                                  U          ni                                                                                          Historical Operations                                       11
                                                                                                                                                                                                                                                                             Spokane, Washington                              Date: 11/13/2019


                                                                                                                                                                                                                                                                         Dec GMV Re: Opposition to Pl MILs 001296
                                                                  Case 2:15-cv-00201-SMJ               ECF No. 422-28 filed 01/28/20                                                                                   PageID.23783 Page 109 of
                                                                                                                     250




p                                                                                            4'
                                                                                                                                            3'




                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                  Site Location




                                                                                                                                                                                                                                                                               Rive
                                                                                                                 DW4




                                                                                                                                                                                                                                                                          kane
                                                                                     Gravel-surfaced




                                                                                                                                                                                         (Alleyway)
                                                                                                                                            15'
                                                                                      Parking Area




                                                                                                                                                                                                                                                                      Spo
                                                                       3'                                        17'       DW3




                                                                                                                                                            City of Spokane Right-of-Way
                                                                                                                                                                                                                                                                                                                          0          1,000         2,000
                                                                                                                                                                                                                                 Former Barrier
                                        N Cook St
                                                                                                                                                                                                                                 Trust Property                                                                                                         Feet


                                                                                                                                                                                                                                                                                                  LEGEND

                                                                                                                                                                                                                       Extent of PCB Presence                                                                    Drywell
                                                                               North Addition                                                                                                                          Surface soils along Alleyway: Over 1,000 ppm
                                                                                                                                                                                                                       Surface soils along northern property line: Over 10,000 ppm                               Floor Drain
                                                                                                                                                                                                                       Floor drains sediments within building: Up to 64,600 ppm
                                                                                                                                                                                                                                                                                                                 Municipal Drywell
                                                           3'
                           Sanitary Sewer




                                                                                                                                                                                                                                                                                                                 Sewer Line
                                                                                                                                                                                   3'
                                                                                                                          East Addition                                                                                                                                                                          Drain Line
                                                           Office                    FD4
                                                                  3'                                                                                                                                                                                                                                             Site Building
                                                      8'
                                                                                                                                                 FD9
                                                                                                                    8'                                                                                                                                                                                           Site Area


                                                       3'                                                                                                                                                                                                                                                        Approximate Site Boundary
                                                                                                                                                                            DW2
                                                                        ?       Original Building                          FD8                                                                                                                                                                                   Parcel Boundary
                                                    UST-3
                                                                                                                                                                                                                                                                                                  Excavation Areas
                                                            5'
                                                                                                                                              13'-20'                                                                                                                                                            Excavate 1 foot below current
                                                                                       FD5    FD7                                                                                                                                                                                                                site grade

                                                                                                                                                 UST-2                                                                                                                                                           Excavate 2 feet below current
                                                            FD1                                                                                                                                                                                                                                                  site grade
                                                                                           FD6
                                                                                                                                            UST-1                                                                                                                                                                Excavate to approximate
                                                                                                                                                 DW1                                                                                                                                                             maximum depth shown
                                                         FD2
                                                     Roof                      FD3                                                                                                                                                                                                                NOTES:
                                                                                                                                                                                                                                                                                                  1) FD = Floor Drain.
                                                     Drain                                                                                                                                                                                                                                        2) DW = Drywell.
                                                                                                    Roof                                                                                                                                                                                          3) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                  4) The original figure was produced in color. Significant
                   Connected to MS4 location                                                        Drain                                                                                                                                                                                         information will be lost if copied in black and white.




                                                                                                                                                                                                                                                                  er
                    in 1985/86; Disconnected




                                                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                                                               Se
                            from MS4 in 2011                                                                                                                                                                                                                                                      SOURCES:




                                                                                                                                                                                                                                                             m
                                                                                                                                                               ad                                                                                                                                 1) WA Ecology, 2017h.
                                                                                                                                                           ilro




                                                                                                                                                                                                                                                            or
                                                                                                                                                         Ra
                                                                                                                                                                                                                                                                                                  2) Spokane County, Washington, 2017.




                                                                                                                                                                                                                                                          St
                                                                                                                                                    Fe                                                                                                                     Storm Sew er
                                                                                                                                                                                                                                                                                                  3) GeoEngineers, Inc., 2009.

                                                                                                                                              nta
                                                                                                                                                                                                                                                                                                  5) WA Ecology, 2004.
                                                                                                                                            Sa                                                                                                                                                    4) ESRI, 2019a,b.
                                                                                                                                        &
                                                                                                                                  ern
                                                                                                                            rth                                                                                                                                                                              0            15            30
                                                                                                                          No
    Storm Sew er                                           E Springfield Ave                                          n
                                                                                                                   gto                                                                                                     ad                                                                                                              Feet
                                                                                                                lin
                                                                                                            Bu
                                                                                                              r
                                                                                                                                                                                                                      il ro
                                                                                                                                                                                                                R   a
                                                                                                                                                                                                          fic
                                                                                                                                                                                                        ci                                                                                                                                     FIGURE
                                                                                                                                                                                                      Pa                                                                                     City Parcel
                                                                                                                                                                                                                                                                                                                                                    12
                                                                                                                                                                                    n
                                                                                                                                                                                 io
                                                                                                                                                                               Un                                                                                                         Remediation Areas
                                                                                                                                                                                                                                                                                            Spokane, Washington                              Date: 11/13/2019

                                                                                                                                                                                                                                                                                          Dec GMV Re: Opposition to Pl MILs 001297
                                                 Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20          PageID.23784 Page 110 of
                                                                                        250




p
                                                                                                                     E Gordon Ave


                                                                                                                                                                                           Site Location

                                                                                                                                                                  Cochran Basin
                                                                                                                                                                  Sampling Location
             E Gordon Ave
                                                                                                                                                                Cochran Basin
                                                                                                                                                                Discharge




                                                                                                                                                                                                           r
                                                                                                                                                                                                       ive
                                                                                                                                                                                                        R
                                                                                                                                                                                                     ne
                                                                                                                                                                                                   oka
                                                                                                                                                                                                 Sp
                                   N Cook St
                                                                                                                                                                                                                0            0.6           1.2
                                                                                                                                                                                                                                              Miles
                                               Wall Property
                E Glass Ave




                                                                                                Spokane Metals
                                                                                                  Company
N Stone St




                                                                                                                                                                                        LEGEND

                                                                                                                                                                                                       Municipal Drywell

                                                       Carbon Property                                                                                                                                 Sewer Line




                                                                                                                                            N Regal St
                                                                                                                                                                                                       Approximate Extent of PCB
                                                                                                                                                                                                       Presence

                                                                                                                                                                                                       1988 Excavation Area

                                                                                                                                                                                                       1989 Excavation Area

                                                                                                                                                                                                       Area Excavated During
                                                 Spokane Junkyard                                                                                                                                      Remediation

                                                                                                                                                                                                       Approximate Site Boundary

                                                                                              Sources of PCBs                                                                                          Property Boundary
                E Bridgeport Ave                                                              Scrap metal items purchased from:
                                                                                               Kaiser Aluminum
                                                                                               Washington Water Power                                    E Bridgeport Ave               NOTES:
                                                                                                                                                                                        1) All site features and locations are approximate.
                                                                                              Used transformers purchased from:                                                         2) The original figure was produced in color. Significant
                                                                                               Inland Power and Light                                                                   information will be lost if copied in black and white.
                                                                                               Coulee Dam
                                                                                               Bonneville Power Administration                                                          SOURCES:
                                                                                                                                                                                        1) Spokane County, Washington, 2017.
                                                                                              Oil from used transformers:                                                               2) US EPA Region X, 2011.
                                                                                               Drained directly into the ground during removal                                          3) Alta Geosciences, Inc., 1997.
                                                                                                                                                                                        4) E&E, 1991.
                                                                                               of copper coils                                                                          5) E&E, 1988.
                                                                                               Oil may have been sold to local farmers for use                                          6) USGS, 1980.
                                                                                                                                                                                        7) ESRI, 2019a,b.
                                                                                               in road maintenance
                                                                                                                                                                                                   0            90           180
                                                                                                                                                                                                                                   Feet
               E Liberty Ave
                                                                                               E Liberty Ave

                                                                                                                                                                             Spokane Junkyard                                        FIGURE
                                                                                                                                                                                                                                          13
                                                                                 N Lacey St




                                                                                                                                                                              Superfund Site
                                                                                                                                                                                  Spokane, Washington                               Date: 11/12/2019

                                                                                                                                                                                Dec GMV Re: Opposition to Pl MILs 001298
                                                                                                                                                                 Case 2:15-cv-00201-SMJ                                    ECF No. 422-28 filed 01/28/20                                                                 PageID.23785 Page 111 of
                                                                                                                                                                                                                                         250




p
                                                                                                                                   k
                                                                                                                              Cree
                                                                                                                       an e                                                                                                                Eloika                                                                                                                                                            BONNER COUNTY
                                                                                                                  ok




                                                                                                             m
                                                                                                                                                                                                                                            Lake




                                                                                                              a
                                                                                                           Ch
                                                                                                  STEVENS COUNTY
                                                                                                                                                                                                                                      _
                                                                                                                                                                                                                                      ^Deer
                                                                                                                                                                                                                                        City of




                                                                                                                                                                                                                                                                                                       k
                                     Li                                                                                                                                                                                                     Park




                                                                                                                                                                                                                                                                                                 ree
                                          t tl




                                                                                                                                                                                                                              Drago
                                                 e




                                                                                                                                                                                                                                                                                             De er C
                                                     Ch




                                                                                                                                                                                                                                                                     ver
                                                       am




                                                                                                                                                                                                                                on C
                                                            ok




                                                                                                                                                                                                                                                                     e Ri
                                                               a




                                                                                                                                                                                                                                                                                                                                                                   WAS HIN GTO N
                                                                   ne                                                                                                                                                                                                                                                                                                                          Twin Lakes




                                                                                                                                                                                                                                    reek




                                                                                                                                                                                                                                                                  kan




                                                                                                                                                                                                                                                                                                                                                                                   IDA HO
                                                                      C   re e
          Spokane                                                                k                                                               Ford State
                                                                                                                                                                                                                                                                                                                                                                                                                                              KOOTENAI COUNTY




                                                                                                                                                                                                                                                               Spo
          River Arm                                                                                                             $
                                                                                                                                +                Fish Hatchery
                                                                                                                      $
                                                                                                                      +




                                                                                                                                                                                                                                                               tle
                                                                                                                                                                                                                                                           L it
                                                                                                                                       Spokane Tribal
                                                                                                                                       Fish Hatchery


                                                                                                                                       Long Lake                                                                                                                      SPOKANE COUNTY
                                                                                                                                       Dam
                                                     Little Falls Dam                                             #
                                                                                                                  *                                                                      Sp
                                                                                                                                                                                           ok
                                                                                                                         #
                                                                                                                         *®




                                                                                                                                                                                            an
                                                                                                   ®
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Lake




                                                                                                                                                                                              eR
                                                                                                                                                                                                                              ( RRA 3 Dartford
                                                                                                                                                                                                                              !                                                                                                         Newman
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Hayden




                                                                                                                                                                                                i ve
                                                                                                                                                                                                   r                                                                                                                     k
                                                                                                                                                                             Long Lake                                                                                                                              ee                     Lake                                                                                         Hayden Area
                                                                                                                                                                                                                                                                                                                  Cr
                                                                                                                                                                                                                                                                                                              n                                                                                                                         WWTP
                                                                                                                                                                                                                                                                                                            ma
                                                                                                                                                                                                                                                                                                       ad
      !
      (                                                                                                                                                                                                                                                                                        De                                                                                                                                  $
                                                                                                                                                                                                                                                                                                                                                                                                                                   +
                                                                                                                                                                                     Nine Mile Dam                  #
                                                                                                                                                                                                                    *
                                                                                                                                                                                                                    #
                                                                                                                                                                                                                    *
                                                                                                                                                                                                                    ®                          Spokane State                                                                                                                                                 Post Falls
                   RRA 7 Davenport                                                                                                                                                         Nine Mile                                       $
                                                                                                                                                                                                                                           +   Fish Hatchery                                                                                                                                                 WWTP
                                                                                                                                                                                           Reservoir                                                                                                                                                  RRA 6
                                                                                                                                                                                                                                                                                                                                                      Trentwood
                                                                                                                                                                                                                                                                             BNSF Freya Site                                                    !
                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                              #                                                                                                                                                                      $
                                                                                                                                                                                                                                                                                                                                                                                                     +




                                                                                                                                                                                                               ek
                                                                                                                                                            k                                                                 *                                                                                                                      Spokane




                                                                                                                                                                                                                                                                                                                                                                                                         ®
                                                                                                                                                                                                              e
                                                                                                                                                       ee                                                                                                                                                                                                                                                                                             Coeur d'Alene




                                                                                                                                                                                                           Cr
                                                                                     RRA Reardon                                                     Cr                                                                                                              !
                                                                                                                                                                                                                                                                     (                                                                               Industrial Park                                 #
                                                                                                                                                                                                                                                                                                                                                                                                     *
                                                                                                                                                                                                          ep                                                                                                                                                                                                                                          Advanced WWTP
                                                                                                                                                ee                       NIKE 87 Spokane               De                                                                                                                                                                             #
                                                                                                                                                                                                                                                                                                                                                                                      *
                                                                                                                                              ul                                                                                                    Upriver          !
                                                                                                                                                                                                                                                                     (
                                                                                                                          !
                                                                                                                          (              Co                              (Control)                                                                    Dam
                                                                                                                                                                                                                                                                                                                  #
                                                                                                                                                                                                                                                                                                                  *#
                                                                                                                                                                                                                                                                                                                   *                                                                                          Post Falls Dam             #
                                                                                                                                                                                                                                                                                                                                                                                                                                         *$
                                                                                                                                                                                                                                                                                                                                                                                                                                          +
                                                                                                                                                                   !
                                                                                                                                                                   (                                                    Upper              $
                                                                                                                                                                                                                                           +                   !!                              $
                                                                                                                                                                                                                                                                                               +                               ( !
                                                                                                                                                                                                                                                                                                                               !   (                        #
                                                                                                                                                                                                                                                                                                                                                            *




                                                                                                                                                                                                                                                                                  ®
                                                                                                                                                                                                                                                               ((            #
                                                                                                                                                                                                                                                                             *
                                                                                                                                                                                                                    Falls Dam                                                                                                  #
                                                                                                                                                                                                                                                                                                                               *!(                  #
                                                                                                                                                                                                                                                                                                                                                    *        $
                                                                                                                                                                                                                                                                                                                                                             +
                                                                                                                                                                                                                         Monroe
                                                                                                                                                                                                                                                                     #
                                                                                                                                                                                                                                                                     *      ( !
                                                                                                                                                                                                                                                                            ! (                                                                                                             Liberty Lake
                                                                                                                               NIKE 87 Spokane                                                                                                                 ($+
                                                                                                        City of
                                                                                                                                                                                                                     Street Dam                                !                                                                                                                                              Coeur d'Alene Lake




                                                                                                                                                                                                                                                    ®
                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                               (                                                                                                                            WWTP




                                                                                                                                                                                                                                                    ®
                                                                                                       Reardan                         (Launch)                                            Spokane                                                     !
                                                                                                                                                                                                                                                       (
                                                                                                                  _
                                                                                                                  ^                                                      !
                                                                                                                                                                         (      International Airport                                          *#
                                                                                                                                                                                                                                               #*
                                                                                                                                                                  City of
                                                                                                                                                                Deep Creek    Airway Heights
                                                                                                                                                                         _
                                                                                                                                                                         ^             WWTP       $
                                                                                                                                                                                                  +
                                                                                                                                                                                                                                                                                                                                                    Liberty Lake
                                                                                                                                                                                       !
                                                                                                                                                                                       (                                  !
                                                                                                                                                                                                                          (
                      LINCOLN COUNTY

                                                                                                                                                            Fairchild Air
                                                                                          Creek




                                                                                                                                                                                           NIKE 45 Medical                                                                                                                                          Mica Peak
                                                                                                                                                             Force Base                    Lake (Launch)                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                +!
                                                                                                                                                                                $(
                                                                                                                                                                                                                                                                                                                                                                                              LEGEND
                                                                                     Crab




                                                                                                                                                                                                                                                                                                                                                                                                 ®
                                                                                                                                                                                      Medical Lake                                                                                                                                                                                                         Dam                                                 County Boundary
                                                                                                                                                                                      WWTP
                                                                                                                                                                                                                                                                                                                                                    Freeman School
                                                                                                                                                                                                                                                                                                                                                    District WWTP                                !
                                                                                                                                                                                                                                                                                                                                                                                                 (         PCB Upland Site                                     State Boundary
                                                                                                                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                                                                                                                            +
                                                                                                                                                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                                                                                                                                                                +          NPDES Permitted Discharge             NOTES:
                                                 BNSF Hillyard                                                                                                                                                                                                                                                                                                                                                                                   1) All site features and locations are approximate.
                                                                                                                                                                                     Kaiser Trentwood                                                                                                                        Rock




                                                                                                                                                                                                                                                                            Ha
                                                 Lead Soil Site                                    !
                                                                                                   (                                                                                                                                                                                                                                Cr                                                        PCB 11 in Surface Water Sample                     2) The original figure was produced in color. Significant




                                                                                                                                                                                                                                                                              ng
                                                                                                                                       Inland Empire                                                                                                                                                                                   ee
                                                                                                                                                                                        # Facility
                                                                                                                                                                                         *#
                                                                                                                                                                                          *                         $
                                                                                                                                                                                                                    +                                                                                                                       k                                                                                                         Harrison
                                                                                                                                                                                                                                                                                                                                                                                                                                                 information         WWTP
                                                                                                                                                                                                                                                                                                                                                                                                                                                               will be lost if copied in black and white.




                                                                                                                                                                                                                                                                              ma
                                                                                                                                               Paper                                                                                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                                                                                                                                                                                                                                  +
                                                                                                                                                                                                                                                                                                                                                                                                #
                                                                                                                                                                                                                                                                                                                                                                                                *




                                                                                                                                                                                                                                                                                   nC
      Riverside Park                                                                                   Upriver                                                                                                                                                                                                                                                                                             Not Detected




                                                                                                                                                                                                                                                                                     re e
      Advanced WWTP                Spokane Metals                                                                                                                                                                                                                                                                                                                                                                                                SOURCES:
                                                                                                         Dam                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                                                                                                                                        +




                                                                                                                                                                                                                                                                                         k
$
+                                                                                                                                                                                                                                                                                                                                                                                                                                                1) US EPA, 2017a,b.
                                                                                                                                                                       $
                                                                                                                                                                       +                                            !
                                                                                                                                                                                                                    (                                                                                                                                                                           #
                                                                                                                                                                                                                                                                                                                                                                                                *
                         Spokane Junkyard and                                            !!
                                                                                         ((                                                                                                                                                                                                                                                                                                                Detected                              2) US Census Bureau, 2015.
                                                                                                                                   ®




                                                                                                                                                                                                                                                                                                                  Rockford WWTP
                                                                                                                                #
                                                                                                                                *                                                                                                                                                                                                                                                                                                                3) US Census Bureau, 2016a,b.

Spo kane River
                          Associated Properties                                                                                                                                                                     #
                                                                                                                                                                                                                    *     !
                                                                                                                                                                                                                          (                                     $
                                                                                                                                                                                                                                                                +                                                                                                                                          Spokane River Watershed
                                                                                                                                                                                                                                                                                                                                                                                                                                                 4) WA Ecology, 2017a,b,f,g.
                                                                                                                                          BNSF Parkwater                                                                                                                                                                                                                                                             Worley WWTP                 5) US EPA Region X, 2014.
                       Upper
                                                                                                   #
                                                                                                   *                                      Railyard
                                                                                                                                                                                         Former Pentzer                                                                      Spangle STP                                                                                                                   Boundary                              6) WA Ecology, 2019a.
                                                                                                                               !
                                                                                                                               (                                                                 WWTP                                                                                                                                                                                                                 $
                                                                                                                                                                                                                                                                                                                                                                                                                      +
                   Falls Dam                                                                                      !
                                                                                                                  (                     GE, Service
                                                                                                                                                                                                                                                                                                                                                                                                           Spokane City Boundary
              Monroe                                                                                   $
                                                                                                       +                                Shop
          Street Dam                                                                                                                                                                                                                                                                                                                                                                                                                                           0            2.5            5
                                                                                          !!
                                                                                          ((                              Spokane County
                                    ®




                                                                                                                                                                                                                                                                                                                                                                                                           Other City Boundary
                               ®




                                                      !
                                                      (                                                                   Regional Water                                                                                                                                                                                                                                                                                                                                                       Miles
               #
               *                                                      Inland                                              Reclamation Facility
          ##
          **                                                          Metals
                                                                                                                               Barrier Trust                                                                                                                                                                                                                                                                                                                                                           St Maries W
                                                                                                                                                                                                                                                                                                                                                                                                                               $
                                                                                                                                                                                                                                                                                                                                                                                                                               +
          Ha




                                                                    Schade                                                                                                                                                                                                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 +
                                                                                                                               Property                                                                                                                                                                                                                                                                                                                                                        FIGURE
            ng




                                                                    Brewery                                                                                                                                                                                                                                                                                                                                                             PCB 11
                                                                                                                                                                                                                                                                                                                                                                                                                                   Plummer WWTP
              ma




                                                                                                                                                                                     0                 1             2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   14
                 nC




                                                                                                                                                                                                                                                                                                                                                                                                                                              BENEWAH COUNTY
                                                                                                                       Spokane Transformer/                                                                                                                                                                                                                                                                                    Detected in Surface Water
                 r ee




                                                                                                                       City Parcel                                                                                       Miles
                     k




                                                                                                                                                                                                                                                                                                                                                                                                                                          Spokane, Washington                               Date: 11/13/2019


                                                                                                                                                                                                                                                                                                                                                                                                                                       Dec GMV Re: Opposition to Pl MILs 001299
Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20   PageID.23786 Page 112 of
                                       250




 Attachment 1




               Curriculum Vitae and Testimony Experience
                      of Kurt Herman, M.Eng., P.G.




                                                 Dec GMV Re: Opposition to Pl MILs 001300
Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20                PageID.23787 Page 113 of
                                                250




 Kurt Herman, M.Eng., P.G.
 Principal
 kherman@gradientcorp.com

 Areas of Expertise

          Contaminant fate and transport, environmental cost analysis, hydrogeology, site characterization and
          remediation strategy, historical waste practices, non-aqueous phase liquids (NAPLs), polycyclic aromatic
          hydrocarbons (PAHs), manufactured gas plants (MGPs).

 Education

          M.Eng., Civil and Environmental Engineering, Massachusetts Institute of Technology, 2002

          Graduate Coursework in Subsurface Hydrology, University of Arizona's Department of Hydrology and
          Water Resources, 2000-2001

          B.A., Double Major in Economics and Geology, Miami University (Ohio), 1997

          Professional Geologist No. 3288, Washington State

          Registered Professional Geologist No. G2184, Oregon

          OSHA 40-Hour Hazardous Waste Operations and Emergency Response (HAZWOPER) Certification; 8-
          Hour Refresher Certification

 Professional Experience

          2002 – Present GRADIENT, Cambridge, MA
          Principal. Operations Manager (2017-2019). Editor of Gradient's Trends newsletter (2011-2019). Technical
          Manager (2014-2016). Environmental Sciences Group Manager (2009-2014). GIS Group Manager (2012-
          2014).

          2000 – 2001     UNIVERSITY OF ARIZONA, Tucson, AZ
          Research Assistant for National Institute for Environmental Health Sciences (NIEHS) Superfund
          Colloquium. Surface water modeling (stream-groundwater interaction) of an acid mine drainage-impacted
          Arizona creek.

          1997 – 2000         SADAT ASSOCIATES, INC., Princeton, NJ
          Environmental Scientist. Responsible for the investigation and remediation of a wide range of hazardous
          waste sites (e.g., MGP, petroleum, chlorinated solvents, inorganics).

 Professional Activities and Affiliations

             Sigma Xi – Scientific and Engineering Honorary, MIT Chapter.
             American Bar Association. Vice Chair for the Environmental Disclosure Committee.
             American Society for Civil Engineers.
             Society for Environmental Toxicology and Chemistry (SETAC).


                                                                                                         5/13/2019

                                                                     Dec GMV Re: Opposition to Pl MILs 001301
Case 2:15-cv-00201-SMJ  ECF No. 422-28 filed 01/28/20                           PageID.23788 Page 114 of
 Kurt D. Herman, M.Eng., P.G.         250


            Society for Environmental Toxicology and Chemistry (SETAC) Sediment Advisory Group
             (SEDAG).
            Editorial Board of Remediation Journal
            Peer Reviewer:
              Soil and Sediment Contamination: An International Journal
              Environmental Forensics
              International Journal of Environmental Analytical Chemistry
              Remediation
            Session Chair:
              "NAPLs – Plume Characterization and Remediation Strategies," Battelle Seventh Annual
               Conference, Remediation of Chlorinated and Recalcitrant Compounds. 2010.
              "Performance Based Environmental Management," Battelle Tenth Annual Conference,
               Remediation of Chlorinated and Recalcitrant Compounds. 2016.
            Guest Lecturer:
              "NAPL Delineation and Mobility – Practical Considerations." MIT Course 1.34 (Waste
               Containment and Remediation Technology). 2013, 2014, 2015.
              "Overview of PAH Forensics at a Superfund Site." MIT Civil and Environmental Engineering
               (Course 1) Master of Engineering Program. 2014.


 Projects – Site Characterization/Remediation; Contaminant Fate & Transport

         Watershed PCB Fate and Transport: Evaluated PCB sources, fate, and transport for a watershed. Litigation
         context.

         NAPL Fate and Transport: Evaluated NAPL (tar, creosote, petroleum) fate and transport from potential
         sources (railyard, MGP, roofing plants, petroleum, tar refineries) in a previously industrialized area of
         Denver, Colorado.

         Landfill, KY: Performed remedy alternative analysis for addressing TENORM waste in a landfill.

         Watershed PCB Fate and Transport: Evaluated PCB sources, fate, and transport for a watershed. Litigation
         context.

         Commercial Facility, ND: Developed and implemented indoor air sampling protocol to evaluate PCE/TCE
         source and develop mitigation strategy.

         Former Manufactured Gas Plant, ND: Developed risk-based site characterization and remediation strategy
         for an MGP site in an urban residential/commercial area.

         Former Manufactured Gas Plants, CA: Performed technical peer review of site characterization program.

         Trade Association: Evaluated the feasibility of remediating MGP tar in fractured bedrock.

         Industrial Client, Portland, OR: Registered Geologist for RI/FS at an industrial site in Oregon. Petroleum
         hydrocarbon (LNAPL).

         Superfund Site, Dover, DE: Extensive multi-media (DNAPL, soil, groundwater, soil gas) investigation
         of PCE released in a downtown residential/commercial area.



                                                                                                                  2



                                                                     Dec GMV Re: Opposition to Pl MILs 001302
Case 2:15-cv-00201-SMJ  ECF No. 422-28 filed 01/28/20                          PageID.23789 Page 115 of
 Kurt D. Herman, M.Eng., P.G.         250


        Pharmaceutical Manufacturer, Argentina: Developed risk-based remediation strategy and conceptual
        design (dual-phase extraction) for soil and groundwater contamination (VOCs included acetone, toluene,
        and chlorinated solvents).

        Superfund Site, Clifton, NJ: Multi-media chlorinated solvent (DNAPL) investigation. Seepage pit
        closure.

        Box Maker, Clifton, NJ: Fuel oil UST closure. Site investigation (soil, groundwater) of gasoline UST
        release. Remediation of gasoline impacts by chemical oxidation/bioremediation.

        Former Manufactured Gas Plant, Hoboken, NJ: Expedited remedial investigation (soil, groundwater) of
        MGP site in urban area.

        Auto Body Shop, Central NJ: Planned and directed remediation (excavation and disposal) of chlorinated
        solvent-impacted soils. Implemented sampling protocol to confirm appropriateness of monitored natural
        attenuation as post-excavation groundwater remedy.

        Alloy Metal Distributor, Secaucus, NJ: Site investigation of fuel oil impacts (soil, groundwater).

        Industrial Client, NJ: Planned and directed multimedia (soil, groundwater, surface water, sediments,
        wetlands) investigation of an ammonia plume impacting a potable aquifer and discharging to surface
        water (lake and wetlands).

        Sediment Study, NY/NJ: Planned and directed sediment core study to assess chemical and physical
        feasibility of reusing sediments dredged from the Arthur Kill as stabilized soil cap at a Brownfields site.

        Brownfields Site, Woodbridge, NJ: Site investigation (soil, sediments, wetlands) for Brownfields
        redevelopment suitability determination at 290-acre historic fill and active rail facility site. Metals,
        pesticides, and herbicides.

        Prosthetic Limb Manufacturer, Meadowlands, NJ: Site investigation (overburden and bedrock soil and
        groundwater) of VOCs.

        Bulk Oil Storage Terminal, Staten Island, NY: Site investigation (soil, groundwater, LNAPL) of bulk oil
        storage terminal with extensive LNAPL (diesel, fuel oil, gasoline) contamination.

        Warehousing and Distribution Facility, Jersey City, NJ: Site investigation (soil, groundwater, LNAPL)
        of No. 6 fuel oil release.

        Rail Spur, Jersey City, NJ: Site investigation (soil, sediment, wetland) of rail spur/historical fill area.
        Herbicides, pesticides, and metals.

        Fragrance Manufacturer, Edison, NJ: Remedial investigation (soil, sediment, groundwater) of historical
        waste disposal operable units, including buried drums, seepage pits, and solid waste disposal areas.

        Landfill Investigation, Secaucus, NJ: Site characterization of former municipal landfill for potential
        Brownfields reuse.

        Large Chemical Plant, Elizabeth, NJ: Reviewed potential environmental liabilities for prospective
        purchaser redeveloping 100+ year chemical plant into a cogeneration facility. Evaluated pile design
        considerations to avoid contamination drag-down.


                                                                                                                  3



                                                                     Dec GMV Re: Opposition to Pl MILs 001303
Case 2:15-cv-00201-SMJ  ECF No. 422-28 filed 01/28/20                           PageID.23790 Page 116 of
 Kurt D. Herman, M.Eng., P.G.         250


         Beneficial Reuse Determination, Brooklyn, NY: Beneficial reuse determination (regulatory, physical,
         and chemical evaluation) of soils from various Newtown Creek industries as stabilized soil cap.

         Multiple Municipal, Commercial, and Industrial Facilities: Assessed potential environmental liabilities
         and evaluated baseline conditions at multiple properties pursuant to commercial real estate transactions
         (e.g., ASTM Phase I).

 Projects – Environmental Cost Analysis

         Environmental Damage Analysis: Rebuttal expert on environmental damages for a site in New Jersey.

         Remedial Design Cost Allocation: Sediment PAH forensics and remedial design cost allocation for an
         east coast water body.

         Landfill NCP Consistency Evaluation: Rebuttal expert on the NCP consistency of work performed at a
         municipal solid waste landfill in Illinois.

         Landfill Cost Allocation:    Rebuttal expert on cost allocation for a PCB-impacted landfill site in
         Massachusetts.

         Probabilistic Cost Analysis: Prepared environmental liability cost estimates for a portfolio of sites using
         probabilistic cost modeling tools, including stochastic (Monte Carlo) methods. Incorporated cash flow
         modeling. Estimates prepared for regulatory disclosure.

         Brazilian Mine Acquisition: Developed cost estimates for contingent environmental liabilities
         associated with a clay mine in Brazil.

         Sediment PAH Allocation: Sediment PAH forensics and allocation for an east coast water body

         NCP Consistency and Cost Allocation: Rebuttal expert on NCP consistency and cost allocation for a
         tar-impacted site in New York City.

         Confidential Client: Testifying expert to evaluate the appropriateness of response costs allegedly
         incurred at a waste oil recycling site in Indiana.

         Confidential Client: Served on an independent review panel to evaluate environmental reserve
         estimation procedures.

         Utility Company: Evaluated the need for and environmental liability costs associated with a US EPA-
         led time critical removal action for a former MGP site. Used probabilistic cost modeling techniques to
         develop a range of cost estimates for the proposed remedial actions in support of settlement negotiations.

         NCP Consistency Evaluation: Evaluated the NCP consistency of response actions performed at a
         groundwater NPL site.

         Confidential Client: Evaluated technical aspects of a cost allocation proposal and applied financial
         modeling incorporating uncertainty in support of settlement negotiations.

         Utility Company: Performed third-party review/critique of remediation cost estimates developed for a
         sediment Superfund site. Used in support of settlement negotiations.


                                                                                                                   4



                                                                     Dec GMV Re: Opposition to Pl MILs 001304
Case 2:15-cv-00201-SMJ  ECF No. 422-28 filed 01/28/20                          PageID.23791 Page 117 of
 Kurt D. Herman, M.Eng., P.G.         250


         Superfund Site Cost Allocation: Developed multiple PRP cost allocation involving former MGP and
         wood treating operations. Performed forensic evaluation of PAH/NAPL contaminant releases to
         sediment, including a source mixing model used for source apportionment.

         NCP Consistency Evaluation and Remedy Negotiation Support: Prepared comments on US EPA's
         proposed Superfund site remedy. Evaluated the basis for each major remedy element in the context of
         consistency with the NCP. Demonstrated that the proposed remedy did not comply with the NCP,
         whereas several remedial alternatives considered, but not selected, met the NCP requirements.

         NRD Settlement Analysis: Evaluated the basis for a proposed NRD settlement offer at a Great Lakes
         Superfund site. Used benchmarking analysis techniques to quantitatively compare the proposed offer to
         NRD settlements at other sediment sites.

         Superfund Site Cost Allocation: Provided technical support in evaluating cost allocation issues at an
         industrial site in Oregon. Analyzed information regarding the nature and extent of contamination within
         the site and assessed factors that could be evaluated to apportion costs among potentially responsible
         parties.



 Projects – Historical Operations and Waste Practices

         PRP Search (Chlorinated Solvent Sources): Multi-faceted research effort to identify potential sources of
         chlorinated solvents in Long Island, New York.

         PRP Search (Hydrocarbon Sources): Multi-faceted research effort to identify potential hydrocarbon
         sources, including tar and petroleum, in a previously industrialized area of Denver, Colorado.

         PRP Search (PAH Sources): Multi-faceted research effort to identify potential PAH sources in a
         commercial/industrial area of Fargo, North Dakota.

         Northeast Utility Company: Testified as a 30(b)(6) witness regarding historical (c. 1900-1975) MGP and
         power plant operations, including waste handling, byproduct disposition, and decommissioning.

         > 30 MGPs, Multiple Projects, Nationwide: Researched and reconstructed historical operations and
         release history (1850-1960) at multiple MGPs for insurance cost recovery claims.

         Flare Maker: Evaluated the standard of care for perchlorate handling from c. 1956-1985 in the context of
         regulations, waste handling practices, and analytical capabilities during that time frame.

         Glassmaking Plant: Evaluated potential releases of arsenic during historic glassmaking operations via a
         mass balance approach.

         Insurance Recovery for 260-acre Industrial Complex, MA: Researched historical operations and waste
         practices for insurance cost recovery at a 260-acre industrial complex including a former coke plant, tar
         refinery, and blast furnace.




                                                                                                                 5



                                                                     Dec GMV Re: Opposition to Pl MILs 001305
Case 2:15-cv-00201-SMJ  ECF No. 422-28 filed 01/28/20                        PageID.23792 Page 118 of
 Kurt D. Herman, M.Eng., P.G.         250


 Publications/Presentations

         Tuit, C; Herman, K. [Gradient]. 2019. "Diagenetic Magnification of Persistent Organic Pollutants from
         Combined Sewage Overflow Sources." Presented at Battelle Tenth International Conference on
         Remediation and Management of Contaminated Sediments Conference, New Orleans, LA, February 13.

         Herman, K; Tuit, C; Sharma, M; Kneeland, J. [Gradient]. 2019. "Quantitative Methods for Allocating
         Multiple Contaminant Types in Sediments." Presented at Battelle Tenth International Conference on
         Remediation and Management of Contaminated Sediments Conference, New Orleans, LA, February 14.

         Herman, K. 2019. "Editorial: Cost considerations at sediment sites." Gradient Trends - Risk Science &
         Application 74(Winter):6.

         Boroumand, A; Greenberg, G; Herman, K; Lewis, A. 2017. "Incorporating green and sustainable
         remediation analysis in coal combustion residuals (CCR) surface impoundment closure decision
         making." Remediation 27(4):29-38. doi: 10.1002/rem.21527.

         Boroumand, A; Herman, K. 2017. "Green and Sustainable Remediation Analysis: Coal Ash Surface
         Impoundment Closure." Presented at Battelle's Fourth International Symposium on Bioremediation and
         Sustainable Environmental Technologies, Miami, FL, May 24.

         Boroumand, A; Herman, K; Lewis, A. 2017. "Evaluating Worker and Community Safety in Coal Ash
         Surface Impoundment Closure Decision-Making." Presented at the 2017 World of Coal Ash Conference
         (WOCA), Lexington, Kentucky, May 8-11, 23p.

         Herman, K; Lewis, A; Bittner, AB; Dubé, E; Long, C; Hensel, B; Ladwig, K. 2016. "Framework for
         Evaluating Coal Ash Surface Impoundment Closure Options." Presented at the Battelle Tenth Annual
         Conference, Remediation of Chlorinated and Recalcitrant Compounds, May 26.

         Flewelling, S; Boroumand, A; Herman, K. 2016. "A Conceptual Framework for Feasibility of
         Remediating MGP Tar in Fractured Bedrock." Presented at the Battelle Tenth Annual Conference,
         Remediation of Chlorinated and Recalcitrant Compounds, May 23.

         Principal Investigator for Electric Power Research Institute (EPRI) Report 3002007543. 2016. "Relative
         Impact Framework for Evaluating Coal Combustion Residual Surface Impoundment Closure Options."
         May.

         Principal Investigator for Electric Power Research Institute (EPRI) Report 3002007542. 2016.
         "Qualitative Application of the Relative Impact Framework to Ten Tennessee Valley Authority Surface
         Impoundments." April.

         Herman, K; Flewelling, SA; Bittner, AB; Tymchak, MP; Swamy, M. 2015. "Alternate Endpoints for
         Remediating NAPL-Impacted Sites." 19p. Presented at EPRI/AWMA Env-Vision Conference, Crystal
         City, VA, May 14.

         Lewis, A; Bittner, AB; Herman, K; Dubé, E; Long, C; Hensel, B; Ladwig, K. 2015. "Framework for
         Evaluating Relative Impacts for Surface Impoundment Closure Options." Presented at the 2015 World of
         Coal Ash Conference, Nashville, TN, May 8.

         Bittner, AB. Lewis, A; Herman, K; Dubé, E; Long, CM; Kondziolka, K, Hensel, B; Ladwig, K. 2015
         "Groundwater Assessment Framework to Evaluate Relative Impacts of Surface Impoundment Closure
         Options." Presented at the 2015 World of Coal Ash Conference, Nashville, TN, May 7.

                                                                                                              6



                                                                   Dec GMV Re: Opposition to Pl MILs 001306
Case 2:15-cv-00201-SMJ  ECF No. 422-28 filed 01/28/20                      PageID.23793 Page 119 of
 Kurt D. Herman, M.Eng., P.G.         250


        Lemay, JC; Mayfield, DB; Herman, K; Verslycke, T. 2014. "PAH-Contaminated Sediments:
        Remediation Challenges." Presented at the Society of Environmental Toxicology and Chemistry
        (SETAC) North America 35th Annual Meeting, Vancouver, BC, November 9-13.

        Principal Investigator for Electric Power Research Institute (EPRI) Report 3002004104. 2014.
        "Feasibility of Remediating Manufactured Gas Plant Tar in Bedrock (Technical Update)." September.

        Herman, K. 2014. "Actuarial risk analysis to promote National Contingency Plan (NCP)-consistent
        remediation." Remediation Journal Summer.

        Herman, K. 2013. "Bridging the GAAP: Turning to environmental accounting guidance to interpret what
        constitutes a CERCLA response cost." American Bar Association Section of Environment, Energy, and
        Resources. Environmental Disclosure Committee Newsletter July.

        Herman, K. 2013. "Do More Harm than Good? Actuarial Risk Analysis to Support Informed Remedy
        Selection." Presented at the Second International Symposium on Bioremediation and Sustainable
        Remediation Technologies, Jacksonville, FL, June 12.

        Herman, K; Wannamaker, EJ; Jegadeesan, GB. 2012. "Sediment PAH allocation using parent PAH
        proportions and a least root mean squares mixing model." Environmental Forensics 13:3.

        Herman, K. 2012. "Environmental Liability Cost Estimation (ELCE) at MGP Sites." Presented to the
        MGP Consortium, Savannah, GA, January 25.

        Herman, K. 2011. "Chemical Profile: Molybdenum." Presented at EPRI P40 Summer Meeting,
        Asheville, NC, July 12.

        Principal Investigator for Electric Power Research Institute (EPRI) Report 2011815. 2011. "Chemical
        Constituents in Coal Combustion Products: Molybdenum."

        Herman, K. 2011. "Remedy sustainability: Is the cure worse than the disease?" Gradient Trends – Risk
        Science & Application 50:6.

        Herman, K; Bittner, AB. 2010. "How Much Tar is in the Mud? – Reducing Uncertainty in Characterizing
        the Distribution and Mass of DNAPL In Sediments." Presented at the EPRI MGP 2010 Symposium, San
        Antonio, TX, January 28.

        Wannamaker, EJ; Herman, K; Butler, EL; Petito Boyce, C; Jakubiak, J. 2010. "Subsurface LNAPL
        Behavior in a Tidal Zone: A Case Study." Presented at the Seventh International Battelle Conference,
        Remediation of Chlorinated and Recalcitrant Compounds, Monterey, CA, May 27.

        Herman, K. 2009. "Sediment DNAPL challenges." Gradient Trends – Risk Science & Application 45:5.

        Herman, K; Bittner, A. 2008. "Reducing Uncertainty in DNAPL Characterization." Presented at the 24 th
        Annual International Conference on Soils, Sediments, and Water, Amherst, MA, October 23.

        Wannamaker, EJ; Bittner, AB; Butler, EL; Herman, K; Jakubiak, J; Petito Boyce, C. 2009. "Mobility of
        Subsurface LNAPL in a Tidal Zone: A Case Study." Presented at the 2009 Geological Society of
        America Annual Meeting, Portland, OR, October 21.

        Herman, K. 2008. "A Standardized Method to Interpret Field Observations of MGP NAPL." Presented at
        the 18th Annual AEHS Conference, March 11.
                                                                                                            7



                                                                 Dec GMV Re: Opposition to Pl MILs 001307
Case 2:15-cv-00201-SMJ  ECF No. 422-28 filed 01/28/20                     PageID.23794 Page 120 of
 Kurt D. Herman, M.Eng., P.G.         250


        Herman, K. 2007. "Who pays for cleanup costs?" Gradient Trends – Risk Science & Application 38:1.

        Langseth, DE; Herman, K. 2006. "Liability estimation frameworks" Gradient Trends – Risk Science &
        Application 36:3.

        Herman, K. 2002. "Basin-scale Modeling of Nutrient Impacts in the Eel River Watershed, Plymouth,
        Massachusetts [Thesis]." Submitted to Massachusetts Institute of Technology, Dept. of Civil and
        Environmental Engineering.

        Herman, K. 2000. "Metal Removal in the Hyporheic Zone in a Mining Contaminated Stream in
        Arizona." Presented to NIEHS Superfund Colloquium, Tucson, AZ, December.




                                                                                                            8



                                                                 Dec GMV Re: Opposition to Pl MILs 001308
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20              PageID.23795 Page 121 of
                                              250
                                                                                        KURT HERMAN, p. 1



 KURT HERMAN
 Testimony Experience

 Mr. Herman has provided testimony regarding environmental response actions, contaminant fate and
 transport, environmental response costs, and historical industrial operations.


 1.     Northern States Power Company v. Aegis Insurance Services, Inc., et al. (Case No. 3:15-cv-
        00106, US District Court, District of North Dakota). On behalf of plaintiff in an insurance cost
        recovery lawsuit, evaluated the nature and timing of historical releases associated with a former
        manufactured gas plant (MGP), as well as whether the response actions performed were
        reasonable, necessary, and cost-effective. Provided Expert and Rebuttal Reports and testified in
        deposition (2019).

 2.     John DaRosa et al. v. City of New Bedford, v. Monsanto Company et al. (Commonwealth of
        Massachusetts Superior Court Department, Civil Action No. BRCV2008-01429A). On behalf of
        third party Defendants for a cost recovery lawsuit, developed a cost allocation for PCB-impacted
        landfill site characterization and remediation costs. Provided an Expert Report (2016).

 3.     Allied Waste Transportation, Inc. versus Bellemead Development Corp., John Sexton Sand &
        Gravel Corp., Todd Sexton Daniels, and Arthur A. Daniels. (Case No. 13-CV-1029, US District
        Court, Northern District of Illinois). On behalf of Defendants for a CERCLA cost recovery
        lawsuit, evaluated whether landfill closure activities were performed consistent with the
        requirements of the National Contingency Plan (NCP). Provided an Expert Report and testified
        in deposition (2015).

 4.     Northern States Power Company versus The City of Ashland, Wisconsin, et al. (Case No. 12-CV-
        602, US District Court, Western District of Wisconsin). On behalf of Plaintiff in a CERCLA cost
        recovery lawsuit, analyzed contribution of historical manufactured gas plant (MGP) and railroad
        operations to site contamination (PAHs and NAPLs). Performed contaminant fate and transport
        and mass loading analyses to evaluate PRP contributions to site contamination. Issued several
        Expert and Rebuttal Reports (2014) , and testified in deposition (2014) and trial (2015).

 5.     BorgWarner Inc., and Kuhlman Corporation versus Kuhlman Electric Corporation (KEC) and
        KEC Acquisition Corporation (KAC) (Case No. 2010 L 8893, Circuit Court of Cook County,
        Illinois 1st Judicial District). On behalf of Defendants in a business transaction lawsuit, provided
        deposition testimony and an expert declaration (2014) regarding environmental response actions
        that were performed to address PCBs at a former transformer manufacturing facility.

 6.     Queens West Development Corporation, AvalonBay Communities, Inc., Avalon Riverview
        North, LLC, f/k/a Avalon Riverview III, LLC versus Honeywell International, Inc. (Case No.
        3:10-cv-4876, US District Court, District of New Jersey). On behalf of plaintiffs for a CERCLA
        cost recovery lawsuit involving a DNAPL and PAH-impacted Site in New York City, performed
        NCP consistency evaluation and response cost analysis. Issued an expert rebuttal report (2013).
        Case settled prior to deposition.

 7.     American International Specialty Lines Insurance Co. versus Bee Environmental Management,
        Inc. (Civil Action No. 49D07-0907-CT-031570, Superior Court, Indiana Superior Court, Marion
        County). In a cost recovery lawsuit on behalf of defendant evaluated whether costs allegedly
        incurred for decontaminating tanks containing PCB-contaminated oil were reasonable and
        necessary. Testified in deposition (2013). Case settled prior to trial.



                                                                 Dec GMV Re: Opposition to Pl MILs 001309
Case 2:15-cv-00201-SMJ        ECF No. 422-28 filed 01/28/20            PageID.23796 Page 122 of
                                            250
                                                                                    KURT HERMAN, p. 2



 8.    Donna M. Avila, et al. versus Willits Environmental Remediation Trust, et al. (Case No. C-99-
       3941-SI, US District Court, Northern District of California). On behalf of Defendants, performed
       geospatial analyses to evaluate alleged plaintiff exposures to chromium and TCE at a former
       chrome-plating facility in California. Issued an Expert Declaration (2012).

 9.    OneBeacon America Insurance Company versus Narragansett Electric Company (Civil Action
       No. 05-3086-BLS-I, Superior Court, Massachusetts Superior Court, Suffolk County). On behalf
       of Defendant in an insurance cost recovery lawsuit, testified as a 30(b)6 witness regarding
       historical manufactured gas plant and electrical generation plant operations and contaminant
       releases, including PAHs, DNAPL, and PCBs. Multiple days of deposition testimony (2009;
       2010).




                                                              Dec GMV Re: Opposition to Pl MILs 001310
Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20   PageID.23797 Page 123 of
                                       250




 Attachment 2




   Summary of PCB Studies and Data in the Spokane River Watershed




                                                 Dec GMV Re: Opposition to Pl MILs 001311
Case 2:15-cv-00201-SMJ                  ECF No. 422-28 filed 01/28/20                       PageID.23798 Page 124 of
                                                      250



 A2.1 WA Ecology Studies

 In response to detections of polychlorinated biphenyls (PCBs) in fish tissue in the Spokane River, the
 Washington State Department of Ecology (WA Ecology) initiated certain PCB sampling efforts and
 analyses (PCB Source Assessment; WA Ecology, 2011a). A total maximum daily load (TMDL) was
 proposed in 2006 but was not implemented due to the need for more accurate data on local fish consumption
 (King County, Washington, 2016). In recent years, multiple studies have assembled PCB concentration
 measurements within the Spokane River watershed – from the river itself, from tributaries, and from
 effluent pipes – in an attempt to understand the total PCB load1 within the river and the potential major
 PCB sources within the watershed. WA Ecology assembled measurements of PCBs in sediments, fish,
 water, and suspended sediments in the Spokane River, as well as in effluent wastewater from both industrial
 facilities and municipalities, and stormwater from certain City of Spokane conveyances from the period
 between 2003 and 2007.

 The WA Ecology (2011a) study also documented the historical PCB sampling efforts in the Spokane River
 watershed, including studies led by WA Ecology and others (see Chart A2.1). While samples in fish tissue
 were collected starting in 1980, WA Ecology did not perform surface water sampling in the Spokane River
 until 1994 in a synoptic survey of fish tissue, sediment, surface water, and effluent concentration, and at
 that time only two surface water samples were collected from the 112-mile-long Spokane River (WA
 Ecology, 1995). Prior to the 2011 PCB Source Assessment, WA Ecology also performed two limited PCB
 point source surveys in the Spokane River to attempt to identify potential major sources of PCB loading
 (WA Ecology, 2001, 2002). However, the 2001 WA Ecology study (WA Ecology, 2001) suffered from
 reported laboratory contamination issues, causing the majority of the results to be rejected.




 1 The total PCB load within the river (mass/day) is a product of the PCB concentration in the water and the volumetric flow rate of
 the river.

                                                                                                                               A2-1


                                                                                Dec GMV Re: Opposition to Pl MILs 001312
                Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20          PageID.23799 Page 125 of
                                                             250




Chart A2.1 WA Ecology Activities in the Spokane River Watershed. PBDE = Polybrominated Diphenyl Ether; PCB = Polychlorinated Biphenyl;
TMDL = Total Maximum Daily Load; WA Ecology = Washington State Department of Ecology. Assembled from WA Ecology (2011a, 2012a, 2014a,b,
2016), WA Ecology and WADOH (2015), Donovan (2013, 2014, 2015).




                                                                                                                                    A2-2


                                                                                                Dec GMV Re: Opposition to Pl MILs 001313
Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20                      PageID.23800 Page 126 of
                                                     250



 A2.2 Spokane River Regional Toxics Task Force Studies

 Following the WA Ecology PCB Source Assessment and additional WA Ecology studies, the Spokane
 River Regional Toxics Task Force (Task Force) was established in 2012 (WA Ecology, 2012b). The Task
 Force includes representatives from the City of Spokane, Washington State, citizen groups, and industrial
 groups. All National Pollutant Discharge Elimination System (NPDES)-permitted dischargers in the
 Spokane River are part of the Task Force per the revised 2011 NPDES permit's conditions (WA Ecology,
 2011b).

 The Task Force assembled a database of PCB sampling in the Spokane River from WA Ecology studies,
 upland site investigations, and publicly available databases, as well as from multiple Task Force sampling
 events, and issued its plan to reduce PCBs in the Spokane River in 2016 (LimnoTech, 2016a). The Task
 Force performed additional sampling after the data used in the Comprehensive Plan were finalized in 2013.
 In 2014 and 2015, the Task Force performed low-flow synoptic2 surveys in the Spokane River water as
 well as in discharge pipes (LimnoTech, 2015, 2016b). These studies were used to identify potential
 unmonitored dry-weather PCB sources, such as groundwater discharge or unmonitored effluent sources.
 The Task Force performed additional monthly PCB sampling in 2016 in order to better understand seasonal
 variability in the Spokane River (LimnoTech, 2017).

 The Task Force also conducts studies that address PCB products used in the Spokane River watershed
 (Chart A2.2). In 2015, the Task Force performed a study of the presence of PCBs in hydroseed – a slurry
 of grass seed and mulch used to replant bare ground – with the goal of providing information to hydroseed
 manufacturers to help them reduce PCBs in their products (SRRTTF, 2015).




 Chart A2.2 Spokane River Regional Toxics Task Force PCB Activities. PCB = Polychlorinated Biphenyl;
 SRRTTF = Spokane River Regional Toxics Task Force.




 2The term "synoptic" refers to simultaneous (or near-simultaneous) sampling for concentration and river flow, which allows for a
 point-in-time mass loading estimate.

                                                                                                                            A2-3


                                                                              Dec GMV Re: Opposition to Pl MILs 001314
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20              PageID.23801 Page 127 of
                                               250



 A2.3 Summary of PCB Data in the Spokane Watershed

 I assembled a comprehensive database of PCB data collected in the Spokane River watershed. These data
 come from multiple studies over the past several decades and include data from the following media:
 surface water, groundwater, soil, sediment, stormwater, stormwater sediment, wastewater discharges,
 combined sewer overflow (CSO) discharges, sludge/biosolids, landfill leachate, fish tissue, and municipal
 and consumer products. These data were checked for quality, accuracy, and consistency and were compiled
 into the database with a standardized set of units so my analyses could draw from a uniform database.

 Total PCBs are calculated by the summation of the 209 congeners reported in the underlying dataset.
 Non-detects are treated as zero in the summation. If all the congeners in the sum are not detected, then the
 single highest MDL among the congeners measured is used for the total PCBs congener value. If the
 congener results are not provided, but Aroclor concentrations are provided, then total PCBs is calculated
 by the summation of Aroclors (1016, 1221, 1232, 1242, 1248, 1254, 1260, 1262, and 1268). If all Aroclors
 in the sum are not detected, then the single highest MDL among the Aroclors measured for the sample is
 used to represent the total PCBs Aroclors value.

 I did not perform any additional blank correction beyond what is reported in the underlying studies. Blank
 flags were preserved and blank-corrected data was used when it was provided in the underlying studies.

 Table A2.1 summarizes the PCB data sources that were compiled into the database, including the number
 of samples from each type of environmental media, the detection frequency, the availability of PCB
 congener data, the date range of available samples, and the PCB concentration range in those samples.




                                                                                                         A2-4


                                                                  Dec GMV Re: Opposition to Pl MILs 001315
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20          PageID.23802 Page 128 of
                                             250



 References

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2013. "2012 Annual Summary of RPWRF
 Toxics Monitoring." 80p., August 20.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2014. "2013 Annual Summary of RPWRF
 Toxics Monitoring." 89p., April 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2015. "2014 Annual Summary of RPWRF
 Toxics Monitoring." 71p., September 9.

 King County, Washington. 2016. "A Review of Select PCB Source Tracing Programs." Dept. of Natural
 Resources and Park, Water and Land Resources Division. Report to Washington State Dept. of Ecology
 (WA Ecology). 170p., July.

 LimnoTech. 2015. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report:
 Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River." Report to
 Spokane River Regional Toxics Task Force (SRRTTF). 62p., August 12.

 LimnoTech. 2016a. "2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the
 Spokane River." Report to Spokane River Regional Toxics Task Force. 125p., November 29.

 LimnoTech. 2016b. "Draft: Spokane River Regional Toxics Task Force 2015 Technical Activities Report:
 Continued Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River."
 Report to Spokane River Regional Toxics Task Force (SRRTTF). 68p., June 30.

 LimnoTech. 2017. "Spokane River Regional Toxics Task Force 2016 Monthly Monitoring Report (Draft)."
 Report to Spokane River Regional Toxics Task Force (SRRTTF). 42p., May 4.

 Spokane River Regional Toxics Task Force (SRRTTF). 2015. "Hydroseed Pilot Project Summary Report."
 54p., July 31.

 Washington State Dept. of Ecology (WA Ecology). 1995. "Department of Ecology 1993-94 Investigation
 of PCBs in the Spokane River." Publication No. 95-310. 88p., February.

 Washington State Dept. of Ecology (WA Ecology). 2001. "Spokane River PCB and Source Survey, August
 2000." Publication No. 01-03-016. 35p., April.

 Washington State Dept. of Ecology (WA Ecology). 2002. "Spokane Area Point Source PCB Survey, May
 2001." Publication No. 02-03-009. 94p., March.

 Washington State Dept. of Ecology (WA Ecology). 2011a. "Spokane River PCB Source Assessment, 2003-
 2007." Publication No. 11-03-013, 156p., April.

 Washington State Dept. of Ecology (WA Ecology). 2011b. "Fact Sheet for NPDES Permit WA-0093317,
 Spokane County Regional Water Reclamation Facility (SCRWRF) (Final)." 65p., November 28.

 Washington State Dept. of Ecology (WA Ecology). 2012a. "Spokane River Toxics Reduction Strategy
 (Revised)." Publication No. 11-10-038. 33p., August.



                                                                                                 A2-5


                                                             Dec GMV Re: Opposition to Pl MILs 001316
Case 2:15-cv-00201-SMJ        ECF No. 422-28 filed 01/28/20           PageID.23803 Page 129 of
                                            250


 Washington State Dept. of Ecology (WA Ecology). 2012b. "Spokane River Water Quality Improvement
 Projects: Spokane River PCBs Project." December.

 Washington State Dept. of Ecology (WA Ecology). 2014a. "Freshwater Fish Contaminant Monitoring
 Program: 2012 Results." Environmental Assessment Program. Publication No. 14-03-020. 29p., May.

 Washington State Dept. of Ecology (WA Ecology). 2014b. "Polychlorinated Biphenyls (PCBs) in General
 Consumer Products." Publication No. 14-04-035. 64p., June.

 Washington State Dept. of Ecology (WA Ecology). 2016. "Polychlorinated Biphenyls in Consumer
 Products." Publication No. 16-04-014. 61p., November.

 Washington State Dept. of Ecology (WA Ecology); Washington State Department of Health (WADOH).
 2015. "PCB Chemical Action Plan." Publication No. 15-07-002. 223p., February.




                                                                                                 A2-6


                                                             Dec GMV Re: Opposition to Pl MILs 001317
Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20   PageID.23804 Page 130 of
                                       250




 Table




                                                 Dec GMV Re: Opposition to Pl MILs 001318
                                                                                      Case 2:15-cv-00201-SMJ                ECF No. 422-28 filed 01/28/20              PageID.23805 Page 131 of
                                                                                                                                          250

 Table A2.1 Summary of PCB Data in the Spokane River Watershed
                                                                                                                                                                                           Detection   Earliest  Latest Sample Minimum        Average       Maximum
 Author                                                                               Study Name                                                 Media        Locations Sampled Detected                                                                                   Units
                                                                                                                                                                                           Frequency Sample Date     Date     Concentration Concentration Concentration
 WA Ecology                               1203081 SRUW AXYS EDD MEL Amended                                                                   Stormwater         2        2        2         100%     3/26/2012    3/26/2012       0.077        0.090          0.102      µg/L
 WA Ecology                               1206085&1207107soil SRUW AXYS_40934PCB_MEL Amended                                                      Soil           1        1        1         100%     6/27/2012    6/27/2012     12913.620    12913.620      12913.620    µg/kg
 WA Ecology                               EDD 1004061 & 1004071 Spokane Source Testing Part VIII DxF and PCB                                      CSO            1        1        1         100%     4/22/2010    4/22/2010       0.039        0.039          0.039      µg/L
 WA Ecology                               EDD 1004061 & 1004071 Spokane Source Testing Part VIII DxF and PCB                                  Stormwater         1        1        1         100%     4/29/2010    4/29/2010       0.061        0.061          0.061      µg/L
 WA Ecology                               EDD PCB Spokane River Source Tracing 1009069                                                        Stormwater         2        2        2         100%      9/9/2010     9/9/2010       0.256        0.270          0.285      µg/L
 WA Ecology                               EDD PCB water 1107076 7086_revision 10‐30‐2012_all                                                      CSO            1        1        1         100%     7/13/2011    7/13/2011       0.006        0.006          0.006      µg/L
 WA Ecology                               EDD PCB water 1107076 7086_revision 10‐30‐2012_all                                                  Stormwater         1        1        1         100%     7/13/2011    7/13/2011       0.079        0.079          0.079      µg/L
 WA Ecology                               EDD Spokane R Source Tracing Part IV_PCB                                                            Stormwater         2        2        2         100%     10/2/2009    10/2/2009       0.058        0.090          0.121      µg/L
 WA Ecology                               EDD Spokane R Source Tracing Part V 0910065 ‐ PCB                                                   Stormwater         4        4        4         100%     10/14/2009   10/14/2009      0.012        0.016          0.025      µg/L
 WA Ecology                               EDD Spokane R Source Tracing Part VI_0910084_PCB                                                        CSO            2        2        2         100%     10/23/2009   10/23/2009      0.006        0.009          0.012      µg/L
 WA Ecology                               EDD Spokane R Source Tracing Part VI_0910084_PCB                                                    Stormwater         4        8        8         100%     10/23/2009   10/26/2009      0.005        0.012          0.031      µg/L
 WA Ecology                               EDD SRUW 1103073 PCB_MEL Amended                                                                    Stormwater         2        2        2         100%     3/29/2011    3/29/2011       0.002        0.045          0.089      µg/L
 WA Ecology                               EDD SRUW 1104074 5057 5066 PCB                                                                      Stormwater         5        5        5         100%     4/21/2011    5/16/2011       0.000        0.173          0.745      µg/L
 WA Ecology                               EDD SRUW 1201050 PCB 27Sep12, Revised by Dave Hope_MEL amended                                      Other Water        1        1        1         100%     1/30/2012    1/30/2012       0.000        0.000          0.000      µg/L
 WA Ecology                               Spokane River Urban Waters Source Trace Study                                                       Stormwater         2        2        2         100%     6/25/2009    6/25/2009       5.560       492.615        979.670     µg/kg
                                                                                                                                               Sediment
 WA Ecology                              Spokane River PCBs, 1993‐1994                                                                            Fish            6      64       57          89%       7/7/1993     8/8/1994     6.000        347.200        2775.000    µg/kg
 WA Ecology                              Spokane River PCBs, 1993‐1994                                                                         Sediment           5      17       15          88%       7/1/1993     8/1/1994      3.600       442.353        3000.000    µg/kg
 WA Ecology                              PCBs in Spokane River Fish in 1996                                                                       Fish            4      20       20         100%      8/13/1996    8/14/1996     38.400       333.275        1870.000    µg/kg
 WA Ecology                              Spokane River Biological Effects                                                                      Sediment           7       7        5          71%     10/23/2000   10/25/2000     2.000        571.140        1431.000    µg/kg
 WA Ecology                              1999 Spokane River Fish and Crayfish PCBs and Metals                                                     Fish           5       69       67          97%     7/27/1999    10/14/1999     5.900        273.320        2170.000    µg/kg
 WA Ecology                              Background Assessment for Chemical Contaminants in Northeastern Washington Area Lakes                 Sediment           2       4        0           0%      9/15/2009    10/2/2009                                             µg/kg
 Exponent for DCO Management, LLC        Heglar Kronquist Landfill RI/FS, Mead, WA                                                            Groundwater         2       3        0           0%      5/17/2010    1/25/2011                                             µg/L
 Exponent for DCO Management, LLC        Heglar Kronquist Landfill RI/FS, Mead, WA                                                               Other            1       1        1         100%      5/19/2010    5/19/2010      14.000       14.000          14.000    µg/kg
 ERM Prepared for BNSF                   BNSF Railway Black Tank Property ‐ Remedial Investigation/Feasibility Study                              Soil           10      12       12         100%     10/14/2013   10/29/2013     308.700      1924.883       6966.000    µg/kg
 ERM Prepared for BNSF                   BNSF Railway Black Tank Property ‐ Remedial Investigation/Feasibility Study                             Water           11      15       15         100%      12/3/2013    4/12/2016      0.246        46.410         278.100    µg/L
 WA Ecology                              Spokane River Toxics Preliminary Monitoring 2012 Through 2013 ‐ In Support of the Long‐term Toxics    Sediment           2       4        4         100%      10/9/2012     2/1/2013      17.443       24.858          28.751    µg/kg
                                         Monitoring Strategy
 WA Ecology                              Spokane River Toxics Preliminary Monitoring 2012 Through 2013 ‐ In Support of the Long‐term Toxics   Surface Water      5        10       9         90%      10/24/2012    5/23/2013      0.000        0.000          0.000       µg/L
                                         Monitoring Strategy
 WA Ecology                              Lake Spokane PCBs in Carp                                                                                 Fish          1       15       15         100%     9/28/2014    9/29/2014      227.000      613.846        1350.720    µg/kg
 WA Ecology                              Spokane River PCBs and Other Toxics: Long‐term Monitoring at the Spokane Tribal Boundary               Sediment          1       5        5         100%      4/29/2015    1/26/2016      8.150        14.466         29.337     µg/kg
 WA Ecology                              Spokane River PCBs and Other Toxics: Long‐term Monitoring at the Spokane Tribal Boundary                 Water           1       2        2         100%      1/26/2016    1/26/2016      0.000         0.000          0.000     µg/L
 WA Ecology                              1989 BWMP Fish Tissue and Sediment                                                                     Sediment          1       1        0           0%      1/18/1990    1/18/1990                                             µg/kg
 Parsons for WA Ecology, US EPA Region X Spokane River PCB TMDL Stormwater Analysis                                                            Stormwater        14      46       44          96%      5/2/2007     6/5/2007       0.000         0.023          0.280     µg/L
 Landau Associates                       Deadman Creek ‐ City of Mead, Spokane County ‐ Sediment Sampling                                       Sediment         13      15        9          60%     11/10/2010   11/11/2010      3.060       197.006        1110.000    µg/kg
 WA Ecology                              Spokane River Sediment Bioassays and Chemical Analyses                                                 Sediment          3       9        3          33%      8/7/1994     8/7/1994      21.000       1518.667       4500.000    µg/kg
 WA Ecology                              Pilot Study to Evaluate the Performance of a Prototype Stormwater Particulate Sampling Device         Stormwater         1       2        2         100%      1/31/2012     3/2/2012     166.447       178.732        191.018    µg/kg
                                                                                                                                                Sediment
 WA Ecology                               1992 Lakes Toxics Screening Survey                                                                       Fish          1        3        1          33%     8/26/1992     8/26/1992     724.000      724.000        724.000     µg/kg
 WA Ecology                               1992 Lakes Toxics Screening Survey                                                                    Sediment         2        3        0           0%      6/9/1992      6/9/1992                                             µg/kg
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                          CSO           1       1        1          100%     6/10/2004     6/10/2004     0.083         0.083          0.083      µg/L
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                          Fish          5       15       15         100%     9/15/2003     7/14/2004      0.873        75.544        253.091     µg/kg
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                      Other Water       4       16        7          44%     10/21/2003    4/27/2004      0.000         0.002          0.007     µg/L
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                       Sediment         12      34       34         100%     10/20/2003     6/9/2004      1.897        82.750        1000.000    µg/kg
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                      Stormwater        3       3        3          100%     6/10/2004     6/10/2004     0.005         0.029          0.062      µg/L
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                     Surface Water      3        3        2          67%     10/20/2003    11/3/2003      0.000         0.001          0.001     µg/L
 WA Ecology                               Spokane River PCB Source Assessment 2003‐2007 (formerly Spokane River PCB TMDL)                      Wastewater        2        7        6          86%     10/21/2003    4/26/2004      0.000         0.001          0.003     µg/L
 WA Ecology                               Persistent Organic Pollutants in Feed and Rainbow Trout from Selected Trout Hatcheries                   Fish          3        3        2          67%      4/4/2005     6/15/2005     11.700        11.750         11.800     µg/kg
 WA Ecology                               Persistent Organic Pollutants in Feed and Rainbow Trout from Selected Trout Hatcheries                Sediment         2        2        1          50%      4/4/2005      4/4/2005     16.400        16.400         16.400     µg/kg

GRADIENT
                                                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 001319
                                                                                                                                                                                                                                                                       Page 1 of 3
                                                                                      Case 2:15-cv-00201-SMJ                ECF No. 422-28 filed 01/28/20                   PageID.23806 Page 132 of
                                                                                                                                          250

                                                                                                                                                                                                Detection   Earliest  Latest Sample Minimum        Average       Maximum
 Author                                                                                Study Name                                                     Media        Locations Sampled Detected                                                                                  Units
                                                                                                                                                                                                Frequency Sample Date     Date     Concentration Concentration Concentration
 WA Ecology                                PCBs, PBDEs, and Selected Metals in Spokane River Fish, 2005                                                 Fish          9       53       52          98%     8/22/2005     11/3/2005     15.500       247.396        3000.000  µg/kg
 GeoEngineers, Inc. report to WA Ecology   Riverfront Park Spokane                                                                                      Soil          5        5        2          40%       4/5/2016   11/29/2016     11.000        21.000         31.000   µg/kg
 GeoEngineers, Inc. report to WA Ecology   Riverfront Park Spokane                                                                                 Surface Water       1       1         0          0%     11/23/2016   11/23/2016                                           µg/L
 US EPA Region X                           US EPA 2005 Phase 1 Fish Tissue Sampling: RI/FS Upper Columbia River/Lake Roosevelt                          Fish           1      25        25        100%      9/14/2005   10/22/2005      6.300         43.763       154.000   µg/kg
 WA Ecology                                EPA: Lake Roosevelt Assessment of Dioxins, Furans, and PCBs in Fish Tissue 1994                              Fish         12       13       13         100%     7/11/1994    7/13/1994      2.600         11.485        24.100    µg/kg
 WA Ecology                                Freshwater Fish Contaminant Monitoring Program 2013                                                          Fish          1        3        3         100%     10/8/2013    10/8/2013      6.700         53.233       118.000    µg/kg
 Hart Crowser for Kaiser Aluminum          Kaiser Trentwood Remedial Investigation, Spokane, WA                                                    Groundwater       103     1962      925         47%      1/23/2006   10/27/2016      0.001         0.311        28.000    µg/L
 Hart Crowser for Kaiser Aluminum          Kaiser Trentwood Remedial Investigation, Spokane, WA                                                         Soil          99     520       299         58%       2/8/2006    11/7/2013      2.200       15332.181    650000.000 µg/kg
 GeoEngineers, Inc. report to WA Ecology   City Parcel                                                                                                  Soil         120     197       144         73%      6/29/2009    7/18/2014     41.500      166505.992   17000000.000 µg/kg
 Kennedy/Jenks Consultants                 BNSF Parkwater Railyard, Spokane, WA                                                                    Groundwater         4       4         0          0%      10/7/2008    10/8/2008                                           µg/L
 Kennedy/Jenks Consultants                 BNSF Parkwater Railyard, Spokane, WA                                                                         Soil          15      31         4         13%      12/3/2009     2/9/2010     54.800       140.950        200.000   µg/kg
 Not Stated                                FUDS Fairchild Nike 87                                                                                       Soil          4        4        4         100%     6/11/1999    6/11/1999      21.900       135.475       240.000    µg/kg
 Maul Foster & Alongi Inc.                 Hutton Settlement, 521 East Sprague, Spokane, WA                                                             Soil          2        2        0           0%      5/7/2014     5/8/2014                                            µg/kg
 WA Ecology, General Electric              General Electric Co., Spokane                                                                           Groundwater        13     325       126         39%       1/4/1994    2/19/2003      0.003         0.264         2.075    µg/L
 WA Ecology                                Little Spokane River PCBs in Fish Tissue Verification Study                                                  Fish          3        7        7         100%     10/22/2014   10/22/2014      3.990        35.470        62.892    µg/kg
 WA Ecology                                Little Spokane River PCBs in Fish Tissue Verification Study                                               Sediment          6       7         7        100%     10/21/2014   10/21/2014      0.584         2.174         3.951    µg/kg
 WA Ecology                                Spokane Fish Hatchery PCB Evaluation                                                                         Fish          2        8        8         100%     4/12/2016     9/23/2016      4.042        14.066        28.711    µg/kg
 WA Ecology                                Spokane Fish Hatchery PCB Evaluation                                                                      Sediment          3       7        7         100%      4/12/2016   10/11/2016      3.825        29.942        94.979    µg/kg
 WA Ecology                                Spokane Fish Hatchery PCB Evaluation                                                                        Water          2        9        9         100%     4/12/2016    10/11/2016      0.000         0.000         0.001    µg/L
 WA Ecology                                Evaluation of Candidate Freshwater Sediment Reference Sites                                               Sediment         6        6        1          17%      8/19/2008    8/21/2008      3.500         3.500         3.500    µg/kg
 City of Spokane                           PCBs in Municipal Products                                                                                 Product          1      50        49         98%      9/19/2011    4/24/2015      0.064        57.731       2509.513   µg/kg
 City of Spokane                           Evaluation of PCBs in Deicer and Evaluation of PCBs in Traffic Marking Paint                              Unknown           1      34        34        100%      1/20/2016    10/4/2016      0.000         0.146         1.745    µg/L
 WA Ecology                                West Medical Lake PCBs, Dioxins and Furans in Fish, Sediment, and Wastewater Treatment Plant Effluent        Fish          2        6        6         100%     4/11/2008    4/11/2008      12.000        24.333        44.000    µg/kg
 WA Ecology                                West Medical Lake PCBs, Dioxins and Furans in Fish, Sediment, and Wastewater Treatment Plant Effluent    Other Water       2        6        6         100%     2/13/2008    10/28/2008      0.000         0.000         0.000    µg/L
 WA Ecology                                West Medical Lake PCBs, Dioxins and Furans in Fish, Sediment, and Wastewater Treatment Plant Effluent     Sediment         7        8        8         100%      4/2/2008     4/3/2008       9.000        13.575        19.000    µg/kg
 WA Ecology                                Metals and PCBs in Long Lake Fish                                                                            Fish          2       47       40          85%     6/18/2001    6/19/2001      31.000       106.206       393.000    µg/kg
 WA Ecology                                Spokane River PCB and Source Survey, August 2000                                                         Other Water       1        4        4         100%      8/14/2000    8/15/2000      0.002         0.006         0.012    µg/L
 WA Ecology                                Spokane River PCB and Source Survey, August 2000                                                        Surface Water       6      12        12        100%      8/13/2000    8/13/2000      0.001         0.003         0.023    µg/L
 WA Ecology                                Spokane Area Point Source PCB Survey, May 2001                                                           Other Water        5       9         9        100%       5/1/2001     5/2/2001      0.002         0.005         0.010    µg/L
 WA Ecology                                Spokane Area Point Source PCB Survey, May 2001                                                            Sediment          2       4         3         75%       5/2/2001     5/2/2001     118.000      198.667        283.000   µg/kg
 WA Ecology                                Spokane River Sediments October 2000                                                                      Sediment          7       7         5         71%     10/23/2000   10/25/2000      2.000       570.740       1429.000   µg/kg
 WA Ecology                                Ecology PCBs Investigation Spokane River                                                                  Sediment        22       27       23          85%     7/26/1993     8/10/1994      3.600       605.939       4500.000   µg/kg
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2014 Synoptic Dry Weather Survey and Confidence                 Wastewater         5      23        23        100%      8/13/2014    8/21/2014      0.000         0.003         0.023    µg/L
                                           Testing for PCBs in Surface Water
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2014 Synoptic Dry Weather Survey and Confidence                   Water           7        65      65         100%      5/13/2014    8/24/2014      0.000        0.000          0.002       µg/L
                                           Testing for PCBs in Surface Water
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2015 Synoptic Dry Weather Survey                               Wastewater         3       12       12         100%      8/18/2015    8/22/2015      0.000        0.002           0.004     µg/L
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2015 Synoptic Dry Weather Survey                                  Water           5       33       33         100%      8/18/2015    8/22/2015      0.000        0.000           0.000     µg/L
 LimnoTech for Task Force                  Spokane River Regional Toxics Task Force 2016 Monthly Monitoring                                           Water           6       35       35         100%      3/24/2016   12/13/2016      0.000        0.000           0.001     µg/L
 WA Ecology                                Spokane River Urban Waters‐Liberty Lake Pilot Project                                                   Other Water        4        5        5         100%      2/13/2009    2/19/2009      0.002        0.006           0.013     µg/L
 WA Ecology                                Spokane River Urban Waters‐Liberty Lake Pilot Project                                                   Stormwater         4       4        4          100%      11/7/2008    11/7/2008      0.001        0.005          0.009      µg/L
 WA Ecology                                Spokane River Urban Waters‐Liberty Lake Pilot Project                                                   Stormwater         3       3        3          100%     10/30/2008   10/30/2008      5.203        8.774          14.344     µg/kg
                                                                                                                                                    Sediment
 WA Ecology                                Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                 CSO            3        7        7         100%      6/8/2009     7/13/2011      0.006        0.033          0.063       µg/L
                                           Dioxin/Furan Contamination
 WA Ecology                                Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and               Landfill         1        1        0          0%       2/3/2010     2/3/2010                                               µg/L
                                           Dioxin/Furan Contamination                                                                               Leachate
 WA Ecology                                Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and             Other Water        6       10       10         100%      6/8/2009     8/29/2013      0.000        0.009          0.039       µg/L
                                           Dioxin/Furan Contamination
 WA Ecology                                Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and               Sediment         26       32      31         97%       2/3/2010     8/29/2013      2.440       150.471        2988.100    µg/kg
                                           Dioxin/Furan Contamination

GRADIENT
                                                                                                                                                                                                                                        Dec GMV Re: Opposition to Pl MILs 001320
                                                                                                                                                                                                                                                                            Page 2 of 3
                                                                                               Case 2:15-cv-00201-SMJ                   ECF No. 422-28 filed 01/28/20                  PageID.23807 Page 133 of
                                                                                                                                                      250

                                                                                                                                                                                                           Detection   Earliest  Latest Sample Minimum        Average       Maximum
 Author                                                                                         Study Name                                                         Media      Locations Sampled Detected                                                                                  Units
                                                                                                                                                                                                           Frequency Sample Date     Date     Concentration Concentration Concentration
 WA Ecology                            Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                              Stormwater       25      52       51         98%       6/8/2009     5/13/2013      0.001        0.587          24.669      µg/L
                                       Dioxin/Furan Contamination
 WA Ecology                            Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                              Stormwater       6        8        8         100%      6/25/2009    6/27/2012      4.630       1821.017      12917.600    µg/kg
                                       Dioxin/Furan Contamination                                                                                                Sediment
 WA Ecology                            Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                              Wastewater       1        1        1         100%      6/7/2011     6/7/2011       0.000        0.000          0.000       µg/L
                                       Dioxin/Furan Contamination
 WA Ecology                            Spokane River Urban Waters‐Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and                                 Water         1        1        0          0%       2/11/2010    2/11/2010                                              µg/L
                                       Dioxin/Furan Contamination
 WA Ecology                            Upriver Dam PCB Sediments Site                                                                                           Sediment         34      43       27          63%       9/3/2003    10/7/2004      2.300        42.333        330.000     µg/kg
 LFR Inc.                              Stockland Livestock Exchange, Spokane, WA                                                                               Groundwater        1       1        1         100%     10/24/2006   10/24/2006      0.193         0.193          0.193     µg/L
 LFR Inc.                              Stockland Livestock Exchange, Spokane, WA                                                                                   Soil          18      21        4          19%     10/23/2006     4/6/2007      6.810        34.045         61.000     µg/kg
 LFR Inc.                              Appleway Chevrolet Inc., Sales Lot (Facility Site No. 28314355 and VCP No. EA0148), Spokane, WA                         Groundwater        4      16        0           0%      6/10/2008    12/9/2010                                             µg/L
 The Riley Group                       Martins Auto Service Trent Walgreens, Millwood, WA                                                                          Soil          23      23       1            4%      4/5/2007     4/18/2007     184.000      184.000        184.000     µg/kg
 GeoEngineers, Inc.                    Atlas Mine and Mill Supply Inc., Spokane, WA                                                                                Soil          58      58       19          33%      11/4/2005     2/1/2007      34.700      5495.147      29140.000    µg/kg
 GeoEngineers, Inc.                    Columbia Paint & Coatings, Spokane, WA                                                                                      Soil          3       3        0            0%     11/5/1993     11/5/1993                                             µg/kg
 Environmental Management Services LLC City Ramp Garage UST 5015 Phase II ESA and Remediation, Spokane, WA                                                         Soil           2       2       1           50%     10/15/2008   10/15/2008     600.000      600.000        600.000     µg/kg
 Sierra Piedmont                       United Parcel Service, Spokane, WA                                                                                          Soil           2       2        0           0%      7/28/2010    7/28/2010                                             µg/kg
 Fulcrum Environmental Consulting      Custer Commercial Center Soil Remediation, Spokane, WA                                                                      Soil          3       4        0            0%      8/3/2012     8/3/2012                                              µg/kg
 Budinger and Associates               Spokane Convention Center Completion Project, Spokane, WA                                                                   Soil          6       6        0            0%     6/21/2013    6/26/2013                                              µg/kg
 Budinger and Associates               CSO 33‐2 (KAR BRITE), Spokane, WA                                                                                       Other Water        1       1        0           0%      9/10/2014    9/10/2014                                             µg/L
 Budinger and Associates               CSO 33‐2 (KAR BRITE), Spokane, WA                                                                                           Soil           3       3        0           0%      9/10/2014    10/2/2014                                             µg/kg
 Budinger and Associates               CSO 33‐2 (KAR BRITE), Spokane, WA                                                                                       Stormwater         1       3        0           0%      2/23/2016    8/23/2016                                             µg/L
 Budinger and Associates               Cheney Super Stop Lots 8 & 9, Cheney, WA                                                                                Groundwater        4       8        0           0%       4/9/2015     7/8/2015                                             µg/L
 WA Ecology                            WSPMP 1993 Pesticides in Fish Tissue                                                                                        Fish          1       2        2          100%     7/27/1993    7/27/1993      720.000      975.000        1230.000    µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2001                                                     Fish          1       2        2          100%     11/8/2001     11/8/2001      39.000       39.000         39.000     µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2002                                                     Fish           1       2       2          100%     10/23/2002   10/23/2002      36.000       36.000         36.000     µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2003                                                     Fish           3      19       10          53%      9/17/2003   10/23/2003       2.100        9.410         33.000     µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Pre‐QAPP Trend Monitoring                                                       Fish           1      25       25         100%      9/16/2003    9/16/2003       9.697       28.751         74.516     µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2005                                                     Fish           2       7        4          57%      8/23/2005   10/11/2005      10.159       17.480         24.800     µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2006                                                     Fish          1       8        4           50%     9/27/2006    9/27/2006       2.400        4.296          6.192      µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2008                                                     Fish          1       4        4          100%     11/18/2008   11/18/2008       1.010        1.193          1.375     µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2009                                                     Fish           2       5       0            0%     10/12/2009   10/14/2009                                             µg/kg
 WA Ecology                            Washington State Toxics Monitoring Program: Exploratory Monitoring 2012                                                     Fish           7      91       84          92%      9/19/2012    11/5/2012     11.000        91.595        370.000     µg/kg
 Notes:
 CSO = Combined Sewer Overflow; PCB = Polychlorinated Biphenyl; Task Force = Spokane River Regional Toxics Task Force; WA Ecology = Washington State Department of Ecology.




GRADIENT
                                                                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 001321
                                                                                                                                                                                                                                                                                       Page 3 of 3
Case 2:15-cv-00201-SMJ    ECF No. 422-28 filed 01/28/20   PageID.23808 Page 134 of
                                        250




 Attachment 3




                         Background on Byproduct PCBs




                                                  Dec GMV Re: Opposition to Pl MILs 001322
Case 2:15-cv-00201-SMJ                      ECF No. 422-28 filed 01/28/20                            PageID.23809 Page 135 of
                                                          250



 Table of Contents

                                                                                                                                         Page


 A3.1       Introduction ................................................................................................................... A3-1

 A3.2       Processes Associated with Byproduct PCBs .................................................................. A3-3
            A3.2.1 Pigments ............................................................................................................ A3-3
                   A3.2.1.1           Organic Pigments..................................................................... A3-5
                   A3.2.1.2           Inorganic Pigments .................................................................. A3-6
            A3.2.2 Metallic Titanium ............................................................................................... A3-6
            A3.2.3 Silicone Products and Precursors....................................................................... A3-7
            A3.2.4 Synthesis of Various Organic Chemicals ............................................................ A3-9
                   A3.2.4.1           Halogenated Solvents ............................................................ A3-13
                   A3.2.4.2           Pesticides ............................................................................... A3-13
                   A3.2.4.3           Chlorinated Paraffins ............................................................. A3-13
            A3.2.5 Combustion ...................................................................................................... A3-13

 A3.3       Byproduct PCBs in Products ......................................................................................... A3-16
            A3.3.1 Byproduct PCBs in Paint Pigments ................................................................... A3-16
            A3.3.2 Byproduct PCBs in Consumer Products ........................................................... A3-17
            A3.3.3 Byproduct PCBs in Washington State and City of Spokane Products .............. A3-18

 References ............................................................................................................................... A3-23




                                                                                                                                            A3-i


                                                                                        Dec GMV Re: Opposition to Pl MILs 001323
Case 2:15-cv-00201-SMJ        ECF No. 422-28 filed 01/28/20            PageID.23810 Page 136 of
                                            250



 List of Tables

 Table A3.1     Byproduct PCB Congeners in Organic and Inorganic Pigments

 Table A3.2     Byproduct PCB Congeners Related to Non-pigment Processes

 Table A3.3     Chemicals with a High Potential to Generate Byproduct PCBs During Their Production, as
                Determined by US EPA*

 Table A3.4     Levels of PCBs in Pigments from the US and Other Countries*

 Table A3.5     Detection Frequency of Congeners in Paint Pigments*

 Table A3.6     PCB 11 Concentration in Products Containing Paint Pigments*

 Table A3.7     Summary of Byproduct PCB Congeners Measured in New Products*

 Table A3.8     Examples of Chemicals Associated with Byproduct PCB Production*

 Table A3.9     Comparison of Total PCBs Measured in Road Paint and Striping by WA Ecology and the
                City of Spokane*


 *Embedded in text.




                                                                                                  A3-ii


                                                              Dec GMV Re: Opposition to Pl MILs 001324
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20           PageID.23811 Page 137 of
                                              250



 List of Charts

 Chart A3.1      Congeners Associated with Various Byproduct PCB Processes

 Chart A3.2      Congeners Associated with Various Pigment Production Processes

 Chart A3.3      Congeners Associated with Silicone and Silicone Precursor Production

 Chart A3.4      Congeners Associated with the Production of Industrial Chemicals Such as Halogenated
                 Solvents and Pesticides

 Chart A3.5      Congeners Associated with Combustion

 Chart A3.6      PCB Congener Distribution Measured in White and Yellow Road Paint



 *All Charts are embedded in the text.




                                                                                                   A3-iii


                                                               Dec GMV Re: Opposition to Pl MILs 001325
Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20                       PageID.23812 Page 138 of
                                                     250



 A3.1 Introduction


 Byproduct polychlorinated biphenyls (PCBs) (also referred to as "inadvertently generated" PCBs) are PCBs
 that are produced as a byproduct during certain industrial processes, particularly in pigment production, but
 also a variety of other industrial processes that combine carbon, chlorine, and high temperatures. Recent
 studies have drawn attention to the presence of byproduct PCBs in consumer products (Rodenburg et al.,
 2010; Hu and Hornbuckle, 2010), as well as in various environmental media (Hu et al., 2008; Guo et al.,
 2014), including at remote locations (Pizzini et al., 2017).

 The presence of PCBs in pigments was known at the time the Toxic Substances Control Act (TSCA) was
 promulgated in 1979 (US EPA, 1979a) and shortly thereafter, the United States Environmental Protection
 Agency (US EPA) identified around 200 chemical synthesis processes that had the potential to create PCBs
 as a byproduct. These chemical synthesis processes combined carbon, chlorine, and high temperatures (US
 EPA, 1983) and were not only used to produce various industrial chemicals (e.g., chlorinated methanes and
 ethanes) and precursors (e.g., silanes used to manufacture silicone), but also chemicals that are ingredients
 in consumer products (e.g., glycerol). As a result, products that may contain byproduct PCBs include not
 only inks, paints, and dyes, but also agricultural chemicals, plastics, and detergent bars (US EPA, 2011).
 Byproduct PCBs can also be formed during combustion through various pathways, including direct
 chlorination, radical coupling, and/or de novo synthesis1 (Ballschmiter et al., 1987; Jiang et al., 2015). At
 least 142 individual PCB congeners have been associated with these various processes, as depicted in Chart
 A3.1.

 In the Final Rule dealing with exemptions for byproduct PCBs in products, published in 1984 (US EPA,
 1984), US EPA subsequently established allowable concentration limits for byproduct PCBs in products
 manufactured or imported in the US2 (<50 parts per million [ppm] maximum, <25 ppm annual average), as
 well as emission limits at the point of release to water and air. The limits are for total PCBs, calculated
 based on the individual congener concentrations, after division by factors of 50 and 5 for mono- and
 dichloro- congeners, respectively (US EPA, 1983). These discounting factors were proposed based on
 evidence that mono- and dichloro- PCB congeners were not found in adipose tissue and were less persistent
 and bioaccumulative than the higher chlorinated congeners (US EPA, 1983).

 Similar allowances for byproduct PCBs exist internationally. For example, both the European Union (EU)
 and Canada established a limit of 50 ppm for the sum of PCBs in pigments, but without any discounting
 factors (US EPA, 2008; Rodenburg et al., 2015). In addition, Canada also specifies a yearly average of 25
 ppm per pigment that a person may manufacture, export, import, offer for sale, sell, process, or use (US
 EPA, 2008).




 1
   De novo synthesis is a term used to describe the formation of complex molecules from very simple starting materials. In the case
 of PCBs, this refers to formation from carbon and chlorine, as opposed to more complex precursors such as chlorobenzene.
 2 Consumer products with a high exposure potential (specifically detergent bars) have an allowable limit of 5 ppm.



                                                                                                                              A3-1


                                                                               Dec GMV Re: Opposition to Pl MILs 001326
                         Case 2:15-cv-00201-SMJ                                      ECF No. 422-28 filed 01/28/20                                         PageID.23813 Page 139 of
                                                                                                   250


Homolog Group Individual Congeners
    mono       1    2    3
      di       4    5    6    7    8    9    10   11   12   13   14   15
      tri      16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
     tetra     40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
    penta      82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
     hexa     128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
    hepta     170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
     octa     194 195 196 197 198 199 200 201 202 203 204 205
     nona     206 207 208
     deca     209

Chart A3.1 Congeners Associated with Various Byproduct PCB Processes. PCB = Polychlorinated Biphenyl. Congeners are grouped by homolog
group. Blue highlighting = Detection of congener in connection to at least one byproduct PCB process. Sources: Hu and Hornbuckle (2010);
Anezaki et al. (2014); Anezaki and Nakano (2013, 2014, 2015); WA Ecology (2014a); Perdih and Jan (1994); Law (1995); Shang et al. (2014);
Huang et al. (2015); Liu et al. (2013a); Liu et al. (2013b); Ishikawa et al. (2007); Jiang et al. (2015); Kim et al. (2004); Takasuga et al. (2014).




                                                                                                                                                                                                                                 A3-2


                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 001327
Case 2:15-cv-00201-SMJ                  ECF No. 422-28 filed 01/28/20                        PageID.23814 Page 140 of
                                                      250



 A3.2 Processes Associated with Byproduct PCBs


 Byproduct PCBs are associated with the production of organic pigments,3 the production of the inorganic
 pigment titanium oxide, and numerous other chemical manufacturing and combustion processes. A variety
 of industrial processes that combine carbon, chlorine, and heat have the potential to produce PCB
 byproducts (e.g., production processes of numerous organic chemicals, notably glycerol, silicone
 derivatives, and various chlorinated organics [US EPA, 1983]; iron sintering; iron, steel, and copper
 production [Munoz, 2007]); however, there is significantly less information available on the specific
 congener distribution and concentrations associated with these other processes. Byproduct PCBs associated
 with the production of organic and inorganic pigments, other chemical manufacturing and combustion
 processes, and the studies that have analyzed them, are discussed in the following sections.

 A3.2.1         Pigments

 Pigment production has been identified as a source of byproduct PCBs due to use of certain chlorine-
 containing raw materials or chlorinated solvents. A wide variety of congeners have been detected in
 pigments or linked to their production processes; this variability may be due to differences in starting
 materials and/or manufacturing conditions. Table A3.1 illustrates detected congeners by pigment category
 and Chart A3.2 summarizes the congener detections grouped by homolog group. The remainder of this
 section summarizes the scientific understanding of the sources of these congeners in organic pigments
 (Section A3.2.1.1) and inorganic pigments (Section A3.2.1.2).




 3Pigment is a colored substance that is used in the coloration of paints, printing inks, and plastics, and other substrates including
 but not limited to paper, textiles, cosmetics, and building materials. Unlike dyes, pigments are insoluble in their application
 medium. Pigments are used in paints and, because organic pigments have stronger coloring power, blending ratios are lower for
 organic pigments relative to inorganic pigments (Anezaki et al., 2014).

                                                                                                                                 A3-3


                                                                                 Dec GMV Re: Opposition to Pl MILs 001328
                         Case 2:15-cv-00201-SMJ                                      ECF No. 422-28 filed 01/28/20                                         PageID.23815 Page 141 of
                                                                                                   250


Homolog Group Individual Congeners
mono           1    2    3
di             4    5    6    7    8    9    10   11   12   13   14   15
tri            16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
tetra          40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
penta          82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
hexa          128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
hepta         170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
octa          194 195 196 197 198 199 200 201 202 203 204 205
nona          206 207 208
deca          209

Chart A3.2 Congeners Associated with Various Pigment Production Processes. Congeners are grouped by homolog group. Blue highlighting =
Congener detected in at least one pigment sample. Sources: See Table A3.1.




                                                                                                                                                                                                                                 A3-4


                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 001329
Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20                      PageID.23816 Page 142 of
                                                     250


 A3.2.1.1      Organic Pigments

 PCB 11 (3,3'-dichlorobiphenyl) is commonly cited as a pigment-related congener (e.g., Vorkamp, 2016 and
 references within). PCB 11 is associated with the manufacturing of diarylide pigments (typically yellow)
 and is thought to originate from the use of 3,3'-dichlorobenzidine (dichlorobenzene [DCB]) as a precursor
 (Herbst et al., 2004; Hu and Hornbuckle, 2010; WA Ecology, 2014b). Other congeners commonly
 associated with diarylide pigments include PCBs 52 and 77 (Anezaki and Nakano, 2014). Alternatives for
 diarylide pigments have been evaluated not only due to concerns over PCB byproduct formation, but also
 because of the toxicity of the DCB precursor. DCB requires special handling during the manufacturing
 process (WA Ecology, 2014b) and may also be produced and released from pigments during high
 temperature applications (e.g., in thermoplastics) due to degradation (Christie, 2013, 2016; Rodenburg et
 al., 2015). Diarylide pigments have been the dominant pigments used for yellow colors in printing inks for
 nearly a century, and there is currently little evidence of PCB-free pigment alternatives that can match their
 color and transparency requirements (Christie, 2013; WA Ecology, 2014b).

 A variety of congeners have also been detected in other azo-type pigments, such as Napthol AS; these
 azo-type pigments are a class of pigments made using di- and trichlorinated anilines as starting materials
 (WA Ecology, 2014b; Anezaki et al., 2014; Table A3.1). The dominant congeners in these pigments are
 the tetra- and hexachlorinated congeners such as PCBs 52, 146, 149, or 153, and the substitution pattern on
 these congeners (i.e., 2 or 3 chlorine atoms on each ring) suggests that the PCBs are produced though radical
 coupling reactions4 of the di- and trichlorinated aniline precursors (Anezaki et al., 2014). Azo pigments
 include certain red pigments that are used in printing inks, paints, and plastics, and there are currently no
 inorganic or organic pigment substitutes that are of comparable performance and cost (Christie, 2013).
 Options for reducing the amount of PCBs in the pigments include selective extraction with solvents or
 degradation of PCBs from the pigment matrix, but according to industry patents, these processes are not
 feasible because they affect pigment properties (Rieper, 1993). Instead, industry patents indicate that the
 most feasible option for minimizing the amount of PCBs created would be to make changes to the synthesis
 process (Rieper, 1993), but it is not clear if these changes have been implemented by the industry.

 Penta- and hexachlorinated biphenyls have also been identified in phthalocyanine blue and have been linked
 to the use of chlorobenzene as a solvent during synthesis (Uyeta et al., 1976). Highly chlorinated PCBs
 such as nona- or decachlorinated congeners have been identified in phthalocyanine green, which is obtained
 by the perchlorination of phthalocyanine blue (Uyeta et al., 1976; Hu and Hornbuckle, 2010).
 Phthalocyanine blue and green are widely used in paints, printing inks, and plastics due to their excellent
 color and technical performance, and they do not appear to have comparable alternatives (WA Ecology,
 2014b). Alternative manufacturing methods have been proposed for phthalocyanine using chlorine-free
 solvents or a solvent-free dry-bake process (WA Ecology, 2014b), but the process involving chlorobenzene
 as a solvent appears to be the most frequently used worldwide (Vorkamp, 2016). Similarly, chlorine-free
 green pigments are being investigated, but the current alternatives (chromium oxide, dye complex pigment)
 are not comparable in performance to phthalocyanine green (Christie, 2013).

 Several mono- through tetrachlorinated congeners have been detected in samples of dioxazine pigments
 and diketopyrrolopyrrole pigments. The use of o-dichlorobenzene as a solvent during the manufacturing
 of certain dioxazine pigments was linked to production of di- and tetrachloro- congeners with chlorine
 atoms on opposite rings (e.g., PCBs 5, 12, 40, 56, and 77 [Anezaki and Nakano, 2013]). Similarly, the use
 of the chlorinated precursor p-chlorobenzonitrile is thought to be involved in the production of byproduct


 4
   "Radical coupling reaction" is a term used to describe the combination of two unstable radical species to form a stable larger
 molecule. In the context of PCB formation, the radical species are chlorinated species with one benzene ring, which couples to
 form the two-benzene PCB molecules.

                                                                                                                            A3-5


                                                                              Dec GMV Re: Opposition to Pl MILs 001330
Case 2:15-cv-00201-SMJ                   ECF No. 422-28 filed 01/28/20                        PageID.23817 Page 143 of
                                                       250


 PCBs associated with diketopyrrolopyrrole pigments (e.g., PCBs 4, 6, 8, 11, 13, and 15 [Anezaki and
 Nakano, 2013).

 A variety of PCB congeners have been linked to the manufacturing of other organic pigments with
 unspecified or unknown structures. For example, PCBs 11, 35, 77, and 126 have been identified in effluent
 wastewater streams from pigment factories (Litten et al., 2002), and PCBs 11 and 36 have been identified
 in sediments downstream of pigment production plants (Law, 1995). In addition, over 40 congeners were
 detected in a survey of commercial proprietary pigments used in consumer paints (Table A3.1; Hu and
 Hornbuckle, 2010).

 A3.2.1.2       Inorganic Pigments

 The production of titanium oxide via the chloride process involves the reactions of chlorine and carbon at
 high temperatures and is, therefore, believed to produce highly chlorinated congeners such as PCBs 206,
 208, and 209. Praipipat et al. (2013) found evidence that the presence of these three congeners in Delaware
 River sediments originated from the operations of a titanium chloride plant. WA Ecology (2014a) has
 measured PCB 209 in a commercial titanium oxide colorant sample at 1.26 ppb and found evidence for the
 presence of PCBs 206 and 208, but their levels were very close to the method detection limit of 0.044 ppb.
 PCB 209 has been measured at concentrations of 0.2-0.25 ppb in white traffic paint (SWWM, 2015),
 although PCB 209 was below detection in the white pigment samples investigated by Hu and Hornbuckle
 (2010), despite both studies having similar detection limits. WA Ecology (2016) also detected several
 lower-molecular-weight congeners, such as PCBs 1, 2, 3, 7, 9, 11, 12/13, 14, 44/47/65, 79, and 80 (Table
 A3.1), in other samples of white paint.

 Recently, a variety of other congeners were detected at concentrations of 9.4-843 ppb in white titanium
 dioxide-based pigment (Ctistis et al., 2016; Table A3.1). Congeners with higher degrees of chlorination
 and ortho- substitutions were found to be more abundant. In the same study, the authors also measured
 PCB levels in titanium dioxide nanoparticles, which are used in pigments and inks, as well as in cosmetics,
 food additives, fibers, and rubber (Ctistis et al., 2016). The authors suggested that PCBs may be present in
 titanium dioxide nanoparticles, but the exact concentrations could not be quantified5 (Ctistis et al., 2016).

 Titanium oxide can also be manufactured via the sulfate process (as opposed to the chloride process), and
 this route has not been associated with byproduct PCB generation. However, the chloride process is
 preferred in the pigment industry and accounted for 60% of the market in 2014 (Gazquez et al., 2014).

 A3.2.2         Metallic Titanium

 Like titanium dioxide production, the production of metallic titanium also involves the reaction of chlorine
 and coke at high temperatures, and therefore has the potential to produce byproduct PCBs. Chlorination
 transforms metals from titanium ore into metal chlorides, which can then be separated from the titanium
 chloride by condensation. The metal chloride byproducts can contain byproduct PCBs and can be sold for
 other applications. For example, ferric chloride reportedly used as a flocculent in wastewater treatment
 was the suspected source of PCB 209 detected in the New York/New Jersey Harbor (Panero et al., 2005)
 and in the Philadelphia region of the Delaware River (Du et al., 2008). Magnesium chloride is also a
 common byproduct of titanium production that has been found to contain PCBs (Vorkamp, 2016).
 Magnesium chloride is used as a deicer and dust suppressant in the City of Spokane; however, the salt used

 5
   Ctistis et al. (2016) report results as "less than" for all PCBs measured in nanoparticles, but the authors state that their results
 show that PCBs were present in titanium nanoparticles. Thus, it is not clear how the PCB results should be interpreted – if PCBs
 are less than the detection limit or if they were present but could not be confidently quantified.

                                                                                                                                  A3-6


                                                                                  Dec GMV Re: Opposition to Pl MILs 001331
Case 2:15-cv-00201-SMJ                ECF No. 422-28 filed 01/28/20                    PageID.23818 Page 144 of
                                                    250


 in the Spokane municipal products is sourced from naturally occurring minerals in the Great Salt Lake and
 does not appear to contain highly chlorinated PCBs6 (SWWM, 2015).

 A3.2.3        Silicone Products and Precursors

 Byproduct PCBs have also been detected in silicone-based glues (Anezaki and Nakano, 2013), silicone
 rubbers (Perdih and Jan, 1994), and silicone tubing (Cargill, 2014; Rodenburg, 2012, 2016). Congener
 patterns in silicone-based glues are dominated by PCBs 2 and 3, but PCB 1 has also been detected, along
 with several dichlorinated congeners (i.e., PCBs 4, 6, 11, 13, and 15 [Anezaki and Nakano, 2013, 2015]).
 Additional details on congeners detected in silicone products and silicone precursors are presented in Table
 A3.2. The source of the detected congeners in silicone products and their precursors is believed to be the
 dimerization of chlorobenzene (Anezaki and Nakano, 2015), which is one possible precursor for silicone-
 based glues. Although chloromethane can also be used instead of chlorobenzene to make methyl-silicones
 (instead of phenyl-silicones), byproduct PCBs are expected to be associated mainly with silicones made
 using chlorobenzene (i.e., phenylsilanes) instead of chloromethane (Anezaki and Nakano, 2015).




 6In the Spokane municipal products study, magnesium chloride (i.e., DustGuard) had total PCBs of 3.574 ppb, and the PCB load
 was made up of mostly PCBs 50 and 53.

                                                                                                                        A3-7


                                                                            Dec GMV Re: Opposition to Pl MILs 001332
                         Case 2:15-cv-00201-SMJ                                      ECF No. 422-28 filed 01/28/20                                         PageID.23819 Page 145 of
                                                                                                   250


Homolog Group Individual Congeners
mono           1    2    3
di             4    5    6    7    8    9    10   11   12   13   14   15
tri            16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
tetra          40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
penta          82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
hexa          128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
hepta         170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
octa          194 195 196 197 198 199 200 201 202 203 204 205
nona          206 207 208
deca          209

Chart A3.3 Congeners Associated with Silicone and Silicone Precursor Production. Congeners are grouped by homolog group. Blue highlighting
= Congener detected in at least one sample. Sources: See Table A3.2.




                                                                                                                                                                                                                                 A3-8


                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 001333
Case 2:15-cv-00201-SMJ                ECF No. 422-28 filed 01/28/20                     PageID.23820 Page 146 of
                                                    250


 The presence of byproduct PCBs in phenylchlorosilanes was known as early as 1979, when one of the
 manufacturers petitioned the US EPA for an exemption that would allow the manufacturer to continue
 manufacturing phenylchlorosilanes with PCB impurities greater then 50 ppm (US EPA, 1979b). According
 to the same document, phenylchlorosilane is a precursor used for manufacturing high-performance silicone
 products for various industrial, aerospace, and defense applications (US EPA, 1979b).

 Although similar congener distribution patterns were found in organotins (e.g., chlorophenyltin,
 trichlorophenyltin), which are catalysts used in manufacturing silicone-based glues (Anezaki and Nakano,
 2013), the congener levels were significantly lower in the organotin than in the silicone-based glues
 (Anezaki and Nakano, 2013). As a result, organotin compounds were not considered to be the likely source
 of the detected byproduct PCBs in silicone-based glues.

 The congeners most frequently associated with silicone tubing include PCBs 44 and 457 (Cargill, 2014;
 Rodenburg, 2012; Leidos, 2016), but also PCB 68 (Rodenburg, 2016; Leidos, 2016). In a separate
 investigation by Perdih and Jan (1994), who tried to understand the mechanism of byproduct PCB
 formation, a variety of congeners were detected in silicone rubber samples, including PCBs 8, 4/10, 33, 18,
 16, 17 and 47/48/49. This latter set of congeners is believed to be produced from the use of the crosslinker
 bis(2,4-dichlorobenzoyl)peroxide, but the exact mechanism is not known (Perdih and Jan, 1994).

 A3.2.4        Synthesis of Various Organic Chemicals

 According to the Chemical Manufacturers Association, "PCBs can be generated from virtually any starting
 hydrocarbon structure," and "PCB formation appears to be possible whenever chlorine and carbon are
 present in a reaction vessel at elevated temperatures" (US EPA, 1982).

 During the rulemaking process regarding exemptions for byproduct PCBs, US EPA identified
 approximately 200 chemical products or chemical compound classes with the potential for byproduct PCB
 generation (Cristol, 1983). Out of these, over 70 chemicals were ranked to have high potential for byproduct
 PCB generation (Table A3.3), including both halogenated compounds (such as chlorinated benzenes,
 chlorinated or brominated ethanes and ethylenes, aluminum chloride) and compounds that lack halogen
 atoms (e.g., glycerol, ethylene diamine). Some of the chemical products identified in Table A3.3 are used
 in consumer products (e.g., glycerol), while many are chemical intermediates (e.g., epichlorohydrin, which
 is used in the production of epoxy resins) or industrial solvents (e.g., chlorinated ethylenes). There are little
 data available on the concentration or congener distributions of PCBs in the resulting chemicals (Callahan
 et al., 1983).




 7When using SPB® columns for analytical separation of PCBs, the congeners PCB 44 and PCB 45 correspond to the pairs PCB
 47/44/65 and PCB 51/45 due to coelutions (Rodenburg, 2016). SPB® columns are one type of chromatography column that can
 be used when analyzing PCBs. The choice of column ultimately impacts the separation of the congeners into individual peaks and
 presence of coelution pairs.

                                                                                                                          A3-9


                                                                             Dec GMV Re: Opposition to Pl MILs 001334
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20                     PageID.23821 Page 147 of
                                             250


             Table A3.3 Chemicals with a High Potential to Generate Byproduct PCBs
             During Their Production, as Determined by US EPA
                                   Compounds or Compound Classes
             Allyl Alcohol                        Chlorinated Fluorinated Methanes
             Allyl Amines                         Chlorinated Methanes:
             Aluminum Chloride                       Carbon Tetrachloride
             Aminochlorobenzotrifluoride             Chloroform
             Aminoethylethanolamine                  Methyl Chloride
             Benzene Phosphorus Dichloride           Methylene Chloride
             Benzophenone                         Chlorinated Naphthalenes
             Benzotrichloride                     Chlorinated Pesticides
             Benzoyl Peroxide                     Chlorinated Pigments/Dyes
             Carbon Tetrabromide                  Chlorinated Propanediols
             Carbon Tetrafluoride                 Chlorinated Propanols:
             Chlorendic Acid/Anhydride/Esters        Dichlorohydrin
             Chlorinated Acetophenones               Propylene Chlorohydrin
             Chlorinated Benzenes:                Chlorinated Propylenes
                Dichlorobenzenes                  Chlorinated Unsaturated Paraffins
                Hexachlorobenzenes                Chlorobenzaldehyde
                Monochlorobenzene                 Chlorobenzoic Acid/Esters
                Pentachlorobenzene                Chlorobenzoyl Peroxide
                1,2,4,5-Tetrachlorobenzene        Chlorobenzyl Hydroxyethyl Sulfide
                Trichlorobenzene                  Chlorobenzyl Mercaptan
             Chlorinated Benzotrichlorides        bis (2-Chloroisopropyl) Ether
             Chlorinated Benzotrifluorides        Dimethoxy Benzophenone
             Chlorinated Benzylamines             Dimethyl Benzophenone
             Chlorinated Brominated Ethylenes     Diphenyl Oxide
             Chlorinated Brominated Methanes      Epichlorohydrin
             Chlorinated Ethanes:                 Ethylene Diamine
                1,1-Dichloroethane                Glycerol
                1,2-Dichloroethane                Hexachlorobutadiene
                Hexachloroethane                  Hexachlorocyclohexane
                Monochloroethane                  Hexachlorocyclopentadiene
                1,1,2,2-Tetrachloroethane         Linear Alkyl Benzenes
                1,1,1-Trichloroethane             Methallyl Chlorides
                1,1,2-Trichloroethane             Pentachloronitrobenzene
             Chlorinated Ethylenes:               Phenylchlorosilanes
                1,1-Dichloroethylene              o-Phenylphenol
                1,2-Dichloroethylene              Phosgene
                Monochloroethylene                Propylene Oxide
                Tetrachloroethylene               Tetrachloronaphtalic Anhydride
                Trichloroethylene                 Tetramethylethylene Diamine
             Chlorinated Fluorinated Ethanes      Trichlorophenoxy Acetic Acid
             Chlorinated Fluorinated Ethylenes
             Notes:
             PCB = Polychlorinated Biphenyl; ppm = Parts Per Million; US EPA = United States
             Environmental Protection Agency.
             Shaded Chemicals = Those identified to contain more than 50 ppm PCB concentration at
             the point of manufacture based on petitions submitted to US EPA (Callahan et al., 1983).
             Adapted from Callahan et al. (1983).



                                                                                                         A3-10


                                                                      Dec GMV Re: Opposition to Pl MILs 001335
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23822 Page 148 of
                                              250


 Out of the 200 chemical products with the potential to produce byproduct PCBs, multiple were identified
 to contain more than 50 ppm PCB concentration at the point of manufacture (Table A3.3). This was
 determined by the US EPA based on exemption petitions submitted by companies after TSCA PCB action
 in 1979, which allowed byproduct PCB production less than 50 ppm but required a petition application
 when concentrations in products exceeded 50 ppm. These chemicals are shaded grey in Table A3.3
 (Callahan et al., 1983). Other specific products for which exemption petitions were filed include
 polysiloxane intermediate and silicone diffusion pump fluids, phthalocyanine blue and green pigments,
 diarylide yellow and orange pigments, and alkylated dichlorobenzene (Callahan et al., 1983).

 There is limited information available on the congener fingerprints associated with the majority of the
 processes identified by the US EPA as having a potential to produce byproduct PCBs (Table A3.3).
 Although some research groups have measured PCBs in some of these chemicals, the analyses have been
 mostly focused on dioxin-like PCBs (dl-PCBs) or homologs. When available, congener and homolog
 sampling information from these chemicals is summarized in Table A3.2 and in Chart A3.4. The following
 sections summarize the information available in the scientific literature on selected chemical categories
 linked to byproduct PCB production.




                                                                                                     A3-11


                                                                Dec GMV Re: Opposition to Pl MILs 001336
                         Case 2:15-cv-00201-SMJ                                      ECF No. 422-28 filed 01/28/20                                         PageID.23823 Page 149 of
                                                                                                   250


Homolog Group Individual Congeners
mono           1    2    3
di             4    5    6    7    8    9    10   11   12   13   14   15
tri            16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
tetra          40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
penta          82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
hexa          128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
hepta         170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
octa          194 195 196 197 198 199 200 201 202 203 204 205
nona          206 207 208
deca          209

Chart A3.4 Congeners Associated with the Production of Industrial Chemicals Such as Halogenated Solvents and Pesticides. Congeners are
grouped by homolog group. Blue highlighting = Congener detected in at least one sample. Sources: See Table A3.2.




                                                                                                                                                                                                                                 A3-12


                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 001337
Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20                PageID.23824 Page 150 of
                                                250


 A3.2.4.1     Halogenated Solvents

 Some early studies (Erickson et al., 1988) reported that mono- and dichlorinated congeners were present in
 samples of vinyl chloride monomer, and that nona- and decachlorobiphenyl were identified in still bottoms
 from the manufacturing of tetrachloroethenes. A more-recent study (Liu et al., 2004) investigated PCB
 levels in p-dichlorobenzene, a compound widely used in mothballs, room deodorizers, and urinal and toilet
 blocks. This study measured dl-PCBs and total PCBs as homologs and found that mono- through
 pentachlorinated PCBs were present in the purified p-dichlorobenzenes, as well as in other chemicals
 produced through the same process (e.g., o-dichlorobenzene and 1,2,4-trichlorobenzene) (Liu et al., 2004).
 The presence of PCBs in the chlorinated benzenes was understandable given that (1) the production process
 of PCBs is very similar to that of chlorinated benzenes (i.e., involves progressive chlorination of the
 hydrocarbon substrate in the presence of a ferric chloride catalyst), and (2) the purification process can
 remove other inadvertently produced compounds such as polychlorinated dibenzodioxins (PCDDs), but is
 minimally effective at removing the byproduct PCBs (Liu et al., 2004).

 A3.2.4.2     Pesticides

 PCBs have also been measured in selected agricultural chemicals, such as the fungicides
 pentachloronitrobenzene (Huang et al., 2015) and chloranil (Liu et al., 2012), the herbicides 2,4-D acid and
 2,4-D butyl ester (Liu et al., 2013a; Masunaga et al., 2001), and five other pesticides (Table A3.2; Masunaga
 et al., 2001). These investigations focused on dl-PCBs, which were all typically detected (Table A3.2).
 For pentachloronitrobenzene, Huang et al. (2015) also reported homolog profiles, which were dominated
 by penta- through nonachlorinated homologs and detections of a few indicator PCBs, such as PCBs 194,
 206, and 209. In addition to its use as a fungicide, chloranil is also used as a chemical intermediate for the
 synthesis of pharmaceuticals, pesticides, and dyes (Liu et al., 2012).

 A3.2.4.3     Chlorinated Paraffins

 Byproduct PCBs were also linked to the production of chlorinated paraffins, which are used as coolants and
 lubricants in metal forming and cutting and as plasticizers and flame retardants in rubbers, plastics, sealants,
 and other materials. Takasuga et al. (2012) reported that the homolog fingerprint of PCBs in chlorinated
 paraffins was dominated by lower chlorinated homologs (mono-, di-, and trichlorobiphenyls), but did not
 report any congener-level analyses (Table A3.2).

 A3.2.5       Combustion

 PCBs can also be formed inadvertently during combustion, alongside other chemicals, such as PCDDs and
 polychlorinated dibenzofurans (PCDFs), chlorinated naphthalenes, and polybrominated dibenzo-p-dioxins
 and dibenzofurans. Historically, research has focused on characterizing the emissions to air of PCDD/Fs
 and more recently dl-PCBs, with the goal of establishing emission factors on a toxicity equivalent basis.
 As such, dl-PCBs have been measured in emissions and fly ash from waste incinerators (Sakai et al., 1994),
 iron ore sintering (Tian et al., 2012; Li et al., 2017), coke ovens (Cui et al., 2013), cement kilns, and primary
 and secondary metal processing (Takasuga et al., 2014). All dl-PCBs were above detection limits in these
 studies, and PCBs 77, 105, and 118 appear to be the dominant dl-PCBs (Li et al., 2017; Cui et al., 2013;
 Liu et al., 2013b).




                                                                                                            A3-13


                                                                     Dec GMV Re: Opposition to Pl MILs 001338
                         Case 2:15-cv-00201-SMJ                                      ECF No. 422-28 filed 01/28/20                                         PageID.23825 Page 151 of
                                                                                                   250


Homolog Group Individual Congeners
mono           1    2    3
di             4    5    6    7    8    9    10   11   12   13   14   15
tri            16   17   18   19   20   21   22   23   24   25   26   27   28   29   30   31   32   33   34   35   36   37   38   39
tetra          40   41   42   43   44   45   46   47   48   49   50   51   52   53   54   55   56   57   58   59   60   61   62   63   64   65   66   67   68   69   70   71   72   73   74   75   76   77   78   79   80   81
penta          82   83   84   85   86   87   88   89   90   91   92   93   94   95   96   97   98   99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127
hexa          128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169
hepta         170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193
octa          194 195 196 197 198 199 200 201 202 203 204 205
nona          206 207 208
deca          209

Chart A3.5 Congeners Associated with Combustion. Congeners are grouped by homolog group. Blue highlighting = Congener detected in at
least one study. Sources: See Table A3.2.




                                                                                                                                                                                                                                 A3-14


                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 001339
Case 2:15-cv-00201-SMJ                  ECF No. 422-28 filed 01/28/20                       PageID.23826 Page 152 of
                                                      250


 The formation of PCBs and other chlorinated compounds is believed to occur mainly in the cooling zone
 of combustors and smelters, via heterogeneous catalysis on the fly ash surface (Jiang et al., 2015). PCB
 formation may occur through multiple pathways, including direct chlorination, radical coupling, and/or de
 novo synthesis8 (Ballschmiter et al., 1987; Jiang et al., 2015). PCBs from combustion sources can also
 originate from incomplete combustion of PCBs in the feed materials, which can occur at lower combustion
 temperatures (<800ºC [Kim et al., 2004]).

 The formation of PCBs is favored by the presence of carbon, chlorine-containing compounds, and certain
 metals such as copper or iron. These factors have been shown to influence the distribution of congeners
 that are produced from combustion. For example, higher chlorine content or the presence of copper or iron
 in the feed has been correlated with an increase in octa- through decachlorinated biphenyls in stack gases
 (Liu et al., 2013b; Ishikawa et al., 2007). The homolog distribution formed by various processes can be
 variable nonetheless (Table A3.2), and stack emissions can ultimately be influenced by the specific air
 pollution control technologies employed.

 While other congeners may also be formed during combustion, the majority of studies have targeted
 dl-PCBs in sampling (Table A3.2). Some studies have found dl-PCBs to be more abundant than other
 congeners (Kim et al., 2005; Takasuga et al., 1994); this is thought to be because the formation of non-
 ortho and mono-ortho PCBs is favored during combustion due to steric hindrance9 (Sakai et al., 1994).

 A variety of other congeners besides dl-PCBs have been detected in flue gases from waste incinerators,
 cement kilns, and other thermal sources (Kim et al., 2004; Takasuga et al., 2014). Kim et al. (2004) reported
 that, with the exception of PCB 112, all 209 congeners were detected in flue gases from eight incinerators
 from Japan. The type of waste incinerated included municipal waste, medical waste, plastic waste, sludge,
 saw dust, waste solvent, and wastewater sludge; however, the authors did not measure PCB levels in any
 of the feed materials. Combustion-specific congeners include the non-ortho dl-PCBs 77, 81, 126, and 169,
 as well as other congeners such as PCBs 38, 40/57, 170, and 206 (Kim et al., 2004), as well as several
 mono- and dichlorinated congeners such as PCBs 2, 3, 12/13, 14, and 11 (Takasuga et al., 2014).

 The production of dl-PCBs has also been associated with fumes produced from cooking beef (Dong et al.,
 2011). The production of PCBs was enhanced by the presence of sucralose or chloropropanols in the raw
 beef, which are common food additives that contain chlorine atoms in their structure. The byproduct PCBs
 were mostly associated with the fumes, and levels of dl-PCBs decreased in the cooked relative to uncooked
 beef (Dong et al., 2011). Only 12 dl-PCBs were quantified in this study, and PCBs 77, 105, 118, 126, and
 157 were the most abundant dl-PCBs in oil fumes (Dong et al., 2011) .

 Chlorination of wastewater is another possible source of byproduct PCBs, as suggested by studies of the
 chlorination of biphenyl in wastewater treatment conditions (Ontario Ministry of the Environment, 1975).
 However, Ontario Ministry of the Environment (1975) and subsequent studies (Vorkamp, 2016) have
 shown that the formation of PCBs from chlorination of biphenyl is inhibited by the presence of ammonia
 and that sorption and degradation of biphenyl are also expected to reduce reaction rates.




 8 De novo synthesis is a term used to describe the formation of complex molecules from very simple starting materials. In the case
 of PCBs, this refers to formation from carbon and chlorine, as opposed to more complex precursors such as chlorobenzene.
 9
   Steric hindrance occurs when large atoms are found in close proximity to each other during the formation of a chemical product.
 One such example is when two or more chlorine atoms are present at the ortho positions of two biphenyl rings. Due to steric
 hindrance, the formation of PCBs with several chlorine atoms at the ortho position may be less favorable than other configurations.

                                                                                                                              A3-15


                                                                                Dec GMV Re: Opposition to Pl MILs 001340
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20              PageID.23827 Page 153 of
                                               250



 A3.3 Byproduct PCBs in Products


 Several recent studies have focused on sampling finished consumer and municipal products to determine
 whether byproduct PCBs are present therein. Literature studies (Rodenburg et al. 2010, Guo et al. 2014)
 on consumer products found total PCB concentrations ranging from <1 to 100s of ppb. Two additional
 studies have focused on consumer products used in Washington State (WA Ecology, 2014a, 2016), and
 other studies targeted municipal products used in the Spokane area (SWWM, 2015; SRRTTF, 2015). While
 some of the studies discussed below focused on linking the PCB detections to certain ingredients in the
 products, others were limited to measuring bulk product concentration and fingerprint analysis.

 Although pigments were most often the likely ingredient responsible for the measured PCBs, other sources
 such as silicones, polychlorinated napthalenes, or other organic chemicals, were also suspected.

 A3.3.1      Byproduct PCBs in Paint Pigments

 Multiple studies have investigated the presence of byproduct PCBs in commercial paint pigments purchased
 in the US as well as overseas. The concentrations of total PCBs varied by several orders of magnitude
 (Table A3.4). In the US study, Hu and Hornbuckle (2010) found PCBs in 15 out of the 33 analyzed pigment
 samples and total PCB levels in samples with detections ranged from 2 to 198.3 ppb. PCB detections were
 more frequently associated with organic pigments (as opposed to inorganic pigments such as titanium oxide,
 iron oxide, raw umber, or carbon black [Hu and Hornbuckle, 2010 ]). Across all pigment samples, the
 congeners with more than a 40% detection frequency, ordered by detection frequency from higher to lower
 were: PCBs 11, 8, 6, 4, 12/13, 1, and 2 (Table A3.5). The most frequently detected congener in the US
 pigments (Hu and Hornbuckle, 2010) was PCB 11, which accounted for approximately 7.3% on average
 (12.1%, if detected) of the total PCB mass (range of 0-62%, median of 1.07%; median of 5.6%, if detected).

 PCB levels measured in pigments from Japan, China, and Europe appeared to be higher relative to those in
 the US study and spanned several orders of magnitude (3-919,000 ppb; Table A3.4). In 2012, the Japanese
 Ministry of Environment Trade and Industry (METI) surveyed over 500 pigment samples and identified
 seven pigments with total PCB concentrations greater than 50 ppm (50,000 ppb [METI et al., 2012]). Two
 of these seven pigments were used in painting materials, while the others were used in pens, pencils, fabric
 colorants, and printing ink (METI, 2013). METI subsequently prohibited the manufacturing, import, and
 shipment of these pigments (METI, 2013).

 PCBs were also found in pigments from Canada but at levels that are comparable to that of the US study.
 As reported in Environment Canada and Health Canada (2014), levels of PCBs in diarrylide yellow
 pigments from Canada were 20-9,000 ppb, but no congener-level information was available.




                                                                                                        A3-16


                                                                  Dec GMV Re: Opposition to Pl MILs 001341
Case 2:15-cv-00201-SMJ                ECF No. 422-28 filed 01/28/20                    PageID.23828 Page 154 of
                                                    250


  Table A3.4 Levels of PCBs in Pigments from the US and Other Countries
                                    Number of             PCB 11             Total PCB
  Country Where Pigments
                                   Samples with        Concentration       Concentration               Reference
  Were Purchased
                                  Detection/Total          (ppb)                (ppb)
  US                                  15/33             <MDL-16.38          <MDL-198.3        Hu and Hornbuckle (2010)
  Japan                               35/46            <MDL-14,000         <MDL-740,000       Anezaki and Nakano (2014)
  Japan                               15/15                 3-25              17-6,500        Anezaki and Nakano (2013)
  Japan, Italy, UK, France,           31/31              <MDL-2.7            1.9-29,000          Anezaki et al. (2014)
  The Netherlands
  China                                14/14            41.7-918,000        50.7-919,000a         Shang et al. (2014)
  Notes:
  MDL = Method Detection Limit; PCB = Polychlorinated Biphenyl; ppb = Parts Per Billion; UK = United Kingdom.
  (a) Only 20 PCB congeners were measured.



                                        Table A3.5 Detection Frequency of
                                        Congeners in Paint Pigments
                                         Congener            Detection Frequency
                                         PCB 11                      87%
                                         PCB 8                       80%
                                         PCB 6                       73%
                                         PCB 4                       67%
                                         PCB 12/13                   53%
                                         PCB 1                       40%
                                         PCB 2                       40%
                                        Notes:
                                        PCB = Polychlorinated Biphenyl.
                                        Source: Hu and Hornbuckle (2010).



 A3.3.2        Byproduct PCBs in Consumer Products

 PCBs in consumer products such as printed paper, cardboard packaging, plastic bags, and fabric materials
 were measured by Rodenburg et al. (2010) and Guo et al. (2014). Both studies focused on PCB 11, and
 the results of these studies are summarized in Table A3.6 and discussed in more detail in the following
 paragraphs.

           Table A3.6 PCB 11 Concentration in Products Containing Paint Pigments
                                                                                                       PCB 11
            Study                                                  Materials
                                                                                                        (ppb)
            Rodenburg et al. (2010)      Paper products (US, N = 16): Manilla envelopes,               ND-6.6
                                         printed and unprinted cardboard, plain white paper
                                         Yellow plastic bags (US, N = 2)                                3.4-38
            Guo et al. (2014)            Printed materials (non-US, N = 28)                             1.5-86
                                         Printed fabric materials (US,a N = 6)                          2.5-79
                                         Dyed fabric materials (US,a N = 10)                           0.27-3.1
           Notes:
           ND= Not Detected.
           Source: Hu and Hornbuckle (2010).
           (a) Purchased in the US, but produced outside the US.



                                                                                                                        A3-17


                                                                               Dec GMV Re: Opposition to Pl MILs 001342
Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20                      PageID.23829 Page 155 of
                                                     250


 In the Rodenburg et al. (2010) study, which focused on products purchased in the US, PCB 11 was detected
 in black and white printed newspaper, brown unprinted cardboard, color newspaper and magazines, as well
 as in various yellow products – e.g., cereal boxes, plastic bags, and sticky notes. This congener was not
 detected in plain white copy paper and was below the method detection limit of 0.25 ppb in two manila
 envelope samples and one sample of yellow sticky notes. The highest concentration of PCB 11 (38 ppb)
 was measured in a yellow plastic bag. All other products had concentrations between 0.45 and 6.6 ppb.
 The detection of PCB 11 was mostly attributed to pigments, as PCB 11 was the most dominant congener
 detected in the colored products.10

 The Guo et al. (2014) study expanded the list of products to include printed and non-printed fabric materials,
 as well as paper products from other countries. The printed materials from other countries had PCB 11
 concentrations between 1.5-86 ppb, and included paper from magazines, advertisements, maps, postcards,
 and brochures. The authors also measured PCB 11 concentrations in textile clothing and found higher
 levels of PCB 11 in fabrics with printed designs (2.5-79 ppb) relative to fabrics without such designs (0.27-
 3.1 ppb). The presence of PCB 11 in printed fabric was attributed to the use of pigments in these designs.
 The presence of PCB 11 in the dyed (i.e., non-printed) fabrics was not attributed to the dye, as
 dichlorobenzidine-base dyes such as diarylide yellow are no longer used in clothing due to the potential
 leaching of DCB. The authors hypothesized that the low levels of PCB 11 measured in the dyed fabric
 were instead coming from cross-contamination during the production of the cloth or the garment.

 A3.3.3        Byproduct PCBs in Washington State and City of Spokane Products

 The Washington State Department of Ecology (WA Ecology) performed two studies to evaluate the
 presence of PCBs in a variety of consumer products (WA Ecology, 2014a, 2016). In the first study,
 WA Ecology (2014a) characterized the levels of only a few byproduct PCB congeners (i.e., PCBs 11, 206,
 208, and 209) in packaging, paper products, paints, colorants, caulks,11 printer inks, and food samples
 (although full congener data from this study was later made available on the WA Ecology website;
 WA Ecology, 2019). PCB 11 was detected in 66% of the samples, and its concentration ranged from 1 to
 45 ppb. PCB 209 was only detected in 10% of the samples, and PCBs 206 and 208 were detected only in
 phthalocyanine green-based colorant.

 In the second study, WA Ecology (2016) expanded the list of products to include caulks, children's products,
 clothing, comic books, containers/boxes, cosmetics, labels, office products, paints/colorants/dyes,
 pesticides, lawn care products, plastics, printed material, and road paints. A total of 216 samples were
 collected from 201 products. The total PCBs detected in each product category are summarized in Table
 A3.7. PCBs were detected in 89% of the samples, and the highest concentrations (1,000-2,320 ppb) were
 found in yellow sidewalk chalk, cereal packaging, and "yellow foam office product."12 The majority of the
 products had either a single or 2-5 PCB congener profile. PCBs 11, 209, and 12/13 accounted for the
 majority of single congener detects. The most frequently detected congeners were PCBs 11, 52,
 61/70/74/76, and 31; these detections were attributed to the presence of dyes and pigments in the products.
 The study also noted that some products contained a broad range of congeners (from PCB 8 to PCB 197),
 but that the pattern did not resemble Aroclors.
 10 The authors also constructed loadings of PCBs for the New York/New Jersey Harbor, as well as the Delaware River, which
 provided evidence that (1) PCB 11 was not a likely product of reductive dechlorination, and (2) its presence was widespread even
 in watersheds without impacts from the discharges of pigment manufacturers. The authors concluded that wastewater plant
 effluents and stormwater effluents were the main conveyance of PCB 11 to the Delaware River, which originated from consumer
 goods, and that PCB 11 could be an obstacle for implementing PCB TMDLs in other US watersheds.
 11 Caulks were investigated in the City of Spokane study because they are known to contain polychlorinated paraffins, and

 byproduct PCBs are associated with production of polychlorinated paraffins (SWWM, 2015).
 12 WA Ecology (2016) also refers to this product as "Yellow Glitter Foam Sheet," which appears to be an arts and crafts product

 with glitter and a peel-and-stick back.

                                                                                                                           A3-18


                                                                              Dec GMV Re: Opposition to Pl MILs 001343
        Case 2:15-cv-00201-SMJ                  ECF No. 422-28 filed 01/28/20                    PageID.23830 Page 156 of
                                                              250


Table A3.7 Summary of Byproduct PCB Congeners Measured in New Products
                                    Number of                        <1      1 to <10    10 to <100     ≥100      Min.       Max.         Avg.
 Category                                           No. < MRL
                                     Samples                                                           ppb
 Caulka                                  8               7            0          0           0            1       0.04       390.0        N/A
 Children's Products                    14               2            4          5           2            1       <0.08     1,060.0      79.6
 Clothing                                5               0            0          3           2            0        1.3        16.6        8.5
 Comic Books                            10               0            0         10           0            0        1.1         5.0        2.7
 Containers/Boxes                       31               0            0          4           24           3        2.7       226.0       47.5
 Cosmetics/Body Care                    11               0            8          3           0            0        0.1         7.8        1.4
 Labels                                 35               0            0         13           21           1        3.8       138.0       17.2
 Misc.a                                  2               0            2          0           0            0       0.05         0.2        N/A
 Office                                 17               4            2          6           3            2        0.2       2310.0      108.1
 Paints/Colorants/Dyes                  24               4            5          9           5            1       0.06       339.0       22.0
 Lawn & Road Care                       19               4           10          5           0            0       0.03         7.0        1.1
 Plastics                               17               1            3          9           3            1         2       2,320.00     144.4
 Printed Materials/Newsprint            12               0            0          8           4            0        2.4        53.5       16.5
 Road Paints                            11               1            3          5           2            0       <0.08      102.0       14.9
 Total Count                           216              23           37         80           66          10
 Total Percentage                      99.9            10.6         17.1        37          30.6         4.6
Notes:
MRL = Method Reporting Limit; ppb = Parts Per Billion.
Source: WA Ecology (2016).
(a) For those categories for which only one sample contained PCBs, the "Min." and "Max." in this instance, are the minimum and maximum levels for
that single sample. No "Avg." can be calculated and therefore is assigned "N/A" for "Not Applicable."




                                                                                                                                                    A3-19


                                                                                                               Dec GMV Re: Opposition to Pl MILs 001344
Case 2:15-cv-00201-SMJ                    ECF No. 422-28 filed 01/28/20                       PageID.23831 Page 157 of
                                                        250


 The City of Spokane also investigated PCBs in municipal products that are commonly used in road and
 facility maintenance, such as road paint, asphalt sealers, pesticides, and deicers (SWWM, 2015). The
 products were chosen based on potential associations with byproduct PCB-containing chemicals, such as
 pigments and chlorinated paraffins (Table A3.8), as well as on the potential for stormwater discharge.
 Products identified to have a high potential for stormwater discharge included motor oils and petroleum
 products. Samples of some of these products were also sent to WA Ecology for analysis and included in
 the WA Ecology (2016) study.

 Table A3.8 Examples of Chemicals Associated with Byproduct PCB Production
  Chemical                                                                Associated Products
  Ethylenediamine                          Surfactants, fungicides, fuel additives, ethylenediaminetetraacetic acid (EDTA),
                                           hair car products, soaps
  Ethylene dichloride                      Polyvinyl chloride (PVC), solvents
  Phenylchlorosilanes                      Silicones: lubricants, adhesives, coatins, hoses
  Chlorinated benzidines                   Pigments
  Chlorinated paraffins                    Flame retardants in plastics, paints, adhesives, sealants, and caulks
  Glycerol/glycerin (synthesized           Toothpaste, numerous personal care products, antifreeze, resins
  by epichlorohydrine)
 Notes:
 PCB = Polychlorinated Biphenyl.
 Source: SWWM (2015).

 In order of decreasing detection frequency, PCBs 52/69, 11, and 28 were the most frequently detected
 congeners in the 41 municipal products analyzed in the Spokane study (SWWM, 2015). PCBs were also
 identified in pesticides (e.g., Portfolio 4F had total PCBs of 6.89 ppb, which was made up of mostly PCB
 64/72) and in magnesium chloride (e.g., DustGuard had total PCBs of 3.574 ppb, which was made up of
 mostly PCBs 50 and 53), but the sources of the detected congeners were not clear. The congeners detected
 in more than half of the sampled products were PCBs 11, 8, 28, 52/69, 95, 101, and 153.

 The highest total PCB concentration in the Spokane municipal products study (SWWM, 2015) was
 measured in hydroseed (2,509 ppb). In a follow-up study, the Spokane River Regional Toxics Task Force
 (referred to herein as the "Task Force"; SRRTTF, 2015) further evaluated the presence of PCBs in
 hydroseed products from three different manufacturers, including the one represented in the Spokane study.
 The Task Force study found concentrations in the hydroseed products that were much lower than those
 measured by SWWM (2015). Only one out of the four products investigated had concentrations above the
 laboratory reporting limit. The measured total PCBs in this product was 4.65 ppb and consisted entirely of
 PCB 29. Other congeners were detected when the individual ingredients were tested separately, such as
 PCB 209 in the dye (0.6-2.1 ppb), PCB 15 in the base material (0.513 ppb in one product), and a broad
 mixture of PCBs resembling Aroclor 1242 in the tackifier (5.56 ppb quantified as Aroclor 1242).

 From the studies mentioned above, two studies specifically measured the concentrations of PCBs in road
 paint and striping13 (SWWM, 2015; WA Ecology, 2016), and according to SWWM (2015), both studies
 measured the same samples. Table A3.9 shows the results of these two studies side by side. The average
 of all the measurements in Table A3.9 is 12.3 ppb and the range is 0.28-102 ppb. Consistent with evidence
 from literature studies of paint pigments, the congener profile of these paints, plotted using the WA Ecology
 (2016) measurements, are dissimilar to that of PCB Aroclors (Chart A3.6). The yellow road paint is
 dominated by PCBs 11, 35, and 77, while white paint is dominated by PCB 209. As discussed in the
 following sections, PCB 77 is also present in Aroclors at levels up to 0.52%, but the presence of PCB 77 in
 the yellow paint is not accompanied by the other Aroclor congeners.

 13   Road striping is a thermoadhesive material used to mark roads in order to create elevation and recession patterns.

                                                                                                                           A3-20


                                                                                   Dec GMV Re: Opposition to Pl MILs 001345
Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20              PageID.23832 Page 158 of
                                                  250



      Table A3.9 Comparison of Total PCBs Measured in Road Paint and Striping by WA Ecology
      and the City of Spokane
                                    Total PCBs as Reported in          Total PCBs as Reported in
       Sample
                                       WA Ecology (2016)                     SWWM (2015)
       Yellow Road Striping                 5.45 ppb                           10.78 ppb
       White Road Striping                  2.45 ppb                            3.33 ppb
       Yellow Road Paint               Product 1: 102 ppb        Product A: 0.73, 2.69 ppb (2 replicates)
                                      Product 2: 1.44 ppb             Dried Product A: 0.565 ppb
                                                                         Product B: 64.88 ppb
       White Road Paint                Product 1: 0.58 ppb       Product A: 0.4, 0.41 ppb (2 replicates)
                                       Product 2: 0.3 ppb              Dried Product A: 0.38 ppb
                                                                          Product B: 0.28 ppb
      Notes:
      PCB = Polychlorinated Biphenyl; ppb = Parts Per Billion.




                                                                                                            A3-21


                                                                     Dec GMV Re: Opposition to Pl MILs 001346
                                                                                                                                                                                                                                       % of Total PCBs




                                                                                                                                                                                                                    0
                                                                                                                                                                                                                        10
                                                                                                                                                                                                                             20
                                                                                                                                                                                                                                  30
                                                                                                                                                                                                                                       40
                                                                                                                                                                                                                                             50
                                                                                                                                                                                                                                                   60
                                                                                                                                                                                                                                                         70
                                                                                                                                                                                                                                                              80
                                                                                                                                                                                                                                                                   90
                                                                                                                                                                                                                                                                        100



                                                                                                                                                                                                          PCB 001
                                                                                                                                                                                                          PCB 004
                                                                                                                                                                                                          PCB 007
                                                                                                                                                                                                          PCB 010
                                                                                                                                                                                                          PCB 014
                                                                                                                                                                                                          PCB 017
                                                                                                                                                                                                      PCB 020/028
                                                                                                                                                                                                          PCB 023
                                                                                                                                                                                                      PCB 026/029
                                                                                                                                                                                                          PCB 032
                                                                                                                                                                                                          PCB 036
                                                                                                                                                                                                          PCB 039
                                                                                                                                                                                                      PCB 043/073
                                                                                                                                                                                                          PCB 046
                                                                                                                                                                                                      PCB 050/053
                                                                                                                                                                                                                                                                                            Case 2:15-cv-00201-SMJ




                                                                                                                                                                                                          PCB 055
                                                                                                                                                                                                          PCB 058
                                                                                                                                                                                              PCB 061/070/074/076
                                                                                                                                                                                                          PCB 066
                                                                                                                                                                                                          PCB 072
                                                                                                                                                                                                          PCB 079
                                                                                                                                                                                                          PCB 082
                                                                                                                                                                                                  PCB 085/116/117
                                                                                                                                                                                                          PCB 089




                                                                                                                                                                   White Road Paint # 1
                                                                                                                                                                                          PCB 093/095/098/100/102
                                                                                                                                                                                                                                                                                            250




                                                                                                                                                                                                          PCB 103
                                                                                                                                                                                                          PCB 106
                                                                                                                                                                                                          PCB 112
                                                                                                                                                                                                          PCB 120
                                                                                                                                                                                                          PCB 123
                                                                                                                                                                                                      PCB 128/166
                                                                                                                                                                                                                                                                              ECF No. 422-28 filed 01/28/20




                                                                                                                                                                                                          PCB 131
                                                                                                                                                                   White Road Paint # 2

                                                                                                                                                                                                      PCB 134/143
                                                                                                                                                                                                          PCB 137
                                                                                                                                                                                                          PCB 142
                                                                                                                                                                                                          PCB 146
                                                                                                                                                                                                          PCB 150
                                                                                                                                                                                                          PCB 155
                                                                                                                                                                                                          PCB 159
                                                                                                                                                                                                          PCB 164
                                                                                                                                                                                                          PCB 169
                                                                                                                                                                                                          PCB 172
                                                                                                                                                                                                          PCB 176
                                                   Chart A3.6 PCB Congener Distribution Measured in White and Yellow Road Paint. PCB = Polychlorinated Biphenyl.




                                                                                                                                                                                                          PCB 179
                                                                                                                                                                                                          PCB 182
                                                                                                                                                                                                          PCB 186
                                                                                                                                                                                                                                                                                            PageID.23833 Page 159 of




                                                                                                                                                                                                          PCB 189
                                                                                                                                                                                                          PCB 192
                                                                                                                                                                                                          PCB 196
                                                                                                                                                                                                          PCB 201
                                                                                                                                                                                                          PCB 204
                                                                                                                                                                                                          PCB 207
                                           A3-22


Dec GMV Re: Opposition to Pl MILs 001347
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23834 Page 160 of
                                              250



 References


 Anezaki, K; Kannan, N; Nakano, T. 2014. "Polychlorinated biphenyl contamination of paints containing
 polycyclic- and Naphthol AS-type pigments." Environ. Sci. Pollut. Res. Int. 22(19):14478-14488.
 doi: 10.1007/s11356-014-2985-6.

 Anezaki, K; Nakano, T. 2013. "Polychlorinated biphenyl contamination in polycyclic-type pigments and
 silicone-based glues." Organohalogen Compounds 75:517-520.

 Anezaki, K; Nakano, T. 2014. "Concentration levels and congener profiles of polychlorinated biphenyls,
 pentachlorobenzene, and hexachlorobenzene in commercial pigments." Environ. Sci. Pollut. Res. Int.
 21(2):998-1009. doi: 10.1007/s11356-013-1977-2.

 Anezaki, K; Nakano, T. 2015. "Unintentional PCB in chlorophenylsilanes as a source of contamination
 in environmental samples." J. Hazard. Mater. 287:111-117. doi: 10.1016/j.jhazmat.2015.01.026.

 Ballschmiter, K; Niemczyk, R; Schafer, W; Zoller, W. 1987. "Isomer-specific identification of
 polychlorinated benzenes (PCBz) and -biphenyls (PCB) in effluents of Municipal waste incineration."
 Fresenius Z. Anal. Chem. 328(7):583-587. doi: 10.1007/BF00468973.

 Buchta, RC; Wyles, HF; Hensler, CJ; Van Lenten, FJ; Westerberg, RB; Williams, LA. 1985.
 "Determination of polychlorinated biphenyls in copper phthalocyanine pigments." J. Chromatogr. A
 325:456-461. doi: 10.1016/S0021-9673(00)96057-6.

 Callahan, MAA; Hammerstrom, KA; Schweer, G. 1983. "Present PCB uses and their potential for release
 to the environment." In Proceedings, PCB-Seminar held September 28-30, Scheveningen, The Hague, The
 Netherlands. (Eds.: Barros, MC; Koeneman, H; Visser, R), Netherlands, Ministry of Housing, Physical
 Planning and Environment. p152-172.

 Cargill, D. [Washington State Dept. of Ecology (WA Ecology)]. 2014. "PCBs from Building Materials
 and Other Sources in the Urban Environment." Presented at the 2014 Salish Sea Ecosystem Conference,
 Seattle, WA. 20p., April 30.

 Christie, RM. [Heriot-Watt University]. 2013. "Alternatives for elimination of polychlorinated biphenyls
 (PCBs) in pigments used for printing inks and architectural paints." Presented at the National Pollution
 Prevention Roundtable "Advancing Green Chemistry: PCBs in Pigments" Webinar. 21p., June 27.

 Christie, R. 2016. "Inadvertent PCB formation from a pigment chemistry perspective (GCE307)."
 Presented at the 20th Annual ACS Green Chemistry & Engineering Conference. 22p., June 16.

 Cristol, SJ. [University of Colorado]. 1983. "Organic Chemical Processes Leading to Generation of
 Incidental Polychlorinated Biphenyls." Report to US EPA, Office of Toxic Substances. 6p., February 10.

 Ctistis, G; Schon, P; Bakker, W; Luthe, G. 2016. "PCDDs, PCDFs, and PCBs co-occurrence in TiO2
 nanoparticles." Environ. Sci. Pollut. Res. 23(5):4837-4843. doi: 10.1007/s11356-015-5628-7.




                                                                                                     A3-23


                                                                 Dec GMV Re: Opposition to Pl MILs 001348
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23835 Page 161 of
                                              250


 Cui, S; Qi, H; Liu, LY; Song, WW; Ma, WL; Jia, HL; Ding, YS; Li, YF. 2013. "Emission of
 unintentionally produced polychlorinated biphenyls (UP-PCBs) in China: Has this become the major
 source of PCBs in Chinese air?" Atmos. Environ. 67:73-79. doi: 10.1016/j.atmosenv.2012.10.028.

 Dong, S; Wu, J; Liu, G; Zhang, B; Zheng, M. 2011. "Unintentionally produced dioxin-like
 polychlorinated biphenyls during cooking." Food Control 22(11):1797-1802. doi: 10.1016/j.foodcont.
 2011.04.022.

 Du, S; Belton, TJ; Rodenburg, LA. 2008. "Source apportionment of polychlorinated biphenyls in the
 tidal Delaware River." Environ. Sci. Technol. 42(11):4044-4051. doi: 10.1021/es703047a.

 Environment Canada; Health Canada. 2014. "Screening Assessment: Aromatic Azo and Benzidine-based
 Substance Grouping; Certain Diarylide Yellow Pigments." 116p., October.

 Erickson, MD; Stanley, JS; Turman, JK; Going, JE; Redford, DP; Heggem, DT. 1988. "Determination of
 byproduct polychlorobiphenyls in commercial products and wastes by high-resolution gas
 chromatography/electron impact mass spectrometry." Environ. Sci. Technol. 22(1):71-76. doi: 10.1021/
 es00166a007.

 Gazquez, MJ; Bolivar, JP; Garcia-Tenorio, R; Vaca, F. 2014. "A review of the production cycle of
 titanium dioxide pigment." Mater. Sci. Appl. 5:441-458. doi: 10.4236/msa.2014.57048.

 Guo, J; Capozzi, SL; Kraeutler, TM; Rodenburg, LA. 2014. "Global distribution and local impacts of
 inadvertently generated polychlorinated biphenyls in pigments." Environ. Sci. Technol. 48:8573-8580.
 doi: 10.1021/es502291b.

 Herbst, W; Hunger, K; Wilker, G; Ohleier, H; Winter, R. 2004. "Azo Pigments." In Industrial Organic
 Pigments: Production, Properties, Applications (Third Edition). Wiley-VCH Verlag GmbH & Co. KGaA,
 Weinheim, Germany. p183-419.

 Hu, D; Hornbuckle, KC. 2010. "Inadvertent polychlorinated biphenyls in commercial paint pigments."
 Environ. Sci. Technol. 44(8):2822-2827. doi: 10.1021/es902413k.

 Hu, D; Martinez, A; Hornbuckle, KC. 2008. "Discovery of non-Aroclor PCB (3,3'-dichlorobiphenyl) in
 Chicago air." Environ. Sci. Technol. 42(21):7873-7877.

 Huang, J; Gao, J; Yu, G; Yamazaki, N; Deng, S; Wang, B; Weber, R. 2015. "Unintentional formed
 PCDDs, PCDFs, and DL-PCBs as impurities in Chinese pentachloronitrobenzene products." Environ. Sci.
 Pollut. Res. 22(19):14462-14470. doi: 10.1007/s11356-014-3507-2.

 Ishikawa, Y; Noma, Y; Yamamoto, T; Mori, Y; Sakai, SI. 2007. "PCB decomposition and formation in
 thermal treatment plant equipment." Chemosphere 67(7):1383-1393. doi: 10.1016/j.chemosphere.2006.
 10.022.

 Japan, Ministry of Economy, Trade and Industry (METI); Japan, Ministry of Health, Labour and Welfare
 (MHLW); Japan, Ministry of the Environment (MOE). 2012. "Summarized Results of the Second
 Investigation into the Presence of Polychlorinated Biphenyls (PCBs) as By-products in Organic Pigments
 (Joint Press Release)." August 30. Accessed at https://web.archive.org/web/20130106183204/
 http://www.meti.go.jp/english/press/2012/0830_01.html.




                                                                                                     A3-24


                                                               Dec GMV Re: Opposition to Pl MILs 001349
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20              PageID.23836 Page 162 of
                                              250


 Japan, Ministry of Economy, Trade and Industry (METI). 2013. "Administrative Guidance on
 Manufacture, Import, etc. of Organic Pigments that can Unintentionally Contain Polychlorinated
 Biphenyls (Sixth Report) (Press Release)." March 22. Accessed at https://web.archive.org/web/
 20130409004204/http://www.meti.go.jp/english/press/2013/0322_03.html.

 Jiang, X; Liu, G; Wang, M; Zheng, M. 2015. "Formation of polychlorinated biphenyls on secondary
 copper production fly ash: Mechanistic aspects and correlation to other persistent organic pollutants."
 Sci. Rep. 5:13903. doi: 10.1038/srep13903.

 Kim, KS; Hirai, Y; Kato, M; Urano, K; Masunaga, S. 2004. "Detailed PCB congener patterns in
 incinerator flue gas and commercial PCB formulations (Kanechlor)." Chemosphere 55(4):539-553.
 doi: 10.1016/j.chemosphere.2003.11.056.

 Kim, SC; Hwang, SR; Kim, KH; Lee, JH; Choi, JW. 2005. "Emission characteristics of coplanar PCBs in
 stationary thermal sources." Organohalogen Compounds 67:2008-2010.

 Law, RJ. 1995. "3,3'-dichlorobenzidine: A candidate for inclusion in marine monitoring programmes?"
 Chemosphere 30(9):1791-1797. doi: 10.1016/0045-6535(95)00063-E.

 Leidos. 2016. Technical Memorandum: Potential for PCB Contamination from Sampling Equipment
 Tubing Materials. 6p., November 23.

 Li, S; Liu, G; Zheng, M; Liu, W; Li, J; Wang, M; Li, C; Chen, Y. 2017. "Unintentional production of
 persistent chlorinated and brominated organic pollutants during iron ore sintering processes." J. Hazard.
 Mater. 331:63-70. doi: 10.1016/j.jhazmat.2017.02.027.

 Litten, S; Fowler, B; Luszniak, D. 2002. "Identification of a novel PCB source through analysis of 209
 PCB congeners by US EPA modified method 1668." Chemosphere 46(9-10):1457-1459. doi: 10.1016/
 S0045-6535(01)00253-3.

 Liu, W; Li, H; Tao, F; Li, S; Tian, Z; Xie, H. 2013a. "Formation and contamination of PCDD/Fs, PCBs,
 PeCBz, HxCBz and polychlorophenols in the production of 2,4-D products." Chemosphere 92(3):304-
 308. doi: 10.1016/j.chemosphere.2013.03.031.

 Liu, G; Zheng, M; Cai, M; Nie, Z; Zhang, B; Liu, W; Du, B; Dong, S; Hu, J; Xiao, K. 2013b. "Atmospheric
 emission of polychlorinated biphenyls from multiple industrial thermal processes." Chemosphere
 90(9):2453-2460. doi: 10.1016/j.chemosphere.2012.11.008.

 Liu, W; Tao, F; Zhang, W; Li, S; Zhang, M. 2012. "Contamination and emission factors of PCDD/Fs,
 unintentional PCBs, HxCBz, PeCBz and polychlorophenols in chloranil in China." Chemosphere
 86(3):248-251. doi: 10.1016/j.chemosphere.2011.09.034.

 Liu, W; Zheng, M; Wang, D; Xing, Y; Zhao, X; Ma, X; Qian, Y. 2004. "Formation of PCDD/Fs and PCBs
 in the process of production of 1,4-dichlorobenzene." Chemosphere 57(10):1317-1323. doi: 10.1016/
 j.chemosphere.2004.09.024.

 Masunaga, S; Takasuga, T; Nakanishi, J. 2001. "Dioxin and dioxin-like PCB impurities in some Japanese
 agrochemical formulations." Chemosphere 44(4):873-875. doi: 10.1016/S0045-6535(00)00310-6.




                                                                                                      A3-25


                                                                 Dec GMV Re: Opposition to Pl MILs 001350
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20              PageID.23837 Page 163 of
                                              250


 Munoz, G. 2007. "Processes that inadvertently produce PCBs." In Optimizing Contaminant Trackdown:
 Focusing on Wastewater Treatment Plants and Related Systems. A Compendium for Practitioners of
 Contaminant Trackdown Efforts. New York Academy of Sciences, New York, NY, p208-223.

 Ontario Ministry of the Environment. 1975. "The Aqueous Chlorination of Biphenyl - Possibilities for
 PCB Production in Sewage Treatment Plants." Laboratory Services Branch, OTC Report 7901. 28p.

 Panero, M; Boehme, S; Munoz, G. 2005. "Pollution Prevention and Management Strategies for
 Polychlorinated Biphenyls Aromatic Hydrocarbons in the New York/New Jersey Harbor." 110p.,
 February.

 Perdih, A; Jan, J. 1994. "Formation of polychlorobiphenyls in silicone rubber." Chemosphere
 28(12):2197-2202. doi: 10.1016/0045-6535(94)90187-2.

 Pizzini, S; Sbicego, C; Corami, F; Grotti, M; Magi, E; Bonato, T; Cozzi, G; Barbante, C; Piazza, R. 2017.
 "3,3'-dichlorobiphenyl (non-Aroclor PCB-11) as a marker of non-legacy PCB contamination in marine
 species: Comparison between Antarctic and Mediterranean bivalves." Chemosphere 175:28-35.
 doi: 10.1016/j.chemosphere.2017.02.023.

 Praipipat, P; Rodenburg, LA; Cavallo, GJ. 2013. "Source apportionment of polychlorinated biphenyls in
 the sediments of the Delaware River." Environ. Sci. Technol. 47(9):4277-4283. doi: 10.1021/es400375e.

 Rieper, W. [Hoechst Aktiengesellschaft]. 1993. "Preparation of Azo Pigments with Low PCB Content by
 Coupling in the Presence of Olefins." US Patent 5,243,032. 8p., September 7.

 Rodenburg, LA. [Rutgers University]. 2012. "Inadvertent PCB production and its impact on water
 quality." Presented at the ECOS Annual Meeting, Colorado Springs, CO. 11p., August 28. Accessed at
 http://srrttf.org/wp-content/uploads/2012/08/Lisa-Rodenburg-Slideshow.pdf.

 Rodenburg, L. 2016. "PCB contamination from silicone rubber." August 24. Accessed at
 http://supersewers.blogspot.com/2016/08/pcb-contamination-from-silicone-rubber.html.

 Rodenburg, LA; Guo, J; Du, S; Cavallo, GJ. 2010. "Evidence for unique and ubiquitous environmental
 sources of 3,3'-dichlorobiphenyl (PCB 11)." Environ. Sci. Technol. 44(8):2816-2821. doi: 10.1021/
 es901155h.

 Rodenburg, L; Guo, J; Christie, R. 2015. "Polychlorinated biphenyls in pigments: Inadvertent production
 and environmental significance." Coloration Technol. 131(5):353-369. doi: 10.1111/cote.12167.

 Sakai, S; Hiraoka, M; Takeda, N; Shiozaki, K. 1994. "Formation and emission of non-ortho CBs and
 mono-ortho CBs in municipal waste incineration." Chemosphere 29(9-11):1979-1986. doi: 10.1016/0045-
 6535(94)90364-6.

 Shang, H; Li, Y; Wang, T; Wang, P; Zhang, H; Zhang, Q; Jiang, G. 2014. "The presence of
 polychlorinated biphenyls in yellow pigment products in China with emphasis on 3,3'-dichlorobiphenyl
 (PCB 11)." Chemosphere 98:44-50. doi: 10.1016/j.chemosphere.2013.09.075.

 Sistovaris, N; Donges, U; Dudek, B. 1990. "Determination of traces of polychlorinated biphenyls in
 pigments." J. High Resolut. Chromatogr. 13(8):547-549. doi: 10.1002/jhrc.1240130804.




                                                                                                      A3-26


                                                                 Dec GMV Re: Opposition to Pl MILs 001351
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23838 Page 164 of
                                              250


 Spokane River Regional Toxics Task Force (SRRTTF). 2015. "Hydroseed Pilot Project Summary
 Report." 54p., July 31.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2015. "PCBs in Municipal Products
 (Revised)." 45p., July 21.

 Takasuga, T; Inoue, T; Ohi, E; Umetsu, N; Ireland, P; Takeda, N. 1994. "Characterization of PCBs formed
 during thermal processes." Organohalogen Compounds 19:173-176.

 Takasuga, T; Nakano, T; Shibata, Y. 2012. "Unintentional POPs (PCBs, PCBz, PCNs) contamination in
 articles containing chlorinated paraffins and related impacted chlorinated paraffin products."
 Organohalogen Compounds 74:1437-1441.

 Takasuga, T; Nakano, T; Shibata, Y. 2014. "Identification of PCB congeners by unintentional formation."
 Organohalogen Compounds 76:1430-1433.

 Tian, B; Huang, J; Wang, B; Deng, S; Yu, G. 2012. "Emission characterization of unintentionally
 produced persistent organic pollutants from iron ore sintering process in China." Chemosphere 89(4):409-
 415. doi: 10.1016/j.chemosphere.2012.05.069.

 US EPA. 1979a. "Polychlorinated biphenyls (PCBs); Manufacturing, processing, distribution in
 commerce, and use prohibitions (Final rule)." Fed. Reg. 44(106):31514-31558. 40 CFR 761. May 31.

 US EPA. 1979b. "Polychlorinated biphenyls (PCBs); Proposed rulemaking for PCB manufacturing
 exemptions (Proposed PCB exemption rule; Notice of informal hearing)." Fed. Reg. 44(106):31564-
 31567. May 31.

 US EPA. 1982. "Polychlorinated biphenyls (PCBs); Manufacturing, processing, distribution and use in
 closed and controlled waste manufacturing processes (Proposed)." Fed. Reg. 47:24976-24989. June 8.

 US EPA. 1983. "Polychlorinated biphenyls; Exclusions, exemptions and use authorizations (Proposed
 rule)." Fed. Reg. 48(237):55076-55098. 40 CFR 761. December 8.

 US EPA. 1984. "Toxic Substances Control Act; Polychlorinated biphenyls (PCBs) manufacturing,
 processing, distribution in commerce, and use prohibitions; Exclusions, exemptions and use
 authorizations (Final rule)." Fed. Reg. 49(133):28172-29066. 40 CFR 761. July 10.

 US EPA. 2008. "TSCA Section 13 Import Compliance Checklist." Office of Pollution Prevention and
 Toxics. EPA 740-B-08-001. 14p., April.

 US EPA. 2011. "PCB TMDL Handbook." Office of Wetlands, Oceans and Watersheds. EPA 841-R-11-
 006. 33p., December.

 Uyeta, M; Taue, S; Chikazawa, K. 1976. "Polychlorinated biphenyls in the phthalocyanine pigments."
 Bull. Environ. Contam. Toxicol. 16(4):417-421. doi: 10.1007/BF01686155.

 Vorkamp, K. 2016. "An overlooked environmental issue? A review of the inadvertent formation of PCB-
 11 and other PCB congeners and their occurrence in consumer products and in the environment." Sci.
 Total Environ. 541:1463-1476. doi: 10.1016/j.scitotenv.2015.10.019.




                                                                                                     A3-27


                                                                 Dec GMV Re: Opposition to Pl MILs 001352
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20             PageID.23839 Page 165 of
                                               250


 Washington State Dept. of Ecology (WA Ecology). 2014a. "Polychlorinated Biphenyls (PCBs) in General
 Consumer Products." Publication No. 14-04-035. 64p., June.

 Washington State Dept. of Ecology (WA Ecology). 2014b. "Alternatives for elimination of
 polychlorinated biphenyls (PCBs) in pigments used for printing inks and architectural paints." Publication
 no. 14-07-005. 39p., February.

 Washington State Dept. of Ecology (WA Ecology). 2016. "Polychlorinated Biphenyls in Consumer
 Products." Publication no. 16-04-014. 61p., November.

 Washington State Dept. of Ecology (WA Ecology). 2019. "EIM Search: Environmental Information
 Management System." Accessed at https://apps.ecology.wa.gov/eim/search/Default.aspx.




                                                                                                       A3-28


                                                                  Dec GMV Re: Opposition to Pl MILs 001353
Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20   PageID.23840 Page 166 of
                                       250




 Tables




                                                 Dec GMV Re: Opposition to Pl MILs 001354
                  Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20                  PageID.23841 Page 167 of
                                                                250


Table A3.1 Byproduct PCB Congeners in Organic and Inorganic Pigmentsa
                                       Homologs (# of Chlorine)
Pigment Types          Colors                                                          Detected PCB Congeners                               References
                                 1   2 3 4 5 6 7 8 9              10
Titanium dioxide via   White                                             18/30, 44/47/65, 52, 196, 198/199, 203, 206, 207,              WA Ecology (2014a)
chloride process                                                                                208, 209b
                                                                                              206, 208, 209c                             SWWM (2015)
                                                                       1, 2, 3, 7, 9, 11, 12/13, 14, 44/47/65, 79, 80, 111, 127,        WA Ecology (2016)
                                                                                              153/168, 209b
                                                                          101, 138, 153, 180, 105, 118, 156, 157, 167, 189              Ctistis et al. (2016)
Azo-type from          Yellow,                                                          2, 11, 35, 52,77, 101, 153                     Anezaki and Nakano
chlorinated            orange,                                                                                                                 (2014)
benzidines (includes     red                                                1, 2, 3, 4, 6, 8, 11, 12/13, 52, 90/100/113, 95            Hu and Hornbuckle
diarrylide yellow)                                                                                                                             (2010)
                                                                        11, 28, 52, 77, 81, 101, 105, 114, 118, 123, 126, 138,          Shang et al.(2014)
                                                                                153, 156, 157, 167, 169, 180, 189, 209d
                                                                                                    11, 52                             Sistovaris et al. (1990)
Phthalocyanine         Blue,                                                 Penta and hexa-chlorinated congeners, 209                   Uyeta et al. (1976)
                       green                                             Penta, hexa, and septa-chlorinated congeners, 209              Buchta et al. (1985)
                                                                         1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12/13, 15, 18/30, 20/28,         Hu and Hornbuckle
                                                                          21/33, 31, 40/41/71, 52, 56, 61/70/74/76, 66, 77,                    (2010)
                                                                         86/87/97/109/119/125, 90/100/113, 95, 106, 108,
                                                                        110/115, 114, 118, 123, 129/138/163, 132, 135/151,
                                                                       142, 146, 147/149, 153/168, 160, 161, 187, 206, 207,
                                                                                                   208, 209
                                                                         2, 4, 5/8, 6, 11, 12/13, 15, 93/95/98, 101, 194, 196,         Anezaki and Nakano
                                                                              198, 199, 202, 203, 205, 206, 207, 208, 209                    (2014)
Dioxazine and           Red,                                           1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 15, 16, 20/33, 40, 56,   Anezaki and Nakano
diketopyrrolopyrrole   green,                                                                         77                                     (2014)
pigments               violet                                          1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 10, 12, 13, 15, 16, 20/33, 31,   Anezaki and Nakano
                                                                                                35, 40, 56, 77                               (2013)
                                                                       1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 18, 20/33,   Anezaki et al. (2014)
                                                                                           26, 31, 35, 40, 56, 77
                                                                                                       –                               Sistovaris et al. (1990)




                                                                                                               Dec GMV Re: Opposition to Pl MILs 001355
                       Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20                      PageID.23842 Page 168 of
                                                                         250


                                              Homologs (# of Chlorine)
Pigment Types              Colors                                                                 Detected PCB Congeners                              References
                                      1   2    3 4 5 6 7 8 9                10
Azo-type (Napthol-          Red                                                    4, 6, 8, 9, 13, 15, 17, 18, 20/33, 25, 26, 28, 30, 31, 49,    Anezaki et al. (2014)
AS from di- and tri-                                                                        52, 70, 84, 86, 92, 93/95/98, 101, 153
chloroanilines)                                                                   1, 2, 3, 5, 6, 9, 11, 12, 17, 18, 20/33, 22, 23, 24, 25, 26,   Anezaki et al. (2014)
                                                                                  28, 29, 31, 35, 37, 45, 48, 52, 56, 59, 63, 64, 67, 70, 74,
                                                                                   77, 83, 84, 90, 91, 92, 95, 97, 99, 101, 102, 109, 110,
                                                                                  118, 120, 135, 136, 146, 149, 153, 172, 174, 176, 178,
                                                                                               179, 180, 183, 187, 194, 199, 203
                                                                                                                 52                              Sistovaris et al. (1990)
Unspecified pigment       Various                                                                         11, 35, 77, 126                          Litten et al. (2002)
production                                                                                                     11, 36                                  Law (1995)
                                                                                  1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12/13, 15, 16, 18/30, 20/28,      Hu and Hornbuckle
                                                                                   21/33, 31, 40/41/71, 52, 56, 61/70/74/76, 66, 77, 78,                 (2010)
                                                                                    86/87/97/109/119/125, 90/101/113, 95, 106, 108,
                                                                                   110/115, 114, 118, 123, 129/138/163, 132, 135/151,
                                                                                   142, 146, 147/149, 153/168, 160, 161, 187, 206, 207,
                                                                                                              208, 209
Notes:
PCB = Polychlorinated Biphenyl.
(a) Detected in organic and inorganic pigments or linked to pigment production.
(b) From raw data associated with the report and downloaded from the WA Ecology website (WA Ecology, 2019).
(c) Full congener not available in the report.
(d) Only these congeners were measured.




                                                                                                                         Dec GMV Re: Opposition to Pl MILs 001356
                           Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20            PageID.23843 Page 169 of
                                                                             250


Table A3.2 Byproduct PCB Congeners Related to Non-pigment Processes
 Process/Chemical                                                                   Homologs (# of Chlorine)
                             Product/Industry         Matrix Measured                                                Detected PCB Congeners               Reference
 Substance                                                                  1   2   3 4 5 6 7 8 9              10
 Silicone and its               Tubing, glues        Silicone-based glues                                             1, 2, 3, 4, 6, 7, 8, 9, 11,     Anezaki and Nakano
 precursors                                                                                                                     13, 15                      (2013)
                                                      Organochlorotins                                               1, 2, 3, 4, 5, 6, 7, 8, 9, 10,   Anezaki and Nakano
                                                                                                                         11, 12, 13, 14, 15                 (2013)
                                                       Silicone tubing                                                          44, 45                   Cargill (2014)
                                                                                                                                44, 45                 Rodenburg (2012)
                                                                                                                        44/47/65, 45/51, 68              Leidos (2016)
                                                                                                                        44/47/65, 45/51, 68            Rodenburg (2016)
                                                       Silicone rubber                                               4/10, 6, 7/9, 8, 16/32, 17,        Perdih and Jan
                                                                                                                     18, 19, 24, 25, 26, 28, 33,            (1994)
                                                                                                                       40, 42/37, 44, 45, 46,
                                                                                                                       47/48/49, 51/22, 52,
                                                                                                                       56/60, 66, 68, 70, 74
                                                     Silicone-based glues                                            1, 2, 3, 4, 6, 8, 11, 13, 15     Anezaki and Nakano
                                                                                                                                                            (2015)
                                                     Chlorophenylsilanes                                              1, 2, 3, 4, 6, 8, 9, 11, 13,    Anezaki and Nakano
                                                                                                                     15, 16, 17, 18, 20/33, 25,             (2015)
                                                                                                                     26, 28, 31, 32, 37, 41, 44,
                                                                                                                       47/58, 49, 52, 53, 64,
                                                                                                                            65/75, 66, 74
 Chlorobenzenes               Mothballs, room         Reaction product                                                    77, 81, 105, 118a             Liu et al. (2004)
 production through           deodorizers, and       containing various
 chlorination of benzene      urinal and toilet          amounts of
                               blocks (p-DCB)           p-/o-DCB and
                                                      1,2,4-/1,2,3-TCB
 Chlorinated paraffins      Caulk, metal-working       PUF and rubber                                                             –b                    Takasuga et al.
                                fluids, flame             materials                                                                                         (2012)
                            retardants for plastic
                                  materials
 Cooking of beef with or             N/A              Cooked and raw                                                   All dl-PCBs detectedc           Dong et al. (2011)
 without chlorinated                                   beef, oil fumes
 additives (sucralose,
 1,3-dichloropropane-
 2-ol)




                                                                                                                    Dec GMV Re: Opposition to Pl MILs 001357
                          Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20            PageID.23844 Page 170 of
                                                                            250


Process/Chemical                                                                   Homologs (# of Chlorine)
                            Product/Industry         Matrix Measured                                                Detected PCB Congeners            Reference
Substance                                                                  1   2   3 4 5 6 7 8 9              10
                                                                                                                                             c
Synthesis of chloranil          Fungicide;          Chloranil from three                                              All dl-PCBs detected         Liu et al. (2012)
                             intermediate for            different
                               production of           manufacturing
                           medicines (diuretics       plants, different
                            and antisterones),            purities
                           pesticides, and dyes
Synthesis of pesticides         Herbicides,         PCP, CNP, nitrofen,                                               All dl-PCBs detectedc        Masunaga et al.
                                 fungicides            chlorothalonil,                                                                                (2001)
                                                        MCPA, 2,4-D
2,4-D products                  Herbicides          2,4-D acid and 2,4-D                                              All dl-PCBs detectedc        Liu et al. (2013a)
                                                         butyl ester
Pentachloronitrobenzene          Fungicide               Raw active                                                   77, 81, 118, 123, 126,     Huang et al. (2015)
(also known as                                           ingredient,                                                 156, 167, 169,189, 194,
quintozene, terrachlor)                                 formulations                                                        206, 209d
                                                     containing 20-40%
                                                      active ingredient
Manufacturing of           Industrial chlorinated       Still bottoms                                                          NM                Erickson et al. (1988)
tetrachloroethenes               solvents
Vinyl chloride                      N/A                Vinyl chloride                                                          NM                Erickson et al. (1988)
                                                         monomer
Combustion                  Cement kiln, steel          Exhaust gas                                                  2, 3, 12/13, 14, 11, 15,       Takasuga et al.
                            sintering furnace,                                                                      38, 35, 20/33, 21, 37, 77,          (2014)
                                secondary                                                                           78, 79, 81, 126, 105, 127,
                            production of zinc,                                                                     118, 114, 122, 169, 156,
                            waste incineration                                                                      157, 167, 129, 189, 170,
                                                                                                                    172, 194, 195, 196, 205,
                                                                                                                               206
Combustion                   Iron ore sintering,      Stack gas from                                                 28, 52, 101, 138, 153,        Liu et al. (2013b)
                            electric arc furance         23 plants                                                    180, 118, All dl-PCBse
                              for steel making,
                           municipal solid waste
                           incineration, medical
                                 solid waste
                              incineration and
                                cement kilns




                                                                                                                   Dec GMV Re: Opposition to Pl MILs 001358
                             Case 2:15-cv-00201-SMJ                  ECF No. 422-28 filed 01/28/20                    PageID.23845 Page 171 of
                                                                                   250


 Process/Chemical                                                                           Homologs (# of Chlorine)
                                  Product/Industry         Matrix Measured                                                          Detected PCB Congeners               Reference
 Substance                                                                         1    2   3 4 5 6 7 8 9                     10
 Combustion                     Sintering, smelting,      Stack gas from nine                                                          Dominant congeners:            Kim et al. (2005)
                                 waste incineration             facilities                                                                 105, 118, 126b
                                 Iron ore sintering             Flue gas                                                               All dl-PCBs detectedc         Tian et al. (2012)
                                Thermal treatment              Flue gas,                                                              All dl-PCBs detected in      Ishikawa et al. (2007)
                                 plant (automobile           intermediate                                                            final exhaust gas; Other
                                   shredder fuel,               streams                                                                dominant congeners:
                                refuse-derived fuel)                                                                                12/13, 35, 77, 126 (using
                                                                                                                                    refuse derived fuel); 170,
                                                                                                                                     189, 194, 195, 206, 209
                                                                                                                                        (using automobile
                                                                                                                                           shredder fuel)
                                 Waste incinerators         Fly ash, flue gas                                                          All dl-PCBs detectedc         Sakai et al. (1994)
                                  Coking industry               Stack gas                                                              All dl-PCBs detectedc          Cui et al. (2013)
                                 Iron ore sintering         Stack gas, fly ash                                                         All dl-PCBs detectedc           Li et al. (2017)
                                 Secondary copper           Outlet gas from                                                            28, 52, 101, 118, 138,        Jiang et al. (2015)
                                      smelting               simulated SeCu                                                         180, All dl-PCBs detectede
                                                                 process
                                 Waste incinerators             Flue gas                                                               All congeners except           Kim et al. (2004)
                                 (solid waste, liquid                                                                                PCB 112 were detected;
                                  waste, municipal                                                                                    Combustion-"specific"
                                        waste)                                                                                      congeners identified from
                                                                                                                                     PCA: 38, 40/57, 77, 81,
                                                                                                                                     107/108, 126, 129, 157,
                                                                                                                                     169, 171, 172/192, 170,
                                                                                                                                     189, 203/196, 194, 206
Notes:
2,4-D = 2,4-Dichlorophenoxyacetic (acid or ester); CNP = Chloronitrofen; DCB = Dichlorobenzene; dl-PCBs = Dioxin-like PCBs Defined as Congeners; MCPA = 2-Methyl-4-chlorophenoxyacetic Acid;
N/A = Not Applicable; NM = Not Measured; PCA = Principal Component Analysis; PCB = Polychlorinated Biphenyl; PCP = Pentachlorophenol; PUF = Polyurethane Foam; SeCu = Selenium Copper;
TCB = Trichlorobenzene.
(a) dl-PCBs congeners and homologs measured.
(b) Full congener analysis performed but quantification results not reported.
(c) dl-PCBs congeners only measured.
(d) Study only measured dl-PCBs, 13 other congeners (PCBs 3, 8, 28, 52, 101, 114, 118,138,153,180, 194, 206, 209) and homologs.
(e) Study only measured dl-PCBs, 7 indicator congeners (PCBs 28, 52, 101, 138, 153, 180, 118) and homologs.




                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 001359
Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20   PageID.23846 Page 172 of
                                       250




 Attachment 4




                         PCB Data Availability Tables




                                                 Dec GMV Re: Opposition to Pl MILs 001360
                                                                        Case 2:15-cv-00201-SMJ            ECF No. 422-28 filed 01/28/20             PageID.23847 Page 173 of
                                                                                                                        250


Table A4.1 Matrix of Available Total PCB Data
 River Site or                            River
                       Location                   2018   2017   2016   2015   2014   2013   2012   2011   2010   2009   2008   2007   2006   2005   2004   2003   2002   2001   2000   1999   1998   1997   1996   1995   1994   1993   1992   1991     1990
 Discharger                               Mile
 WWTP                 City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No        No
                      WWTP Influent
                      City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No     No     No     No     Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No        No
                      WWTP Effluent
                      City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes*   Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                     WWTP Biosolids
 Discharger       Coeur d'Alene WWTP      111.0   No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                     Post Falls WWTP      102.0   No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                   Liberty Lake WWTP      92.7    No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No        No
                     Kaiser Aluminum      86.0    No     No     Yes    Yes    Yes    Yes    Yes    Yes    No     No     No     No     No     Yes    Yes    Yes    No     Yes    Yes    No     No     No     No     Yes    Yes    No     No     No        No
                  Inland Empire Paper     82.5    Yes    Yes    Yes    Yes    Yes    Yes    Yes    Yes    Yes    No     No     No     No     No     Yes    Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No        No
                 Spokane County WWTP      78.0    Yes    No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                     Hangman Creek        72.8    Yes    No     Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                 City of Spokane WWTP     67.4    Yes    No     Yes    No     Yes    Yes    Yes    Yes    Yes    No     No     No     No     No     Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No        No
                   Little Spokane River   56.3    No     No     No     No     No     No     No     No     No     No     No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
 River           Lake Coeur d'Alene, ID   111.0   No     No     Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                        Post Falls, ID    102.0   No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Stateline       96.1    No     No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                          Harvard         92.7    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                   Greenacres/Barker      90.5    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No        No
                      Mirabeau Point      86.5    Yes    No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                        Trent Bridge      84.3    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                        Upriver Dam       80.3    Yes    No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                    Green Street Gage     78.0    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                  Monroe Street Gage      74.8    No     No     No     No     No     No     No     No     No     No     No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                       Spokane Gage       72.9    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                      Sandifur Bridge     72.6    No     No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                     Hangman Creek        72.2    Yes    No     Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                      Nine Mile Dam       63.6    Yes    No     Yes    No     Yes    Yes    Yes    No     No     No     No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                         Long Lake        38.4    No     No     No     No     No     No     No     No     No     No     No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No        No
                     Tribal Boundary/     32.5    No     No     Yes    No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                        Chamokane
 MS4/CSOa                     7th                 No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                           Clarke                 No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Cochran                 No     No     No     No     Yes    Yes    Yes    No     No     Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                             Erie                 No     No     No     No     No     No     Yes    Yes    Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                           Greene                 No     No     No     No     No     No     No     No     No     Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                      Howard Bridge               No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          H Street                No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          HWY291                  No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                           Lincoln                No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Mission                 No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Riverton                No     No     No     No     No     No     No     Yes    No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                          Superior                No     No     No     No     No     No     No     No     No     Yes    No     Yes    No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No        No
                            Union                 No     No     No     No     No     Yes    Yes    Yes    Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No        No
                        Washington                No     No     No     No     No     Yes    No     No     No     No     No     Yes    No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No        No



                                                                                                                                                                                                                                                      A4-1


                                                                                                                                                                                                              Dec GMV Re: Opposition to Pl MILs 001361
                                                                                 Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20                    PageID.23848 Page 174 of
                                                                                                                                      250


 River Site or                                River
                         Location                      2018    2017    2016    2015    2014    2013     2012    2011    2010    2009    2008    2007     2006    2005    2004    2003    2002    2001    2000     1999    1998    1997    1996    1995    1994     1993     1992   1991     1990
 Discharger                                   Mile
 Interceptor/        Airway Heights                     No      No      No      No      No      No      Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
 SIU               Avon and Crestline                   No      No      No      Yes     Yes     No      No       No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                      Fairchild AFB                     No      No      No      No      No      Yes     Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                 NE Spokane Interceptor                 No      No      No      No      Yes     Yes     No       No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                     North Spokane                      No      No      Yes     Yes     Yes     Yes     Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       Interceptor
                      North Valley                      No      No      No      No      No      Yes     Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                    Regal and Grace                     No      No      No      Yes     Yes     No      No       No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                      South Valley                      No      No      No      No      No      Yes     Yes      Yes     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                    Broad and Green                     No      No      Yes     Yes     No      No      No       No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       Interceptor
                  Lacross and Crestline                 No      No      Yes     Yes     No       No      No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       Interceptor
                   Hartson and Fiske                    No     Yes*     Yes     No      No       No      No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       Interceptor
                  North Erie Interceptor                No     Yes*     Yes     No      No      No       No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                       West Plains                      No      No      No      No      Yes     Yes      No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      No      No          No   No     No        No
                 Spokane Industrial Park                No      No      No      No      No      No       No      No      No      No      No      No       No      No      No      No      No      Yes      No      No      No      No      No      No      No          No   No     No        No
Notes:
AFB = Air Force Base; CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm Sewer System; PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; SIU = Significant Industrial User; WWTP = Wastewater Treatment Plant.
Yellow highlighted cells and * = Data reported as collected but not publicly available.
Data Sources: See Reference list.
(a) Only sampled MS4/CSO basins are listed in the table.




                                                                                                                                                                                                                                                                                          A4-2


                                                                                                                                                                                                                                              Dec GMV Re: Opposition to Pl MILs 001362
                                                                        Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20             PageID.23849 Page 175 of
                                                                                                                       250


Table A4.2 Matrix of Available Congener-specific PCB Data
River Site or                            River
                      Location                   2018   2017   2016   2015   2014   2013   2012   2011   2010   2009   2008   2007   2006   2005   2004   2003   2002   2001   2000   1999   1998   1997   1996   1995   1994   1993   1992   1991     1990
Discharger                               Mile
WWTP                 City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No       No
                     WWTP Influent
                     City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No     No     No     No     Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No       No
                     WWTP Effluent
                     City of Spokane     67.4    No     Yes*   Yes    Yes*   Yes*   Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    WWTP Biosolids
Discharger       Coeur d'Alene WWTP      111.0   No      No    No      No    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    Post Falls WWTP      102.0   No      No    No      No    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                  Liberty Lake WWTP      92.7    No      No    No      No    Yes    No     No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No       No
                    Kaiser Aluminum      86.0    No      No    No      Yes   Yes    No     No     No     No     No     No     No     No     Yes    Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No       No
                 Inland Empire Paper     82.5    Yes     Yes   Yes     Yes   Yes    Yes    Yes    Yes    Yes    No     No     No     No     No     Yes    Yes    Yes    Yes    No     No     No     No     No     No     No     No     No     No       No
                Spokane County WWTP      78.0    Yes     No    No      Yes   Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    Hangman Creek        72.8    Yes     No    Yes     No    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                City of Spokane WWTP     67.4    Yes    Yes*   Yes    Yes*   Yes    Yes    Yes    Yes    Yes    No     No     No     No     No     Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No       No
                  Little Spokane River   56.3    No      No    No      No    No     No     No     No     No     No     No     No     No     No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No       No
River           Lake Coeur d'Alene, ID   111.0   No      No    Yes     No    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                       Post Falls, ID    102.0   No      No    No      No    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Stateline       96.1    No      No    No      No    No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Harvard         92.7    No      No    No      No    No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No       No
                  Greenacres/Barker      90.5    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                     Mirabeau Point      86.5    Yes     No    No      Yes   No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                       Trent Bridge      84.3    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No       No
                       Upriver Dam       80.3    Yes     No    No      No    No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                   Green Street Gage     78.0    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                 Monroe Street Gage      74.8    No      No    No      No    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                      Spokane Gage       72.9    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                     Sandifur Bridge     72.6    No      No    No      No    No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    Hangman Creek        72.2    Yes     No    Yes     Yes   Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                     Nine Mile Dam       63.6    Yes     No    Yes     No    Yes    Yes    Yes    No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No       No
                        Long Lake        38.4    No      No    No      No    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                    Tribal Boundary/     32.5    No      No    Yes     No    No     Yes    Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                       Chamokane
MS4/CSOa                     7th                 No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                          Clarke                 No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Cochran                 No     No     No     No     Yes    Yes    Yes    No     No     Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                            Erie                 No     No     No     No     No     No     Yes    Yes    No     Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                          Greene                 No     No     No     No     No     No     No     No     No     Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                     Howard Bridge               No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         H Street                No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         HWY291                  No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                          Lincoln                No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Mission                 No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Riverton                No     No     No     No     No     No     No     Yes    No     No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                         Superior                No     No     No     No     No     No     No     No     No     Yes    No     Yes    No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No       No
                           Union                 No     No     No     No     No     Yes    Yes    Yes    Yes    Yes    No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No       No
                       Washington                No     No     No     No     No     Yes    No     No     No     No     No     Yes    No     No     Yes    No     No     No     No     No     No     No     No     No     No     No     No     No       No



                                                                                                                                                                                                                                                A4-3


                                                                                                                                                                                                            Dec GMV Re: Opposition to Pl MILs 001363
                                                                                   Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20                    PageID.23850 Page 176 of
                                                                                                                                        250


River Site or                                 River
                         Location                      2018    2017    2016     2015    2014    2013     2012    2011    2010     2009    2008    2007     2006    2005    2004     2003    2002    2001     2000    1999    1998     1997    1996    1995     1994    1993   1992   1991     1990
Discharger                                    Mile
Interceptor/         Airway Heights                     No      No       No      No      No       No      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
SIU                    Interceptor
                   Avon and Crestline                   No      No       No      Yes     Yes      No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                      Fairchild AFB                     No      No       No      No      No      Yes      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                      NE Spokane                        No      No       No      No      Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                     North Spokane                      No      No      Yes      Yes     Yes     Yes      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                      North Valley                      No      No       No      No      No      Yes      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                    Regal and Grace                     No      No       No      Yes     Yes      No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                      South Valley                      No      No       No      No      No      Yes      Yes     Yes     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                    Broad and Green                     No      No      Yes      Yes     No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                  Lacross and Crestline                 No      No      Yes      Yes     No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                   Hartson and Fiske                    No     Yes*     Yes      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No      No       No      No     No     No     No       No
                       Interceptor
                  North Erie Interceptor                No     Yes*     Yes      No      No      No       No      No       No      No      No       No      No      No       No      No      No      No       No      No       No      No      No       No      No     No     No     No       No
                 West Plains Interceptor                No      No      No       No      Yes     Yes      No      No       No      No      No       No      No      No       No      No      No      No       No      No       No      No      No       No      No     No     No     No       No
                 Spokane Industrial Park                No      No      No       No      No      No       No      No       No      No      No       No      No      No       No      No      No      Yes      No      No       No      No      No       No      No     No     No     No       No
Notes:
AFB = Air Force Base; CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm Sewer System; PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; SIU = Significant Industrial User; WWTP = Wastewater Treatment Plant.
Yellow highlighted cells and * = Data reported as collected but not publicly available.
Data Sources: See Reference list.
(a) Only sampled MS4/CSO basins are listed in the table.




                                                                                                                                                                                                                                                                                       A4-4


                                                                                                                                                                                                                                                Dec GMV Re: Opposition to Pl MILs 001364
                                                                          Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20             PageID.23851 Page 177 of
                                                                                                                       250


Table A4.3 Matrix of Available Total PCB and Flow Data (i.e., Load Data)
 River Site or                            River
                       Location                   2018   2017   2016    2015    2014   2013    2012    2011   2010   2009   2008   2007   2006   2005   2004   2003   2002   2001   2000   1999   1998   1997   1996   1995   1994   1993   1992   1991    1990
 Discharger                               Mile
 Discharger       Coeur d'Alene WWTP       111    No     No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                     Post Falls WWTP       102    No     No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                   Liberty Lake WWTP      92.7    No     No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No      No     No     No     No    No     No      No
                     Kaiser Aluminum       86     No     No      No      Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                  Inland Empire Paper     82.5    Yes    Yes     Yes     Yes    Yes     Yes     Yes    Yes    Yes    No     No     No     No     No     Yes    Yes    Yes    Yes    No     No     No     No      No     No     No     No    No     No      No
                 Spokane County WWTP       78     Yes    No      No      Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                     Hangman Creek        72.8    No     No      Yes     No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                 City of Spokane WWTP     67.4    Yes    No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     Yes    No     No     No     No      No     No     No     No    No     No      No
                   Little Spokane River   56.3    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
 River           Lake Coeur d'Alene, ID    111    Yes    No      Yes     No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                        Post Falls, ID     102    Yes    No      No      No     Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                          Stateline       96.1    No     No      No      No     No     Maybe   Maybe   No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                          Harvard         92.7    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                   Greenacres/Barker      90.5    Yes    No      No     Maybe   Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                      Mirabeau Point      86.5    Yes    No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                        Trent Bridge      84.25   Yes    No      Yes     Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                        Upriver Dam       80.3    Yes    No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                    Green Street Gage      78     Yes    No      Yes     Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                  Monroe Street Gage      74.8    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                       Spokane Gage       72.9    Yes    No      Yes     Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                      Sandifur Bridge     72.6    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                     Hangman Creek        72.2    No     No      Yes     Yes    Yes     No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                      Nine Mile Dam       63.6    Yes    No      Yes     No     Yes     No      No     No     No     No     No     No     No     No     No     Yes    No     No     No     No     No     No      No     No     No     No    No     No      No
                         Long Lake        38.4    No     No      No      No     No      No      No     No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                     Tribal Boundary/     32.5    No     No     Maybe    No     No     Maybe   Maybe   No     No     No     No     No     No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                        Chamokane
 MS4/CSOa                     7th                 No     No      No      No     No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                           Clarke                 No     No      No      No     No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                          Cochran                 No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                             Erie                 No     No      No      No     No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                           Greene                 No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                      Howard Bridge               No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                          H Street                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                         HWY 291                  No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                           Lincoln                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                          Mission                 No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                          Riverton                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                          Superior                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                            Union                 No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No
                        Washington                No     No      No      Yes    No      No      No     No     No     No     No     Yes    No     No     No     No     No     No     No     No     No     No      No     No     No     No    No     No      No




                                                                                                                                                                                                                                                   A4-5


                                                                                                                                                                                                                Dec GMV Re: Opposition to Pl MILs 001365
                                                                                      Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20                   PageID.23852 Page 178 of
                                                                                                                                           250


 River Site or                                River
                         Location                      2018    2017     2016       2015     2014      2013      2012     2011     2010    2009    2008    2007    2006    2005    2004     2003    2002    2001    2000    1999    1998     1997    1996    1995       1994   1993   1992   1991   1990
 Discharger                                   Mile
 Interceptor/        Airway Heights                     No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
 SIU                   Interceptor
                   Avon and Crestline                   No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                      Fairchild AFB                     No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                 NE Spokane Interceptor                 No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                     North Spokane                      No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                      North Valley                      No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                    Regal and Grace                     No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                      South Valley                      No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                    Broad and Green                     No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                  Lacross and Crestline                 No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                   Hartson and Fiske                    No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                       Interceptor
                  North Erie Interceptor                No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                 West Plains Interceptor                No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
                 Spokane Industrial Park                No      No        No        No       No        No        No       No       No      No      No      No      No      No       No      No      No      No      No      No      No       No      No      No        No     No     No     No     No
Notes:
AFB = Air Force Base; CSO = Combined Sewer Overflow; MS4 = Municipal Separated Storm Sewer System; PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; SIU = Significant Industrial User; WWTP = Wastewater Treatment Plant.
Maybe = Sampling was indicated to have occurred but analytical results were not identified.
Data Sources: See Reference list.
(a) Only sampled MS4/CSO basins are listed in the table.




                                                                                                                                                                                                                                                                                            A4-6


                                                                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 001366
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23853 Page 179 of
                                              250



 References

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2012. "2011 Annual Summary of RPWRF
 Toxics Monitoring." 114p., March 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2013. "2012 Annual Summary of RPWRF
 Toxics Monitoring." 80p., August 20.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2014. "2013 Annual Summary of RPWRF
 Toxics Monitoring." 89p., April 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2015. "2014 Annual Summary of RPWRF
 Toxics Monitoring." 71p., September 9.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2016. "2015 Annual Summary of RPWRF
 Toxics Monitoring." 59p., September 8.

 Donovan, J. [Spokane, Washington, RPWRF Laboratory]. 2017. "2016 Annual Summary of RPWRF
 Toxics Monitoring." 67p., September 11.

 Inland Empire Paper Co. (IEP). 2013. "Inland Empire effluent, process water, and product sample results
 (2002-2013)." 2235p. [IEP_SPO_TP0000000624 - IEP_SPO_TP0000002858]

 Inland Empire Paper Co. (IEP). 2015a. "Inland Empire effluent sample results (August 2015)." 8p.
 [IEP_SPO_TP0000005930 - IEP_SPO_TP0000005937]

 Inland Empire Paper Co. (IEP). 2015b. "Inland Empire Paper Company NPDES Permit No. WA-000082-
 5 Permit Condition S6.A: Polychlorinated Biphenyl Source Identification Study." 60p., October 30.

 Inland Empire Paper Co. (IEP). 2016a. "Inland Empire effluent sample results (2014-2016)." 776p.
 [IEP_SPO_TP0000004870 - IEP_SPO_TP0000005645]

 Inland Empire Paper Co. (IEP). 2016b. "Inland Empire effluent sample results (December 2015 and
 January 2016)." 14p. [IEP_SPO_TP0000005938 - IEP_SPO_TP0000005951]

 Inland Empire Paper Co. (IEP). 2016c. "Inland Empire effluent sample results (August 2016)." 14p.
 [IEP_SPO_TP0000005966 - IEP_SPO_TP0000005979]

 Inland Empire Paper Co. (IEP). 2016d. "Inland Empire effluent sample results (December 2016)." 8p.
 [IEP_SPO_TP0000005980 - IEP_SPO_TP0000005987]

 Inland Empire Paper Co. (IEP). 2016e. "Inland Empire Paper Company NPDES Permit No. WA-000082-
 5 Permit Condition S6.B: Polychlorinated Biphenyls Best Management Practices Plan Update, 2016
 Report." 24p., November 1.

 Inland Empire Paper Co. (IEP). 2017a. "Inland Empire effluent sample results (March 2017)." 14p.
 [IEP_SPO_TP0000005952 - IEP_SPO_TP0000005965]

 Inland Empire Paper Co. (IEP). 2017b. "Inland Empire effluent sample results (July 2017)." 10p.



                                                                                                    A4-7


                                                                Dec GMV Re: Opposition to Pl MILs 001367
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23854 Page 180 of
                                             250


 Inland Empire Paper Co. (IEP). 2017c. "Inland Empire Paper Company (IEP) 2017 Q1 PCB results." March
 14.

 LimnoTech. 2016. "2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the
 Spokane River." Report to Spokane River Regional Toxics Task Force. 125p., November 29.

 LimnoTech. 2017. Memorandum to Spokane River Regional Toxics Task Force re: Review Draft:
 Homolog-Specifics PCB Mass Balance for the Spokane River. 22p., July 19.

 Parsons. 2007. "Spokane River PCB TMDL Stormwater Loading Analysis (Final Technical Report)."
 Report to US EPA Region X; Washington State Dept. of Ecology (WA Ecology). Publication No. 07-03-
 055. 52p., December.

 Science Applications International Corp. (SAIC). 2003. "Final Report of Wastewater and Sludge Sampling
 at Inland Empire Paper Company, Spokane, Washington (Revision 1)." Report to Washington State Dept.
 of Ecology (WA Ecology). 74p., April 4.

 Spokane County Environmental Services Dept.; Washington State Dept. of Ecology (WA Ecology). 2017.
 "SVRP Aquifer PCB Characterization Sampling Results (Final Report)." Report to Spokane River
 Regional Toxics Task Force. 78p., May.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2014. "2014 Annual Report: Adaptive
 Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2013 to May,
 2014)." 53p., June.

 Washington State Dept. of Ecology (WA Ecology). 2001-2014. "River and Stream Water Quality
 Monitoring Reports, Water Years 2000-2013."

 Washington State Dept. of Ecology (WA Ecology). 2002. "Spokane Area Point Source PCB Survey, May
 2001." Publication No. 02-03-009. 94p., March.

 Washington State Dept. of Ecology (WA Ecology). 2010. "PCBs, Dioxins, and Furans in Fish, Sediment,
 and Wastewater Treatment Plant Effluent from West Medical Lake." Environmental Assessment Program,
 Toxics Studies Unit. Publication No. 10-03-038. 51p., September.

 Washington State Dept. of Ecology (WA Ecology). 2011. "Spokane River PCB Source Assessment, 2003-
 2007." Publication No. 11-03-013, 156p., April.

 Washington State Dept. of Ecology (WA Ecology). 2012a. "Spokane River Urban Waters Source
 Investigation and Data Analysis Progress Report (2009-2011): Source Tracing for PCB, PBDE,
 Dioxin/Furan, Lead, Cadmium, and Zinc." Publication No. 12-04-025. 92p.

 Washington State Dept. of Ecology (WA Ecology). 2012b. "Liberty Lake Source Trace Study Regarding
 PCB, PBDE, Metals, and Dioxin/Furan: A Pilot Project for Spokane Basin Source Tracing (Revised)."
 Publication No. 10-04-027. 68p., October.

 Washington State Dept. of Ecology (WA Ecology). 2013. "Quality Assurance Project Plan, Spokane River
 Toxics Fish Tissue and Preliminary Monitoring in Fiscal Year 2013 in Support of the Long-term Toxics
 Monitoring Strategy." Publication No. 13-03-103. 36p., January.




                                                                                                   A4-8


                                                               Dec GMV Re: Opposition to Pl MILs 001368
Case 2:15-cv-00201-SMJ        ECF No. 422-28 filed 01/28/20           PageID.23855 Page 181 of
                                            250


 Washington State Dept. of Ecology (WA Ecology). 2017. "Spokane River PCBs and Other Toxics at the
 Spokane Tribal Boundary: Recommendations for Developing a Long-Term Monitoring Plan." Publication
 No. 17-03-019. 59p., December.

 Washington State Dept. of Ecology (WA Ecology). 2018a. "Evaluation of Fish Hatcheries as Sources of
 PCBs to the Spokane River." Environmental Assessment Program, Toxics Studies Unit. Publication No.
 18-03-014. 44p., April. Accessed at https://fortress.wa.gov/ecy/publications/documents/1803014.pdf.

 Washington State Dept. of Ecology (WA Ecology). 2018b. "Study Data Summary: Spokane River Urban
 Waters - Spokane River Source Trace Study Regarding PCB, PBDE, Metal, and Dioxin/Furan
 Contamination (SRUW-Spokane)." Environmental Information Management System (EIMS). Accessed at
 https://fortress.wa.gov/ecy/eimreporting/Detail/Detail.aspx?DetailType=Study&SystemProjectId=564655
 45.

 Washington State Dept. of Ecology (WA Ecology). 2019. "Evaluation of Low-Level Field Sampling
 Methods for PCBs and PBDEs in Surface Waters." Environmental Assessment Program, Toxics Studies
 Unit. Publication No. 19-03-002. 70p., January.




                                                                                                 A4-9


                                                             Dec GMV Re: Opposition to Pl MILs 001369
Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20   PageID.23856 Page 182 of
                                       250




 Attachment 5




            Upland PCB Sites in the Spokane River Watershed




                                                 Dec GMV Re: Opposition to Pl MILs 001370
Case 2:15-cv-00201-SMJ                    ECF No. 422-28 filed 01/28/20                            PageID.23857 Page 183 of
                                                        250



 Table of Contents

                                                                                                                                       Page


 A5.1     Introduction ................................................................................................................... A5-1

 A5.2     Upland PCB Site Identification and Research Methodology ......................................... A5-5

 A5.3     Summary of Results of Upland PCB Site Research ...................................................... A5-10

 References Reviewed and Relied Upon ................................................................................... A5-11




                                                                                                                                          A5-i


                                                                                      Dec GMV Re: Opposition to Pl MILs 001371
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20             PageID.23858 Page 184 of
                                             250



 List of Tables

 Table A5.1     Information Sources Used to Identify PCB Sites

 Table A5.2     Permitted Dischargers Search Criteria and Results*

 Table A5.3a    Results of Upland PCB Site Research – Releases

 Table A5.3b    Results of Upland PCB Site Research – Permitted Dischargers

 Table A5.3c    Results of Upland PCB Site Research – Users

 Table A5.3d    Results of Upland PCB Site Research – Disposal


 *Embedded in text.




                                                                                                     A5-ii


                                                                 Dec GMV Re: Opposition to Pl MILs 001372
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20       PageID.23859 Page 185 of
                                              250



 List of Charts

 Chart A5.1      Upland Site Categories

 Chart A5.2      Upland Sites: Release Sites

 Chart A5.3      Upland Sites: Permitted Discharger Sites

 Chart A5.4      Upland Sites: User Sites

 Chart A5.5      Upland Sites: Disposal Sites


 All Charts are embedded in the text.




                                                                                                A5-iii


                                                            Dec GMV Re: Opposition to Pl MILs 001373
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20          PageID.23860 Page 186 of
                                             250



 List of Figures

 Figure A5.1    Upland PCB Sites Overview

 Figure A5.2a   Upland Sites PCB Sites Overview – Releases

 Figure A5.2b   Upland Sites PCB Sites Overview – Permitted Dischargers

 Figure A5.2c   Upland Sites PCB Sites Overview – Disposal


 All Figures are appended at the end of the Attachment.




                                                                                                  A5-iv


                                                              Dec GMV Re: Opposition to Pl MILs 001374
Case 2:15-cv-00201-SMJ                   ECF No. 422-28 filed 01/28/20                        PageID.23861 Page 187 of
                                                       250



 A5.1 Introduction


 This attachment summarizes the approach used to identify sites where polychlorinated biphenyls (PCBs)
 were used and/or released within the Spokane River watershed. This work was performed to understand
 the relative significance of those sites as a source of PCBs within the watershed, the PCB release
 mechanism(s) at those sites, and PCB source types (e.g., byproduct PCB, closed source).

 Over the last two decades, several organizations have worked on identifying the most significant sources
 of PCBs in the Spokane River watershed. The Washington State Department of Ecology (WA Ecology)
 conducted their first point source surveys in the early 1990s (WA Ecology, 1995) and has performed a
 series of PCB-related studies that continue through current day. The United States Environmental
 Protection Agency (US EPA) and WA Ecology have been the lead agencies identifying and responding to
 PCB releases at certain sites (e.g., General Electric [GE] Spokane Yard, Spokane Junkyard). In 2012, the
 Spokane River Regional Toxics Task Force (referred to as the Task Force herein) was established, with the
 goal of developing a comprehensive plan for reducing the PCB load in the Spokane River through a
 partnership between the following entities (WA Ecology, 2012a):

          Federal, state and municipal government agencies, including US EPA, WA Ecology, Spokane
           County, and the City of Spokane;
          Non-governmental organizations, including the Spokane Riverkeeper and the Lands Council; and
          Private companies that discharge to the Spokane River, including Kaiser Aluminum and the Inland
           Empire Paper Company (IEP).

 Participation in the Task Force is required by WA Ecology for all permitted industrial and municipal
 wastewater dischargers to the Spokane River (WA Ecology, 2012a).

 The PCB site research described herein builds on, but is not limited to, the work of groups including
 US EPA, WA Ecology, and the Task Force.

 I identified and categorized potential sites of interest into four categories, shown in Chart A5.1: 1 Release,
 Permitted Discharger, User, and Disposal sites. The following charts indicate the main information sources
 used to identify potential sites (top rows) and the outcome of this research (shown in the bottom row).




 1 Note that some sites may fall into several categories, e.g., a site such as Kaiser Aluminum, with historical releases of PCBs to soil

 and groundwater that also discharges PCB-containing wastewater directly to the Spokane River.

                                                                                                                                   A5-1


                                                                                   Dec GMV Re: Opposition to Pl MILs 001375
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23862 Page 188 of
                                             250




 Chart A5.1 Upland Site Categories. PCB = Polychlorinated Biphenyl; NPDES = National Pollutant Discharge
 Elimination System; SIU = Significant Industrial User; WA Ecology = Washington State Department of
 Ecology; WWTP = Wastewater Treatment Plant.

 Release: This category includes sites where sampling confirms that PCBs have been released into soil
 and/or groundwater at the site, with subsequent potential transport (e.g., stormwater runoff) into the
 Spokane River. The purpose of identifying such sites is to understand which sites have contributed to
 historical and ongoing PCB loads in the watershed.




 Chart A5.2 Upland Sites: Release Sites. PCB = Polychlorinated Biphenyl; Task Force = Spokane River
 Regional Toxics Task Force; US EPA = United States Environmental Protection Agency; WA Ecology =
 Washington State Department of Ecology. n = Number of sites identified at each step. Potential sources
 are listed in Table A5.1. (a) Includes sites with suspected PCB concentrations above relevant screening
 levels.




                                                                                                    A5-2


                                                               Dec GMV Re: Opposition to Pl MILs 001376
Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20                   PageID.23863 Page 189 of
                                                  250


 Permitted Discharger: This category includes sites that are permitted to discharge wastewater and/or
 stormwater to the Spokane River or its tributaries under the National Pollutant Discharge Elimination
 System (NPDES) permitting program administered primarily by WA Ecology and US EPA2 or to the City
 of Spokane wastewater treatment plant (WWTP) under the Significant Industrial User (SIU) permitting
 program.3 The discharges from these sites represent an ongoing PCB load to the Spokane River – directly,
 in the case of NPDES-permitted discharges, and indirectly, in the case of the SIU-permitted discharges.
 The purpose of identifying these sites is to understand their potential PCB mass loading to the Spokane
 River.




 Chart A5.3 Upland Sites: Permitted Discharger Sites. DMR = Discharge Monitoring Report; NPDES =
 National Pollutant Discharge Elimination System; PCB = Polychlorinated Biphenyl; SIU = Significant
 Industrial User. n = Number of sites identified at each step. Potential sources are listed in Table A5.1.

 User: This category includes sites with documented historical or current PCB uses, but with no reported
 releases, discharges, or documented on-site impacts. These sites demonstrate that PCBs may be used
 without any identified environmental release or on-site impacts at the facilities or their surrounding areas.
 Facilities in this category were identified using US EPA-maintained databases associated with PCB use and
 compliance under the Toxic Substances Control Act (TSCA). Additional facilities were identified using
 Monsanto Customer Records and Invoices.




 2 WA Ecology administers the NPDES program in Washington, excluding the tribal reservations. US EPA has administered the

 NPDES program in Idaho, but is currently transitioning the administration of these permits to the Idaho Department of
 Environmental Quality (IDDEQ).
 3 While the SIU permits are issued by the City of Spokane Wastewater Management Department (SWWM), these permits are

 included in the City's NPDES application, which is administered by WA Ecology (SWWM, 2015a).

                                                                                                                    A5-3


                                                                         Dec GMV Re: Opposition to Pl MILs 001377
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20             PageID.23864 Page 190 of
                                               250




 Chart A5.4 Upland Sites: User Sites. ECHO = Enforcement and Compliance History Online; FTTS = Federal
 Insecticide, Fungicide, and Rodenticide Act (FIFRA)/TSCA Tracking System; ICIS = Integrated Compliance
 Information System; PCB = Polychlorinated Biphenyl; TSCA = Toxic Substances Control Act; US EPA =
 United States Environmental Protection Agency. Potential sources are listed in Table A5.1. (a) Also known
 as the Notifications for PCB Activity Database (PADS) or the PCB Waste Handlers database.

 Disposal: This category consists of disposal sites (e.g., landfills) where PCB-containing wastes may have
 historically been or are currently placed for disposal. This category also includes locations where PCB-
 containing WWTP biosolids (sludge) has been placed for agricultural use. Facilities in this category were
 identified using US EPA-maintained databases associated with PCB disposal and state inventories of solid
 waste disposal facilities. Additional disposal sites have been identified through research on known release
 sites.




 Chart A5.5 Upland Sites: Disposal Sites. ID = Idaho; PCB = Polychlorinated Biphenyl; US EPA = United
 States Environmental Protection Agency; WA = Washington. n = Number of sites identified at each step.
 Potential sources are listed in Table A5.1. (a) Also known as the Notifications for PCB Activity Database
 (PADS) or the PCB Waste Handlers database.

 The methodology for identifying sites within each category is described in Section A5.2. The summary of
 the results of this site identification research are presented in Section A5.3.




                                                                                                        A5-4


                                                                  Dec GMV Re: Opposition to Pl MILs 001378
Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20                       PageID.23865 Page 191 of
                                                     250



 A5.2 Upland PCB Site Identification and Research
      Methodology


 In order to identify and research upland PCB sites falling into one or more of the categories described in
 Section A5.1, I relied upon the following information types: (1) prior work on this topic performed by the
 Task Force and by WA Ecology, including the Task Force's groundwater memo (SRRTTF, 2015) and the
 three Point Source Surveys of the Spokane River conducted by WA Ecology (WA Ecology, 1995, 2001,
 2002); (2) publicly available information and reports obtained via literature searches; and (3) documents
 obtained through the discovery process in this case. Once the relevant sites were identified, additional
 information was obtained to further understand each site's operational history, PCB uses/sources, the nature
 and extent of the PCBs' presence, and any remediation activities conducted. This information was also
 used to assess the potential magnitude of PCB releases to the watershed from these sites. These information
 sources are described in Table A5.1.

 The resources listed in Table A5.1 were used to identify upland PCB sites for each of the four categories,
 as described below.

 Release: This category includes current and historically impacted sites, including those with suspected
 releases. WA Ecology maintains the Cleanup Site Details and the Confirmed and Suspected Contaminated
 Sites List (CSCSL) (WA Ecology, 2017a,b), which included information about the chemicals present and
 the exposed media.4 Eighty-one sites with PCB or halogenated organics5 present above screening levels in
 any media were listed. If only halogenated organics were identified on the list, then the site documents
 were reviewed further to determine if PCBs were present. This approach was used to identify several of
 the Formerly Used Defense Sites (FUDS). Overall, 34 sites with PCBs in soils and/or groundwater above
 screening levels were identified on WA Ecology-maintained lists.

 Additional sites were also identified using the following sources.

          The Task Force's "Assessment of PCBs in Spokane Valley Groundwater" (SRRTTF, 2015): All
           the sites identified in this report were included in the Releases category. Information related to the
           potential impacts associated with some of these sites is not publically available; thus, the status of
           some sites has not been independently verified.
          Additional information on some sites was reported in the PCB point source surveys conducted by
           WA Ecology (1995, 2001, 2002).
          If in the course of researching sites under the other categories, a PCB release was identified, then
           the site was also added to the Releases category. For example, one Release site (BNSF's 6401 N
           Freya Street Site) was identified during the search for PCBs Users using the US EPA's Enforcement
           and Compliance History Online database (ECHO; US EPA, 2019a).



 4 This list includes "sites where Ecology has confirmed contamination actually exists or are sites where Ecology strongly suspects
 contamination is present (e.g., buried drums), even though [Ecology] may not yet have actual test results of contamination"
 (WA Ecology, 2009).
 5 The halogenated organics category includes volatile organic compounds (VOCs), semivolatile organic compounds (SVOCs),

 organochlorine pesticides, PCBs, dioxins, and furans.

                                                                                                                              A5-5


                                                                               Dec GMV Re: Opposition to Pl MILs 001379
Case 2:15-cv-00201-SMJ                     ECF No. 422-28 filed 01/28/20                        PageID.23866 Page 192 of
                                                         250


 The Releases category includes 44 sites with suspected or confirmed PCB impacts.

 Permitted Discharger: This category includes regulatory-permitted discharges, in which PCBs may be
 present or regulated in some way (e.g., monitoring requirements, mass loading limits, or through best
 management practices). Facilities in this category were identified using information gathered for NPDES-
 permitted discharges. NPDES permit holders were identified using the US EPA's Discharge Monitoring
 Report (DMR) Pollutant Loading Tool (US EPA, 2017a). In addition, sites with SIU permits and
 discharging into the Riverside Park Water Reclamation Facility (Riverside WWTP) or the Spokane County
 Regional Water Reclamation Facility (SCRWRF) were also included in this category. These sites were
 identified using the NPDES permit applications for the two water reclamation facilities (SWWM, 2015a;
 SCPWD, 2015), as well as through the City of Spokane's response to special interrogatories (Spokane,
 Washington, 2017a). A total of 31 unique SIU sites were identified; 14 are listed in the Riverside WWTP
 NPDES permit, 8 are listed in the Spokane County NPDES permit, and 8 were identified by the City of
 Spokane from their historical records search.6 In addition, the Spokane Industrial Park currently discharges
 its industrial (and sanitary) wastewater to the Riverside WWTP via the City of Spokane sewer system,
 which began in 1993 (WA Ecology, c. 1991, 1996; PTI Environmental Services, 1995).

 The City of Spokane WWTP and the City's combined sewer overflow (CSO) and municipal separated storm
 sewer system (MS4) sewer conveyance systems and discharge points are included in the Permitted
 Dischargers category.

 The DMR lists 205 NPDES permits issued within the Spokane River watershed, including the two Spokane
 water reclamation facilities (US EPA, 2017a). However, PCB concentrations are not reported in the DMR
 for any of the facilities (US EPA, 2017a). In order to identify facilities in which PCBs may be present or
 regulated in some way, and therefore included in the Permitted Dischargers category, the permits were
 reviewed to identify:

            All permits related to water treatment plants (designated as a publicly owned treatment works
             [POTW] in the DMR or with related facility names, including WWTP, water treatment plant
             [WTP], or sewage treatment plant [STP]);
            All permits related to MS4s (also labeled as "Municipal SW Phase II" in Washington); and
            Any site-specific permit stating that PCBs are regulated in some way.

 In Washington State, WA Ecology issues both general use permits (permit numbers begin with WAG,
 WAL, or WAR) and site-specific permits (permit numbers begin with WA0) (US EPA Region X, 2014a).
 A majority of the permits issued by WA Ecology are publically available (only 4 out of 105 permits were
 not found in the Water Quality Permitting and Reporting System [PARIS] database; WA Ecology, 2018a).
 The seven permits related to WTPs had site-specific permits (WA0); of these, only four have PCB-related
 requirements. The four permits related to MS4 systems are regulated under the general Municipal
 Stormwater Phase II (WAR) permit. WA Ecology issued a revised draft general permit for Eastern
 Washington in August 2019 and it includes no PCB-specific requirements. The only total maximum daily
 loads (TMDLs) established for the river and Lake Spokane (with the City of Spokane limits) are for
 phosphorus, ammonia, carbonaceous biological oxygen demand (CBOD), and flow rates (WA Ecology,
 2014a, 2018b, 2019). The general permits issued for sand and gravel (WAG); construction stormwater
 (WAR); and industrial stormwater (WAR) were not individually reviewed, as PCB-related information is
 not included in these general permits (WA Ecology, 2015a, 2017e, 2018c). The three fish hatcheries are
 covered by two permits that include PCB-related requirements; Spokane State Hatchery is regulated by a

 6   Mica Landfill has been included under both facilities' permits; the landfill is categorized under Disposal.

                                                                                                                        A5-6


                                                                                    Dec GMV Re: Opposition to Pl MILs 001380
Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20                   PageID.23867 Page 193 of
                                                  250


 WA Ecology permit (WAG137007), while the Spokane Tribal and Ford State hatcheries are covered under
 a US EPA Region X permit (WAG130000, WAG130009, WAG130019) (WDFW, 2015a; US EPA Region
 X, 2016). The remaining (non-POTW) site-specific permits were reviewed: two permits are inactive and
 two are industrial permits (IEP and Kaiser Aluminum) that have PCB-related requirements (IEP: WA
 NPDES, WA0000825 [WA Ecology, 2011a] and Kaiser Aluminum: WA NPDES, WA0000892 [WA
 Ecology, 2014b]).

 In Idaho, US EPA has issued all of the general (permit number begins with IDL, IDR, or IDS) and site-
 specific permits (permit number begins with ID0) (IDDEQ, 2016, 2017). US EPA is currently transitioning
 administration of these permits to IDDEQ. To date, no new permits have been issued by IDDEQ, and the
 expired US EPA permits have been administratively extended in the meantime (Idaho Administrative Code
 and IDDEQ, 2019; IDDEQ, 2019). A majority of the permits issued by US EPA in Idaho are available
 publically (only 3 out of 100 permits were not found on the US EPA-administered Idaho NPDES Permits
 database; US EPA, 2018a). All of the IDL permit locations also have site-specific permits, which were
 reviewed. The general permits issued for construction stormwater (IDR) were not individually reviewed,
 as PCB-related information is not included in these general permits. The MS4 permits (IDS) were all
 reviewed: two facilities also had a site-specific permit (Coeur d' Alene and Post Falls WWTP), two permits
 did not include PCB-related requirements, and one permit did (Post Falls ID Transportation, District 1).
 The site-specific permits were issued either for forestry or mining operations (7 permits) or for WTPs (12
 permits). Only three of the site-specific WTP permits (Hayden, Post Falls, and Coeur d' Alene) and one
 MS4 permit (IDS) include PCB-related requirements and are therefore included in the Permitted
 Dischargers group.

 Based on the review of the permitted discharges, 49 locations in Washington state and 20 locations in Idaho
 were identified in which PCBs may be present or are regulated, and are therefore included in the Permitted
 Dischargers group.

 Table A5.2 Permitted Dischargers Search Criteria and Results
  Discharger Type                                 Washington                                       Idaho
  SIU                          31 facilities discharging into the Riverside Park   Not evaluated
                               Water Reclamation Facility (Riverside WWTP)
                               or the Spokane County Regional Water
                               Reclamation Facility (SCRWRF)
  Water Treatment Plant        9 permits (3 with PCB-related requirements)         12 permits (3 with PCB-related
                                                                                   requirements)
  MS4                          4 permits                                           5 permits (3 unique facilities)
  Others with PCB-related      5 permits (3 fish hatcheries, Kaiser Aluminum       4 permits (fish hatchery, 2 mines
  requirements                 and IEP)                                            and Potlach Corp.)
 Notes:
 IEP = Inland Empire Paper Company; MS4 = Municipal Separate Storm Sewer Systems; PCB = Polychlorinated Biphenyl; SIU =
 Significant Industrial User; WWTP = Wastewater Treatment Plant.

 User: This category includes sites with documented historical or current PCB uses, but with no reported
 releases, discharges, or documented on-site PCB impacts. Sites in this category were identified using
 US EPA-maintained databases associated with PCB use and compliance under TSCA (see below), as well
 as Monsanto Customer Records and Invoices (Monsanto Co., 1977a,b), and the LimnoTech PCB reduction
 report (LimnoTech, 2016). I considered both sites with current and historical PCB uses. If the sites
 identified in these databases and other sources were found to also have releases or discharges, or to have
 disposed of PCBs, they were assigned to the Releases, Permitted Dischargers, or Disposal categories,




                                                                                                                   A5-7


                                                                          Dec GMV Re: Opposition to Pl MILs 001381
Case 2:15-cv-00201-SMJ                 ECF No. 422-28 filed 01/28/20                     PageID.23868 Page 194 of
                                                     250


 respectively, instead of the Users category. US EPA maintains four lists of facilities with current TSCA-
 permitted PCB uses:

         US EPA's PCB National Report (US EPA, 2017b): Also known as the Notifications for PCB
          Activity Database (PADS) or the PCB Waste Handlers database. This report identifies and
          classifies sites by the type of PCB activity (generator, storer, transporter, disposer, research facility,
          and/or smelter7) and was last updated in 2017. All sites present within Spokane or Kootenai County
          were reviewed.
              If the sites were identified as a generator, storer, transporter, or research facility, and were not
               included in the other categories (namely Releases, Permitted Discharger, or Disposal), the sites
               were added to the Users category. The disposer and smelter categories were added to the
               Disposal category.
         US EPA's Regulated Transformers (US EPA, 2015a): All transformers that have PCBs present
          at greater than 500 parts per million (ppm) in transformer oils are required to be registered;
          additional transformers with lower concentrations may also be included. This database was last
          updated in 2015. All sites present within Spokane or Kootenai County were added to the Users
          category.
         US EPA's Approved PCB Commercial Storage and Disposal Facilities (US EPA, 2018b): List
          of facilities that are permitted by US EPA to store PCB waste prior to proper disposal. This
          database was last updated in 2018. No facilities were identified within Spokane or Kootenai
          County. (The one facility marked as a "storer" in the PADS list is not included in this database.)
         US EPA's TSCA Facility List: Identified manufacturers and importers of substances that are
          included on the TSCA Chemical Substance Inventory list; PCBs are included on the Inventory List.
          I obtained this list from the EDR reports (EDR, 2017a,b), which are current as of the end of 2012,
          when US EPA stopped updating the list. None of the sites identified in the EDR reports were
          manufacturers or importers of PCBs; thus, no additional facilities were identified from this source.

 In addition, multiple platforms have been used by US EPA over time to track information about historical
 PCB regulation under TSCA:

         US EPA's PCB National Reports from 2009, 2010, and 2011 (US EPA, 2009, 2010, 2011):
          These versions identified and classified facilities using the same approach that is currently used.
          The 2009 and 2010 versions only includes facilities in Washington State, while the 2011 version
          includes all of US EPA Region X. No additional sites were identified.
         US EPA's Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) and TSCA Tracking
          System (FTTS): Identified all facilities that underwent a "Section 6 PCB Federal Inspection"
          under TSCA. The inspectors assessed if the facility met annual documentation requirements;
          complied with marking, storage, transport, and disposal regulations of PCB-containing equipment;
          and used PCBs under a use authorization (US EPA, 2004). The inspection may have involved
          sampling to prove a potential violation or to determine the extent of the potential violation
          (US EPA, 2004). I obtained this list from the EDR reports, which are current as of 2012, when



 7 Generator: User, owner, or processor of PCBs or PCB items and maintains storage facilities for PCBs; Storer: Commercial
 storage facility that accepts PCB wastes generated by others; Transporter: Conducts any transport of PCBs; Research Facility:
 Conducts research into PCB disposal technologies or conduct treatability studies; Disposer: Holds a US EPA permit to dispose of
 PCBs in concentrations exceeding 50 ppm; Smelter: Uses a scrap metal recovery oven/smelter and high efficiency boilers to
 dispose of PCBs (US EPA, 2008).

                                                                                                                           A5-8


                                                                              Dec GMV Re: Opposition to Pl MILs 001382
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20               PageID.23869 Page 195 of
                                               250


         US EPA stopped updating the list (EDR, 2017a,b). Inspections reported in the EDR reports were
         conducted between 1985 and 2000.
            All previously identified facilities in other categories (namely Releases or Permitted
             Dischargers), remained in those categories.
            Newly identified facilities were added to the Users category, if they had no reported violations
             or if further research into the nature of the violation revealed that no release was likely to have
             occurred. The majority of the violations recorded were reporting or labeling violations.
        US EPA's Integrated Compliance Information System (ICIS): US EPA migrated the FTTS
         database to ICIS in 2007 (Hindin, 2006), and ICIS is now managed within the US EPA's
         Envirofacts data system. I did not identify any additional sites using the ICIS database or
         Envirofacts (US EPA, 2019b).
        US EPA's Enforcement and Compliance History Online (ECHO) Database: This database
         was used to identify all facilities with violations that resulted in enforcement actions under TSCA
         Section 6 (US EPA, 2019a). I identified three additional sites from the ECHO database.

 In addition, potential additional PCB users were identified using Monsanto Customer Records and
 Monsanto Invoices, which were provided to me in the course of this litigation. The Monsanto Customer
 Records appear to be a partial listing of national customers from 1959 to 1977 (Monsanto Co., 1977a). The
 Monsanto Invoices are limited to customers within Washington State (Monsanto Co., 1977b). All facilities
 with shipping addresses within the Spokane River watershed were identified and compared to the known
 sites list. If facilities were not already included on the Releases or Permitted Dischargers list, then they
 were assumed to have no known releases or discharges from the site and were thus included in the Users
 category. I identified seven additional sites from the Monsanto records.

 Lastly, the LimnoTech PCB reduction report (LimnoTech, 2016) was used to supplement information about
 utility companies and their transformers located within the Spokane River watershed. LimnoTech's
 estimates in the PCB reduction report are based on direct communication with the utilities. I have not
 identified the original source information; one additional User was identified based on this report.

 Disposal: This category consists of disposal sites (e.g., landfills) where PCB-containing wastes may
 currently be or have historically been disposed. US EPA's Approved PCB Commercial Storage and
 Disposal Facilities database identifies facilities that are approved under TSCA to accept and/or dispose of
 PCB waste (US EPA, 2018b). US EPA's PCB National Report identifies sites with scrap metal smelters or
 high-efficiency boilers that may be used to dispose of PCBs in the watershed (US EPA, 2017b). One site
 was identified from these US EPA-maintained databases.

 In addition, WA Ecology and IDDEQ maintain state inventories of solid waste disposal facilities. Specific
 disposal locations have also been identified through research on the Release sites. For example, Pentzer
 WWTP biosolids was disposed of at the Mica Landfill (WA Ecology, c. 1991).

 This category also includes locations where PCB-containing WWTP biosolids has been placed for
 agricultural use (HDR Engineering, Inc., 2009; HDR, Inc., 2010; Spokane, Washington, 2017b).




                                                                                                            A5-9


                                                                    Dec GMV Re: Opposition to Pl MILs 001383
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23870 Page 196 of
                                              250



 A5.3 Summary of Results of Upland PCB Site Research


 Overall, 198 sites were identified from the information sources described above (Figures A5.1 and 5.2a-c).
 Some sites are included in two categories, such that there are:

        Releases: 44 sites;
        Permitted Dischargers: 69 sites;
        Users: 77 sites; and
        Disposal: 8 sites.

 The sites identified by this research methodology, as well as the basis for their identification and
 categorization are described in Tables A5.3a-d and shown in Figures A5.2a-c. These tables provide a high-
 level summary and several organizational groupings of the information collected for each site:

        Site Identification: Site name, data sources used to identify the site, and site identification
         numbers assigned from various databases;
        Location Information: Geographic location, including municipality (e.g., City of Spokane) and
         sewer basin (when applicable);
        On-site PCB Use: Description of the nature of PCB-related operations, whether PCBs have been
         detected on-site, and a description of the PCB impacts (when available);
        Discharge Type: Sewer basin and other discharge-related information; and
        Permitted Discharges: Additional information on NPDES or SIU permits, including PCB-related
         requirements and measurements that have been made in the effluent wastewater.




                                                                                                      A5-10


                                                                 Dec GMV Re: Opposition to Pl MILs 001384
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23871 Page 197 of
                                             250



 References Reviewed and Relied Upon


 ADM Milling Co. 2014. "Notice of Intent, Industrial Stormwater General Permit, ADM Milling Co., 2301
 E Trent Ave., Spokane, WA." Submitted to Washington State Dept. of Ecology (WA Ecology). 4p.,
 May 13.

 Agency for Toxic Substances and Disease Registry (ATSDR). 1990. "Preliminary Health Assessment for
 General Electric (Spokane Shop), Spokane, Washington (CERCLIS No. WAD001865450)." 15p., June 1.

 Agency for Toxic Substances and Disease Registry (ATSDR). 1994. "Preliminary Public Health
 Assessment, Spokane Junkyard, Spokane, Spokane County, Washington (CERCLIS No.
 WAD981767296)." 52p., March 17.

 Agency for Toxic Substances and Disease Registry (ATSDR). 1995. "Site Review and Update, General
 Electric Company (Spokane Shop), Spokane, Spokane County, Washington (CERCLIS No.
 WAD001865450)." 16p., July 14.

 Agency for Toxic Substances and Disease Registry (ATSDR). 2014. "Health Consultation: Evaluation of
 PCBs Associated with the Former Radio Relay Station Area, Former Fort Morrow, and Other Former Use
 Areas, Port Heiden, Alaska." 108p., September 18.

 Agency for Toxic Substances and Disease Registry (ATSDR); Washington State Dept. of Health
 (WADOH). 2005. "Health Consultation: BNSF Hillyard Lead Site, Spokane, Spokane County,
 Washington." 23p., March 11.

 Agency for Toxic Substances and Disease Registry (ATSDR); Washington State Dept. of Health
 (WADOH). 2009. "Health Consultation: Trichloroethylene (TCE) Contaminated Groundwater, Euclid and
 Woods Roads Area, Spokane County, Washington." DOH 334-202. 17p., January 9.

 Alaska Community Action on Toxics (ACAT). 2006. "Formerly Used Defense Sites in the Norton Sound
 Region: Location, History of Use, Contaminants Present, and Status of Clean-Up Efforts." 47p., July 1.

 Alaska Dept. of Environmental Conservation (ADEC). 2018. "CSP Database Contaminated Sites Search."
 Spill Prevention and Response (SPAR). 1p. Accessed at http://dec.alaska.gov/Applications/SPAR/
 PublicMVC/CSP/Search.

 Alta Geosciences, Inc. 1997. "Draft Completion Report, Removal Action Construction, Spokane Junkyard
 and Associated Properties Superfund Site, Spokane, Washington." Report to Spokane Junkyard Cleanup
 Committee. 126p., January.

 Andresen, WD. [Inland Empire Paper Co.]. 2005. Letter to J. Roland (Washington State Dept. of Ecology)
 re: Comments to PCB sedimentation in the Spokane River. 3p., April 20.

 Avista Corp. 2010. "Upper Falls and Nine Mile Reservoir Rainbow Trout Stocking Plan: 2010 Annual
 Report (License Article 405)." Report to Federal Energy Regulatory Commission (FERC). 5p.,
 September 27.



                                                                                                  A5-11


                                                               Dec GMV Re: Opposition to Pl MILs 001385
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23872 Page 198 of
                                              250


 Avista Corp.; Washington State Dept. of Fish and Wildlife (WDFW). 2013. "Revised Lake Spokane
 Fishery Enhancement and Creel Survey Plan (License Article 406)." Report to Federal Energy Regulatory
 Commission (FERC). 28p., March 15.

 Barrett, G. [Washington State Dept. of Ecology (WA Ecology)]. 1997. Letter to D. Bender (Washington
 Water Power) re: Waukon Radio Relay Annex #2 no further action decision. 2p., March 12.

 Bechtel Environmental, Inc. 1998. "GE-Spokane Remedial Design/Remedial Action Project Final Cleanup
 Action Report. Volume 1." Report to General Electric Co. 102p., August.

 Bell, JG; McGhee, F; Dick, JR; Tocher, DR. 2005. "Dioxin and dioxin-like polychlorinated biphenyls
 (PCBs) in Scottish farmed salmon (Salmo salar): Effects of replacement of dietary marine fish oil with
 vegetable oils." Aquaculture 243(1-4):305-314. doi: 10.1016/j.aquaculture.2004.10.016.

 Bellatty, JM. [Washington State Dept. of Ecology (WA Ecology), Water Quality Program]. 2011. Letter
 to M. Breen (Spokane International Airport) re: Temporary State Waste Discharge Permit for Spokane
 International Airport [Permit No. ST0045499]. 1p., November 7.

 Bellatty, JM. [Washington State Dept. of Ecology (WA Ecology)]. 2016. Letter to S. Endres (Kaiser
 Aluminum) re: Extension of National Pollutant Discharge Elimination System (NPDES) Permit No.
 WA0000892. 1p., June 30.

 Bosevich, A. [Spokane, Washington]. 2010a. Internal email to R. Gennett and G. Keasemeyer [re: Hollister
 Stier site status]. 1p., April 6. [SPOKANE-PRR-0433809]

 Bosevich, A. [Spokane, Washington]. 2010b. Internal email to R. Gennett and G. Keasemeyer [re: Thermo
 Fluids site status]. 1p., April 6. [SPOKANE-PRR-0433809]

 Budinger & Associates. 2015. "Letter Report to T. Hurley (Shamrock Paving Inc., Murphy Brothers
 Division) re: UST Assessment & Closure in Place, 2nd and Monroe USTs Assessment: Shamrock Paving
 Project - City of Spokane Monroe Street/Lincoln Street Couplet Phase 1, Spokane, WA." 76p.,
 November 12.

 California Integrated Waste Management Board. 1993. "Metallic Discards Management Plan." Publication
 No. 500-93-001. 21p., August.

 California Military Dept. 2018. "Los Angeles Defense Area Site LA-78." California State Military
 Museum. Accessed at http://www.militarymuseum.org/LA78.html.

 Canadian Food Inspection Agency (CFIA). 2004. "Summary Report of Contaminant Results in Fish Feed,
 Fish Meal and Fish Oil." January 20. Accessed at https://web.archive.org/web/20060303205752/
 www.inspection.gc.ca/english/anima/feebet/dioxe.shtml.

 Carline, RF; Barry, OM; Ketola, HG. 2004. "Dietary uptake of polychlorinated biphenyls (PCBs) by
 rainbow trout." N. Am. J. Aquaculture 66(2):91-99. doi: 10.1577/A03-028.1.

 Carter, P. [Washington State Dept. of Ecology (WA Ecology), Toxics Cleanup Program]. 2013. Letter to
 D. Steele (Spokane, Washington, Engineering Services Division) [re: No Further Action at Hite Crane &
 Rigging Inc., 4323 E. Broadway, Spokane, WA]. 3p., December 23.




                                                                                                    A5-12


                                                                Dec GMV Re: Opposition to Pl MILs 001386
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20           PageID.23873 Page 199 of
                                              250


 Cascade Earth Sciences. 2011. "Wastewater Discharge Permit Application, Spokane International Airport."
 Report to Spokane International Airport (Spokane, WA) Submitted to Spokane, Washington, Wastewater
 Management Dept. 76p., October 27. [SPOKANE-PRR-2157848 - SPOKANE-PRR-2157923]

 Cascade Earth Sciences. 2013a. "Final Recovered Deicer Land Application Pilot Project Engineering
 Report, Spokane International Airport." Report to Spokane International Airport. 396p., April 30.

 Cascade Earth Sciences. 2013b. Technical Memorandum to Spokane International Airport and
 WA Ecology re: Addendum to Final Recovered Deicer Land Application Pilot Project Engineering Report.
 19p., July 2.

 Cascade Earth Sciences. 2013c. Technical Memorandum to D. Washington (WA Ecology) re: 2013
 Stormwater Progress Report, Spokane International Airport, SWDP ST-0045499. Report to Spokane
 International Airport. 9p., July 17.

 Cascade Earth Sciences. 2014. Technical Memorandum to D. Washington (WA Ecology) re: 2013-2014
 Stormwater Progress Report, Spokane International Airport, SWDP ST-0045499. Report to Spokane
 International Airport. 8p., July 31.

 CH2M HILL. 1994. "Spokane Industrial Park Soil and Debris Pile Independent Remedial Action Report."
 Report to Pentzer Development Corp. Submitted to Washington State Dept. of Ecology (WA Ecology).
 55p., August 31.

 CH2M HILL. 1995. "SV7 Site Independent Remedial Action Report." Report to Pentzer Development
 Corp. 448p., October.

 CH2M HILL. 2008. "Second Five-Year Review Report for Priority One and Two Sites, Fairchild Air Force
 Base, Washington (Final)." Report to Air Force Center for Engineering and the Environment
 (AFCEE/ICM); Fairchild AFB CES/CEVR. 234p., June.

 CH2M HILL. 2010. Technical Memorandum to D. Arnold (Spokane, Washington) re: Evaluation of City
 of Spokane Riverside Park Water Reclamation Facility Acceptance of Inland Empire Paper Wastewater
 (Draft). 10p., February 3. [SPOKANE-PRR-0277243 - SPOKANE-PRR-0277252]

 CH2M HILL. 2014. "Integrated Clean Water Plan (Final)." Report to Spokane, Washington. 282p.,
 December 31.

 Crown West Realty, LLC. 2015a. "Spokane Business and Industrial Park - Locations." Accessed at
 http://www.thepark.biz/locations.html.

 Crown West Realty, LLC. 2015b. "Spokane Business and Industrial Park - Availability." Accessed at
 http://www.thepark.biz/available.html.

 Denfield, DC. 2014. "Washington Naval Depots (World War II)." February 20. Accessed at
 http://www.historylink.org/File/10175.

 e2M Inc. 2007. "Environmental Assessment of the Privatization of Military Family Housing, Fairchild Air
 Force Base, Washington." Report to US Air Force, Headquarters Air Mobility Command. 222p., March 26.




                                                                                                   A5-13


                                                               Dec GMV Re: Opposition to Pl MILs 001387
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23874 Page 200 of
                                              250


 Easton, MDL; Luszniak, D; Von der Geest, E. 2002. "Preliminary examination of contaminant loadings in
 farmed salmon, wild salmon and commercial salmon feed." Chemosphere 46(7):1053-1074. doi: 10.1016/
 S0045-6535(01)00136-9.

 Ecology and Environment, Inc. (E&E). 1988. "Site Inspection Report for Spokane Junkyard and Associated
 Sites, Spokane, Washington." Submitted to US EPA Region X. 64p.

 Ecology and Environment, Inc. (E&E). 1991. "Final On-Scene Coordinator Report for Spokane Junkyard
 Removal, Spokane, Washington." Submitted to US EPA Region X. 64p., September.

 Ecology and Environment, Inc. (E&E). 1998. "Potentially Responsible Party Search for the Spokane
 Junkyard and Associated Sites, Spokane, Washington." Report to Jacobs Engineering Group Inc. 160p.,
 August.

 Economic and Engineering Services, Inc. 1999. "Spokane County Coordinated Water System Plan
 Update." Report to Spokane County, Washington. 137p., June 10.

 EDR. 2017a. "DataMap Environmental Atlas: Spokane, WA." 6834p., March 10.

 EDR. 2017b. "Idaho EDR Site Report™ binder." 256p., November 14.

 Emerald Recycling Services Inc. 2013. "Scope of Work Quote [re: Transport and disposal of approximately
 4500 gallons >50 ppm PCB oil and cleaning of tanks contaminated from PCB oil]." Submitted to Spokane,
 Washington. 1p., September 3. [SPOKANE-PRR-0473261]

 Emerald Services, Inc. Dba Emerald Recycling. 2011. "Response to Request for Proposal [re:
 Transportation, recycling, and disposal of household used motor oil and antifreeze]." Submitted to
 Spokane, Washington. 129p., v. [SPOKANE-PRR-0293827 - SPOKANE-PRR-0293955]

 Ennis-Flint Inc. 2014. "Paint contract usage by customer and volume."

 ERM-West, Inc. 2017. "Remedial Investigation/Feasibility Study Report, BNSF Railway Black Tank
 Property, 3202 East Wellesley Avenue, Spokane, Washington (Draft)." Report to BNSF Railway Co.;
 Husky Oil Operations Limited. 361p., March.

 Esvelt Environmental Engineering. 2002. "Inland Empire Paper Co., Paper Mill Discharge to the Spokane
 River, Polychlorinated Biphenyl (PCB) Compounds." 9p., February 18. [SPOKANE-PRR-0161535 -
 SPOKANE-PRR-0161543]

 Esvelt Environmental Engineering. 2016. "Engineering Report: NPDES Permit (WA-0000825) Item S5,
 Treatment Technology Selection and Implementation to Meet Water Quality Based Effluent Limits."
 Report to Inland Empire Paper Co. 66p., October.

 Esvelt, LA. [Esvelt Environmental Engineering]. 2005. Memorandum re: PCB contribution to sediments
 in the Spokane River from Inland Empire Paper Co. 14p., April 19.

 EWOS Canada Ltd. 2017. "Invoice [Fish feed]." Submitted to Ford Trout Hatchery (Ford, WA) Invoice
 No. 6071219. 1p., December 4.




                                                                                                   A5-14


                                                                Dec GMV Re: Opposition to Pl MILs 001388
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20            PageID.23875 Page 201 of
                                              250


 Finlay, DJ; Siff, FH; DeCarlo, VJ. 1976. "Review of PCB levels in the environment." Report to US EPA,
 Office of Toxic Substances. National Technical Information Service (NTIS). NTIS PB-253735; EPA
 560/7-76-001. 139p., January.

 FortWiki. 2018. "Othello Air Force Station." Accessed at http://fortwiki.com/Othello_Air_Force_Station.

 Frame, GM; Cochran, JW; Bowadt, SS. 1996. "Complete PCB congener distributions for 17 Aroclor
 mixtures determined by 3 HRGC systems optimized for comprehensive, quantitative, congener-specific
 analysis." J. High Resolut. Chromatogr. 19(12):657-668.

 GeoEngineers, Inc. 2007. "Cleanup Action Report, Atlas Mine and Mill Supply Site, Spokane,
 Washington." Report to BNSF Railway Co. Submitted to Washington State Dept. of Ecology
 (WA Ecology). 267p., July 20.

 GeoEngineers, Inc. 2008a. "Draft Industrial Wastewater System Sampling Report, Kaiser Trentwood
 Facility, Spokane Valley, Washington." Report to Kaiser Aluminum Fabricated Products, LLC. 18p.,
 October 28.

 GeoEngineers, Inc. 2008b. "Environmental Site Assessment and Remedial Well Installation Report, BNSF
 Parkwater Rail Yard Facility, Spokane, Washington." Report to BNSF Railway Co. 195p., June 30.

 GeoEngineers, Inc. 2009a. "Final Cleanup Action Report, City Parcel Site, Spokane, Washington." Report
 to Washington State Dept. of Ecology (WA Ecology), Eastern Regional Office. 24p., October 5.

 GeoEngineers, Inc. 2009b. "Engineering Design Report, City Parcel Site, Spokane, Washington (Draft)."
 Report to Washington State Dept. of Ecology (WA Ecology), Toxics Cleanup Program. 31p., February 11.

 GeoEngineers, Inc. 2009c. "Groundwater Monitoring Report, City Parcel Site, Spokane, Washington."
 Report to Washington State Dept. of Ecology (WA Ecology), Toxics Cleanup Program. 55p., January 20.

 GeoEngineers, Inc. 2010. "Final Draft Remedial Investigation Report, BNSF Parkwater Rail Yard Site,
 Spokane, Washington." Report to BNSF Railway Co. 239p., August 11.

 GeoEngineers, Inc. 2014. "Work Plan: Supplemental Remedial Investigation, City Parcel Site, Spokane,
 Washington." Report to Washington State Dept. of Ecology (WA Ecology). 73p., May 15.

 GeoEngineers, Inc. 2016. "Supplemental Environmental Assessment, 230 Division Avenue, 24 and 28
 Spokane Falls Boulevard, Spokane, Washington (Draft)." 102p., December 21.

 Golder Associates Inc. 1990. "Phase 5 Remedial Action Work Plan, East 4323 Mission Avenue, Spokane,
 Washington." Report to General Electric Co. 62p., May 16.

 Golder Associates Inc. 2013. "Second Biannual 2012 Groundwater Compliance Monitoring and Annual
 Data Report for General Electric Spokane, Washington Site." Report to General Electric Co. 20p.,
 January 29.

 Gravity Consulting, LLC. 2015. "2014 Spokane River Field Sampling Report, Spokane River Regional
 Toxics Task Force, Washington and Idaho." Report to Spokane River Regional Toxics Task Force
 (SRRTTF). 236p., January.




                                                                                                    A5-15


                                                                Dec GMV Re: Opposition to Pl MILs 001389
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20              PageID.23876 Page 202 of
                                              250


 Hart Crowser, Inc. 1991. Letter Report to P. Blau (Kaiser Aluminum & Chemical Corp.) re: Interim PCB
 Cleanup Report, Kaiser Trentwood Works, Spokane, Washington. Submitted to Washington State Dept. of
 Ecology (WA Ecology). 25p., June 26.

 Hart Crowser, Inc. 2008. "West Discharge Ravine Interim Action Completion Report, Kaiser Trentwood,
 Spokane Valley, Washington." Report to Kaiser Aluminum Fabricated Products, LLC. 39p., February 25.

 Hart Crowser, Inc. 2012a. "Final Site-Wide Soil Remedial Investigation, Kaiser Trentwood Facility,
 Spokane Valley, Washington [Volumes I-II and Appendices A-C]." Report to Kaiser Aluminum
 Washington, LLC, May.

 Hart Crowser, Inc. 2012b. "Final Site-Wide Groundwater Remedial Investigation, Kaiser Trentwood
 Facility, Spokane Valley, Washington [Volumes I-II, Plates, and Appendices A-F]." Report to Kaiser
 Aluminum Washington, LLC, May.

 Hart Crowser, Inc. 2012c. "Final Feasibility Study Report, Kaiser Trentwood Facility, Spokane Valley,
 Washington [Volumes I-II and Appendices A-I]." Report to Kaiser Aluminum Washington, LLC, May.

 Hart Crowser, Inc. 2012d. "Final Feasibility Technical Memorandum, Kaiser Trentwood Facility, Spokane
 Valley, Washington." Report to Kaiser Aluminum Washington, LLC. 641p., May.

 Hart Crowser, Inc. 2012e. "Remedial Investigation Addendum, West Discharge Ravine, Kaiser Trentwood
 Facility, Spokane Valley, Washington." Report to Kaiser Aluminum Washington, LLC. 109p., April 3.

 HDR Engineering, Inc. 2009. "Biosolids Management Plan (Final)." Report to Spokane County,
 Washington, Division of Utilities. 117p., September.

 HDR, Inc. 2010. "2010 Wastewater Facilities Plan Amendment (Final)." Report to Spokane County,
 Washington, Division of Utilities. 103p., June 16.

 Hilton, JW; Hodson, PV; Braun, HE; Leatherland, JL; Slinger, SL. 1983. "Contaminant accumulation and
 physiological response in rainbow trout (Salmo gairdneri) reared on naturally contaminated diets." Can. J.
 Fish. Aquat. Sci. 40(11):1987-1994. doi: 10.1139/f83-228.

 Hindin, DA. [US EPA, Office of Compliance]. 2006. Internal memorandum re: Tracking Federal FIFRA,
 TSCA and EPCRA §313 compliance and enforcement accomplishments in the Integrated Compliance
 Information System (ICIS) in FY2007. 3p., September 29.

 Hites, RA; Foran, JA; Carpenter, DO; Hamilton, MC; Knuth, BA; Schwager, SJ. 2004. "Global assessment
 of organic contaminants in farmed salmon." Science 303(5655):226-229. doi: 10.1126/science.1091447.

 Hoyles, M. [US EPA Region X, Office of Environmental Assessment]. 2011. "NPDES Inspection Report,
 Ford Fish Hatchery, PO Box 70, Wellpinit, WA 99013-0070." 17p., May 3.

 Idaho Administrative Code; Idaho Dept. of Environmental Quality (IDDEQ). 2019. "Rules Regulating the
 Idaho Pollutant Discharge Elimination System Program." IDAPA 58.01.25. 122p.

 Idaho Dept. of Environmental Quality (IDDEQ). 2016. "Idaho Pollutant Discharge Elimination System
 (IPDES) Program." 2p., June.




                                                                                                      A5-16


                                                                 Dec GMV Re: Opposition to Pl MILs 001390
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20             PageID.23877 Page 203 of
                                              250


 Idaho Dept. of Environmental Quality (IDDEQ). 2017. "Idaho Pollutant Discharge Elimination System:
 Program Description (Revised)." Water Quality Division. 443p., July.

 Idaho Dept. of Environmental Quality (IDDEQ). 2019. "Idaho Pollutant Discharge Elimination System
 Program." Accessed at https://www.deq.idaho.gov/water-quality/ipdes.

 Idaho Dept. of Fish and Game (IDFG). 2013. "Fisheries Management Plan, 2013-2018: A Comprehensive
 Guide to Managing Idaho’s Fisheries Resources." 367p.

 Idaho Fish and Game. 2017. "Historical Stocking Records." Accessed at https://idfg.idaho.gov/ifwis/
 fishingPlanner/stocking/?region=1.

 Inland Empire Paper Co. (IEP). 2015. "Inland Empire Paper Company NPDES Permit No. WA-000082-5
 Permit Condition S6.A: Polychlorinated Biphenyl Source Identification Study." 60p., October 30.

 Inland Empire Paper Co. (IEP). 2016. "Inland Empire Paper Company NPDES Permit No. WA-000082-5
 Permit Condition S6.B: Polychlorinated Biphenyls Best Management Practices Plan Update, 2016 Report."
 24p., November 1.

 Inland Empire Paper Co. (IEP); Spokane Riverkeeper; The Lands Council. 2010. Letter Report to US EPA
 Docket re: Comments on Polychlorinated Biphenyls (PCBs); Reassessment of Use Authorizations, Federal
 Register Volume 75, No. 66/Wednesday April 7, 2010/Proposed Rules. EPA-HQ-OPPT-2009-0757. 10p.,
 August 20.

 International Agency for Research on Cancer (IARC). 2015. "IARC Monographs on the Evaluation of
 Carcinogenic Risks to Humans: Volume 107: Polychlorinated and Polybrominated Biphenyls."
 International Agency for Research on Cancer (Lyon, France); World Health Organization (WHO). IARC
 Monograph No. 107. 513p.

 Isosaari, P; Kiviranta, H; Lie, O; Lundebye, AK; Ritchie, G; Vartiainen, T. 2004. "Accumulation and
 distribution of polychlorinated dibenzo-p-dioxin, dibenzofuran, and polychlorinated biphenyl congeners in
 Atlantic salmon (Salmo salar)." Environ. Toxicol. Chem. 23(7):1672-1679. doi: 10.1897/03-367.

 Jacobs, MN; Covaci, A; Schepens, P. 2002. "Investigation of selected persistent organic pollutants in
 farmed Atlantic salmon (Salmo salar), salmon aquaculture feed, and fish oil components of the feed."
 Environ. Sci. Technol. 36(13):2797-2805. doi: 10.1021/es011287i.

 Jacobs, MN; Johnston, PA; Wyatt, CL; Santillo, D; French, MC. 1997. "Organochlorine pesticide and PCB
 residues in pharmaceutical, industrial and food grade fish oils." Int. J. Environ. Pollut. 8(1-2):74-93.
 doi: 10.1504/IJEP.1997.028159.

 Johnson, LL; Willis, ML; Olson, OP; Pearce, RW; Sloan, CA; Ylitalo, GM. 2010. "Contaminant
 concentrations in juvenile fall chinook salmon from Columbia River hatcheries." N. Am. J. Aquac.
 72(1):73-92. doi: 10.1577/A08-068.1.

 JRB Associates. 1985. "Installation Restoration Program Phase I - Records Search, 92nd Bombardment
 Wing (Heavy), Fairchild AFB, Washington (Draft)." Report to US Air Force, Strategic Air Command.
 189p., January.

 Kaiser Aluminum & Chemical Corp. 1955a. "Trentwood...today." Kaiser Aluminum News 3p., August.



                                                                                                     A5-17


                                                                 Dec GMV Re: Opposition to Pl MILs 001391
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20           PageID.23878 Page 204 of
                                              250


 Kaiser Aluminum & Chemical Corp. 1955b. "Two new mills roll as Trentwood's $1,500,000 expansion
 completed." Kaiser Aluminum News 2p., March.

 Kaiser Aluminum & Chemical Corp. 1956a. "A decade of progress..." Kaiser Aluminum News 21p.,
 September.

 Kaiser Aluminum & Chemical Corp. 1956b. "Northwest roundup: KA Washington plants reach peaks in
 expansion, employment." Kaiser Aluminum News 1p., March.

 Kaiser Aluminum & Chemical Corp. 1957. "Additions to existing facilities [Trentwood]." Kaiser
 Aluminum News 8p., January.

 Kaiser Aluminum & Chemical Corp. 1984. "Kaiser Aluminum & Chemical Corporation 1983 Annual
 Report." 40p., February 24.

 Kaiser Aluminum & Chemical Corp. 1986. "Kaiser Aluminum & Chemical Corporation 1985 Annual
 Report." 44p., March 19.

 Kaiser Aluminum & Chemical Corp. 1987. "Kaiser Aluminum & Chemical Corporation 1986 Annual
 Report." 44p., March 10.

 Kaiser Aluminum Corp. 1997. "Kaiser Aluminum Corporation 1996 Annual Report." 54p., February 28.

 Kaiser Aluminum Corp. 2001. "Kaiser Aluminum Corporation 2000 Annual Report." 68p., April 2.

 Kaiser Aluminum Corp. 2006. "Form 10-K: Annual Report Pursuant to Section 13 or 15(d) of the Securities
 Exchange Act of 1934 for the fiscal year ended December 31, 2005 re: Kaiser Aluminum Corporation."
 Submitted to US Securities and Exchange Commission. 165p.

 Kaiser Aluminum Corp. 2017. "Form 10-Q (Quarterly Report), Filed 04/21/17 for the Period Ending
 03/31/17." Submitted to US Securities and Exchange Commission. 65p.

 Karl, H; Lehmann, I; Oetjen, K. 1998. "Levels of chlordane compounds in fish muscle, -meal, -oil and -
 feed." Chemosphere 36(13):2819-2832. doi: 10.1016/S0045-6535(97)10224-7.

 Keithly, J; Patmont, C. [Anchor QEA]. 2011. Memorandum to B. Dowling (WA Ecology) re: Final Year
 4 Upriver Dam Cap Monitoring Results. 636p., October 2.

 King County, Washington. 2016. "A Review of Select PCB Source Tracing Programs." Dept. of Natural
 Resources and Parks, Water and Land Resources Division. Report to Washington State Dept. of Ecology
 (WA Ecology). 170p., July.

 Krapas, DP. [Inland Empire Paper Co.]. 2016. Letter to P. Hallinan (Washington State Dept. of Ecology)
 re: Inland Empire Paper Company NPDES Permit No. WA 000082-5 renewal. 46p., April 29.

 Lambert Group, Inc. 2001. Draft Letter Report to J. Barrier re: Limited Investigation Report of Suspect
 PCB-containing Soils, Property Broadway & Cook with address 2616 East Broadway, Spokane, WA. 14p.,
 January 2. [SPOKANE-PRR-0412531 - SPOKANE-PRR-0412544]

 Landau Associates, Inc. 1994. "Independent Remedial Action RMPS Site, Spokane Industrial Park,
 Spokane, Washington." Report to Pentzer Development Corp. 473p., January 27.


                                                                                                   A5-18


                                                               Dec GMV Re: Opposition to Pl MILs 001392
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23879 Page 205 of
                                             250


 Landau Associates, Inc. 2012. "Statement of Qualifications [re: Aviation/Seaport Environmental Site
 Management Support Services, Port of Seattle/RFQ No. 00317324-12]." 31p., August 22.

 Law Engineering Testing Co. (LETC). 1986. "Final Report: Investigation of Former Nike Missile Sites for
 Potential Toxic and Hazardous Waste Contamination. Volume I." LES-Government Services Division.
 Report to US Army Corps of Engineers, Huntsville Division. 198p., March.

 LimnoTech. 2015a. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report
 (Draft)." Report to Spokane River Regional Toxics Task Force (SRRTTF). 36p., May 20.

 LimnoTech. 2015b. "Spokane River Regional Toxics Task Force Phase 2 Technical Activities Report:
 Identification of Potential Unmonitored Dry Weather Sources of PCBs to the Spokane River." Report to
 Spokane River Regional Toxics Task Force (SRRTTF). 62p., August 12.

 LimnoTech. 2016. "2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the
 Spokane River." Report to Spokane River Regional Toxics Task Force. 125p., November 29.

 LimnoTech. 2017. Memorandum to Spokane River Regional Toxics Task Force re: "Review Draft:
 Homolog-specific PCB Mass Balance for the Spokane River." 22p., August 16.

 Little, M. 2006. "Industrial evolution." Spokesman-Review                 April    2.   Accessed     at
 http://www.spokesman.com/stories/2006/apr/02/industrial-evolution.

 Mac, MJ; Nicholson, LW; McCauley, CA. 1979. "PCBs and DDE in commercial fish feeds." Progressive
 Fish-Culturist 41(4):210-211. doi: 10.1577/1548-8659(1979)41[210:PADICF]2.0.CO;2.

 Maule, AG; Gannam, AL; Davis, JW. 2007. "Chemical contaminants in fish feeds used in federal salmonid
 hatcheries in the USA." Chemosphere 67(7):1308-1315. doi: 10.1016/j.chemosphere.2006.11.029.

 MGS Environmental, Inc. 2004. "Subsurface Investigation for Soil Contamination at the Proposed City of
 Spokane Fuel and Wash Facility Site Located at 2616 East Broadway Avenue, Spokane, Washington (Final
 Field Report)." Report to Spokane, Washington, Dept. of Public Works and Utilities. 37p., December 13.
 [SPOKANE-PRR-0412448 - SPOKANE-PRR-0412484]

 Monsanto Co. 1977a. "Product/customer sales records (1959-1977)." 439p. [WATER_PCB-00042358 -
 WATER_PCB-00042796]

 Monsanto Co. 1977b. "Washington invoices binder (1966-1977)." 717p. [WATER_PCB-00038835 -
 WATER_PCB-00039551]

 Montana Dept. of Environmental Quality (MTDEQ). 2005. "Big Spring Creek Watershed Water Quality
 Restoration Plan and Total Maximum Daily Loads (Version 1.1)." 294p., March. Accessed at
 https://deq.mt.gov/Portals/112/water/wqpb/CWAIC/TMDL/M22-TMDL-01a.pdf.

 Moore, B. [Washington State Dept. of Ecology (WA Ecology)]. 2014. Letter to K. Paine (ADM Milling
 Co.) re: Reissuance of coverage under the Industrial Stormwater General Permit, Centennial Mills, Div.
 ADM Milling, 2301 E Trent Ave., Spokane, WA [Permit No. WAR000313]. 3p., December 3.

 Myriad Systems & Services, Inc. 1990. "Final Baseline Report, Spokane Transformer Site, Spokane,
 Washington." Report to US EPA. 61p., March 21.



                                                                                                    A5-19


                                                               Dec GMV Re: Opposition to Pl MILs 001393
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23880 Page 206 of
                                             250


 Needles, A. 2017. "A look inside the privately-owned egg incubation facility in Bonney Lake." July 31.
 News Tribune. Accessed at http://www.thenewstribune.com/news/local/community/puyallup-herald/
 ph-news/article163733768.html.

 Nine Mile Falls Campground. 2013. "Summary Score Sheet: Nine Mile Falls Campground, 11800
 W Charles Rd, Nine Mile Falls, WA." 6p.

 Noe, AE. [General Electric Co.]. 1987. Letter to C. Heisler (Centennial Mills) re: Final PCB material
 disposal [Waste manifests, General Electric Tracking No. 20967/Shop No. 40031; General Electric
 Document No. 87010/AR-097256]. 4p., September 8.

 Northeast Public Development Authority Board (NEPDA); Spokane, Washington. 2017. "The Yard
 Redevelopment Master Plan." 95p., April 10.

 Northwest Area Committee. 2017. "Lake Pend Oreille and Pend Oreille River Geographic Response Plan."
 488p.

 Opalski, DD. [US EPA Region X]. 2006. Letter to D. Rosen (US Army Corps of Engineers, Seattle District)
 re: Euclid Road Ground Water Site, Fairchild Nike Battery 87 - Formerly Used Defense Site, Spokane
 County, Washington. 4p., October 11.

 Parsons. 2007. "Spokane River PCB TMDL Stormwater Loading Analysis (Final Technical Report)."
 Report to US EPA Region X; Washington State Dept. of Ecology (WA Ecology) Publication No. 07-03-
 055. 52p., December.

 Pentzer Development Corp. 1992. Letter Report to D. George (WA Ecology) re: Model Toxics Control Act
 - Release Report [Spokane Industrial Park]. 21p., March 3.

 Permanente Metals Corp. 1947a. "Aluminum." Permanente News 5p., January.

 Permanente Metals Corp. 1947b. "Trentwood probes massacre." Permanente News 2p., October.

 PTI Environmental Services. 1995. "Former Wastewater Treatment Plant Remedial Activities Report."
 Report to Pentzer Development Corp. 89p., September.

 Ream, J. 1964. "Kaiser plants in Spokane prepare to boost output." Spokesman-Review 1p., October 25.

 Roar Tech Environmental Services Inc. Undated. "Report [re: Completion of the permanent closure of an
 eight thousand gallon (8,000) gasoline underground storage tank (UST) for Spokane County]." Report to
 Spokane, Washington. 53p. [SPOKANE-PRR-1718330 - SPOKANE-PRR-1718382]

 Rumsey, GL. 1980. "Adventitious toxins in feeds." In Fish Feed Technology: Lectures Presented at the
 FAO/UNDP Training Course in Fish Feed Technology, held at the College of Fisheries, University of
 Washington, Seattle, Washington, U.S.A., 9 October-15 December 1978. United Nations Development
 Programme, Food and Agriculture Organization of the United Nations. p183-186.

 Schwyn Environmental Services. 2015. "Letter Report to P. Leinart (WA Ecology) re: Site Discovery and
 Release Report for 24 and 28 East Spokane Falls Boulevard, Spokane, Washington." 89p., December 4.




                                                                                                   A5-20


                                                               Dec GMV Re: Opposition to Pl MILs 001394
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23881 Page 207 of
                                             250


 Science Applications International Corp. (SAIC). 2002a. "Final Remedial Investigation Work Plan, City
 Parcel Site, Spokane, Washington." Report to Washington State Dept. of Ecology (WA Ecology), Eastern
 Regional Office. 63p., February 1.

 Science Applications International Corp. (SAIC). 2002b. "Remedial Investigation Report for the City
 Parcel Site, Spokane, Washington (Draft)." Report to Washington State Dept. of Ecology (WA Ecology),
 Eastern Regional Office. 164p., October 7.

 Science Applications International Corp. (SAIC). 2003. "Final Report of Wastewater and Sludge Sampling
 at Inland Empire Paper Company, Spokane, Washington (Revision 1)." Report to Washington State Dept.
 of Ecology (WA Ecology). 74p., April 4.

 Scott, C. 2012. "Trentwood gets major upgrades." Spokane J. Bus. 2p., March 29.

 Skeo Solutions. 2012. "Fourth Five-Year Review Report for Northside Landfill (WAD980511778),
 Spokane, Spokane County, Washington." Report to US EPA Region X. 81p., September 23.

 Spokane County, Washington. 2017. "Parcel Boundary GIS File, Spokane County, WA."

 Spokane County, Washington, Public Works Dept. (SCPWD). 2015. "NPDES Permit Renewal
 Application, Spokane County Regional Water Reclamation Facility (Permit No. WA-0093317)."
 Submitted to Washington State Dept. of Ecology (WA Ecology). Utilities Division. 81p., October 1.

 Spokane River Regional Toxics Task Force (SRRTTF). 2015. Project Completion Memo to A. Borgias, et
 al. re: Assessment of PCBs in Spokane Valley Groundwater. Environmental Assessment Program. 20p.,
 September 16.

 Spokane River Regional Toxics Task Force (SRRTTF). 2016. "Spokane Regional Toxics Task Force
 August 24, 2016 (Revised final draft) [Summary meeting notes]." 7p., September 28.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2012a. "Fact Sheet - City of Spokane
 Wastewater Discharge Permit SIU-4581-01, Fairchild Airforce Base." 46p.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2012b. "Fact Sheet - City of Spokane
 Water Discharge Permit SIU-XXXX-01, Spokane International Airport (Draft)." 26p., January 23.
 [SPOKANE-PRR-0172502 - SPOKANE-PRR-0172527]

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2013a. "2013 Annual Report: Adaptive
 Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2012 to May,
 2013)." 52p., June.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2013b. "2012 Pretreatment Annual
 Report." 30p., March 4. [SPOKANE-PRR-0749901 - SPOKANE-PRR-0749930]

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2014. "2014 Annual Report: Adaptive
 Management Plan for Reducing PCBs in Stormwater Discharges (Reporting Period: May, 2013 to May,
 2014)." 53p., June.




                                                                                                  A5-21


                                                               Dec GMV Re: Opposition to Pl MILs 001395
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20             PageID.23882 Page 208 of
                                               250


 Spokane, Washington, Wastewater Management Dept. (SWWM). 2015a. "NPDES Permit Renewal
 Application, Riverside Park Water Reclamation Facility (Permit No. WA-002447-3)." Submitted to
 Washington State Dept. of Ecology (WA Ecology). 76p., December 21. [SPOKANE-PRR-0209062 -
 SPOKANE-PRR-0209137]

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2015b. "City of Spokane Stormwater
 Management Program (SWMP). 2014." Permit No. WAR04-6505. 48p.

 Spokane, Washington, Wastewater Management Dept. (SWWM). 2015c. "PCBs in Municipal Products
 (Revised)." 45p., July 21.

 Spokane, Washington. 2011. "Documentation [re: Award of Transportation, Recycling, and Disposal of
 Household Used Motor Oil and Antifreeze contract to Oil Re-Refining Co., Inc. (ORRCO)]." Solid Waste
 Management Dept. 41p. [SPOKANE-PRR-2407283 - SPOKANE-PRR-2407323]

 Spokane, Washington. 2016a. "Evaluation of Polychlorinated Biphenyls in Deicer (Draft)." Environmental
 Programs. 24p., May 11. [SPOKANE-PRR-1539318 - SPOKANE-PRR-1539341]

 Spokane, Washington. 2016b. "Evaluation of Polychlorinated Biphenyls in Traffic Marking Paint."
 Environmental Programs. 15p., December 6. [SPOKANE-PRR-2231596 - SPOKANE-PRR-2231610]

 Spokane, Washington. 2017a. "Plaintiff's responses and objections to Solutia Inc.'s special interrogatories
 [Set One] [re: City of Spokane v. Monsanto Co., et al.]." Submitted to US District Court, Eastern District
 of Washington. 19p., July 27.

 Spokane, Washington. 2017b. "Riverside Park Water Reclamation Facility." Public Works and Utilities.
 Accessed at https://my.spokanecity.org/publicworks/wastewater/treatment-plant.

 Spokane, Washington; Able Clean-Up Technologies, Inc. 2007. "Contract for cleanup and disposal of PCB-
 contaminated soil at 4701 East Valley Springs Road, Spokane, Washington." 5p., July 12. [SPOKANE-
 PRR-3306909 - SPOKANE-PRR-3306913]

 Spokane International Airport (SIA). 2012. "Application for a State Waste Discharge Permit to Discharge
 Industrial Wastewater to Ground Water by Land Treatment or Application." Submitted to Washington State
 Dept. of Ecology (WA Ecology). 144p. [SPOKANE-PRR-0780937 - SPOKANE-PRR-0781076]

 Spokane International Airport (SIA). 2013. "Application for a State Waste Discharge Permit to Discharge
 Industrial Wastewater to Ground Water by Land Treatment or Application (Revised)." Submitted to
 Washington State Dept. of Ecology (WA Ecology). 248p., July.

 Spokane Tribe of Indians. 2007. "Spokane Tribal Hatchery Operation and Maintenance: Annual Report,
 January - December 2007." Report to US Dept. of Energy, Bonneville Power Administration, Division of
 Wildlife. 19p.

 Spokane Tribe of Indians. 2017. "Spokane Tribal Hatchery." Dept. of Natural Resources. Accessed at
 http://www.spokanetribe.com/dnr-hatchery.

 Spokane      Tribal      Fisheries.    2018.    "Spokane      Tribal       Hatchery."     Accessed       at
 http://spokanetribalfisheries.com/programs/spokane-tribal-hatchery.




                                                                                                       A5-22


                                                                  Dec GMV Re: Opposition to Pl MILs 001396
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23883 Page 209 of
                                             250


 Spokane Valley Herald. 1976. "Kaiser to invest heavily at Trentwood plant." Spokane Valley Herald 1p.,
 December 8.

 Spokane Valley, Washington. 2012. "Meeting agenda and associated documentation [re: May 8, 2012
 meeting regarding Proposed Ordinance 12-014: Comprehensive Plan Amendments (includes text and map
 amendments)]." 208p.

 Spokesman Review. 1942. "Developments on the aluminum front." Spokesman-Review 2p., October 25.

 Targeted Community and Brownfields. c. 2014. "Targeted Community and Brownfields: Hillyard,
 Spokane, WA." 19p.

 Therien, NC. [Washington State Dept. of Ecology (WA Ecology)]. 1985. Letter to B. York (General
 Electric Co.) [re: Inspection of the Former General Electric Spokane Apparatus Service Shop]. 8p.,
 December 7.

 US Air Force. 1977. "NPDES Permit Application, Fairchild Air Force Base, Spokane, Washington."
 Headquarters 92nd Combat Support Group (SCA). Submitted to US EPA Region X. 3p., October 7.

 US Air Force. 1980. "Headquarters 92D Combat Support Group (SAC) Application for Hazardous Waste
 Permit." Submitted to US EPA Region X. 44p., November 18.

 US Air Force. 2013. "Third Five-Year Review Report for Fairchild AFB, Washington (Final)." 247p.,
 August.

 US Army Construction Engineering Research Laboratories (US ACERL). 1997. "Searching the Skies: The
 Legacy of the United States Cold War Defense Radar Program." Report to US Air Force Air Combat
 Command. 202p., June.

 US Army Corps of Engineers (US ACE); Kennedy-Tudor Consulting Engineers. 1976. "Metropolitan
 Spokane Region Water Resources Study. Appendix H, Volume 1: Plan Formulation and Evaluation." US
 ACE Seattle District. NTIS ADA036595. 463p.

 US Army Corps of Engineers (US ACE). 2015a. "Formerly Used Defense Sites (FUDS) Public Geographic
 Information System (GIS) - 2015 Annual Report to Congress [Washington State FUDS Properties]." 1p.

 US Army Corps of Engineers (US ACE). 2015b. "Formerly Used Defense Sites (FUDS) [Washington
 State]." 6p., September 30.

 US Census Bureau. 2015. "TIGER/Line® shapefiles and TIGER/Line® files." Accessed at
 https://www.census.gov/geo/maps-data/data/tiger-line.html.

 US Census Bureau. 2016a. "US County Boundaries."

 US Census Bureau. 2016b. "US State Boundaries."

 US District Court, Eastern District of Washington. 2011. "Consent decree between Plaintiff Spokane
 Riverkeeper and Defendant City of Spokane [re: Spokane Riverkeeper v. City of Spokane]." Case No. CV-
 11-0217-LRS. 47p., August 23.




                                                                                                  A5-23


                                                               Dec GMV Re: Opposition to Pl MILs 001397
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20           PageID.23884 Page 210 of
                                             250


 US Dept. of Transportation (US DOT). 2012. "National Policy: Polychlorinated Biphenyls (PCBs) in the
 National Airspace System." Federal Aviation Administration (FAA). Order 1050.14B. 23p., November 6.

 US EPA Region VII. 1979. "Kansas PCB Contaminated Cattle and Swine." 135p.

 US EPA. 1991. "PCB, Lead, and Cadmium Levels in Shredder Waste Materials: A Pilot Study (Final)."
 Office of Toxic Substances, Office of Solid Waste. EPA 560/5-90-008B. 474p., April.

 US EPA. 1992a. "Enforcement Accomplishments Report, FY 1991." Office of Enforcement, Compliance
 Evaluation Branch. 300-R92-008; LE-133. 156p., April.

 US EPA. 1992b. "Pollution Prevention through Compliance and Enforcement: A Review of OPTS
 Accomplishments." Office of Pesticides and Toxic Substances. 22T-1002. 60p., January.

 US EPA. 1993. "Superfund Record of Decision: Fairchild Air Force Base 4 Areas (Operable Unit 2), WA."
 EPA/ROD/R10-93/068. 191p., July.

 US EPA. 1996. "Record of Decision: Fairchild Air Force Base (4 Waste Areas), Operable Unit 1, Spokane
 WA." EPA/ROD/R10-96/136. 251p.

 US EPA. 1999a. "PCB case seeks $700,000 in fines for illegal disposal near Spokane." 5p., February 3.
 [SPOKANE-PRR-1557022 - SPOKANE-PRR-1557026]

 US EPA. 1999b. "Order on motions [re: The Burlington Northern and Santa Fe Railway Co.]." Office of
 Administrative Law Judges. Docket No. TSCA-10-99-0051, November 23. Accessed at
 http://widit.knu.ac.kr/epa/ebtpages/Compliance_n_Enforcement/Civil_Enforcement/Orders/siteout/s1out
 89.htm.

 US EPA. 2004. "Polychlorinated Biphenyl Inspection Manual." Office of Compliance. EPA-305-X-04-
 002. 346p., August. Accessed at https://www.epa.gov/sites/production/files/2013-09/documents/
 pcbinspectmanual.pdf.

 US EPA. 2008. "Item-by-Item Instructions for Completing EPA Form 7710-53." Office of Solid Waste.
 1p., March.

 US EPA. 2009. "PCB Waste Handlers Database results [re: Washington State facilities]." 17p.,
 September 1. [SPOKANE-PRR-0081613 - SPOKANE-PRR-0081629]

 US EPA. 2010. "PCB Waste Handlers Database results [re: US EPA Region X facilities]." 26p.,
 February 25. [SPOKANE-PRR-0711080 - SPOKANE-PRR-0711105]

 US EPA. 2011. "PCB Waste Handlers Database results [re: US EPA Region X facilities]." 354p.,
 October 21. [SPOKANE-PRR-1599488 - SPOKANE-PRR-1599841]

 US EPA. 2015a. "Most Recent" EPA Regulated PCB Transformer Data." Office of Pollution Prevention
 and Toxics. 324p., October. Accessed at https://www.epa.gov/sites/production/files/2015-10/documents/
 most_recent_registrations_excel_document.xls_.pdf.




                                                                                                 A5-24


                                                              Dec GMV Re: Opposition to Pl MILs 001398
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23885 Page 211 of
                                             250


 US EPA. 2015b. "PCBs in Building Materials - Questions & Answers." Office of Solid Waste and
 Emergency Response (OSWER), Office of Resource Conservation and Recovery. 18p., July 28 Accessed
 at https://www.epa.gov/sites/production/files/2016-03/documents/pcbs_in_building_materials_questions_
 and_answers.pdf.

 US EPA. 2015c. "Facility Registry Service (FRS) record for General Electric Co., 3919 N Sullivan Rd.,
 Spokane, WA, 99216-1605 (EPA Registry Id: 110005311457)." September 24.

 US EPA. 2016. "Revision of certain federal water quality criteria applicable to Washington." Fed. Reg.
 81(228):85417-85437. 40 CFR 131. November 28.

 US EPA. 2017a. "Discharge Monitoring Report (DMR) Pollutant Loading Tool."

 US EPA. 2017b. "PCB Waste Handlers Database results [re: All United States facilities]." 4452p.,
 January 18.

 US EPA. 2017c. "USGS Discharge Monitoring Report (DMR) Site Locations, Spokane and Upper
 Columbia River Watersheds (WA and ID)." In Enforcement and Compliance History Online (ECHO)
 Water Pollutant Loading Tool: Water Pollution Search. Office of Enforcement and Compliance Assurance.
 Accessed at https://echo.epa.gov/trends/loading-tool/water-pollution-search.

 US EPA. 2018a. "Idaho NPDES Permits [Database]." Accessed at https://www.epa.gov/npdes-permits/
 idaho-npdes-permits.

 US EPA. 2018b. "List of Approved Polychlorinated Biphenyl (PCB) Commercial Storage and Disposal
 Facilities."  Accessed    at     https://www.epa.gov/pcbs/list-approved-polychlorinated-biphenyl-pcb-
 commercial-storage-and-disposal-facilities.

 US EPA. 2018c. "Superfund Site Information Search Results for Radio Relay Sites." Accessed at
 https://cumulis.epa.gov/supercpad/CurSites/srchsites.cfm.

 US EPA. 2019a. "Enforcement          and   Compliance    History   Online   (ECHO)."    Accessed     at
 https://echo.epa.gov.

 US EPA. 2019b. "Permit Compliance System (PCS) and Integrated Compliance Information System
 (ICIS): PCS-ICIS Overview." Accessed at https://www.epa.gov/enviro/pcs-icis-overview.

 US EPA Region X. 2002a. "Superfund Fact Sheet: Northside Landfill, Spokane, Washington." 4p.,
 November.

 US EPA Region X. 2002b. "Second Five-Year Review Report for Northside Landfill Superfund Site,
 Spokane, Spokane County, Washington." 56p., September 30.

 US EPA Region X. 2006a. "June 2006 Update on EPA activities in the Deep Creek area, West Spokane
 County." 4p., June.




                                                                                                    A5-25


                                                               Dec GMV Re: Opposition to Pl MILs 001399
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20              PageID.23886 Page 212 of
                                               250


 US EPA Region X. 2006b. "Fact Sheet [re: Proposals to issue three general wastewater discharge permits,
 two of them for aquaculture facilities in Idaho, one of them for fish processors associated with aquaculture
 facilities in Idaho and an individual permit for Epicenter Aquaculture]." NPDES Permit No. IDG-130000;
 NPDES Permit No. IDG-131000; NPDES Permit No. IDG-132000; NPDES Permit No. ID-002826-6.
 134p., June 14.

 US EPA Region X. 2006c. "Five-Year Review, Spokane Junkyard and Associated Properties Superfund
 Site, Spokane, Washington (Excerpts)." 12p., September 29.

 US EPA Region X. 2007. "Authorization to Discharge under the National Pollutant Discharge Elimination
 System (NPDES): Aquaculture Facilities in Idaho, subject to Wasteload Allocations under Selected Total
 Maximum Daily Loads." Permit No.: IDG-130000. 96p., October 25.

 US EPA Region X. 2011. "Five-Year Review, Spokane Junkyard and Associated Properties Superfund
 Site, Spokane, Washington." 16p., September 23.

 US EPA Region X. 2014a. "National Pollutant Discharge Elimination System (NPDES) Program State
 Authorization Guidance (Draft)." Office of Water and Watersheds, NPDES Permits Unit. 69p., March.

 US EPA Region X. 2014b. "Authorization to Discharge Under the National Pollutant Discharge
 Elimination System: Hayden Area Regional Sewer Board, 10789 North Atlas Road, Hayden, ID (Final)."
 Permit No.: ID0026590. 42p., September 30.

 US EPA Region X. 2015. "Fact Sheet: Washington Hatchery General Permit." NPDES Permit Number:
 WAG130000. 91p., December 23.

 US EPA Region X. 2016. "Authorization to Discharge under the National Pollutant Discharge Elimination
 System (NPDES): Federal Aquaculture Facilities and Aquaculture Facilities Located in Indian Country."
 Permit No. WAG13000. 106p., June 9.

 US EPA Region X; US Army Corps of Engineers (US ACE). 2007. "Third Five-Year Review Report for
 Northside Landfill Superfund Site, Spokane, Spokane County, Washington." 110p., September.

 US Fish and Wildlife Service Region I. 2012. "Investigation of Contaminants in Feeds and Fish at FWS
 Pacific Region National Fish Hatcheries and the Ramifications to Human and Ecological Health (Final)."
 94p., August.

 US Food and Drug Administration (US FDA). 2017. "Unavoidable contaminants in food for human
 consumption and food-packaging material, Subpart B - Tolerances for unavoidable poisonous or
 deleterious substances: Polychlorinated biphenyls (PCBs)." 21 CFR 109.30. 3p.

 US Geological Survey (USGS). 2018. "USGS stream gauge locations for the Spokane River, Washington."
 In National Water Information System Web Interface: USGS Water Data for the Nation. Accessed at
 https://waterdata.usgs.gov/usa/nwis.

 US Government Accountability Office (US GAO). 2002. "Environmental Contamination: Corps Needs to
 Reassess Its Determinations That Many Former Defense Sites Do Not Need Cleanup." GAO-02-658. 84p.,
 August 23.




                                                                                                        A5-26


                                                                  Dec GMV Re: Opposition to Pl MILs 001400
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20           PageID.23887 Page 213 of
                                             250


 US War Assets Administration. 1947. "Aluminum Plants and Facilities: First Supplemental Report of the
 War Assets Administration to the Congress." 55p., February 12.

 Washington State Dept. of Ecology (WA Ecology). 1984. "Potential Hazardous Waste Site Preliminary
 Assessment Summary Memorandum re: General Electric Co. (Spokane Apparatus Service Shop), E. 4323
 Mission Avenue, Spokane, WA." 10p., September 7.

 Washington State Dept. of Ecology (WA Ecology). 1992a. "Spokane Industrial Park Class II Inspection,
 May 18-20, 1992." 93-e27. 43p., March.

 Washington State Dept. of Ecology (WA Ecology). 1992b. "National Pollutant Discharge Elimination
 System Waste Discharge Permit No. WA 000095-7, Spokane Industrial Park, N. 3808 Sullivan Road,
 Spokane, WA." 21p., April 20.

 Washington State Dept. of Ecology (WA Ecology). 1993. "Final Cleanup Action Plan, Former General
 Electric Spokane Shop, E. 4323 Mission Avenue, Spokane, WA." Toxics Cleanup Program. 44p.,
 March 29.

 Washington State Dept. of Ecology (WA Ecology). 1995. "Department of Ecology 1993-94 Investigation
 of PCBs in the Spokane River." Publication No. 95-310. 88p., February.

 Washington State Dept. of Ecology (WA Ecology). 1995-2015. "Notes from Calls and Emails with
 USFWS, Avista, Spokane Tribe." 79p.

 Washington State Dept. of Ecology (WA Ecology). 1996. "Spokane River PCB Source Monitoring Follow-
 up Study, November and December 1995." Publication No. 96-331. 32p., July.

 Washington State Dept. of Ecology (WA Ecology). 2001. "Spokane River PCB and Source Survey, August
 2000." Publication No. 01-03-016. 35p., April.

 Washington State Dept. of Ecology (WA Ecology). 2002. "Spokane Area Point Source PCB Survey,
 May 2001." Publication No. 02-03-009. 94p., March.

 Washington State Dept. of Ecology (WA Ecology). 2003a. "Periodic Review, General Electric/Spokane
 Site, 1997-2002." 30p., March 20.

 Washington State Dept. of Ecology (WA Ecology). 2003b. "Compliance Report re: Burlington Northern
 Santa Fe RR-Parkwater (RCRA ID #: WAD 9980835425)." Hazardous Waste & Toxics Reduction
 Program. 20p., August 15.

 Washington State Dept. of Ecology (WA Ecology). 2004a. "Final Cleanup Action Plan, City Parcel Site,
 Spokane, Washington." Eastern Regional Office, Toxics Cleanup Program. 166p., August.

 Washington State Dept. of Ecology (WA Ecology). 2004b "Draft Cleanup Action Plan, City Parcel Site,
 Spokane, Washington." Eastern Regional Office, Toxics Cleanup Program. 68p., July.

 Washington State Dept. of Ecology (WA Ecology). 2004c "Table 740-1 Method A: Soil Cleanup Levels
 for Unrestricted Land Uses." WAC 173-340-900. 2p.




                                                                                                 A5-27


                                                              Dec GMV Re: Opposition to Pl MILs 001401
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20          PageID.23888 Page 214 of
                                             250


 Washington State Dept. of Ecology (WA Ecology). 2005a. "Amended order [In the matter of compliance
 by Kaiser Aluminum and Chemical Corporation Trentwood Works]." Amended Order No. 2868. 5p.,
 October 12.

 Washington State Dept. of Ecology (WA Ecology). 2005b. "Site Register excerpt [re: Voluntary Cleanup
 Program no further action decision, General Electric, 3919 N Sullivan Rd., Spokane, WA]." Toxics
 Cleanup Program. 6p., May 19.

 Washington State Dept. of Ecology (WA Ecology). 2006. "Persistent Organic Pollutants in Feed and
 Rainbow Trout from Selected Trout Hatcheries." Environmental Assessment Program. Publication No. 06-
 03-017. 52p., April.

 Washington State Dept. of Ecology (WA Ecology). 2008. "Second Periodic Review, General Electric
 Spokane Site, Spokane, WA." 34p., April.

 Washington State Dept. of Ecology (WA Ecology). 2009. "What does it mean to be on Ecology's List of
 'Contaminated' Sites?" Toxics Cleanup Program. 2p., April. Accessed at https://www.ofm.wa.gov/sites/
 default/files/public/legacy/resources/yearend/What_does_it_mean_to_be_on_Ecologys_list.pdf.

 Washington State Dept. of Ecology (WA Ecology). 2010a. "Fact Sheet for Wastewater Discharge Permit
 No. SIU-3471-03, Facility Name: Lloyd Industries, Inc. (Draft)." 19p.

 Washington State Dept. of Ecology (WA Ecology). 2010b. "BNSF Parkwater Railyard Site [Fact sheet]."
 Toxics Cleanup Program. 6p., September.

 Washington State Dept. of Ecology (WA Ecology). 2010c. "Periodic Review, Inland Empire Paper, 3320
 North Argonne Road, Millwood, Washington 99212." 16p., August.

 Washington State Dept. of Ecology (WA Ecology). 2011a. "National Pollutant Discharge Elimination
 System Waste Discharge Permit No. WA-000082-5, Inland Empire Paper Company, 3320 N. Argonne
 Road, Spokane, WA." 39p., November 1.

 Washington State Dept. of Ecology (WA Ecology). 2011b. "National Pollutant Discharge Elimination
 System Waste Discharge Permit No. WA-000089-2, Kaiser Aluminum Fabricated Products, LLC, 15000
 E Euclid Ave, Spokane Valley, WA." 43p., June 23.

 Washington State Dept. of Ecology (WA Ecology). 2011c. "Spokane River PCB Source Assessment, 2003-
 2007." Publication No. 11-03-013. 156p., April.

 Washington State Dept. of Ecology (WA Ecology). 2011d. "Spokane International Airport: Attachment A,
 Temporary Permit No. ST0045499." Water Quality Program. 7p., November 7.

 Washington State Dept. of Ecology (WA Ecology). 2011e. "Draft Cleanup Action Plan, BNSF Parkwater
 Railyard, Spokane, WA." Toxics Cleanup Program. 46p., September.

 Washington State Dept. of Ecology (WA Ecology). 2012a. "Spokane River Water Quality Improvement
 Projects: Spokane River PCBs Project." December.

 Washington State Dept. of Ecology (WA Ecology). 2012b. "Kaiser Trentwood Site Update." Toxics
 Cleanup Program. 4p., August.



                                                                                                A5-28


                                                             Dec GMV Re: Opposition to Pl MILs 001402
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20          PageID.23889 Page 215 of
                                             250


 Washington State Dept. of Ecology (WA Ecology). 2012c. "Spokane River Urban Waters Source
 Investigation and Data Analysis Progress Report (2009-2011): Source Tracing for PCB, PBDE,
 Dioxin/Furan, Lead, Cadmium, and Zinc." Publication No. 12-04-025. 92p., September.

 Washington State Dept. of Ecology (WA Ecology). 2013a. "Third Periodic Review (Draft Final), General
 Electric Spokane Site." 60p., March.

 Washington State Dept. of Ecology (WA Ecology). 2013b. "2nd Periodic Review, WA CC Spokane
 Community College, Maintenance Building 201, 2000 N. Greene Street, Spokane, Washington." 19p.,
 June.

 Washington State Dept. of Ecology (WA Ecology). 2014a. "Eastern Washington Phase II Municipal
 Stormwater Permit." 62p., August 1.

 Washington State Dept. of Ecology (WA Ecology). 2014b. "National Pollutant Discharge Elimination
 System Waste Discharge Permit No. WA0000892, Kaiser Aluminum Fabricated Products, LLC, 15000 E
 Euclid Ave, Spokane Valley, WA [Modified]." 37p., November 18.

 Washington State Dept. of Ecology (WA Ecology). 2014c. "Appleway Chevrolet, Inc. Site [Fact sheet]."
 Toxics Cleanup Program. 3p., March.

 Washington State Dept. of Ecology (WA Ecology). 2015a. "National Pollutant Discharge Elimination
 System (NPDES) and State Waste Discharge General Permit for Stormwater Discharges Associated with
 Industrial Activities: Industrial Stormwater General Permit." 69p., January 2.

 Washington State Dept. of Ecology (WA Ecology). 2015b. "Fact Sheet: Upland Fin-Fish Hatching and
 Rearing NPDES General Permit." 86p., December 16.

 Washington State Dept. of Ecology (WA Ecology). 2015c. "Second Periodic Review, Martin Wood
 Products Property, 2105 North Airport Street, Spokane, Washington." 21p., January.

 Washington State Dept. of Ecology (WA Ecology). 2015d. "Periodic Review: Spokane River Upriver Dam
 and Donkey Island PCB Sediment Site." 24p., December.

 Washington State Dept. of Ecology (WA Ecology). 2016a. "Fact Sheet for NPDES Permit WA0000892,
 Kaiser Aluminum Washington, LLC (Draft)." 71p., June 30.

 Washington State Dept. of Ecology (WA Ecology). 2016b. "National Pollutant Discharge Elimination
 System Waste Discharge Permit No. WA0000892, Kaiser Aluminum Fabricated Products, LLC, 15000 E
 Euclid Ave, Spokane Valley, WA (Draft)." 57p., June 30.

 Washington State Dept. of Ecology (WA Ecology). 2016c. "Second Periodic Review, Inland Empire Paper,
 3320 North Argonne Road, Millwood, Washington 99212." 18p., April.

 Washington State Dept. of Ecology (WA Ecology). 2016d. "Quality Assurance Project Plan: Spokane and
 Troutlodge Fish Hatchery PCB Evaluation." Publication No. 16-03-104. 45p., March.

 Washington State Dept. of Ecology (WA Ecology). 2016e. "National Pollutant Discharge Elimination
 System (NPDES) and State Waste Discharge General Permit: Upland Fin-Fish Hatching and Rearing."
 49p., April 1.



                                                                                                 A5-29


                                                              Dec GMV Re: Opposition to Pl MILs 001403
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23890 Page 216 of
                                             250


 Washington State Dept. of Ecology (WA Ecology). 2016f. "Administrative order [In the matter of the
 WDFW Spokane Hatchery]." Docket No. 13422. 8p., July 1.

 Washington State Dept. of Ecology (WA Ecology). 2016g. "Wastewater Treatment Facility Site Visit
 Report, Spokane International Airport Deicing." 3p., April 12.

 Washington State Dept. of Ecology (WA Ecology). 2016h. "Polychlorinated Biphenyls in Consumer
 Products." Publication No. 16-04-014. 61p., November.

 Washington State Dept. of Ecology (WA Ecology). 2016i. "Spokane River Regional Toxics Task Force,
 Evaluation of Measureable Progress, Evaluation Period: January 1, 2012 – December 31, 2014 (Final)."
 43p., March 15.

 Washington State Dept. of Ecology (WA Ecology). 2016j. "Periodic Review, Columbia Paint & Coatings,
 112 North Haven Street, Spokane, WA." 23p., January.

 Washington State Dept. of Ecology (WA Ecology). 2017a. "Cleanup site search details." Toxics Cleanup
 Program.

 Washington State Dept. of Ecology (WA Ecology). 2017b. "Confirmed and suspected contaminated sites
 data." Toxics Cleanup Program.

 Washington State Dept. of Ecology (WA Ecology). 2017c. "Cleanup Site Search."

 Washington State Dept. of Ecology (WA Ecology). 2017d. "Environmental Information Management
 (EIM) database."

 Washington State Dept. of Ecology (WA Ecology). 2017e. "National Pollutant Discharge Elimination
 System (NPDES) and State Waste Discharge General Permit for Stormwater Discharges Associated with
 Construction Activity: Construction Stormwater General Permit." 55p., May 5.

 Washington State Dept. of Ecology (WA Ecology). 2017f. "Rivers and Watersheds (Washington State)."

 Washington State Dept. of Ecology (WA Ecology). 2017g. "Dams (Washington State)."

 Washington State Dept. of Ecology (WA Ecology). 2017h. "Tribal Lands (Washington State)."

 Washington State Dept. of Ecology (WA Ecology). 2017i. "Underground Injection Control (UIC) Database
 (Version 2.1.0)." Underground Injection Control Program.

 Washington State Dept. of Ecology (WA Ecology). 2017j. "Site Information: City Parcel Site, 708 N Cook
 St, Spokane, WA."

 Washington State Dept. of Ecology (WA Ecology). 2017k. "Cleanup Site Details: FUDS Fairchild Nike
 45." 1p., July 20.

 Washington State Dept. of Ecology (WA Ecology). 2017l. "Cleanup Site Details: Schade Brewery." 2p.,
 July 24.

 Washington State Dept. of Ecology (WA Ecology). 2017m. "Cleanup Site Details: BNSF Parkwater
 Railyard." Toxics Cleanup Program. 2p., June 26.


                                                                                                  A5-30


                                                               Dec GMV Re: Opposition to Pl MILs 001404
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23891 Page 217 of
                                             250


 Washington State Dept. of Ecology (WA Ecology). 2017n. "Cleanup Site Details: BNSF Hillyard Lead
 Soil Site." Toxics Cleanup Program. 2p., June 1.

 Washington State Dept. of Ecology (WA Ecology). 2017o. "Water Quality Permitting and Reporting
 System (PARIS)."

 Washington State Dept. of Ecology (WA Ecology). 2017p. "Cleanup Site Details: Spokane International
 Airport." 2p., June 20.

 Washington State Dept. of Ecology (WA Ecology). 2017q. "Cleanup Site Details: Avista Corp Beacon
 Storage Yard." Toxics Cleanup Program. 1p., May 12.

 Washington State Dept. of Ecology (WA Ecology). 2017r. "Cleanup Site Details: Barrier Trust Property."
 Toxics Cleanup Program. 2p., June 18.

 Washington State Dept. of Ecology (WA Ecology). 2017s. "Cleanup Site Details: Alaska Steel & Supply."
 Toxics Cleanup Program. 1p., June 18.

 Washington State Dept. of Ecology (WA Ecology). 2017t. "Cleanup Site Details: General Electric Co.
 Spokane." 2p., June 27.

 Washington State Dept. of Ecology (WA Ecology). 2017u. "Cleanup Site Details: Mica Peak Federal
 Aviation Agency, US FAA Mice Peak." 1p., July 20.

 Washington State Dept. of Ecology (WA Ecology). 2017v. "Cleanup Site Details: Appleway Chevrolet
 Inc." Toxics Cleanup Program. 2p., June 26.

 Washington State Dept. of Ecology (WA Ecology). 2017w. "Cleanup Site Details: Atlas Mine & Mill
 Supply Inc." Toxics Cleanup Program. 2p., June 2.

 Washington State Dept. of Ecology (WA Ecology). 2017x. "Cleanup Site Details: Stockland Livestock
 Exchange." 2p., June 27.

 Washington State Dept. of Ecology (WA Ecology). 2017y. "Cleanup Site Details: FUDS Fairchild Nike
 87." 2p., July 20.

 Washington State Dept. of Ecology (WA Ecology). 2017z. "Cleanup Site Details: Avista Corp. Spokane
 Service Center." 2p., June 22.

 Washington State Dept. of Ecology (WA Ecology). 2017aa. "Cleanup Site Details: Spokane River Upriver
 Dam and Donkey Island." 2p., July 20.

 Washington State Dept. of Ecology (WA Ecology). 2018a. "Water Quality Permitting and Reporting
 System (PARIS)."

 Washington State Dept. of Ecology (WA Ecology). 2018b. "Reissuance of Eastern Washington Phase II
 Municipal Stormwater Permit: Initial Overview of the Proposed Permit Language Changes for the 2019
 Permit." 2p., April 9.




                                                                                                  A5-31


                                                               Dec GMV Re: Opposition to Pl MILs 001405
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23892 Page 218 of
                                             250


 Washington State Dept. of Ecology (WA Ecology). 2018c. "National Pollutant Discharge Elimination
 System and State Waste Discharge General Permit for Process Water, Stormwater, and Mine Dewatering
 Water Discharges Associated with Sand and Gravel Operations, Rock Quarries, and Similar Mining
 Facilities, Including Stockpiles of Mined Materials, Concrete Batch Operations and Hot Mix Asphalt
 Operations: The Sand and Gravel General Permit." 64p., April 1.

 Washington State Dept. of Ecology (WA Ecology). 2018d. "Cleanup Site Details: US DOE BPA Bell
 Maintenance HQ." 2p., April 20.

 Washington State Dept. of Ecology (WA Ecology). 2018e. "Cleanup Site Details: FUDS RRA 3 Dartford."
 1p., May 1.

 Washington State Dept. of Ecology (WA Ecology). 2018f. "Cleanup Site Details: FUDS RRA 7
 Davenport." 1p., May 1.

 Washington State Dept. of Ecology (WA Ecology). 2019. "Eastern Washington Phase II Municipal
 Stormwater Permit." 57p., July 1.

 Washington State Dept. of Ecology (WA Ecology). c. 1991. "Fact Sheet - Application for National
 Pollutant Discharge Elimination System (NPDES) Permit to Discharge Pollutants to State Waters [Renewal
 of Permit WA-000095-7]." 36p.

 Washington State Dept. of Ecology (WA Ecology). c. 1999. "Summary scoring sheets, City Parcel, 708 N.
 Cooke, Spokane, WA 99202." 8p.

 Washington State Dept. of Ecology (WA Ecology). c. 2018. "Facility/Site: Circle M Construction Co Inc."
 2p.

 Washington State Dept. of Ecology (WA Ecology); Kaiser Aluminum & Chemical Corp. 2005. "Agreed
 order [In the matter of remedial action by Kaiser Aluminum and Chemical Corporation Trentwood Site]."
 Agreed Order No. 2692. 102p., June 6.

 Washington State Dept. of Ecology (WA Ecology); Kaiser Aluminum Washington, LLC. c. 2012.
 "Amendment No. 1 to agreed order [In the matter of remedial action by Kaiser Aluminum & Chemical
 Corporation Trentwood Site]." Agreed Order No. 2692. 29p.

 Washington State Dept. of Ecology (WA Ecology); Washington State Dept. of Health (WADOH). 2015.
 "PCB Chemical Action Plan." Publication No. 15-07-002. 223p., February.

 Washington State Dept. of Ecology (WA Ecology); US EPA. 2011. "Near Marmots, Near Beer: A Tour of
 Cleanup & Redevelopment Projects in Downtown Spokane." Presented at Brownfields & Land
 Revitalization 2011 Conference: Turning Liabilities into Assets in the Inland Northwest. 8p.

 Washington State Dept. of Fish and Wildlife (WDFW). 2008. "Ford Hatchery Annual Report, January 1,
 2007 - December 31, 2007." Report to US Dept. of Energy, Bonneville Power Administration, Division of
 Wildlife. 12p., January.

 Washington State Dept. of Fish and Wildlife (WDFW). 2015a. "NPDES Permit Renewal Application,
 Permit No. WAG13-7007." Submitted to Washington State Dept. of Ecology (WA Ecology). 10p.,
 January 21.



                                                                                                   A5-32


                                                               Dec GMV Re: Opposition to Pl MILs 001406
Case 2:15-cv-00201-SMJ         ECF No. 422-28 filed 01/28/20            PageID.23893 Page 219 of
                                             250


 Washington State Dept. of Fish and Wildlife (WDFW). 2015b. "Spokane Hatchery." 2p., March. Accessed
 at http://srrttf.org/wp-content/uploads/2015/03/Spokane-Fact-Sheet.pdf.

 Washington State Dept. of Fish and Wildlife (WDFW). 2015c. "WDFW Plans - Facility Sampling, Solid
 Waste Management, Pollution Prevention, Spokane Hatchery - WAG 13-7007." 14p., January 15.

 Washington State Dept. of Fish and Wildlife (WDFW). 2017a. "2017 Statewide Hatchery Trout & Kokanee
 Stocking Plan for Washington's Lakes and Streams." Accessed at https://wdfw.wa.gov/publications/01900/
 wdfw01900.pdf.

 Washington State Dept. of Fish and Wildlife (WDFW). 2017b. "Spokane Hatchery Paint and Caulk
 Assessment Report and Feed Plan." Report to Washington State Dept. of Ecology (WA Ecology). 2p.,
 February 28.

 Washington State Dept. of Fish and Wildlife (WDFW). 2017c. "WDFW Spokane Hatchery - Review of
 Status of Administrative Order Docket No. 13422." Submitted to Washington State Dept. of Ecology (WA
 Ecology). 4p., December 8.

 Washington State Dept. of Fish and Wildlife (WDFW). 2018a. "Trout Stocking: Statewide Hatchery Trout
 & Kokanee Stocking Plan." Accessed at https://wdfw.wa.gov/fishing/plants/statewide.

 Washington State Dept. of Fish and Wildlife (WDFW). 2018b. "Catchable Trout Plant Reports."

 Washington State Dept. of Fish and Wildlife (WDFW). 2018c. "About the Washington Department of Fish
 & Wildlife." Accessed at https://wdfw.wa.gov/about.

 Washington State Dept. of Transportation (WSDOT). 1996. "Southriver Drive, City of Spokane, Division
 Street to Perry Street: Limited, Environmental Assessment Report of Known and Suspected Contaminated
 Sites." Eastern Region Environmental Office. 20p., February. [SPOKANE-PRR-1737307 - SPOKANE-
 PRR-1737326]

 Washington Superior Court, Spokane County. 2003. "Consent decree between Washington State
 Department of Ecology, Avista Development, Inc., and Kaiser Aluminum & Chemical Corporation
 [re: State of Washington, Dept. of Ecology v. Avista Development, Inc., and Kaiser Aluminum & Chemical
 Corp.]." No. 03-2-00422-1. 120p., February 5.

 Washington Superior Court, Spokane County. 2012. "Consent decree between Washington State
 Department of Ecology and BNSF Railway Company [re: State of Washington, Dept. of Ecology v. BNSF
 Railway Co.]." 109p., April 18.

 White, J Jr. [Spokane Riverkeeper]. 2015. Email to B. Adams (Liberty Lake Sewer and Water District),
 et al. [re: Stocked fish migration]. 2p., September 4.

 Wilkinson, T. 2015. "Making things right again." Mont. Outdoors p30-34. Accessed at http://fwp.mt.gov/
 mtoutdoors/pdf/2015/LewistownHatchery.pdf.

 Windsor, S. [Spokane, Washington]. 2013. Internal email to G. Glenn and K. Gimpel [re: City of Tacoma
 settles with EPA for violating federal rules on PCBs in used oil]. 2p., October 1. [SPOKANE-PRR-
 0473717 - SPOKANE-PRR-0473718]




                                                                                                  A5-33


                                                               Dec GMV Re: Opposition to Pl MILs 001407
Case 2:15-cv-00201-SMJ        ECF No. 422-28 filed 01/28/20           PageID.23894 Page 220 of
                                            250


 Wnek, Z. 2018. "Schade Brewery." Accessed at http://www.spokanehistorical.org/items/show/152.




                                                                                                 A5-34


                                                             Dec GMV Re: Opposition to Pl MILs 001408
Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20   PageID.23895 Page 221 of
                                       250




 Tables




                                                 Dec GMV Re: Opposition to Pl MILs 001409
                                       Case 2:15-cv-00201-SMJ                      ECF No. 422-28 filed 01/28/20                              PageID.23896 Page 222 of
                                                                                                 250

  Table A5.1 Information Sources Used to Identify PCB Sites
  Source Author                           Source Title                               Description                                         Site List Outcome                                    Category
  EDR (2017a)                      DataMap Environmental Atlas EDR provides comprehensive searches of available      21 additional sites were identified using the EDR        Identified potential Users, Permitted
                                                               state and federal databases to produce                report based on their presence on PCB‐related lists      Dischargers, and Releases.
                                                               compilations of environmental‐related information     (the National PCB Notifications or PCB Transformer
                                                               about sites in given areas. An "EDR DataMap           Registry).
                                                               Environmental Atlas" was generated for the
                                                               Spokane and Liberty Lake areas of Washington.
  EDR (2017b)                      DataMap Environmental Atlas A limited data report was generated for the Idaho     Additional sites were identified using the EDR report    Identified potential Users, Permitted
                                                               cities located along the Spokane River.               based on their presence on PCB‐related lists (the        Dischargers, and Releases.
                                                                                                                     National PCB Notifications or PCB Transformer
                                                                                                                     Registry).
  LimnoTech (2016)                     PCB Reduction Report  The LimnoTech report includes estimates of PCB‐         Three additional utilities were identified. Further      Identified potential Users.
                                                             containing transformers in the Spokane River            information was obtained about five utilities.
                                                             watershed based on direct conversation with the
                                                             utilities. We have not identified the original source
                                                             information, and therefore rely on this report for
                                                             the identification of additional Users.
  Monsanto Co. (1977a,b)           Monsanto Customer Records The Monsanto Customer Records appear to be a
                                     and Monsanto Invoices   partial listing of national customers from 1959 to
                                                             1977. The Monsanto Invoices are limited to
                                                             customers within Washington State. Sites not
                                                             already included in the Releases or Permitted
                                                             Dischargers category were included in the Users
                                                             category.
  Spokane County, Public Works            SIU Permitting      SIU permit holders were identified by reviewing        Overall, 31 facilities were identified, 25 of which were New sites were included as Permitted
  Department (SCPWD, 2015);                                   current and past NPDES permits from the Riverside      not previously identified.                               Dischargers.
  Spokane Wastewater                                          Park Water Reclamation Facility (Riverside WWTP)
  Management Department                                       and the Spokane County Regional Water
  (SWWM, 2015a)                                               Reclamation Facility (SCRWRF).
  SRRTTF (2015)                       Assessment of PCBs in   The Task Force and WA Ecology's Environmental          Of the 33 sites, 25 were identified on WA Ecology's      All sites identified are included in the
                                   Spokane Valley Groundwater Assessment Program (EAP) identified sites where        Cleanup Site Details list (described above). The         Releases category.
                                                              PCBs may be present in groundwater and possibly        additional 8 sites were identified by the EAP, but the
                                                              contribute PCBs to the river.                          rationale was not usually provided.
  US EPA (2009, 2010, 2011, 2017b)     PCB National Report    US EPA maintains a list of sites that are known to     28 facilities in Spokane County and 1 in Idaho search.   New sites were included as Users.
                                                              have a PCB activity. Also known as the Notifications   Six sites have known PCB releases, three are known
                                                              for PCB Activities (PADS).                             permitted dischargers, and the remaining sites are
                                                                                                                     included as User sites.
  US EPA (2019a)                     US EPA's Enforcement and    US EPA maintains the ECHO database to track         Three additional sites identified.                       Identified two potential Users and one
                                     Compliance History Online   compliance and enforcement information                                                                       potential Release.
                                              (ECHO)             nationwide. ECHO searches the Integrated
                                                                 Compliance Information System (ICIS), which
                                                                 includes actions taken under TSCA.
  US EPA (2015a)                      Regulated Transformers     US EPA requires that transformers with over         Three companies with registered transformers were        New sites were included as Users.
                                                                 500 ppm of PCBs present in the transformer oils are identified in Spokane County, none in Kootenai
                                                                 required to be registered; additional transformers County.
                                                                 with lower concentrations may also be included.



GRADIENT                                                                                                                                                     Dec GMV Re: Opposition to Pl MILs 001410
                                                                                                                                                                                                                   Page 1 of 3
                                         Case 2:15-cv-00201-SMJ                        ECF No. 422-28 filed 01/28/20                                PageID.23897 Page 223 of
                                                                                                     250

  Source Author                                Source Title                               Description                                          Site List Outcome                                       Category
  US EPA (2017a)                      Discharge Monitoring Report US EPA maintains the complete list of National           205 permits were identified in the Spokane River           Overall 31 NPDES permits were
                                      (DMR) Pollutant Loading Tool Pollutant Discharge Elimination System (NPDES)          watershed. The list was then restricted to (a) permits     identified for the Permitted Dischargers
                                                                   permitted discharges on this site. The site also        related to water treatment plants; (b) permits related     category. Only one site was previously
                                                                   includes sampling information when available. WA        to municipal separated storm sewer systems; and (c)        identified as a Release site (Kaiser).
                                                                   Ecology is the regulatory entity issuing most of the    any site‐specific permit in which PCBs are regulated in
                                                                   NPDES permits in Washington, US EPA is the              some way.
                                                                   regulatory entity currently in Idaho and permits on
                                                                   tribal lands are administered by US EPA.
  US EPA (2018a)                          Idaho NPDES Permits      US EPA maintains a database that includes               No additional sites identified, obtained further           N/A
                                               (Database)          information about current and inactive permits          information on known sites.
                                                                   issued in Idaho.
  US EPA (2018b)                       Approved PCB Commercial US EPA permitted facilities that store PCB waste            No storage or disposal facilities were identified in the   None.
                                          Storage and Disposal     prior to proper disposal.                               Spokane River watershed located within Washington
                                                Facilities                                                                 or Idaho.
  US EPA (as cited in EDR, 2017a,b)     FIFRA and TSCA Tracking US EPA tracks enforcement actions and compliance           Searched via the EDR report. No additional                 Identified potential Users.
                                              System (FTTS)        activities for FIFRA, TSCA, and EPCRA. EDR has info     inspections or actions found on US EPA online
                                                                   from 1985‐2012; US EPA online database only             database.
                                                                   includes violations over the past 3 years, of which
                                                                   there are some not associated with PCBs. Identified
                                                                   all sites that underwent a "Section 6 PCB Federal
                                                                   Inspection."
  US EPA (as cited in EDR, 2017a,b)          TSCA Database         US EPA maintains a list of the manufacturers and        Searched via the EDR report.                               Identified potential Users.
                                                                   importers of chemical substances included on the
                                                                   TSCA Chemical Substance Inventory list (which
                                                                   includes PCBs). US EPA last issued this list in 2012.
  WA Ecology (1995, 2001, 2002)           Point Source Surveys     WA Ecology conducted PCB point source surveys in        The early studies focused on Kaiser Trentwood, the         All of the industrial locations were
                                                                   1993‐1994, 2000, and 2001 to identify potential         Spokane Industrial Park, three wastewater treatment        included on either the WA Ecology
                                                                   major contributors to the Spokane River.                plants (Spokane, Liberty Lake and Post Falls), the Old     Cleanup Site list or Task Force
                                                                                                                           Inland Metals Site and the Washington Water Power          groundwater memo and are included in
                                                                                                                           Co. (WWP, now Avista Corp.) Beacon Storage Yard.           our Releases category. The WWTPs
                                                                                                                           Inland Empire Paper Company was added to their             were included under the Permitted
                                                                                                                           study in 2001.                                             Dischargers category.
  WA Ecology (2017a)                      Cleanup Site Details      List includes information about potential              30 sites within the Washington portion of the Spokane      All sites with suspected or confirmed PCB
                                                                    contamination for a wide range of chemicals of         River watershed were identified with PCB                   contamination are included in the
                                                                    concern (COCs) in environmental media; relative        contamination in at least one media on‐site;               Releases category.
                                                                    concentrations of the COCs in each media are           additional sites with halogenated organic
                                                                    described by six levels.                               contamination were also reviewed, including several
                                                                                                                           Formerly Used Defense Sites (FUDS) sites.
  WA Ecology (2017b)                   Confirmed and Suspected Provides additional details on active sites found in        No additional sites identified, obtained further           N/A
                                        Contaminated Sites List   the Cleanup Site Details list.                           information on known sites.
                                                (CSCSL)
  WA Ecology (2017c)                  Cleanup Site Search website WA Ecology maintains additional information for       No additional sites identified; obtained further              N/A
                                                                  some sites. This publically available information     information on known sites.
                                                                  includes brief site background information, and may
                                                                  also include legal documents and technical reports
                                                                  such as feasibility studies, remedial investigations,
                                                                  and periodic reviews.


GRADIENT                                                                                                                                                             Dec GMV Re: Opposition to Pl MILs 001411
                                                                                                                                                                                                                        Page 2 of 3
                                            Case 2:15-cv-00201-SMJ                             ECF No. 422-28 filed 01/28/20                                   PageID.23898 Page 224 of
                                                                                                             250

  Source Author                                 Source Title                            Description                                                    Site List Outcome                                          Category
  WA Ecology (2017d)                     Environmental Information For each of the Release sites identified, we obtained            No additional sites identified, obtained further             N/A
                                        Management (EIM) Database the PCB sampling data from the EIM database in                    information on known sites.
                                                                   order to assess the potential magnitude of PCB
                                                                   releases to the watershed for these sites.
  WA Ecology (2018a)                      Permitting and Reporting WA Ecology maintains a water quality database that               No additional sites identified, obtained further             N/A
                                        Information System (PARIS) includes information about current and inactive                  information on known sites.
                                                  database         permits. Information provided may include
                                                                   submissions from the permittee, enforcement
                                                                   actions, and inspection reports.
  Notes:
  EPCRA = Emergency Planning and Community Right‐to‐Know Act; FIFRA = Federal Insecticide, Fungicide, and Rodenticide Act; N/A = Not Applicable; PCB = Polychlorinated Biphenyl; ppm = Parts Per Million; SIU = Significant Industrial User;
  Task Force = Spokane River Regional Toxics Task Force; TSCA = Toxic Substances Control Act; US EPA = United States Environmental Protection Agency; WA Ecology = Washington State Department of Ecology; WWTP = Wastewater
  Treatment Plant.




GRADIENT                                                                                                                                                                       Dec GMV Re: Opposition to Pl MILs 001412
                                                                                                                                                                                                                                       Page 3 of 3
                                                                                                                Case 2:15-cv-00201-SMJ                       ECF No. 422-28 filed 01/28/20                              PageID.23899 Page 225 of
                                                                                                                                                                           250

 Table A5.3a Results of Upland PCB Site Research – Releases
                                     Site Details                                                                     Location                                                   On‐site PCB Use                                                     Discharges                                                    Permitted Discharges
                                                                                    WA Ecology        WA Ecology
                                                                                                                                            Within Spokane                                                              Discharge    Discharge      Waterbody/                                  Permit               With PCB
 Map ID          Site Name                 Address            Information Source   Facility Site ID Cleanup Site ID       City    County                       Nature of PCB‐related Operations         PCBs On‐site?                                                 Additional Discharges               Number                          Notes
                                                                                                                                             City Limits?                                                                 Type         Detail       Sewershed                                    Type              Information?
                                                                                       (FS ID)          (CS ID)
 R3            Avista Corp. ‐        4323 E. Upriver Drive        Task Force         9766365             2727           Spokane   Spokane        Yes                                                                     Other       Outside of     Spokane River                                N/A       N/A         N/A                N/A
            Beacon Storage Yard                               groundwater memo;                                                                                                                                                        area
                                                              WA Ecology cleanup
                                                                 website search
 R19       Barrier Trust Property     2616 E. Broadway            Task Force         7617080             467            Spokane   Spokane        Yes            Impacts from City Parcel, which is          Yes          Sewer          MS4            Union            Drywell located near     N/A       N/A         N/A                N/A
                                          Avenue              groundwater memo;                                                                              located to the west of property, across                                                                 southwest corner of City
                                                              WA Ecology cleanup                                                                                an alleyway. City of Spokane had                                                                      Parcel was disconnected
                                                                 website search                                                                                covered the alleyway with gravel to                                                                   from the storm system in
                                                                                                                                                              prevent exposure to soils impacted by                                                                 December 2011 due to this
                                                                                                                                                                              PCBs.                                                                                    area being a continued
                                                                                                                                                                                                                                                                        source of PCBs to the
                                                                                                                                                                                                                                                                              system.
 R48       BNSF Hillyard Lead Soil   5000 N. Ferrall Street       Task Force          960924            1371            Spokane   Spokane        Yes           The site used to have PCB‐containing         Yes          Sewer          MS4           Cochran                                    N/A       N/A         N/A                N/A
                     Site                                     groundwater memo;                                                                               transformers in contact with unpaved
                                                              WA Ecology cleanup                                                                              ground surface. The BNSF Black Tank
                                                                 website search                                                                              site contained a tank used to store dust
                                                                                                                                                              oil that contained PCBs. The adjacent
                                                                                                                                                                Freya Street site housed four PCB‐
                                                                                                                                                                     containing transformers.
 R10          BNSF Parkwater         5302 E. Trent Avenue         Task Force            676             1318            Spokane   Spokane        Yes         PCBs detected in three areas: Western          Yes          Other      Injection and       N/A                                      N/A       N/A         N/A                N/A
                 Railyard                                     groundwater memo;                                                                                  Fruit Express (WFE) Maintenance                                     Infiltration
                                                              WA Ecology cleanup                                                                             Facility, Transformer Storage Area, and                                     (I&I)
                                                                 website search                                                                                 the Dismantling Spur Area, where
                                                                                                                                                                 impacted soils were stored. One
                                                                                                                                                             transformer containing 6.8 mg/kg PCBs
                                                                                                                                                                      present on‐site in 2003.
 R130           Spokane City         2nd Avenue & Monroe       Task Force              22914            12963           Spokane   Spokane        Yes              Petroleum‐gasoline and non‐               Yes                                                                                  N/A       N/A         N/A                N/A
                Engineering                  Street       groundwater memo;                                                                                  halogenated organics are present at this
                                                          WA Ecology cleanup                                                                                                 site.
                                                             website search
 R69       24‐28 E. Spokane Falls 24‐28 E. Spokane Falls       Task Force              8544             12975           Spokane   Spokane        Yes                                                        Yes                                                                                  N/A       N/A         N/A                N/A
                 Boulevard               Boulevard        groundwater memo;
                                                          WA Ecology cleanup
                                                             website search
 R25        Hite Crane & Rigging     4323 E. Broadway          Task Force            1881495            12253           Spokane   Spokane        Yes                        Unknown                         Yes                                                                                  N/A       N/A         N/A                N/A
                      Inc.                                groundwater memo;
                                                          WA Ecology cleanup
                                                             website search
 R131      Avista N. Elizabeth St. 2425 N. Elizabeth Road WA Ecology cleanup           12731            13063           Spokane   Spokane        No                         Unknown                         Yes
                                                             website search                                              Valley
 R23          Columbia Paint &      112 N. Haven Street        Task Force               640             1209            Spokane   Spokane        Yes                  Paint manufacturing                    No          Sewer          CSO         CSO 34 (Erie)                                N/A       N/A         N/A                N/A
                  Coatings                                groundwater memo;
                                                          WA Ecology cleanup
                                                             website search
 R123        Custer Commercial 5025 E. Sprague Avenue          Task Force              9889             11621           Spokane   Spokane        No                       None known                         No          Other       Outside of                                                  N/A       N/A         N/A                N/A
                 Center Soil                              groundwater memo                                               Valley                                                                                                        area
                Remediation
 R12       Alaska Steel & Supply     3410 E. Desmete           Task Force               670             1138            Spokane   Spokane        Yes                 Information not found                  Yes          Sewer          MS4            Union                                     N/A       N/A         N/A                N/A
                                          Avenue          groundwater memo;
                                                          WA Ecology cleanup
                                                             website search
 R97        General Electric Co. ‐ 3919 N. Sullivan Road       Task Force            34795691           2733            Spokane   Spokane        No                         Unknown                         Yes          Other       Outside of                                                  N/A       N/A         N/A                N/A
                Sullivan Road                             groundwater memo;                                              Valley                                                                                                        area
                                                          WA Ecology cleanup
                                                            website search;
                                                          Monsanto Customer
                                                           Records; Monsanto
                                                                Invoices




GRADIENT
                                                                                                                                                                                                                                                                                                         Dec GMV Re: Opposition to Pl MILs 001413
                                                                                                                                                                                                                                                                                                                                                  Page 1 of 6
                                                                                                          Case 2:15-cv-00201-SMJ                         ECF No. 422-28 filed 01/28/20                             PageID.23900 Page 226 of
                                                                                                                                                                       250

                                 Site Details                                                                    Location                                                   On‐site PCB Use                                                    Discharges                                                Permitted Discharges
                                                                               WA Ecology        WA Ecology
                                                                                                                                        Within Spokane                                                             Discharge    Discharge      Waterbody/                             Permit               With PCB
 Map ID        Site Name               Address          Information Source    Facility Site ID Cleanup Site ID       City     County                       Nature of PCB‐related Operations        PCBs On‐site?                                              Additional Discharges             Number                          Notes
                                                                                                                                         City Limits?                                                                Type         Detail       Sewershed                               Type              Information?
                                                                                  (FS ID)          (CS ID)
 R9        General Electric Co.'s 4323 E. Mission Avenue      Task Force            630             1082           Spokane    Spokane        Yes         Transformer refurbishing facility from        Yes          Other      Injection and   Infiltration                            N/A       N/A         N/A                N/A
            Spokane Apparatus                            groundwater memo;                                                                                   1961 to 1980. Extensive use of                                     Infiltration       area
                Service Shop                             WA Ecology cleanup                                                                              transformer oils on‐site. Uncontrolled                                     (I&I)
                                                           website search;                                                                                release of oils into soils/groundwater
                                                         Monsanto Customer                                                                                    from steam cleaning activities.
                                                          Records; Monsanto
                                                               Invoices
 R92             Holcim Inc.      12207 E. Empire Avenue      Task Force        52126416           4580            Spokane    Spokane        No                       None known                        No          Other       Outside of                                             N/A       N/A         N/A                N/A
                                                         groundwater memo                                           Valley                                                                                                        area
 R66        Hutton Settlement, 521 E. Sprague Avenue          Task Force        19213533                           Spokane    Spokane        Yes                         None                           No          Sewer         CSO            CSO 26                                N/A       N/A         N/A                N/A
                   Qwest                                 groundwater memo                                                                                                                                                                      (7th Street)
           Communications Inc.
                  W00864
 R67         Inland Metals Inc.     534 E. Spokane Falls      Task Force           669             1808            Spokane    Spokane        Yes          The Inland Metals site was a scrap           Yes          Other      Injection and   1306500ND                               N/A       N/A         N/A                N/A
                                         Boulevard       groundwater memo;                                                                               metals salvaging operation until 1986.                                 Infiltration
                                                         WA Ecology cleanup                                                                                                                                                         (I&I)
                                                            website search
 R174           FUDS RRA 6                  N/A          WA Ecology cleanup     30346918           2327           Trentwood   Spokane        No          US EPA's Superfund database includes      Not evaluated                Unknown                                               None
                 Trentwood                                  website search                                                                                 28 archived radio relay sites and 1
                                                                                                                                                          active site. 27 are located in Alaska.
                                                                                                                                                           Alaska's list of Contaminated Sites
                                                                                                                                                          includes 7 Cold War‐era USAF radio
                                                                                                                                                             relay sites. PCB impacts were
                                                                                                                                                          confirmed at 4 out of the 7 sites and
                                                                                                                                                                   suspected at a fifth.

                                                                                                                                                              Most PCB impacts arose from
                                                                                                                                                          transformers and related equipment.
                                                                                                                                                         Also, not all PCB‐containing equipment
                                                                                                                                                           was removed from radio relay sites
                                                                                                                                                            after deactivation (ATSDR, 2014).
 R175       US FAA Mica Peak          Mica Peak         WA Ecology cleanup         126             2276            Spokane    Spokane        No              Closed uses. Transformers and             Yes          Other       Outside of                                             N/A       N/A         N/A                N/A
                                                         website search                                                                                   capacitors associated with both USAF                                    area
                                                                                                                                                          and FAA equipment. During the late
                                                                                                                                                           1950s‐1960s, at least 600 gallons of
                                                                                                                                                         waste oils were disposed of outside the
                                                                                                                                                            building in the septic drainfield or
                                                                                                                                                         dumped on the ground surface around
                                                                                                                                                          the building. PCB concentrations are
                                                                                                                                                                         unknown.




GRADIENT
                                                                                                                                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 001414
                                                                                                                                                                                                                                                                                                                                        Page 2 of 6
                                                                                                               Case 2:15-cv-00201-SMJ                        ECF No. 422-28 filed 01/28/20                              PageID.23901 Page 227 of
                                                                                                                                                                           250

                                  Site Details                                                                       Location                                                    On‐site PCB Use                                                     Discharges                                                        Permitted Discharges
                                                                                   WA Ecology        WA Ecology
                                                                                                                                            Within Spokane                                                              Discharge    Discharge      Waterbody/                                  Permit                   With PCB
 Map ID         Site Name                Address           Information Source     Facility Site ID Cleanup Site ID       City     County                       Nature of PCB‐related Operations         PCBs On‐site?                                                Additional Discharges                 Number                                  Notes
                                                                                                                                             City Limits?                                                                 Type         Detail       Sewershed                                    Type                  Information?
                                                                                      (FS ID)          (CS ID)
 R95         Kaiser Trentwood     15000 E. Euclid Avenue       Task Force           81484342            4681           Spokane    Spokane        No           PCB‐containing hydraulic oil (Aroclors        Yes         Permitted   Site system     Spokane River   Sanitary, industrial, and   NPDES    WA0000892;         Yes         Biweekly sampling for PCBs;
                  Facility                                 groundwater memo                                             Valley                               1242/1248) used in hydraulic cylinders.                    discharge                                     stormwater all flows                3 outfalls                   monthly discharge monitoring
                                                                                                                                                             PCB‐containing hydraulic oil was stored                                                                 through the industrial                                                       reports.
                                                                                                                                                             in USTs in the Oil House and Tank Farm                                                                 WWTP before discharge.
                                                                                                                                                                               area.                                                                                                                                                       Maximum allowed PCB
                                                                                                                                                                                                                                                                                                                                       concentration into black walnut
                                                                                                                                                                                                                                                                                                                                         shell filtration system (final
                                                                                                                                                                                                                                                                                                                                      treatment prior to discharge into
                                                                                                                                                                                                                                                                                                                                              river) = 0.78 g/day

                                                                                                                                                                                                                                                                                                                                      Maximum daily flow = 11.0 MGD

                                                                                                                                                                                                                                                                                                                                      Proposed PCB limits in discharge
                                                                                                                                                                                                                                                                                                                                                  to river:
                                                                                                                                                                                                                                                                                                                                        170 ppt (average monthly);
                                                                                                                                                                                                                                                                                                                                      129 mg/day (average monthly);
                                                                                                                                                                                                                                                                                                                                       145 mg/day (maximum daily)

                                                                                                                                                                                                                                                                                                                                         Total PCB concentrations in
                                                                                                                                                                                                                                                                                                                                       effluent to river from July 2011
                                                                                                                                                                                                                                                                                                                                           through November 2015
                                                                                                                                                                                                                                                                                                                                         averaged 2,261 ppt (n = 108
                                                                                                                                                                                                                                                                                                                                        samples; 4,730 ppt maximum
                                                                                                                                                                                                                                                                                                                                                concentration)
 R5        Martin Wood Products 2105 N. Airport Street         Task Force           64145388           3011            Spokane    Spokane        Yes                                                        Yes          Other      Injection and                                                N/A        N/A            N/A                        N/A
                                                           groundwater memo                                                                                                                                                          Infiltration
                                                                                                                                                                                                                                         (I&I)
 R87       Martins Auto Service   9125 E. Trent Avenue     Task Force               74521817           4348           Millwood    Spokane        Yes                        Unknown                         Yes          Other       Outside of     Spokane River                                N/A        N/A            N/A                      N/A
                                                      groundwater memo;                                                                                                                                                                area
                                                      WA Ecology cleanup
                                                       website site search
 R8          Med Star Hanger    6400 E. Rutter Avenue      Task Force               84283894           3389            Spokane    Spokane        Yes                                                        Yes          Other      Injection and                                                N/A        N/A            N/A                      N/A
                                                      groundwater memo;                                                                                                                                                              Infiltration
                                                      WA Ecology cleanup                                                                                                                                                                 (I&I)
                                                       website site search
 R94        Appleway Chevrolet 8500 E. Sprague Avenue      Task Force               28314355            356            Spokane    Spokane        No                   No information found                  Yes          Other       Outside of                                                  N/A        N/A            N/A                      N/A
                    Inc.                              groundwater memo;                                                 Valley                                                                                                         area
                                                      WA Ecology cleanup
                                                       website site search
 R37           Nine Mile Falls 11800 W. Charles Road       Task Force                 21329            3181           Nine Mile   Spokane        No                         Unknown                         Yes          Other       Outside of                                                  N/A        N/A            N/A                      N/A
                Campground                            groundwater memo                                                  Falls                                                                                                          area
 R544       BNSF 6401 N. Freya   N. 6401 Freya Street      EDR ‐ FTTS;                 N/A              N/A           Spokane     Spokane        Yes            Four PCB‐containing transformers            Yes                                                                                  N/A        N/A            N/A                      N/A
                   Street                                ECHO database                                                                                                   stored on‐site.
 R100       Pentzer Wastewater       Sullivan Road         Task Force                 15442            12077           Spokane    Spokane        No                     Unknown source                      Yes         Permitted   Site system     Spokane River Original WWTP for sanitary NPDES       WA‐000095‐7        No          Stopped operation in 1993.
              Treatment Plant                         groundwater memo;                                                 Valley                                                                                          discharge                                 only; this one operated from (until                                 Discharged treated wastewater
                                                      WA Ecology cleanup                                                                                                                                                                                              1971‐1993 to include     1993)                                  directly to the Spokane River at
                                                       website site search                                                                                                                                                                                               industrial waste.                                              RM 87 through a single port
                                                                                                                                                                                                                                                                                                                                                   diffuser.
 R68          Schade Brewery       528 E. Trent Avenue         Task Force           6724162            4643            Spokane    Spokane        Yes           Schade Brewery was sold to Inland            Yes          Other      Injection and                                                N/A        N/A            N/A                       N/A
                                                           groundwater memo;                                                                                 Metals in 1959, and the site was used as                                Infiltration
                                                           WA Ecology cleanup                                                                                   a warehouse until 1977. Railroad                                         (I&I)
                                                            website site search                                                                              operations may have also contributed in
                                                                                                                                                                 the northern portion of the site.
 R2           Spokane Fire        1618 N. Rebecca Street       Task Force              674             1225            Spokane    Spokane        Yes          Groundwater impacts are due to the            Yes          Other      Injection and                                                N/A        N/A            N/A                      N/A
           Department Training                             groundwater memo;                                                                                  neighboring GE site. One monitoring                                    Infiltration
                 Facility                                  WA Ecology cleanup                                                                                    well located north of the GE site                                       (I&I)
                                                            website site search                                                                                    (towards river) on this site.




GRADIENT
                                                                                                                                                                                                                                                                                                         Dec GMV Re: Opposition to Pl MILs 001415
                                                                                                                                                                                                                                                                                                                                                               Page 3 of 6
                                                                                                                Case 2:15-cv-00201-SMJ                        ECF No. 422-28 filed 01/28/20                               PageID.23902 Page 228 of
                                                                                                                                                                            250

                                     Site Details                                                                      Location                                                   On‐site PCB Use                                                      Discharges                                                            Permitted Discharges
                                                                                     WA Ecology        WA Ecology
                                                                                                                                             Within Spokane                                                               Discharge    Discharge      Waterbody/                                      Permit                   With PCB
 Map ID          Site Name                 Address           Information Source     Facility Site ID Cleanup Site ID       City    County                        Nature of PCB‐related Operations         PCBs On‐site?                                                  Additional Discharges                   Number                                Notes
                                                                                                                                              City Limits?                                                                  Type         Detail       Sewershed                                        Type                  Information?
                                                                                        (FS ID)          (CS ID)
 R101       Spokane Industrial       3808 N. Sullivan Road       Task Force               814             1298           Spokane   Spokane        No           One vacant lot had detectable PCB in           Yes         Permitted       SIU?          Riverside      Original WWTP for sanitary      SIU?    WA‐000095‐7     Occasional     Not listed as SIU in NPDES
                  Park                                       groundwater memo;                                            Valley                                 soil. PCBs found in previous WWTP                        discharge                                     only; new plant operated                              information     permit. 1993 information
                                                             WA Ecology cleanup                                                                               sludge and current wastewater stream.                                                                    from 1971‐1993 to include                                               confirmed connection.
                                                              website site search                                                                             Prior to development into the Spokane                                                                   industrial waste. Starting in
                                                                                                                                                                Industrial Park, the area was a Naval                                                                  1993, connected to City of
                                                                                                                                                                            Supply Depot.                                                                                 Spokane system with
                                                                                                                                                                                                                                                                          discharge to Riverside
                                                                                                                                                                                                                                                                      WWTP. Not listed in current
                                                                                                                                                                                                                                                                            NPDES for the city.
 R50        Spokane Junkyard/         3322 N. Cook Street        Task Force              125             2875            Spokane   Spokane        Yes            Drained transformers onto ground             Yes          Sewer          MS4           Cochran
           Associated Properties                             groundwater memo;                                                                                (transformer casings from power plants
                                                             WA Ecology cleanup                                                                                were cracked to obtain copper inside).
                                                               website search;
                                                              US EPA Superfund
                                                                   website
 R51        Spokane Metals Co.         3601 Regal Street     WA Ecology cleanup          125             2875            Spokane   Spokane        Yes         Stored PCB‐containing transformers on‐          Yes          Sewer          MS4           Cochran                                        N/A        N/A            N/A                     N/A
                                                                website search                                                                                site. Stripped transformers for copper.
                                                                                                                                                              Drained PCB‐containing transformer oil
                                                                                                                                                              onto the ground. Scrap materials were
                                                                                                                                                              from multiple sources, including Kaiser
                                                                                                                                                                 Aluminum and Washington Water
                                                                                                                                                               Power, etc. Operations from 1936 to
                                                                                                                                                                                1983.
 R127      Spokane River Upriver No address on file (WA       Task Force              65178472           4213            Spokane   Spokane        Yes         Known PCB sources to the dam area of            Yes           N/A           N/A         Spokane River                                    N/A        N/A            N/A                     N/A
           Dam & Donkey Island Ecology description). groundwater memo;                                                                                          the river include: Spokane Industrial
                                    The dam is located    WA Ecology cleanup                                                                                     Park, the Kaiser Trentwood Works,
                                 along Upriver Drive east website site search                                                                                  Liberty Lake Sewage Treatment Plant,
                                     of Greene Street.                                                                                                           the Inland Empire Paper Company.
                                 Donkey Island is east of
                                   the dam in wetlands
                                 and backwater channels
                                   on the north bank of
                                         the river.
 R18       Spokane Transformer,       708 N. Cook Street         Task Force              650             1023            Spokane   Spokane        Yes              Extensive use for refurbishing             Yes          Sewer          MS4            Union           Drywell located near          N/A        N/A            N/A                     N/A
            Inc./City Parcel, Inc.                           groundwater memo;                                                                                   transformers. Disposal by selling,                                                                    southwest corner of City
                                                             WA Ecology cleanup                                                                                   burning in furnace Spills with oil                                                                   Parcel was disconnected
                                                               website search;                                                                                  adsorbent and into municipal trash.                                                                      from storm system in
                                                             Monsanto Invoices;                                                                                                                                                                                       December 2011 due to this
                                                             Monsanto Customer                                                                                                                                                                                          area being a continued
                                                                  Records                                                                                                                                                                                                source of PCBs to the
                                                                                                                                                                                                                                                                                system.
 R15        Atlas Mine and Mill      1115 N. Havana Street        Task Force          56816995           1059            Spokane   Spokane        Yes                PCB transformers on‐site.                Yes          Sewer          CSO         CSO 34 (Erie)                                    N/A        N/A            N/A                     N/A
                Supply Inc.                                  groundwater memo;
                                                             WA Ecology cleanup
                                                              website site search
 R14        Stockland Livestock      1004 N. Freya Street         Task Force          1677578             195            Spokane   Spokane        Yes                        Not found                        Yes          Other      Injection and                                                    N/A        N/A            N/A                     N/A
                 Exchange                                    groundwater memo;                                                                                                                                                         Infiltration
                                                             WA Ecology cleanup                                                                                                                                                            (I&I)
                                                              website site search
 R39        US DOE Bonneville         2400 E. Hawthorne           US EPA PCB             654             1270             Mead     Spokane        No             Utility: PCB transformers on‐site.           Yes          Other       Outside of                                                      N/A        N/A            N/A                     N/A
           Power Administration             Road              Transformers List;                                                                                                                                                         area
           Bell Maintenance HQ                                  LimnoTech PCB
                                                               reduction report
 R1          WA CC Spokane           2000 N. Green Street         Task Force             684             4958            Spokane   Spokane        Yes             The drywell was used as a vehicle         Unknown        Other      Injection and                                                    N/A        N/A            N/A                     N/A
            Community College                                groundwater memo;                                                                                   washing rack. In October 1990, the                                    Infiltration
                                                             WA Ecology cleanup                                                                               drywell became plugged and over 1,200                                        (I&I)
                                                              website site search                                                                                gallons of waste were pumped and
                                                                                                                                                                             disposed of.
 R7         Avista Corporation ‐      2406 N. Dollar Road        Task Force              729              779            Spokane   Spokane        Yes                Unknown source for original              Yes          Other       Outside of     Spokane River                                    N/A        N/A            N/A                     N/A
                Dollar Road                                  groundwater memo;                                            Valley                              investigation. Later, found PCBs in trash                                  area
                                                             WA Ecology cleanup                                                                                    pit on newly purchased parcel.
                                                              website site search




GRADIENT
                                                                                                                                                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 001416
                                                                                                                                                                                                                                                                                                                                                                   Page 4 of 6
                                                                                                         Case 2:15-cv-00201-SMJ                         ECF No. 422-28 filed 01/28/20                              PageID.23903 Page 229 of
                                                                                                                                                                      250

                                   Site Details                                                                 Location                                                    On‐site PCB Use                                                Discharges                                              Permitted Discharges
                                                                              WA Ecology        WA Ecology
                                                                                                                                       Within Spokane                                                              Discharge   Discharge   Waterbody/                           Permit               With PCB
 Map ID         Site Name                Address        Information Source   Facility Site ID Cleanup Site ID       City     County                       Nature of PCB‐related Operations         PCBs On‐site?                                        Additional Discharges             Number                          Notes
                                                                                                                                        City Limits?                                                                 Type        Detail    Sewershed                             Type              Information?
                                                                                 (FS ID)          (CS ID)
 R173      FUDS RRA 3 Dartford              N/A        WA Ecology cleanup      25863962            2610           Dartford   Spokane        No          US EPA's Superfund database includes       Not evaluated               Unknown                                          None
                                                       website site search                                                                                28 archived radio relay sites and 1
                                                                                                                                                         active site. 27 are located in Alaska.
                                                                                                                                                          Alaska's list of Contaminated Sites
                                                                                                                                                         includes 7 Cold War‐era USAF radio
                                                                                                                                                            relay sites. PCB impacts were
                                                                                                                                                         confirmed at 4 out of the 7 sites and
                                                                                                                                                                  suspected at a fifth.

                                                                                                                                                              Most PCB impacts arose from
                                                                                                                                                         transformers and related equipment.
                                                                                                                                                        Also, not all PCB‐containing equipment
                                                                                                                                                           was removed from radio relay sites
                                                                                                                                                            after deactivation (ATSDR, 2014).
 R191       FUDS RRA Reardan        T26N R39E SEC 35    US EPA Superfund          N/A              N/A            Reardan    Lincoln        No          US EPA's Superfund database includes       Not evaluated               Unknown                                           N/A
                                                         website search                                                                                    28 archived radio relay sites and 1
                                                                                                                                                          active site. 27 are located in Alaska.
                                                                                                                                                           Alaska's list of Contaminated Sites
                                                                                                                                                          includes 7 Cold War‐era USAF radio
                                                                                                                                                              relay sites. PCB impacts were
                                                                                                                                                          confirmed at 4 out of the 7 sites and
                                                                                                                                                                   suspected at a fifth.

                                                                                                                                                              Most PCB impacts arose from
                                                                                                                                                         transformers and related equipment.
                                                                                                                                                        Also, not all PCB‐containing equipment
                                                                                                                                                           was removed from radio relay sites
                                                                                                                                                            after deactivation (ATSDR, 2014).
 R169      FUDS RRA 7 Davenport             N/A         WA Ecology website     48512859           1791           Davenport   Lincoln        No          US EPA's Superfund database includes       Not evaluated               Unknown                                          None
                                                             search                                                                                        28 archived radio relay sites and 1
                                                                                                                                                          active site. 27 are located in Alaska.
                                                                                                                                                           Alaska's list of Contaminated Sites
                                                                                                                                                          includes 7 Cold War‐era USAF radio
                                                                                                                                                              relay sites. PCB impacts were
                                                                                                                                                          confirmed at 4 out of the 7 sites and
                                                                                                                                                                   suspected at a fifth.

                                                                                                                                                             Most PCB impacts arose from
                                                                                                                                                         transformers and related equipment.
                                                                                                                                                        Also, not all PCB‐containing equipment
                                                                                                                                                          was removed from radio relay sites
                                                                                                                                                           after deactivation (ATSDR, 2014).
 R171        Nike 87 (Launch)
 R170         FUDS Fairchild       441 W. Sharp Avenue WA Ecology website      81836974            514            Spokane    Spokane        No              PCBs were used at Nike sites in            Yes                                                                       N/A       N/A         N/A                N/A
                 Nike 87            (from WA Ecology)       search                                                                                         transformers and other electrical
                                  22210 W. Sprague Road                                                                                                     equipment. Transformer often
                                     (from Superfund                                                                                                     remained on‐site after deactivation.
                                         database)                                                                                                      Waste oils used to control plant growth
                                                                                                                                                           on the site and waste fluids were
                                                                                                                                                         periodically dumped on‐ or off‐site in
                                                                                                                                                        unofficial manners, during regular site
                                                                                                                                                        operations and site deactivation. Nike
                                                                                                                                                        sites were a standard design and filled
                                                                                                                                                          similar roles regardless of location.




GRADIENT
                                                                                                                                                                                                                                                                                         Dec GMV Re: Opposition to Pl MILs 001417
                                                                                                                                                                                                                                                                                                                                  Page 5 of 6
                                                                                                                          Case 2:15-cv-00201-SMJ                              ECF No. 422-28 filed 01/28/20                                    PageID.23904 Page 230 of
                                                                                                                                                                                            250

                                       Site Details                                                                            Location                                                             On‐site PCB Use                                                            Discharges                                                                  Permitted Discharges
                                                                                            WA Ecology        WA Ecology
                                                                                                                                                           Within Spokane                                                                     Discharge       Discharge       Waterbody/                                       Permit                         With PCB
 Map ID           Site Name                   Address             Information Source       Facility Site ID Cleanup Site ID         City       County                            Nature of PCB‐related Operations           PCBs On‐site?                                                        Additional Discharges                       Number                                       Notes
                                                                                                                                                            City Limits?                                                                        Type            Detail        Sewershed                                         Type                        Information?
                                                                                               (FS ID)          (CS ID)
 R172           Fuds Fairchild        22802 W. Washington         WA Ecology website             127             2680            Medical       Spokane            No           Unclear. Operations were most likely               Yes           Other      Infiltration and                                                      N/A           N/A               N/A                       N/A
                   Nike 45                   Road                      search                                                     Lake                                            closed (transformers and other                                             evaporation
                                                                                                                                                                              electrical equipment). Equipment may
                                                                                                                                                                                    have been left on‐site after
                                                                                                                                                                                  deactivation. Nike sites were a
                                                                                                                                                                              standard design and filled similar roles
                                                                                                                                                                                       regardless of location.
 Notes:
 CSO = Combined Sewer Overflow; ECHO = Enforcement and Compliance History Online; FAA = Federal Aviation Administration; FTTS = Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA)/Toxic Substances Control Act (TSCA) Tracking System; GE = General Electric; MGD = Millions of Gallons Per Day; N/A = Not Available; NPDES = National Pollutant Discharge Elimination System; PCB = Polychlorinated
 Biphenyl; RM = River Mile; SIU = Significant Industrial User; Task Force = Spokane River Regional Toxics Task Force; US EPA = United States Environmental Protection Agency; USAF = United States Air Force; UST = Underground Storage Tank; WA Ecology = Washington State Department of Ecology; WWTP = Wastewater Treatment Plant.




GRADIENT
                                                                                                                                                                                                                                                                                                                                           Dec GMV Re: Opposition to Pl MILs 001418
                                                                                                                                                                                                                                                                                                                                                                                                       Page 6 of 6
                                                                                                                  Case 2:15-cv-00201-SMJ                           ECF No. 422-28 filed 01/28/20                          PageID.23905 Page 231 of
                                                                                                                                                                                 250

  Table A5.3b Results of Upland PCB Site Research – Permitted Dischargers
                                   Site Details                                                            Location                                            On‐site PCB Use                                       Discharges                                                                     Permitted Discharges
                                                                         WA Ecology        WA Ecology                                    Within          Nature of
                                                           Information                                                                                                                   Discharge   Discharge     Waterbody/
  Map ID           Site Name                  Address                   Facility Site ID Cleanup Site ID        City       County     Spokane City      PCB‐related        PCBs On‐site?                                           Additional Discharges      Permit Type        Number            With PCB Information?                             Notes
                                                              Source                                                                                                                       Type        Detail      Sewershed
                                                                            (FS ID)          (CS ID)                                    Limits?          Operations
  D28        Brenntag Pacific Inc./            1402 N.   Riverside WWTP       643             1210            Spokane      Spokane        Yes           None known.          Unknown     Permitted      SIU          Spokane                                       SIU          IU‐5169‐01     No, but total toxic organics (TTO),
            Great Western Chemical         Thierman Road        SIU                                                                                  Chemical supply and                 Discharge                   Riverside                                                                including PCBs, analyzed as part of
                                                                                                                                                        distribution.                                                 WWTP                                                                     the permit application process in
                                                                                                                                                                                                                                                                                                              2013.
  D82       Fairchild Air Force Base        202 Doolittle    Riverside WWTP      18213        13087           Spokane      Spokane        No         None known. Use of         Yes     Permitted       SIU          Spokane                               Current Wastewater   SIU‐4581‐01                    Yes                       Wastewater Discharge Permit
                 Superfund Site               Avenue               SIU;                                                                                transformers and                 Discharge                    Riverside                              Discharge Permit.                                                          (SIU‐4581‐01): PCB concentration
                                                               WA Ecology                                                                            storage until disposal                                           WWTP                                   Former NPDES                                                                2.39 x 10‐6 ppm (average) and
                                                              website Search                                                                                off‐site.                                                                                           permits.                                                             5.647 x 10‐6 ppm (maximum) in 2010
                                                                                                                                                                                                                                                                                                                                           and 2011. Not regulated.
                                                                                                                                                                                                                                                                                                                                       No information available on PCB
                                                                                                                                                                                                                                                                                                                                        levels in former NPDES permits.
  D33       Ford State Fish Hatchery                             NPDES            N/A          N/A              Ford       Stevens        No         PCBs not detected in       No      Permitted      NPDES                                                     NPDES          WAG137012      Federal permit expired in 2015.
                                                                                                                                                         fish food or in                Discharge                                                                                                  Appears to be closed.
                                                                                                                                                         hatchery fish.
  D98        Honeywell Electronic          15128 E. Euclid      Monsanto          N/A          N/A            Spokane      Spokane        Yes            Purchased PCB          Yes     Permitted       SIU          Spokane                                       SIU          SIU‐3471‐01                   N/A
                 Materials                    Avenue             Invoices;                                                                             products. FR Heat                Discharge                    Riverside
                                                               SCRWRF SIU                                                                                Transfer Fluid.                                              WWTP
  D52            Hollister Stier            3525 N. Regal     PCB National        N/A          N/A            Spokane      Spokane        Yes            Unconfirmed.           Yes     Permitted       SIU          Spokane                                       SIU           ST‐8092                                                  No categorical pretreatment
                                               Street         Report (2009,                                                                           Included on US EPA                Discharge                    Riverside                                                                                                       standards, but lists local limits and 40
                                                             2017); Riverside                                                                             PADS list as a                                              WWTP                                                                                                                CFR Part 439 Pharmaceutical
                                                                WWTP SIU                                                                                   generator.                                                                                                                                                                      Manufacturing Categorical
                                                                                                                                                                                                                                                                                                                                        Pretreatment Standards for New
                                                                                                                                                                                                                                                                                                                                           Sources, Subpart B, Natural
                                                                                                                                                                                                                                                                                                                                      Extraction Operation and Subpart D,
                                                                                                                                                                                                                                                                                                                                     Mixing, Compounding, or Formulating
                                                                                                                                                                                                                                                                                                                                                   Operation.
  D86         Inland Empire Paper          3320 N. Argone      Task Force       81484342      4681            Millwood     Spokane        No          Use and discharge.        Yes     Permitted    Site system   Spokane River                                 NPDES          WA0000825                     Yes                      Average flow around 4 MGD, and
                   Company                     Road           groundwater                                                                                                               Discharge                                                                                                                                       estimated PCB loads 0.04 g/day
                                                                 memo                                                                                                                                                                                                                                                                      (2001), 0.08 g/day (2005).
  D111     Liberty Lake Sewer District                           NPDES                                      Liberty Lake   Spokane        No             None known.          Unknown   Permitted      NPDES       Spokane River                                 NPDES.         WAL045144/    No, permit requires PCB reporting    PCB information collected will be
                     WWTP                                                                                                                                  WWTP.                        Discharge                                                             Site‐specific.    WA0045144        two times per permit cycle.    analyzed by WA Ecology to establish
                                                                                                                                                                                                                                                                                                 Permit requires wastewater        performance‐based PCB effluent
                                                                                                                                                                                                                                                                                               effluent PCB testing (congener    limitations for the following permit
                                                                                                                                                                                                                                                                                                1668) four times per year and   cycle. The City must prepare public
                                                                                                                                                                                                                                                                                               wastewater influent PCB testing    media educating the public about
                                                                                                                                                                                                                                                                                                 (congener 1668) bimonthly.         PCB‐free vs. non‐PCB products.
  D54         Riverside Park Water                               NPDES                                        Spokane      Spokane        Yes            None known.          Unknown   Permitted      NPDES       Spokane River                                 NPDES.         WAL024473/    No, permit requires PCB reporting    PCB information collected will be
              Reclamation Facility                                                                                                                         WWTP.                        Discharge                                                             Site‐specific.    WA0024473     once per permit cycle. Total PCB analyzed by WA Ecology to establish
             (Riverside WWTP) and                                                                                                                                                                                                                                                                       testing required:          performance‐based PCB effluent
                      CSOs                                                                                                                                                                                                                                                                             Raw sewage = July,        limitations for the following permit
                                                                                                                                                                                                                                                                                                        November‐May.            cycle. The City must prepare public
                                                                                                                                                                                                                                                                                                 Final Effluent = 1 per quarter.   media educating the public about
                                                                                                                                                                                                                                                                                              Biosolids = 2 per year (winter and    PCB‐free vs. non‐PCB products.
                                                                                                                                                                                                                                                                                                            summer).
  D13      Spokane County Regional                               NPDES                                        Spokane      Spokane        Yes            None known.          Unknown   Permitted      NPDES       Spokane River                                 NPDES.         WA0093317       No, but required to sample for          Quantification limit with
           Water Reclamation Facility                                                                                                                      WWTP.                        Discharge                                                             Site‐specific.                      PCBs in influent once every       EPA Method 1668 of 10 ppt per
                  (SCRWRF)                                                                                                                                                                                                                                                                     2 months and effluent once per                 congener.
                                                                                                                                                                                                                                                                                                 quarter (24‐hour composite).
                                                                                                                                                                                                                                                                                                Also, surface water monitoring
                                                                                                                                                                                                                                                                                               required upstream/downstream
                                                                                                                                                                                                                                                                                                           twice a year.
  D116         Post Falls WWTP                                   NPDES                                        Post Falls   Kootenai       No             None known.          Unknown   Permitted      NPDES       Spokane River                                 NPDES.         ID0025852       No, but required to sample for Permittee must not allow any person
                                                                                                                                                           WWTP.                        Discharge                                                             Site‐specific.                      PCBs in influent once every     to discharge water to the POTW in
                                                                                                                                                                                                                                                                                               2 months and effluent once per excess of any pretreatment local limit
                                                                                                                                                                                                                                                                                                 quarter (24‐hour composite).    established by the POTW, or 3 ppb,
                                                                                                                                                                                                                                                                                                Also surface water monitoring              whichever is less.
                                                                                                                                                                                                                                                                                               required upstream/downstream
                                                                                                                                                                                                                                                                                                           twice a year.




GRADIENT
                                                                                                                                                                                                                                                                                                       Dec GMV Re: Opposition to Pl MILs 001419
                                                                                                                                                                                                                                                                                                                                                                    Page 1 of 6
                                                                                                                   Case 2:15-cv-00201-SMJ                       ECF No. 422-28 filed 01/28/20                             PageID.23906 Page 232 of
                                                                                                                                                                              250

                             Site Details                                                                   Location                                       On‐site PCB Use                                           Discharges                                                                             Permitted Discharges
                                                                          WA Ecology        WA Ecology                                 Within          Nature of
                                                        Information                                                                                                                  Discharge    Discharge        Waterbody/
  Map ID         Site Name                  Address                      Facility Site ID Cleanup Site ID        City        County Spokane City      PCB‐related      PCBs On‐site?                                                   Additional Discharges         Permit Type         Number            With PCB Information?                          Notes
                                                           Source                                                                                                                      Type         Detail         Sewershed
                                                                             (FS ID)          (CS ID)                                 Limits?          Operations
  D117      Hayden Area Regional                           NPDES                                                Hayden      Kootenai    No            None known.        Unknown     Permitted      NPDES         Spokane River                                         NPDES.          ID0026590       No, but required to sample for Permittee must not allow any person
             Sewer Board WWTP                                                                                                                           WWTP.                        Discharge                                                                       Site‐specific.                       PCBs in influent once every     to discharge water to the POTW in
                                                                                                                                                                                                                                                                                                       2 months and effluent once per excess of any pretreatment local limit
                                                                                                                                                                                                                                                                                                         quarter (24‐hour composite).     established by the POTW, or 3 ppb,
                                                                                                                                                                                                                                                                                                        Also surface water monitoring               whichever is less.
                                                                                                                                                                                                                                                                                                       required upstream/downstream
                                                                                                                                                                                                                                                                                                                  twice a year.
  D112      Coeur d'Alene WWTP                             NPDES                                                 Coeur      Kootenai     No           None known.         Unknown    Permitted      NPDES         Spokane River                                         NPDES.          ID0022853       No, but required to sample for Permittee must not allow any person
                                                                                                                d'Alene                                 WWTP.                        Discharge                                                                       Site‐specific.                       PCBs in influent once every     to discharge water to the POTW in
                                                                                                                                                                                                                                                                                                       2 months and effluent once per excess of any pretreatment local limit
                                                                                                                                                                                                                                                                                                         quarter (24‐hour composite).     established by the POTW, or 3 ppb,
                                                                                                                                                                                                                                                                                                        Also surface water monitoring               whichever is less.
                                                                                                                                                                                                                                                                                                       required upstream/downstream
                                                                                                                                                                                                                                                                                                                  twice a year.
  D32        Spokane Tribal Fish                           NPDES              N/A              N/A               Ford       Stevens      No        PCBs present in fish     Yes      Permitted      NPDES                                                               NPDES           WAG130019                      No                   Generally federal permit has less
                 Hatchery                                                                                                                                   food.                    Discharge                                                                                                                                              requirements than state permit
  D78       Spokane International    9000 W. Airport                       6332493            7047             Spokane      Spokane      Yes        None known. PCBs        Yes      Permitted Infiltration and     Unnamed             Spokane International       Temporary State     ST0045499,      PCB concentration reported in Temporary State Waste (Stormwater)
                  Airport                 Drive                                                                                                      are not knowingly               Discharge evaporation           aquifer         Airport collects deicer waste Waste (Stormwater)   SIU‐4581‐XX     deicer fluid waste is 6,140 ppt. Discharge Permit ST0045499, granted
                                                                                                                                                   used; however, PCBs                                                               and discharges it via a land   Discharge Permit                                                          in 2011 and currently active.
                                                                                                                                                    have been found in                                                                  application permit. It                                                                            Wastewater Discharge Permit SIU‐
                                                                                                                                                      collected deicer                                                                 manages stormwater by                                                                             4581‐XX, approved in 2012 but never
                                                                                                                                                           waste.                                                                      direct discharge to land.                                                                          used because Seattle International
                                                                                                                                                                                                                                      Surrounding area in City of                                                                          Airport could not meet discharge
                                                                                                                                                                                                                                     Spokane is managed by I&I.                                                                             limits. Application for permit to
                                                                                                                                                                                                                                                                                                                                          discharge to groundwater via land
                                                                                                                                                                                                                                                                                                                                            application is pending approval.
  D38        Spokane State Fish                        US EPA Region X        N/A              N/A             Spokane      Spokane      No        PCBs present in fish     Yes      Permitted      NPDES         Little Spokane                                        NPDES           WAG137007                     No
                 Hatchery                                                                                                                          food (sum Aroclor is              Discharge                          River
                                                                                                                                                       16.4 ng/g).
  D198         Cheney WWTP                             US EPA Region X                                          Cheney      Spokane      No           None known.         Unknown    Permitted      NPDES          West Medical                                         NPDES.          WA0020842         No, but the permit requires
                                                                                                                                                         WWTP.                       Discharge                        Lake                                           Site‐specific.                    24‐hour composite sampling for
                                                                                                                                                                                                                                                                                                      priority pollutants, including PCBs,
                                                                                                                                                                                                                                                                                                                in March 2019.
  D199     Clarkia Water and Sewer                         NPDES                                                Clarkia     Shoshone     No            None known.        Unknown    Permitted      NPDES         West Fork Saint                                       NPDES.          ID0025071                      No
                District WWTP                                                                                                                             WWTP.                      Discharge                     Maries River                                      Site‐specific.
  D200     Freeman School District                         NPDES                                              Valleyford    Spokane      No            None known.        Unknown    Permitted      NPDES             Little                                            NPDES.          WA0045403                     No
                      358                                                                                                                          Site‐specific NPDES.              Discharge                     Cottonwood                                        Site‐specific.
  D201         Harrison WWTP                               NPDES                                               Harrison     Kootenai     No            None known.        Unknown    Permitted      NPDES         Coeur d'Alene                                         NPDES.          ID0021997                     No
                                                                                                                                                          WWTP.                      Discharge                        River                                          Site‐specific.
  D202        Lucky Friday Mine                            NPDES                                                Mullan      Shoshone     No            None known.        Unknown    Permitted      NPDES           South Fork                                          NPDES.          ID0000175      No, but the permittee must notify
                                                                                                                                                   Site‐specific NPDES.              Discharge                    Coeur d'Alene                                      Site‐specific.                    IDDEQ of routine releases of toxic
                                                                                                                                                                                                                      River                                                                               pollutants not on the permit
                                                                                                                                                                                                                                                                                                       greater than 100 ppb, and of non‐
                                                                                                                                                                                                                                                                                                      routine releases of toxic pollutants
                                                                                                                                                                                                                                                                                                             greater than 500 ppb.
  D203      Medical Lake WWTP                              NPDES                                             Medical Lake   Spokane      No           None known.         Unknown    Permitted      NPDES           Deep Creek                                          NPDES.          WA0021148         No, but the permit requires
                                                                                                                                                        WWTP.                        Discharge                                                                       Site‐specific.                    24‐hour composite sampling for
                                                                                                                                                                                                                                                                                                      priority pollutants, including PCBs,
                                                                                                                                                                                                                                                                                                        three times during the permit
                                                                                                                                                                                                                                                                                                                     cycle.
  D176     Sandpoint Fish Hatchery                         NPDES                                                                                      None known.           Yes      Permitted      NPDES                                                           NPDES. US EPA                           No longer in operation.
                                                                                                                                                       Hatchery.                     Discharge                                                                        Region X
                                                                                                                                                                                                                                                                  Aquaculture Permit
  D177     Cabinet Gorge Hatchery                          NPDES                                                                                      None known.           Yes      Permitted      NPDES         Clark Fork River                                  NPDES. US EPA       IDG130075       Sediment sampling is required.
                                                                                                                                                       Hatchery.                     Discharge                                                                        Region X
                                                                                                                                                                                                                                                                  Aquaculture Permit
  D63       Spokane City (Sewer                            NPDES                                               Spokane      Spokane      Yes       None known. MS4.       Unknown    Permitted      NPDES           Not stated                                         NPDES.           WAR046505       No PCB‐specific requirements         TMDL monitoring only required for
            Maintenance Dept.)                                                                                                                                                       Discharge                                                                        Municipal                       listed in the draft general permit     phosphorus, ammonia, CBOD, and
                                                                                                                                                                                                                                                                 Stormwater Phase II.                  for Eastern Washington Phase II                 flow rates.
                                                                                                                                                                                                                                                                                                            Municipal Stormwater.
  D196      Airway Heights WWTP                            NPDES                                                Airway      Spokane      No           None known.         Unknown    Permitted      NPDES           Deep Creek                                          NPDES           WAL011457     Unknown, permit not available in
                                                                                                                Heights                                 WWTP.                        Discharge                                                                                                                   PARIS system.




GRADIENT
                                                                                                                                                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 001420
                                                                                                                                                                                                                                                                                                                                                                        Page 2 of 6
                                                                                                                 Case 2:15-cv-00201-SMJ                        ECF No. 422-28 filed 01/28/20                          PageID.23907 Page 233 of
                                                                                                                                                                             250

                                Site Details                                                              Location                                          On‐site PCB Use                                     Discharges                                                                         Permitted Discharges
                                                                        WA Ecology        WA Ecology                                  Within            Nature of
                                                         Information                                                                                                                  Discharge   Discharge    Waterbody/
  Map ID          Site Name                    Address                 Facility Site ID Cleanup Site ID         City        County Spokane City       PCB‐related       PCBs On‐site?                                           Additional Discharges       Permit Type          Number            With PCB Information?                         Notes
                                                            Source                                                                                                                      Type        Detail     Sewershed
                                                                           (FS ID)          (CS ID)                                  Limits?           Operations
  D197        Caladay, Coeur, And                          NPDES                                             Wallace       Shoshone    No             None known.         Unknown     Permitted    NPDES        Lake Creek                                     NPDES.           ID0000027     No, but the permittee must notify
                 Galena Mines                                                                                                                     Site‐specific NPDES.                Discharge                                                             Site‐specific.                    IDDEQ of routine releases of toxic
                                                                                                                                                                                                                                                                                                 pollutants not on the permit
                                                                                                                                                                                                                                                                                              greater than 100 ppb, and of non‐
                                                                                                                                                                                                                                                                                             routine releases of toxic pollutants
                                                                                                                                                                                                                                                                                                    greater than 500 ppb.
  D204          Mullan WWTP                                NPDES                                              Mullan       Shoshone     No           None known.         Unknown     Permitted     NPDES        South Fork                                     NPDES.           ID0021296                    No
                                                                                                                                                       WWTP.                         Discharge                 Coeur d'Alene                                Site‐specific.
                                                                                                                                                                                                                  River
  D205            Page WWTP                                NPDES                                            Smelterville   Shoshone     No           None known.         Unknown     Permitted     NPDES        South Fork                                     NPDES.           ID0021300    No, but the permittee is required
                                                                                                                                                       WWTP.                         Discharge                 Coeur d'Alene                                Site‐specific.                   to monitor whole effluent toxicity
                                                                                                                                                                                                                  River                                                                                 quarterly.
  D206         Plummer WWTP                                NPDES                                             Plummer       Benewah      No          None known.          Unknown     Permitted     NPDES      Plummer Creek                                    NPDES.           ID0022781                   No
                                                                                                                                                       WWTP.                         Discharge                                                              Site‐specific.
  D207          Post Falls MS4                             NPDES                                             Post Falls    Kootenai     No        None known. MS4.       Unknown     Permitted     NPDES      City Reclaimed                                   NPDES.           IDS028231    Yes, total PCB sampling required 4     Permittee must determine if MS4
                                                                                                                                                                                     Discharge                Water System                                  MS4 permit.                                 times per year.             outflow contributes pollutants of
                                                                                                                                                                                                                                                                                                                                        concern, including PCBs.
  D208     Potlatch Corporation Saint                      NPDES                                           Saint Maries Benewah         No            None known.        Unknown     Permitted     NPDES      Saint Joe River                                   NPDES.          ID0000019,     No, administratively continued
                Maries Complex                                                                                                                    Site‐specific NPDES,               Discharge                                                          Site‐specific: admin.   IDR05I310,         permit required that the
                                                                                                                                                  general stormwater                                                                                    continued. General       IDR05B62I     permittee must notify IDDEQ of
                                                                                                                                                         NPDES.                                                                                               Industrial                     routine releases of toxic pollutants
                                                                                                                                                                                                                                                        Stormwater: Active.                  not on the permit greater than 100
                                                                                                                                                                                                                                                         General Industrial                   ppb, and of non‐routine releases
                                                                                                                                                                                                                                                            Stormwater:                        of toxic pollutants greater than
                                                                                                                                                                                                                                                               Inactive.                        500 ppb. No PCB monitoring
                                                                                                                                                                                                                                                                                                required in other stormwater
                                                                                                                                                                                                                                                                                                           permits.
  D209         Rockford WWTP                               NPDES                                             Rockford      Spokane      No           None known.         Unknown     Permitted     NPDES       Rock Creek                                      NPDES.           WA0044831                    No
                                                                                                                                                       WWTP.                         Discharge                                                              Site‐specific.
  D210        Smelterville WWTP                            NPDES                                            Smelterville   Shoshone     No           None known.         Unknown     Permitted     NPDES       South Fork                                      NPDES.           ID0020117                    No
                                                                                                                                                       WWTP.                         Discharge                Coeur d'Alene                                 Site‐specific.
                                                                                                                                                                                                                  River
  D211            Spangle STP                              NPDES                                              Spangle      Spokane      No            None known.        Unknown     Permitted     NPDES      Spangle Creek                                    NPDES.           WA0991010        No, but the permit requires
                                                                                                                                                  Site‐specific NPDES.               Discharge                                                              Site‐specific.                    24‐hour composite sampling for
                                                                                                                                                                                                                                                                                              priority pollutants including PCBs
                                                                                                                                                                                                                                                                                                        in March 2019.
  D212        Saint Maries WWTP                            NPDES                                           Saint Maries Benewah         No           None known.         Unknown     Permitted     NPDES      Saint Joe River                                  NPDES.           ID0022799    No, but the permittee is required
                                                                                                                                                       WWTP.                         Discharge                                                              Site‐specific.                   to monitor whole effluent toxicity
                                                                                                                                                                                                                                                                                             on 24‐hour composite samples at
                                                                                                                                                                                                                                                                                               least four times every 5 years.
  D213             Tekoa STP                               NPDES                                              Tekoa        Whitman      No            None known.        Unknown     Permitted     NPDES        Hangman                                        NPDES.           WA0023141                    No
                                                                                                                                                  Site‐specific NPDES.               Discharge                   Creek                                      Site‐specific.
  D214          Worley WWTP                                NPDES                                              Worley       Kootenai     No            None known.        Unknown     Permitted     NPDES       Rock Creek                                      NPDES.           ID0022713                    No
                                                                                                                                                         WWTP.                       Discharge                                                              Site‐specific.
  D215          Spokane County                             NPDES                                             Spokane       Spokane      Yes       None known. MS4.       Unknown     Permitted     NPDES      Spokane River                                    NPDES.           WAR046506       No PCB‐specific requirements
                  Stormwater                                                                                                                                                         Discharge                                                               Municipal                        listed in the draft general permit
                                                                                                                                                                                                                                                        Stormwater Phase II.                   for Eastern Washington Phase II
                                                                                                                                                                                                                                                                                                    Municipal Stormwater.
  D216        Spokane Valley City                          NPDES                                             Spokane       Spokane      Yes       None known. MS4.       Unknown     Permitted     NPDES        Not stated                                    NPDES.            WAR046507       No PCB‐specific requirements
                                                                                                              Valley                                                                 Discharge                                                               Municipal                        listed in the draft general permit
                                                                                                                                                                                                                                                        Stormwater Phase II.                   for Eastern Washington Phase II
                                                                                                                                                                                                                                                                                                    Municipal Stormwater.
  D217        Washington State                             NPDES                                             Spokane       Spokane      Yes       None known. MS4.       Unknown     Permitted     NPDES      Spokane River                                   NPDES.            WAR046701       No PCB‐specific requirements
              University Spokane                                                                                                                                                     Discharge                                                               Municipal                        listed in the draft general permit
                                                                                                                                                                                                                                                        Stormwater Phase II.                   for Eastern Washington Phase II
                                                                                                                                                                                                                                                                                                    Municipal Stormwater.
  D218      Santa Fernwood Sewer                           NPDES                                            Fernwood       Benewah      No          None known.          Unknown     Permitted     NPDES       Saint Maries                                    NPDES.           ID0022845                     No
                 District WWTF                                                                                                                         WWTP.                         Discharge                     River                                    Site‐specific.
  D119        Idaho Transportation                         NPDES                                               Coeur       Kootenai     No        None known. MS4.       Unknown     Permitted     NPDES      French Gulch/                                    NPDES.           IDS028223        No, but total PCB sampling         Permittee must determine if MS4
            Department ‐ District #1                                                                          d'Alene                                                                Discharge                Fernan Creek                                  MS4 permit.                          required 4 times per year.         outflow contributes pollutants of
                     (MS4)                                                                                                                                                                                                                                                                                                              concern, including PCBs.
  D118       Lakes Highway District                        NPDES                                           Hayden Lake     Kootenai     No        None known. MS4.       Unknown     Permitted     NPDES      French Gulch/                                  NPDES.             IDS028207                    No                     Permittee must determine if MS4
                     (MS4)                                                                                                                                                           Discharge                Fernan Creek                                  MS4 permit.                                                             outflow contributes pollutants of
                                                                                                                                                                                                                                                                                                                                        concern, including PCBs.



GRADIENT
                                                                                                                                                                                                                                                                                                      Dec GMV Re: Opposition to Pl MILs 001421
                                                                                                                                                                                                                                                                                                                                                               Page 3 of 6
                                                                                                                       Case 2:15-cv-00201-SMJ                      ECF No. 422-28 filed 01/28/20                      PageID.23908 Page 234 of
                                                                                                                                                                                 250

                               Site Details                                                                     Location                                     On‐site PCB Use                                     Discharges                                                                Permitted Discharges
                                                                              WA Ecology        WA Ecology                                 Within        Nature of
                                                             Information                                                                                                               Discharge    Discharge   Waterbody/
  Map ID           Site Name                  Address                        Facility Site ID Cleanup Site ID        City        County Spokane City    PCB‐related      PCBs On‐site?                                        Additional Discharges   Permit Type       Number             With PCB Information?                            Notes
                                                                Source                                                                                                                   Type         Detail    Sewershed
                                                                                 (FS ID)          (CS ID)                                 Limits?       Operations
  D120     Post Falls Highway District                          NPDES                                              Post Falls   Kootenai    No       None known. MS4.      Unknown     Permitted     NPDES      Hayden Lake                            NPDES.          IDS028193                     No                       Permittee must determine if MS4
                      (MS4)                                                                                                                                                            Discharge                                                      MS4 permit.                                                             outflow contributes pollutants of
                                                                                                                                                                                                                                                                                                                                  concern, including PCBs.
  D89      Ecolite Manufacturing Co.        10025 E.          Other SIU           N/A              N/A             Spokane      Spokane      Yes           Unknown            Unknown   Permitted      SIU       Spokane                                  SIU          Unknown                       N/A
                                          Montgomery                                                                                                                                    Discharge                 County
                                             Drive
  D30         Franz Family Bakery        110 N. Fancher       Other SIU           N/A              N/A             Spokane      Spokane      Yes           Unknown            Unknown   Permitted      SIU       Spokane                                  SIU          Unknown                       N/A
                                             Road                                                                                                                                       Discharge                Riverside
                                                                                                                                                                                                                  WWTP
  D6         Inland Empire Plating       2401 N. Eastern      Other SIU           634             1182             Spokane      Spokane      Yes           Unknown            Unknown   Permitted     SIU        Unknown                                  SIU          Unknown                       N/A
                                              Road                                                                                                                                      Discharge
  D45          Leisure Concepts          5342 N. Florida      Other SIU           N/A              N/A             Spokane      Spokane      Yes           Unknown            Unknown   Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
                                             Street                                                                                                                                     Discharge
  D43          Mister Car Wash            1615 W. Five        Other SIU        14912815           8062             Spokane      Spokane      Yes           Unknown            Unknown   Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
                                           Mile Road                                                                                                                                    Discharge
  D133      Northside Landfill Pilot      7202 N. Nine        Other SIU           111             2500             Spokane      Spokane      Yes           Unknown            Unknown   Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
               Extraction Well             Mile Road                                                                                                                                    Discharge
  D134        Northwest Waste            3808 N. Sullivan     Other SIU           N/A              N/A             Spokane      Spokane       No           Unknown            Unknown   Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
                  Solutions                Road # 10                                                                Valley                                                              Discharge

  D16         Triple Plate Chrome          2302 E. Trent       Other SIU          N/A              N/A             Spokane      Spokane      Yes           Unknown            Unknown   Permitted      SIU       Unknown                                  SIU          Unknown                       N/A
                                             Avenue                                                                                                                                     Discharge
  D46           Dash Connector           3915 E. Francis C‐ Riverside WWTP        N/A              N/A             Spokane      Spokane      Yes         None known.          Unknown   Permitted      SIU       Spokane                                  SIU         IU‐3471‐10         No, but required to sample for        Discharge limits on total toxic
                  Technology                     6                 SIU                                                                                  Manufacturing.                  Discharge                Riverside                                                              total toxic organics (TTO) every organics (TTO), which includes PCBs,
                                                                                                                                                                                                                  WWTP                                                                  6 months. Can opt to develop a      of 2.13 ppm as a daily maximum
                                                                                                                                                                                                                                                                                      toxic organics management plan in      limit; no monthly average limit.
                                                                                                                                                                                                                                                                                            place of sampling every
                                                                                                                                                                                                                                                                                                    6 months.
  D4          ALSCO‐Steiner Corp.          1923 North       Riverside WWTP        N/A              N/A             Spokane      Spokane      Yes         None known.          Unknown   Permitted      SIU       Spokane                                  SIU           IU‐7211‐01        No, but permit wastewater            No categorical pretreatment
                                           Waterworks              SIU                                                                                   Industrial wet                 Discharge                Riverside                                                                 discharge characterization                   standards.
                                              Road                                                                                                     laundry and linen                                          WWTP                                                                    includes analysis of priority
                                                                                                                                                         rental supply.                                                                                                                 pollutants, which include PCBs.
  D79       International Aerospace 8510 W. Electric Riverside WWTP               N/A              N/A             Spokane      Spokane      Yes         None known.          Unknown   Permitted      SIU       Spokane                                  SIU          SIU‐4581‐02       No, but required to sample for    Pretreatment standards per 40 CFR
           Coatings f/k/a Associated   Avenue               SIU                                                                                       Chemical stripping                Discharge                Riverside                                                              total toxic organics (TTO) every       Part 433.17 (Metals Finishing
                    Painters                                                                                                                              and etching,                                            WWTP                                                                              6 months.              Categorical Pretreatment Standards
                                                                                                                                                      mechanical removal                                                                                                                                                 for New Sources). Discharge limits on
                                                                                                                                                       and application of                                                                                                                                                   total toxic organics (TTO), which
                                                                                                                                                         aircraft paint.                                                                                                                                                  includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                                                                          maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                                                           limit.
  D44       Darigold Spokane (CIU)         33 E. Francis    Riverside WWTP     54931278           9667             Spokane      Spokane      Yes           None known.        Unknown   Permitted      SIU       Spokane                                  SIU          SIU‐2026‐01 No, but required to sample priority         No categorical pretreatment
                                             Avenue                SIU                                                                                 Manufacturing and                Discharge                Riverside                                            (also listed as   pollutants, including PCBs, once                standards.
                                                                                                                                                        packaging of dairy                                        WWTP                                              CIU‐2026‐01 and             per permit cycle
                                                                                                                                                        products and fruit                                                                                             IU‐2026‐01)           (24‐hour composites).
                                                                                                                                                           juice, plastic
                                                                                                                                                        container forming.
  D64       EZ Loader Boat Trailers      717 N. Hamilton Riverside WWTP           N/A              N/A             Spokane      Spokane      Yes          None known.         Unknown   Permitted      SIU       Spokane                                  SIU         IU‐3479‐02      No, but quarterly monitoring for        Pretreatment standards per 40 CFR
                                              Street            SIU                                                                                      Manufacturing of               Discharge                Riverside                                                           total toxic organics (TTO) required.        Part 433.17 (Metals Finishing
                                                                                                                                                           boat trailers,                                         WWTP                                                               The facility can choose to submit a      Categorical Pretreatment Standards
                                                                                                                                                      including conversion                                                                                                            toxic organics management plan        for New Sources). Discharge limits on
                                                                                                                                                       coating preparation                                                                                                              to be approved by the City of          total toxic organics (TTO), which
                                                                                                                                                       for powder coating.                                                                                                             Spokane instead of monitoring         includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                                          quarterly (this option has         maximum limit; no monthly average
                                                                                                                                                                                                                                                                                     historically been used by EZ Loader                      limit.
                                                                                                                                                                                                                                                                                                 Boat Trailer).
  D11      Global Metal Technologies      3200 E. Trent Riverside WWTP            N/A              N/A             Spokane      Spokane      Yes          None known.         Unknown   Permitted      SIU       Spokane                                  SIU         IU‐3339‐01       No, but permit requires one‐time        No categorical pretreatment
                                             Avenue,           SIU                                                                                     Processing of ore to             Discharge                Riverside                                                              sampling (within first 90 days of standards. Discharge limits on total
                                         Suite A, Building                                                                                            concentrate precious                                        WWTP                                                                 discharge) for total toxic organics toxic organics (TTO), which includes
                                                 1                                                                                                           metals.                                                                                                                  (TTO; grab sample) to characterize       PCBs, of 2.15 ppm as a daily
                                                                                                                                                                                                                                                                                            the facility's wastewater      maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                   discharge.                              limit.
  D84       Goodrich Spokane‐UTC            11135 W.        Riverside WWTP        N/A              N/A             Spokane      Spokane      Yes         None known.          Unknown   Permitted      SIU       Spokane                                  SIU         SIU‐3728‐01       No, but sampling for total toxic       No categorical pretreatment
             Aerospace Systems              Westbow                SIU                                                                                 Manufacturing of                 Discharge                Riverside                                                               organics (TTO), which includes                 standards.
                                            Boulevard                                                                                                 carbon disk pads for                                        WWTP                                                                   PCBs, required in August 2016
                                                                                                                                                        aircraft brakes.                                                                                                                (4 grab samples) at outfall 001.


GRADIENT
                                                                                                                                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 001422
                                                                                                                                                                                                                                                                                                                                                          Page 4 of 6
                                                                                                                 Case 2:15-cv-00201-SMJ                       ECF No. 422-28 filed 01/28/20                       PageID.23909 Page 235 of
                                                                                                                                                                            250

                                 Site Details                                                             Location                                        On‐site PCB Use                                    Discharges                                                               Permitted Discharges
                                                                        WA Ecology        WA Ecology                                 Within           Nature of
                                                          Information                                                                                                               Discharge   Discharge   Waterbody/
  Map ID          Site Name                 Address                    Facility Site ID Cleanup Site ID        City     County    Spokane City       PCB‐related      PCBs On‐site?                                       Additional Discharges   Permit Type      Number             With PCB Information?                          Notes
                                                             Source                                                                                                                   Type        Detail    Sewershed
                                                                           (FS ID)          (CS ID)                                 Limits?          Operations
  D75       Johanna Beverage f/k/a       5625 W. Thorpe Riverside WWTP       N/A             N/A             Spokane    Spokane       Yes           None known.         Unknown     Permitted      SIU       Spokane                                  SIU         IU‐2834‐01       No, but sampling for priority        No categorical pretreatment
                Olympic Foods                Road              SIU                                                                                  Manufacturing                   Discharge                Riverside                                                           pollutants, which includes PCBs, standards, but lists local limits and 40
                                                                                                                                                    containers for                                            WWTP                                                              required once per permit cycle (24‐     CFR Part 439 Pharmaceutical
                                                                                                                                                      products.                                                                                                                          hour composite).                Manufacturing Categorical
                                                                                                                                                                                                                                                                                                                      Pretreatment Standards for New
                                                                                                                                                                                                                                                                                                                         Sources, Subpart B, Natural
                                                                                                                                                                                                                                                                                                                    Extraction Operation and Subpart D,
                                                                                                                                                                                                                                                                                                                          Mixing, Compounding, or
                                                                                                                                                                                                                                                                                                                                Formulating.
  D73      Providence Sacred Heart        PO Box 2555       Riverside WWTP    N/A             N/A            Spokane    Spokane       Yes           None known.          Unknown   Permitted       SIU       Spokane                                  SIU            N/A            No, but priority pollutants,        No categorical pretreatment
                   Laundry                                         SIU                                                                            Industrial laundry               Discharge                 Riverside                                                            including PCBs, required to be                 standards.
                                                                                                                                                      washing.                                                WWTP                                                                sampled once per permit cycle
                                                                                                                                                                                                                                                                                     (4 grab samples/event).
  D65      Spokane Metal Finishing        1519 E. Trent     Riverside WWTP    N/A             N/A            Spokane    Spokane       Yes        None known. Metal       Unknown   Permitted       SIU       Spokane                                  SIU         IU‐3471‐08      No, but sampling for total toxic     Pretreatment standards per 40 CFR
                                            Avenue                 SIU                                                                               finishing.                    Discharge                 Riverside                                                            organics (TTO), which includes          Part 433.17 (Metals Finishing
                                                                                                                                                                                                              WWTP                                                                PCBs, required every 6 months.       Categorical Pretreatment Standards
                                                                                                                                                                                                                                                                                                                     for New Sources). Discharge limits on
                                                                                                                                                                                                                                                                                                                        total toxic organics (TTO), which
                                                                                                                                                                                                                                                                                                                      includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                                                                      maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                                                       limit.
  D77         Triumph Composite            1514 S. Flint    Riverside WWTP    N/A             N/A            Spokane    Spokane       Yes           None known.          Unknown   Permitted       SIU       Spokane                                  SIU            N/A          No, but sampling for total toxic        No categorical pretreatment
                   Systems                    Road                 SIU                                                                            Manufacture of air               Discharge                 Riverside                                                            organics (TTO), which includes                    standards.
                                                                                                                                                  ducts, floor panels,                                        WWTP                                                                   PCBs, required for permit
                                                                                                                                                 polyester resins, and                                                                                                           application, but not specified as
                                                                                                                                                       ducting.                                                                                                                    part of the permit sampling
                                                                                                                                                                                                                                                                                 requirements. In 2011, Triumph
                                                                                                                                                                                                                                                                                    Composite Systems had no
                                                                                                                                                                                                                                                                                    monitoring requirements.
  D90         Galaxy Compound              9922 East         SCRWRF SIU       N/A             N/A            Spokane    Spokane       Yes           None known.          Unknown   Permitted      SIU        Spokane                                  SIU        SIU‐3499‐01                   N/A                    Pretreatment standards per 40 CFR
             Semiconductors, Inc.         Montgomery                                                                                                 Electric and                  Discharge                  County                                                                                                  Part 433 (Metals Finishing) and Part
                                            Avenue                                                                                                    electronic                                                                                                                                                                     469.
                                                                                                                                                     components
                                                                                                                                                  manufacturing and
                                                                                                                                                   metal finishing.
  D103     American On‐Site Services 3808 N. Sullivan        SCRWRF SIU       N/A             N/A            Spokane    Spokane       No            None known.          Unknown   Permitted       SIU       Spokane                                  SIU          SIU‐7359                    N/A                       No categorical pretreatment
                                         Road,                                                                Valley                              Portable chemical                Discharge                  County                                                                                                             standards.
                                       Bldg. 107                                                                                                    toilet service.
  D81       Exotic Metals Forming      12821 W.              SCRWRF SIU       N/A             N/A             Airway    Spokane       No         None known. Metals      Unknown   Permitted       SIU       Spokane                                  SIU        SIU‐3728‐02      No, but required to sample for         Discharge limits on total toxic
                                     McFarlane Road                                                           Heights                                  forming.                    Discharge                  County                                                              total toxic organics (TTO) every  organics (TTO), which includes PCBs,
                                                                                                                                                                                                                                                                                              6 months.            of 2.10 ppm as a maximum allowable
                                                                                                                                                                                                                                                                                                                    discharge limit; no monthly average
                                                                                                                                                                                                                                                                                                                                     limit.
  D104       Lloyd Industries, LLC       3808 N. Sullivan    SCRWRF SIU       N/A             N/A            Spokane    Spokane       Yes           None known.          Unknown   Permitted       SIU       Spokane                                  SIU       SIU‐3471‐03 (as No, but sampling for total toxic    Pretreatment standards per 40 CFR
                                          Road, Building                                                                                         Aluminum forming                  Discharge                  County                                                of 2010,    organics (TTO) required once per 467: Aluminum Forming; 40 CFR 433:
                                             25 East                                                                                             and metal finishing.                                                                                            discharged to              permit cycle            Metal Finishing. Discharge limits on
                                                                                                                                                                                                                                                                 NVI and then        (4 grab samples/event).          total toxic organics (TTO), which
                                                                                                                                                                                                                                                                    Riverside                                      includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                     WWTP)                                          maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                                                     limit.
  D91           Novation, Inc.           2616 N. Locust      SCRWRF SIU       N/A             N/A            Spokane    Spokane       No             None known.         Unknown   Permitted      SIU        Spokane                                  SIU         SIU‐3471‐02 No, total toxic organics (TTO) (and Pretreatment standards per 40 CFR
                                         Road, Spokane                                                        Valley                             Electroplating, metal             Discharge                  County                                                               PCBs) not on list of required     433: Metal Finishing; 40 CFR 413:
                                            Valley                                                                                                     finishing.                                                                                                                    monitoring parameters.          Electroplating. Discharge limits on
                                                                                                                                                                                                                                                                                                                      total toxic organics (TTO), which
                                                                                                                                                                                                                                                                                                                   includes PCBs, of 2.13 ppm as a daily
                                                                                                                                                                                                                                                                                                                    maximum limit; no monthly average
                                                                                                                                                                                                                                                                                                                                     limit.
  D76      Reliance Trailer Company       3025 S. Geiger     SCRWRF SIU       N/A             N/A            Spokane    Spokane       Yes        None known. Metal       Unknown   Permitted       SIU       Spokane                                  SIU           ST‐8092     No, total toxic organics (TTO) not       Discharge limits on total toxic
                                            Boulevard                                                                                                finishing.                    Discharge                  County                                                              on list of required monitoring    organics (TTO), which includes PCBs,
                                                                                                                                                                                                                                                                                  parameters, but monitoring is       of 2.13 ppm as a daily maximum
                                                                                                                                                                                                                                                                                 required to verify that effluent      limit; no monthly average limit.
                                                                                                                                                                                                                                                                                 limitations are being achieved.




GRADIENT
                                                                                                                                                                                                                                                                                         Dec GMV Re: Opposition to Pl MILs 001423
                                                                                                                                                                                                                                                                                                                                                   Page 5 of 6
                                                                                                                            Case 2:15-cv-00201-SMJ                               ECF No. 422-28 filed 01/28/20                                     PageID.23910 Page 236 of
                                                                                                                                                                                               250

                                  Site Details                                                                      Location                                               On‐site PCB Use                                                   Discharges                                                                                      Permitted Discharges
                                                                                 WA Ecology        WA Ecology                                        Within            Nature of
                                                               Information                                                                                                                           Discharge             Discharge       Waterbody/
  Map ID             Site Name                   Address                        Facility Site ID Cleanup Site ID          City         County     Spokane City        PCB‐related      PCBs On‐site?                                                           Additional Discharges             Permit Type            Number               With PCB Information?                            Notes
                                                                  Source                                                                                                                               Type                  Detail        Sewershed
                                                                                    (FS ID)          (CS ID)                                        Limits?            Operations
  D99         Kemira Water Solutions,     2315 N. Sullivan     SCRWRF SIU             N/A             N/A               Spokane       Spokane         No              None known.        Unknown     Permitted                 SIU           Spokane                                                 SIU              SIU‐2819‐01                       No
                      Inc.                     Road                                                                      Valley                                         Chemical                     Discharge                                County
  Notes:
  CIU = Categorical Industrial User; CBOD = Carbonaceous Biological Oxygen Demand; CSO = Combined Sewer Overflow; f/k/a = Formerly Known As; I&I = Injection and Infiltration; IDDEQ = Idaho Department of Environmental Quality; MGD = Millions of Gallons Per Day; MS4 = Municipal Separate Storm Sewer System; N/A = Not Available; NPDES = National Pollutant Discharge Elimination System; NVI = North Valley
  Interceptor; PADS = PCB Activity Database; PARIS = Permitting and Reporting Information System; PCB = Polychlorinated Biphenyl; POTW = Publicly Owned Treatment Works; SIU = Significant Industrial User; STP = Sewage Treatment Plant; Task Force = Spokane River Regional Toxics Task Force; TMDL = Total Maximum Daily Load; US EPA = United States Environmental Protection Agency; WA Ecology = Washington
  State Department of Ecology; WWTF = Wastewater Treatment Facility; WWTP = Wastewater Treatment Plant.




GRADIENT
                                                                                                                                                                                                                                                                                                                                                 Dec GMV Re: Opposition to Pl MILs 001424
                                                                                                                                                                                                                                                                                                                                                                                                              Page 6 of 6
                                                                                                           Case 2:15-cv-00201-SMJ                     ECF No. 422-28 filed 01/28/20                       PageID.23911 Page 237 of
                                                                                                                                                                    250

  Table A5.3c Results of Upland PCB Site Research – Users
                              Site Details                                                              Location                                            On‐site PCB Use                                                           Users                                                                               Discharges
                                                                         WA Ecology        WA Ecology                             Within
                                                                                                                                                     Nature of                                           Documented    Waste Manifest             PCB‐related                                       Discharge    Discharge       Waterbody/        Additional
  Map ID          Site Name           Address        Original List      Facility Site ID Cleanup Site ID      City   County    Spokane City                               PCBs On‐site?       Type?                                                                             Notes
                                                                                                                                             PCB‐related Operations                                        Spills?      Information                Violations                                         Type         Detail        Sewershed         Discharges
                                                                            (FS ID)          (CS ID)                             Limits?
  Multiple     Spokane School         Multiple      ECHO database             N/A             N/A          Spokane   Spokane       Yes       PCB use subject to TSCA           Yes            TSCA          No               None             Violation details not              N/A                                                                  N/A
  sites            District                                                                                                                 Section 6 PCB inspection.                       Section 6,                                                found
                                                                                                                                                 Minor violation.                          9/20/1988
  U47          Able Clean‐Up          4117 E.        PCB National           N/A              N/A         Spokane     Spokane       Yes          Waste haulers and              No          Transporter     None              None                    None             Contracted PCB cleanup at      Sewer          MS4            Cochran
              Technologies, Inc.     Nebraska     Report (2009, 2017)                                                                       recyclers. Contracted for                                                                                                  4701 East Valley Springs
                                      Avenue                                                                                                  a PCB cleanup in 2007.                                                                                                      Road on 7/2/2007.
  U59        Avista Development,     1411 East       PCB National         31739484           3512        Spokane     Spokane       Yes       Utility. No PCBs known        Not on‐site.     Generator      None              None                    None             Avista has contested their     Sewer          MS4          Mission Street
                   Inc. (HQ)          Mission        Report (2009,                                                                             to be present at this  Transformers located                                                                                  inclusion on the                                     (1400500ND)
                                      Avenue       2017); LimnoTech                                                                             location. Operate       throughout area.                                                                                transformer database,
                                                    PCB reduction                                                                           transformers throughout                                                                                                      stating that their last
                                                        report                                                                                    the watershed.                                                                                                      regulated transformer was
                                                                                                                                                                                                                                                                           removed in 2015.
  U27         Central Solvents &   6308 E. Sharp     Monsanto                696             1236        Spokane     Spokane       Yes      Purchased PCB products.          Yes           Unknown,        None              None                    None             Purchased PCB oil in 1971.     Other       Outside of
                 Chemicals            Avenue     Customer Records;                                                                                                                           likely                                                                                                                area
                                                 Monsanto Invoices                                                                                                                         generator
  U115          Cheney Utility     112 Anderson     PCB National          52984148           9571         Cheney     Spokane       No        Utility. Municipal utility      Yes           Generator       None              None                    None             Utility building for Cheney,   Other       Outside of
                   Building            Road      Report (2009, 2017)                                                                              for Cheney, WA.                                                                                                       WA. PCB use unclear.                       area
  U17          Centennial Mills/   2301 E. Trent    PCB National            N/A              N/A         Spokane     Spokane       Yes         Non‐utility industrial        Yes           Generator       None           PCB waste oil              None              Three transformers and Permitted           NPDES         Chester Creek‐
               ADM Milling Co.        Avenue       Report (2009,                                                                             equipment. Waste PCB                                                     transported off‐site                                 two pails of PCB oil    Discharge                     Spokane River
                                                   2017); NPDES                                                                               oil from transformers.                                                   to General Electric                              transported off‐site in                                     (HUC:
                                                                                                                                                                                                                        decommissioning                                     September 1987.                                     170103050402)
                                                                                                                                                                                                                            facility.
  U47          Able Clean‐Up         7915 N.         PCB National           N/A              N/A         Spokane     Spokane       Yes         Waste haulers and             Yes           Transporter     None              None                    None             Alternate address for Able     Other      Injection and   Special Drainage
              Technologies, Inc.    Panarama Report (2009, 2017)                                                                                  recyclers.                                                                                                           Clean‐Up Technologies,                    Infiltration       District
                                      Drive                                                                                                                                                                                                                                       Inc.                               (I&I)
  U107       Circle‐M Construction 12122 E. First    PCB National         68867823           N/A         Spokane     Spokane       Yes          Waste haulers and            Yes           Transporter     None        PCB waste from                None              Documented PCB waste          Other        Outside of
                    Company                       Report (2009, 2017)                                                                        recyclers. Transported                                                    City Parcel site.                              transporter from the City                      area
                                                                                                                                               PCB waste from City                                                                                                        Parcel cleanup site.
                                                                                                                                                   Parcel site.
  U72         Deaconess Medical     800 W. 5th       PCB National           N/A              N/A         Spokane     Spokane       Yes       Unconfirmed. Included           Yes           Generator       None              None                    None                 PCBs unconfirmed.          Sewer          CSO             CSO 26
                Center/Empire        Avenue       Report (2009, 2017)                                                                        on US EPA PADS list as a                                                                                                 Included on PCB National                                    (7th Street)
               Health Services                                                                                                                     generator.                                                                                                           Report as a generator.
                                                                                                                                                                                                                                                                           Possibly medical
                                                                                                                                                                                                                                                                       equipment/generators.
                                                                                                                                                                                                                                                                       May be due to pre‐1979
                                                                                                                                                                                                                                                                          medical equipment
                                                                                                                                                                                                                                                                            and/or backup
                                                                                                                                                                                                                                                                         generators/electrical
                                                                                                                                                                                                                                                                           systems. No PCB
                                                                                                                                                                                                                                                                      transformers present. No
                                                                                                                                                                                                                                                                         reported PCB waste
                                                                                                                                                                                                                                                                               streams.
  U125        DSHS Medical Lake    Salnave Road     PCB National            N/A              N/A          Medical    Spokane       No        Unconfirmed. Included           Yes           Generator       None              None                    None                 PCBs unconfirmed.          Other       Outside of
                  Complex          Highway 902      Report (2017)                                          Lake                              on US EPA PADS list as a                                                                                                 Included on PCB National                     area
                                                                                                                                                   generator.                                                                                                           Report as a generator.
                                                                                                                                                                                                                                                                           Possibly medical
                                                                                                                                                                                                                                                                       equipment/generators.
                                                                                                                                                                                                                                                                       May be due to pre‐1979
                                                                                                                                                                                                                                                                          medical equipment
                                                                                                                                                                                                                                                                            and/or backup
                                                                                                                                                                                                                                                                         generators/electrical
                                                                                                                                                                                                                                                                           systems. No PCB
                                                                                                                                                                                                                                                                      transformers present. No
                                                                                                                                                                                                                                                                         reported PCB waste
                                                                                                                                                                                                                                                                               streams.




GRADIENT
                                                                                                                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 001425
                                                                                                                                                                                                                                                                                                                                                      Page 1 of 6
                                                                                                       Case 2:15-cv-00201-SMJ                     ECF No. 422-28 filed 01/28/20                      PageID.23912 Page 238 of
                                                                                                                                                                250

                            Site Details                                                            Location                                            On‐site PCB Use                                                      Users                                                                            Discharges
                                                                     WA Ecology        WA Ecology                             Within
                                                                                                                                                Nature of                                           Documented   Waste Manifest        PCB‐related                                       Discharge   Discharge      Waterbody/      Additional
  Map ID       Site Name            Address        Original List    Facility Site ID Cleanup Site ID      City   County    Spokane City                              PCBs On‐site?      Type?                                                                      Notes
                                                                                                                                        PCB‐related Operations                                        Spills?     Information           Violations                                         Type        Detail       Sewershed       Discharges
                                                                        (FS ID)          (CS ID)                             Limits?
  U96      Emerald Services Inc.    3808 N.        PCB National       1695005             N/A          Spokane   Spokane       Yes         Waste haulers and              Yes         Transporter     None           None                  No              Non‐hazardous used oil         Other      Outside of
                                 Sullivan Road, Report (2009, 2017)                                     Valley                           recyclers. Transported                                                                                             (<2 ppm) collected in                      area
                                   Bldg. 11,                                                                                            PCB waste. Used by City                                                                                           Spokane area brought to
                                      Ste. C                                                                                                   of Spokane.                                                                                                   Emerald facility and
                                                                                                                                                                                                                                                            consolidated in larger
                                                                                                                                                                                                                                                         tanks to be transported to
                                                                                                                                                                                                                                                           their facility in Seattle.
                                                                                                                                                                                                                                                          Hazardous oil is handled
                                                                                                                                                                                                                                                           on a case‐by‐case basis
                                                                                                                                                                                                                                                                with the city.
  U85          Four Lakes         10110 W.       National PCB           N/A              N/A         Spokane     Spokane       Yes                                                                                                                                                        Other      Outside of
               Warehouse         Hallett Road Notifications or PCB                                                                                                                                                                                                                                     area
                                                 Transformer
                                                    Registry
  U24      General Machinery      3500 East      PCB National           N/A              N/A         Spokane     Spokane       Yes       Unconfirmed. Included           Yes          Generator       None           None                 None              US EPA‐registered PCB         Sewer         CSO         CSO 34 (Erie)
               Company            Riverside Report (2009, 2017)                                                                          on US EPA PADS list as a                                                                                           Generator. The site is
                                   Avenue                                                                                                      generator.                                                                                                 currently listed as a RCRA
                                                                                                                                                                                                                                                           non‐generator site, but
                                                                                                                                                                                                                                                          was previously listed as a
                                                                                                                                                                                                                                                          large‐quantity generator.
  U126      Inland Power and      10110 W.       PCB National           N/A              N/A         Spokane     Spokane       Yes       Utility. No PCBs known       Not on‐site.     Generator      None           None                 None           Owned and operated PCB‐          Other      Outside of
                  Light          Hallett Road Report (2009, 2017)                                                                          to be present at this Transformers located                                                                    containing transformers in                    area
                                                LimnoTech PCB                                                                               location. Operates     throughout area.                                                                       the Spokane area (facility
                                               reduction report                                                                         transformers throughout                                                                                                   address).
                                                                                                                                              the watershed.
  U126      Inland Power and               nd     PCB National          N/A              N/A         Spokane     Spokane       Yes       Utility. No PCBs known       Not on‐site.     Generator      None           None                 None           Owned and operated PCB‐          Sewer         CSO            CSO 26
                                   320 E. 2
                  Light             Avenue       Report (2009);                                                                            to be present at this Transformers located                                                                    containing transformers in                                  (7th Street)
                                                 LimnoTech PCB                                                                              location. Operates     throughout area.                                                                      the Spokane area (mailing
                                                reduction report                                                                        transformers throughout                                                                                                   address).
                                                                                                                                              the watershed.
  U108       James J. Williams    16702 E.       PCB National           N/A              N/A         Spokane     Spokane       Yes          Waste haulers and             Yes         Transporter     None           None                 None           No additional information        Other      Outside of
               Trucking Ltd.    Euclid Avenue Report (2009, 2017)                                                                                recyclers.                                                                                                       found.                               area
  U109      Kaiser Aluminum ‐      3401 N.      ECHO database           N/A              N/A         Spokane     Spokane       Yes
           Fabs Products Alutek   Tschirley
  U148      Adams Elementary 2909 E. 37th         EDR ‐ FTTS            N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                                N/A
                  School           Avenue                                                                                               Section 6 PCB inspection.                      Section 6,                                      reported
                                                                                                                                              No violations.                           3/14/2000
  U139         Bancroft Bi/        1025 W.         EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                                N/A
            Pre‐School (Cape)      Spoffard                                                                                             Section 6 PCB inspection.                      Section 6,                                      reported
                                   Avenue                                                                                                     No violations.                          6/23/1999,
                                                                                                                                                                                       3/15/2000
  U156      Bay Liner Marine       E. 18001        EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                                N/A
                  Corp.             Euclid                                                                                              Section 6 PCB inspection.                      Section 6,                                      reported
                                                                                                                                              No violations.                          04/26/1995
  U188       Brian Gregg Site       1307 E.        EDR ‐ FTTS;          N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None            Failure to report              N/A                                                                N/A
                                    Walton       ECHO database                                                                          Section 6 PCB inspection.                      Section 6,
                                                                                                                                             Minor violation.                          7/6/1999,
                                                                                                                                                                                      8/18/1998,
                                                                                                                                                                                      12/31/1999
  U180     Browne Elementary      5134 N.          EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                                N/A
                School            Driscoll                                                                                              Section 6 PCB inspection.                      Section 6,                                      reported
                                Boulevard                                                                                                     No violations.                           5/02/2000
  U183     Buckley Engineering    W 1028           EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                                N/A
                 Sales Co.      Rosewood                                                                                                Section 6 PCB inspection.                      Section 6,                                      reported
                                Avenue E.                                                                                                     No violations.                           9/16/1987
  U166       City of Spokane      3941 N.          EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                                N/A
                               Sullivan Road                                                                                            Section 6 PCB inspection.                      Section 6,                                      reported
                                   Valley                                                                                                     No violations.                           9/08/1999
  U157      Clean Care Corp.   1815 S. Lewis       EDR ‐ FTTS           N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes             TSCA          No            None             No violations                 N/A                                                                N/A
                                   Street                                                                                               Section 6 PCB inspection.                      Section 6,                                      reported
                                                                                                                                              No violations.                           9/07/1999


GRADIENT
                                                                                                                                                                                                                                                                                        Dec GMV Re: Opposition to Pl MILs 001426
                                                                                                                                                                                                                                                                                                                             Page 2 of 6
                                                                                                             Case 2:15-cv-00201-SMJ                       ECF No. 422-28 filed 01/28/20                          PageID.23913 Page 239 of
                                                                                                                                                                        250

                                Site Details                                                              Location                                               On‐site PCB Use                                                         Users                                                                            Discharges
                                                                           WA Ecology        WA Ecology                               Within
                                                                                                                                                         Nature of                                              Documented   Waste Manifest          PCB‐related                                      Discharge   Discharge     Waterbody/   Additional
  Map ID        Site Name               Address          Original List    Facility Site ID Cleanup Site ID      City    County     Spokane City                                PCBs On‐site?        Type?                                                                         Notes
                                                                                                                                                 PCB‐related Operations                                           Spills?     Information             Violations                                        Type        Detail      Sewershed    Discharges
                                                                              (FS ID)          (CS ID)                               Limits?
  U154         Dellen Wood           3014 N. Flora        EDR ‐ FTTS            N/A             N/A          Spokane    Spokane        Yes       PCB use subject to TSCA            Yes             TSCA           No            None               No violations                  N/A                                                          N/A
               Products Inc.            Road                                                                                                    Section 6 PCB inspection.                         Section 6,                                         reported
                                                                                                                                                       No violations.                             5/20/1999
  U149      Ferris High School                    th      EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes       PCB use subject to TSCA            Yes             TSCA           No            None               No violations                  N/A                                                          N/A
                                      3020 E. 37
                                        Avenue                                                                                                  Section 6 PCB inspection.                         Section 6,                                         reported
                                                                                                                                                       No violations.                             3/14/2000
  U105       Modern Electric         904 N. Pines        PCB National         N/A              N/A         Spokane      Spokane        Yes       Utility. No PCBs known         Not on‐site.      Generator       None           None                   None                Operates over 2,500        Other      Outside of
               Water Co.                Road             Report (2009,                                                                             to be present at this   Transformers located                                                                          transformers in Spokane                    area
                                                       2017); LimnoTech                                                                             location. Operates       throughout area.                                                                                 area. Replaced all
                                                        PCB reduction                                                                           transformers throughout                                                                                                  transformers that had 10
                                                            report                                                                                    the watershed.                                                                                                        ppm or greater PCBs.
                                                                                                                                                                                                                                                                           Approximately 10% of
                                                                                                                                                                                                                                                                           transformers have PCB
                                                                                                                                                                                                                                                                          levels less than 10 ppm.
  U181      Finch Elementary           3717 N.            EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
                 School              Milton Street                                                                                               Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                             5/02/2000
  U147     Franklin Elementary                    th      EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
                                      2627 E. 17
                                        Avenue                                                                                                   Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              5/03/2000
  U186     Glover Middle School        2404 W.            EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
                                      Longfellow                                                                                                 Section 6 PCB inspection.                         Section 6,                                        reported
                                        Avenue                                                                                                         No violations.                             3/15/2000,
                                                                                                                                                                                                   5/01/2000
  U140     Gonzaga University        E. 502 Boone         EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        FTTS inspection (likely          Yes                FTTS         No            None              Failure to report,       Fine: $29,325.00                                                    N/A
                                        Avenue                                                                                                     TSCA Section 6 PCB).                           Inspection,                                     label, mark, store,
                                                                                                                                                     Minor violation.                             04/08/1987                                      use, dispose of or
                                                                                                                                                                                                                                                     inspect PCBs
                                                                                                                                                                                                                                                        on‐site
  U164       Hecla Mining Co.        6500 Mineral         EDR ‐ FTTS          N/A              N/A           Coeur      Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
                                        Drive                                                               d'Alene                              Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                             1/05/1998
  U146      Hutton Elementary                     th      EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
                                      908 E. 24
                 School                Avenue                                                                                                    Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              3/14/2000
  U161         Idaho Forest           2850 Seltice        EDR ‐ FTTS          N/A              N/A           Coeur      Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
              Industries Inc.            Way                                                                d'Alene                              Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              1/19/1999
  U162         Idaho Forest            926 River          EDR ‐ FTTS          N/A              N/A           Coeur      Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
              Industries Inc.           Avenue                                                              d'Alene                              Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                             10/25/1990
  U160       Idaho Veneer Co.                  th         EDR ‐ FTTS          N/A              N/A         Post Falls   Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
                                     E. 704 4
                                  Street, PO Box                                                                                                 Section 6 PCB inspection.                         Section 6,                                        reported
                                        339                                                                                                            No violations.                              9/26/1988
  U153       Inland Aqua‐Tech        12121 E.           ECHO database         N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None            Violation details not       Fine: $5,500.00                                                    N/A
           Precious Metals, Inc. ‐ Portland                                                                                                      Section 6 PCB inspection.                         Section 6,                                            found
                  Spokane             Avenue                                                                                                           No violations.                             12/11/1992
  U182      Inland Foundry Co. 11250 Market               EDR ‐ FTTS          N/A              N/A           Mead       Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
                    Inc.               Street                                                                                                    Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              6/26/1995
  U150         Libby Center           2900 E. First       EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
                                        Avenue                                                                                                   Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              5/02/2000
  U185         Lidgerwood            325 E. Rowan         EDR ‐ FTTS          N/A              N/A         Spokane      Spokane        Yes        PCB use subject to TSCA          Yes               TSCA          No            None               No violations                  N/A                                                          N/A
               Elementary              Avenue                                                                                                    Section 6 PCB inspection.                         Section 6,                                        reported
                                                                                                                                                       No violations.                              5/03/2000
  U159       Louisiana Pacific       S. Spokane &         EDR ‐ FTTS          N/A              N/A         Post Falls   Kootenai       No         PCB use subject to TSCA          Yes               TSCA          No            None            Violation details not             N/A                                                          N/A
                   Corp.               3rd Streets                                                                                               Section 6 PCB inspection.                         Section 6,                                            found
                                                                                                                                                      Minor violation.                             9/29/1988




GRADIENT
                                                                                                                                                                                                                                                                                                     Dec GMV Re: Opposition to Pl MILs 001427
                                                                                                                                                                                                                                                                                                                                          Page 3 of 6
                                                                                                         Case 2:15-cv-00201-SMJ                     ECF No. 422-28 filed 01/28/20                     PageID.23914 Page 240 of
                                                                                                                                                                  250

                              Site Details                                                            Location                                            On‐site PCB Use                                                     Users                                                                             Discharges
                                                                       WA Ecology        WA Ecology                              Within
                                                                                                                                                  Nature of                                          Documented   Waste Manifest         PCB‐related                                        Discharge   Discharge     Waterbody/   Additional
  Map ID        Site Name             Address         Original List   Facility Site ID Cleanup Site ID      City   County     Spokane City                             PCBs On‐site?     Type?                                                                         Notes
                                                                                                                                           PCB‐related Operations                                      Spills?     Information            Violations                                          Type        Detail      Sewershed    Discharges
                                                                          (FS ID)          (CS ID)                              Limits?
  U141     Mcgraw Edison Svc.         N. 415           EDR ‐ FTTS           N/A             N/A          Spokane   Spokane        Yes       FTTS inspection (likely         Yes           FTTS          No            None              Failure to report,        Fine: $3,825.00                                                     N/A
                                   Fancher Road                                                                                              TSCA Section 6 PCB).                      Inspection,                                     label, mark, store,
                                                                                                                                               Minor violation.                        5/17/1985                                      use, or inspect PCBs
                                                                                                                                                                                                                                             on‐site
  U158         Mullan Road                       rd    EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None                No violations                 N/A                                                           N/A
                                    2616 E. 63
            Elementary School         Avenue                                                                                               Section 6 PCB inspection.                    Section 6,                                          reported
                                                                                                                                                 No violations.                        3/14/2000
  U151          Pacific Gas        5105 E. Third       EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
             Transmission Co.        Avenue                                                                                                Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        8/03/1992
  U163     Potlatch Corp Wood            rd            EDR ‐ FTTS         N/A              N/A           Coeur     Kootenai       No        PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
                                      23 &
            Products Western         Sherman                                                            d'Alene                            Section 6 PCB inspection.                    Section 6,                                        reported
                   Div.                                                                                                                          No violations.                        9/27/1988
  U152      Pratt Elementary          6903 E.          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
                                       Fourth                                                                                              Section 6 PCB inspection.                    Section 6,                                        reported
                                      Avenue                                                                                                     No violations.                        5/03/2000
  U184          Ridgeview             1515 W.          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
               Elementary              Joseph                                                                                              Section 6 PCB inspection.                    Section 6,                                        reported
                                      Avenue                                                                                                     No violations.                        7/04/1999,
                                                                                                                                                                                       5/03/2000
  U93         Oil Re‐Refining        11916 E.         PCB National        N/A              N/A         Spokane     Spokane        Yes         Waste haulers and             Yes          Storer        None           None                   None               ORRCO is a used oil          Other      Outside of
            Company (ORRCO)           Empire          Report (2017)                                                                              recyclers.                                                                                                  transporter/storer for the                   area
                                     Avenue                                                                                                                                                                                                                    City of Spokane. They
                                                                                                                                                                                                                                                             transport the used oil to a
                                                                                                                                                                                                                                                               containment facility in
                                                                                                                                                                                                                                                                    Portland, OR.
  U189      Rogers High School        1622 E.          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
                                     Wellesley                                                                                             Section 6 PCB inspection.                    Section 6,                                        reported
                                     Avenue                                                                                                      No violations.                        3/16/2000,
                                                                                                                                                                                       5/01/2000
  U145      Sacajawea Middle        401 E. 33rd        EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
                  School             Avenue                                                                                                Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        3/14/2000
  U143     Sacred Heart Medical W. 101 8th             EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
                  Center       Avenue Taf C9                                                                                               Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        5/26/1994
  U187       Shadle Park High       4327 N. Ash        EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
                 School               Street                                                                                               Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        3/15/2000
  U165      The Shampoo Co.      7320                  EDR ‐ FTTS         N/A              N/A          Dalton     Kootenai       No        PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
                               Davenport                                                               Gardens                             Section 6 PCB inspection.                    Section 6,                                        reported
                                 Road                                                                                                            No violations.                        1/07/1998
  U190     Shaw Middle School 4106 N. Cook             EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
                                 Street                                                                                                    Section 6 PCB inspection.                    Section 6,                                        reported
                                                                                                                                                 No violations.                        3/16/2000,
                                                                                                                                                                                       5/01/2000
  U167      Snow Peak Forest        3808 N.            EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
               Products          Sullivan Road,                                                                                            Section 6 PCB inspection.                    Section 6,                                        reported
                                     Bldg. 5                                                                                                     No violations.                        5/25/2004
  U142       Spokane School          200 N.            EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None             Failure to report                N/A                                                           N/A
           District Admin Office    Bernard                                                                                                Section 6 PCB inspection.                    Section 6,
                                      Street                                                                                                    Minor violation.                       3/16/2000,
                                                                                                                                                                                       5/01/2000
  U138     Spokane School Plant       2815 E.          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
           Maintenance Facility       Garland                                                                                              Section 6 PCB inspection.                    Section 6,                                        reported
                                      Avenue                                                                                                     No violations.                        5/04/2000
  U168        Spokane Steel           N. 3808          EDR ‐ FTTS         N/A              N/A         Spokane     Spokane        Yes       PCB use subject to TSCA         Yes           TSCA          No            None               No violations                  N/A                                                           N/A
               Foundry Co.         Sullivan Road                                                                                           Section 6 PCB inspection.                    Section 6,                                        reported
                                   Spokane Ind.                                                                                                  No violations.                        4/3/1990,
                                    Pk., Bldg. 1                                                                                                                                       2/28/1992


GRADIENT
                                                                                                                                                                                                                                                                                           Dec GMV Re: Opposition to Pl MILs 001428
                                                                                                                                                                                                                                                                                                                                Page 4 of 6
                                                                                                               Case 2:15-cv-00201-SMJ                     ECF No. 422-28 filed 01/28/20                        PageID.23915 Page 241 of
                                                                                                                                                                        250

                              Site Details                                                                  Location                                            On‐site PCB Use                                                        Users                                                                        Discharges
                                                                             WA Ecology        WA Ecology                             Within
                                                                                                                                                        Nature of                                             Documented   Waste Manifest      PCB‐related                                     Discharge   Discharge      Waterbody/      Additional
  Map ID        Site Name             Address           Original List       Facility Site ID Cleanup Site ID      City   County    Spokane City                              PCBs On‐site?        Type?                                                                  Notes
                                                                                                                                                 PCB‐related Operations                                         Spills?     Information         Violations                                       Type        Detail       Sewershed       Discharges
                                                                                (FS ID)          (CS ID)                             Limits?
  U155        Spur Industries        E. 17404            EDR ‐ FTTS               N/A             N/A          Spokane   Spokane       Yes       PCB use subject to TSCA          Yes              TSCA          No            None            No violations              N/A                                                                N/A
                                      Euclid                                                                                                    Section 6 PCB inspection.                        Section 6,                                     reported
                                                                                                                                                      No violations.                            1/13/1986,
                                                                                                                                                                                                1/13/1987
  U178       Travis Pattern &        1413 E.             EDR ‐ FTTS             N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes              TSCA           No            None            No violations              N/A                                                                N/A
               Foundry Inc.         Hawthorne                                                                                                   Section 6 PCB inspection.                       Section 6,                                      reported
                                      Road                                                                                                            No violations.                            5/23/1990
  U179     Westview Elementary       6104 N.             EDR ‐ FTTS             N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes              TSCA           No            None            No violations              N/A                                                                N/A
                                   Moore Street                                                                                                 Section 6 PCB inspection.                       Section 6,                                      reported
                                                                                                                                                      No violations.                            3/13/2000
  U144      Wilson Elementary                   th       EDR ‐ FTTS             N/A              N/A         Spokane     Spokane       Yes       PCB use subject to TSCA         Yes              TSCA           No            None            No violations              N/A                                                                N/A
                                    911 W. 25
                                      Avenue                                                                                                    Section 6 PCB inspection.                       Section 6,                                      reported
                                                                                                                                                      No violations.                            5/03/2000
  U192      Power City Electric     202 E. Trent     Monsanto Invoices          N/A              N/A         Spokane     Spokane       Yes      Purchased PCB products.          Yes            Unknown,        None           None               None
                                      Street                                                                                                    Transformer fluid Pyranol                         likely
                                                                                                                                                       A13B3B‐2.                                generator
  U193        ACME Machine           1220 N.        Monsanto                    N/A              N/A         Spokane     Spokane       No       Purchased PCB products.          Yes            Unknown,        None           None               None         Purchase of Pydraul 312, a
                 Works             Bradley Road Customer Records                                              Valley                                  Pydraul 312.                                likely                                                         PCB‐containing fluid.
                                                                                                                                                                                                generator
  U194       Columbia Electric        5818 E.    Monsanto Invoices              N/A              N/A         Spokane     Spokane       No           Purchase of PCB              Yes            Unknown,        None           None               None            Purchase of PCB fluid
                 Supply              Broadway                                                                 Valley                              products. Inerteen                              likely                                                       Inerteen 100‐42 billed to
                                      Avenue                                                                                                          100‐42 fluid.                             generator                                                             this location.
  U195     Sunset Transfer and       216 West    Monsanto Invoices              N/A              N/A         Spokane     Spokane       Yes      Purchased PCB products.          Yes            Unknown,        None           None               None         PCB transformer and PCB
              Storage Inc.             Pacific                                                                                                       Pydraul A 200.                               likely                                                       hydraulic fluid shipped to
                                      Avenue                                                                                                                                                    generator                                                           and from this site.
  U21         Roar Tech, Inc.       522 N. Fiske    PCB National                N/A              N/A         Spokane     Spokane       Yes         Waste haulers and             Yes            Generator       None           None               None              Roar Technologies           Sewer         CSO         CSO 34 (Erie)
                                       Street    Report (2009, 2017)                                                                                   recycler.                                                                                                removed a UST from the
                                                                                                                                                                                                                                                               Spokane Coliseum for the
                                                                                                                                                                                                                                                                City of Spokane in 1995.
  U53         Shadle Center           2301              PCB National            N/A              N/A         Spokane     Spokane       Yes       Unconfirmed. Included           Yes            Generator       None           None               None         The facility is a mini‐mall,     Sewer         CSO            CSO 06
                                     Wellesley       Report (2009, 2017)                                                                         on US EPA PADS list as a                                                                                       gas station, and parking
                                     Avenue                                                                                                            generator.                                                                                                lot area. The facility is
                                                                                                                                                                                                                                                               listed in the PCB National
                                                                                                                                                                                                                                                                     Report as a PCB
                                                                                                                                                                                                                                                                  generator, likely from
                                                                                                                                                                                                                                                                   industrial electrical
                                                                                                                                                                                                                                                                       equipment.
  U20      Specialty Contractors, 2626 E. Trent    PCB National                 N/A              N/A         Spokane     Spokane       Yes                                                                                                                                                      Sewer        MS4             Union
                     Inc.            Avenue     Report (2009, 2017)
  U22        Thermo Fluid, Inc.    508 N. Fiske    PCB National                 N/A              N/A         Spokane     Spokane       Yes         Waste haulers and             Yes            Transporter     None           None               None             TFI recycles used oil,       Sewer         CSO         CSO 34 (Erie)
                    (TFI)             Street    Report (2009, 2017)                                                                                    recycler.                                                                                               stores chemicals in drums
                                                                                                                                                                                                                                                               and generates dangerous
                                                                                                                                                                                                                                                                   waste per the City of
                                                                                                                                                                                                                                                                         Spokane.
  U80        Trans‐Tech, Inc.         2233 S.       PCB National              69825747           N/A          Airway     Spokane       No          Waste haulers and             Yes             Smelter        None           None               None            The only facility in the      Other      Outside of
                                   Garfield Road Report (2009, 2017)                                          Heights                                  recycler.                                                                                               area of interest listed as a                  area
                                                                                                                                                                                                                                                                    smelter in the PCB
                                                                                                                                                                                                                                                                 National Report (2017).
                                                                                                                                                                                                                                                                Little Information known
                                                                                                                                                                                                                                                                     about processes.
  U128     United Engineering &                      Facility database of       N/A              N/A         Spokane     Spokane       Yes                                                                                                                                                      Other      Outside of
               Foundry Co.                           WWII‐era facilities                                                                                                                                                                                                                                     area
  U106       Vera Water and            601 N.           PCB National          47754249           9382        Spokane     Spokane       Yes       Utility. No PCBs known       Not on‐site.      Generator       None           None               None                Operates 137              Other      Outside of
                  Power              Evergreen         Report (2017);                                                                              to be present at this Transformers located                                                                   transformers containing                      area
                                        Road           LimnoTech PCB                                                                                location. Operate      throughout area.                                                                       2‐43 ppm (average of
                                                      reduction report                                                                          transformers throughout                                                                                                 8 ppm).
                                                                                                                                                      the watershed.
  U31         Atlas Systems        6416 E. Main     Monsanto                    N/A              N/A         Spokane     Spokane       No
                                     Avenue     Customer Records                                              Valley




GRADIENT
                                                                                                                                                                                                                                                                                              Dec GMV Re: Opposition to Pl MILs 001429
                                                                                                                                                                                                                                                                                                                                   Page 5 of 6
                                                                                                                    Case 2:15-cv-00201-SMJ                            ECF No. 422-28 filed 01/28/20                                 PageID.23916 Page 242 of
                                                                                                                                                                                    250

                                Site Details                                                                 Location                                                  On‐site PCB Use                                                                             Users                                                                               Discharges
                                                                              WA Ecology        WA Ecology                                     Within
                                                                                                                                                               Nature of                                                          Documented        Waste Manifest            PCB‐related                                     Discharge       Discharge        Waterbody/        Additional
  Map ID           Site Name            Address           Original List      Facility Site ID Cleanup Site ID      City          County     Spokane City                            PCBs On‐site?                    Type?                                                                                 Notes
                                                                                                                                                         PCB‐related Operations                                                     Spills?          Information               Violations                                       Type            Detail         Sewershed         Discharges
                                                                                 (FS ID)          (CS ID)                                     Limits?
  U129        Washington Water          1411 East       PCB National           75513325           10412         Spokane         Spokane         Yes                                                                                                                                                                              Other      Injection and
                 Power Co.               Mission     Report (2009, 2017)                                                                                                                                                                                                                                                                     Infiltration
                                         Avenue                                                                                                                                                                                                                                                                                                  (I&I)
  U219          Kootenai Electric        2451 W.        LimnoTech PCB             N/A                N/A           Hayden       Kootenai          No         Utility. No PCBs known       Not on‐site.             Unknown            None                None                    None          No additional information
                  Cooperative            Dakota        reduction report                                                                                        to be present at this Transformers located            likely                                                                              found.
                                         Avenue                                                                                                                 location. Operate      throughout area.            generator
                                                                                                                                                            transformers throughout
                                                                                                                                                                  the watershed.
  Notes:
  CSO = Combined Sewer Overflow; ECHO = Enforcement and Compliance History Online; FTTS = Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA)/Toxic Substances Control Act (TSCA) Tracking System; HQ = Headquarters; MS4 = Municipal Separate Storm Sewer System; N/A = Not Available; NPDES = National Pollutant Discharge Elimination System; PADS = PCB Activity Database; PCB =
  Polychlorinated Biphenyl; ppm = Parts Per Million; RCRA = Resource Conservation and Recovery Act; TSCA = Toxic Substances Control Act; US EPA = United States Environmental Protection Agency; UST = Underground Storage Tank; WA Ecology = Washington State Department of Ecology.




GRADIENT
                                                                                                                                                                                                                                                                                                                             Dec GMV Re: Opposition to Pl MILs 001430
                                                                                                                                                                                                                                                                                                                                                                  Page 6 of 6
                                                                                   Case 2:15-cv-00201-SMJ                ECF No. 422-28 filed 01/28/20                   PageID.23917 Page 243 of
                                                                                                                                       250

           Table A5.3d Results of Upland PCB Site Research – Disposal
                                        Site Details                                                                 Location                                                         On‐site PCB Use                                         Discharges
                                                                                    WA Ecology        WA Ecology                                     Within
                                                                                                                                                                                                              Discharge   Discharge     Waterbody/
           Map ID      Site Name         Address         Information Source        Facility Site ID Cleanup Site ID         City       County     Spokane City Nature of PCB‐related Operations PCBs On‐site?
                                                                                                                                                                                                                Type        Detail      Sewershed
                                                                                       (FS ID)          (CS ID)                                     Limits?
           L36          Colbert                                 Landfill                 110             3035            Spokane      Spokane         No                                                        Other   Outside of area
                        Landfill
           L112       Greenacres                                 EDR;                    631               1019                                         No                                                                     Other      Outside of area
                        Landfill                                Landfill
           L113       Mica Landfill     T24N R44E               Landfill;                633               1020            Mica       Spokane           No         Not confirmed. Known to receive               No            Other      Outside of area
                                      S11, 14, MICA,     WA Ecology cleanup                                                                                        sludge from Pentzer WWTP plant.
                                        WA 99211            website details;
                                                         Riverside WWTP SIU;
                                                             SCRWRF SIU
           L40         Northside       W. 5502 Nine              EDR;                    111               2500          Spokane      Spokane           Yes        No information re: PCBs has been Not confirmed              Other        Injection and      Infiltration
                        Landfill        Mile Road               Landfill;                                                                                          identified. Operations started in                                      Infiltration (I&I)       area
                                                         WA Ecology cleanup                                                                                          1931, closed in 1991. City of
                                                            website search                                                                                         Spokane opened a new landfill at
                                                                                                                                                                    this site "recently" (as of 2002)
                                                                                                                                                                   that is still active. Old site added
                                                                                                                                                                    to the NPL in 1986 due to VOC
                                                                                                                                                                        impacts in groundwater.
           L102      Old Inland Pit                             Landfill                 632               1181          Spokane      Spokane           No                                                                     Other      Outside of area

           L135          Near                              Biosolid Disposal                                                                            No         Biosolid land application locations           No            Other      Outside of area
                       Reardan 2                                                                                                                                          for Riverside WWTP.
           L136        Near AFB                            Biosolid Disposal                                                                            No         Biosolid land application locations           No            Other      Outside of area
                                                                                                                                                                          for Riverside WWTP.
           L137        Near Dear                           Biosolid Disposal                                                                            No         Biosolid land application locations           No            Other      Outside of area
                        Park 2                                                                                                                                            for Riverside WWTP.
           Notes:
           AFB = Air Force Base; NPL = National Priorities List; PCB = Polychlorinated Biphenyl; Riverside WWTP = Riverside Park Water Reclamation Facility; SCRWRF = Spokane County Regional Water Reclamation Facility; SIU = Significant Industrial User; VOC = Volatile
           Organic Chemical; WA Ecology = Washington State Department of Ecology; WWTP = Wastewater Treatment Plant.




GRADIENT
                                                                                                                                                                                                                                             Dec GMV Re: Opposition to Pl MILs 001431
                                                                                                                                                                                                                                                                                  Page 1 of 1
Case 2:15-cv-00201-SMJ   ECF No. 422-28 filed 01/28/20   PageID.23918 Page 244 of
                                       250




 Figures




                                                 Dec GMV Re: Opposition to Pl MILs 001432
                                                                                                         Case 2:15-cv-00201-SMJ                      ECF No. 422-28 filed 01/28/20                                                              PageID.23919 Page 245 of
                                                                                                                                                                   250




p                                                                                                                                                                                               0          2,100                       4,200                               R50   "
                                                                                                                                                                                                                                                                                 /
                                                                                                                                                                                                                                                                                     / R51
                                                                                                                                                                                                                                                                                     "                                                  Upriver Dam              / R127
                                                                                                                                                                                                                                                                                                                                                                 "
                                                                                                                                                                                                                                                                                                                                                                                                                            D86   "
                                                                                                                                                                                                                                                                                                                                                                                                                                  /




                                                                                                                             D ra g o
                                                                                                                                                                                                                                                Feet




                                                                                                                                                                                                                                                                                                                                                          ®
                                                                                                                                                                                                             k
                                                                                                                                                                                                               re e
                                                                                                                                on C




                                                                                                                                                                                                        Deer C
             Spokane Reservation                                                                                                                                                                                                                                                                                                                                                                                          R87
                                                                                                                                                                                                                                                                                                                                                                       R8




                                                                                                                                 r eek
                                                                                                                                                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                                                                                                                                                                      /                                                         "
                                                                                                                                                                                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                                                                                                                                                                                   D91   "
                                                                                                                                                                                                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                                                                                                                                   / "
                                                                                                                                                                                                                                                                                                                                                                     / / R131
                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                                                D4               D6" R7
                                  /D33




                                                                                                                                                                            er
                                                                                                                                                                                                                                                                                                                                  / R3          / R5




                                                                                                                                                                              iv
                                  "                                                                                                                                                                                                                                                                                               "           "
                                                                                                                                                                                                                                                                                                                                              / "




                                                                                                                                                                           eR
                    D32    "
                           /




                                                                                                                                                                           an
                                                                                                                                                                       ok
                                                                                                                                                                                                                                                                                               / R1




                                                                                                                                                                    Sp
                                                                                                                                                                                                                                                                                               "
                                                                                                                                                                   Li
                                                                                                                                                                     ttl
                                                                                                                                                                                                                                                                                                                  / R2
                                                                                                                                                                                                                                                                                                                  "




                                                                                                                                                                   e
                                                                                                                                                                                                                                                                                                                                              Twin Lakes R10
                                                                                                                                                                                                                                                                                                                                  / R9
       Little C h




                                                                                                                                                                                                                                                                                                                                  "                   "
                                                                                                                                                                                                                                                                                                                                                      /




                                                                                                                                                                                                                                                                                                                 WA SH ING TO N
                                                                                                                                                                                                                                                                                                                                                                        D28




                                                                                                                                                                                                                                                                                                                            IDA HO
                                                                                                                                                                                                                                                                                                                                                                             "
                                                                                                                                                                                                                                                                                                                                                                             /
         am okan




                                                                                                                             / L137
                                                                                                                             "                                               "
                                                                                                                                                                             /     L36
                                                                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                                                                                              /   R15                                  U27
                                                                                                                                                                                                                                                                                                         R14
                                                                                                                                                                                                                                                                                                  R12 /"
                                                                                                                                                                                                                                                                                                       /D13
            e Cr




                                                                                                                                                                                                                                                                                            D11     "
                                                                                                                                                                                                                                                                                                    / "
                                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                  /
               eke




                                                                                                                                                                                                                                                                                                                                  / R25
                                                                                                                                                                                                                                                                                                                                  "
                                     Long Lake                                                                                                                                                                                                                              R18   / R19
                                                                                                                                                                                                                                                                                 ""
                                                                                                                                                                                                                                                                                 /
                                     Dam                                                                                                                                                                                / D64
                                                                                                                                                                                                                        "                                                                                                                                                                          Lake
                                 ®                                                                                                                                                                            R67                                 / D65
                                                                                                                                                                                                                                                  "                  D16   "
                                                                                                                                                                                                                                                                           /                                                                                                                       Hayden

     Little Falls Dam
                                                                                                                                                                                                        "
                                                                                                                                                                                                        /      R68
®
                                                                                                                                                                                              "
                                                                                                                                                                                              /         "
                                                                                                                                                                                                        /     D217                                                                           / R23
                                                                                                                                                                                                                                                                                             "                                                                 / D30
                                                                                                                                                                                                                                                                                                                                                               "                                                    / R94
                                                                                                                                                                                                                                                                                                                                                                                                                    "
       Spokane                                                                                                               / R173
                                                                                                                             "                                                                R69                                                                                                                                             / R123
                                                                                                                                                                                                                                                                                                                                              "
       River Arm
                                                                                                                                                                                                        "     / D63
                                                                                                                                                                                                        / R66 "
                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                       ee
                                                                                                                                                                                                                                  Cr
                                                                                 Long Lake
                                                                                                                                                                                                                      ea
                                                                                                                                                                                                                        dm
                                                                                                                                                                                                                             an
                                                                                                                                                                                                                                                                                                                                                                                                            / D118
                                                                                                                                                                                                                                                                                                                                                                                                            "
                                                                                                                                                                                                                  D                                                                                                                                                                         D117
                                                                                                           / R37
                                                                                                           "                                                                                                                                                                      Newman
                                                                                                                                                                                                                                                                                     Lake
                                                                                                                                                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                                                                                                                                                   /
                                                                                         Nine Mile Dam              ®                                                                                                                                                          R97
                                                                                             Nine Mile                                       / D38
                                                                                                                                             "                                                                                                                                                                                                                                                                  /D119
                                                                                                                                                                                                                                                                                                                                                                                                                "
                                                                                             Reservoir
                                                                                                                                                                                                                                                                                 D134
                                                                                                                                                                   /R39
                                                                                                                                                                   "
                                                                                                                                                                                                                                                                                 D103


                                                                                                                                           L40
                                                                                                                                                                                                                                                                           / R174
                                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                                 D104                                                          D116   "
                                                                                                                                                                                                                                                                                                                                                      /
                                                                                                                                         "                                   R544
                                                                                                                                         /D133         D43
                                                                                                                                                                                 D46                                                             R92                                                                                                             /D207
                                                                                                                                                                                                                                                                                                                                                                 "                  / D120
                                                                                                                                                                                                                                                                                                                                                                                    "




                                                                                                                                                                                                                                                                                                                                                          ®
                                                                                                                                                       "
                                                                                                                                                       /"
                                                                                                                                                        /    D44            "
                                                                                                                                                                            /"/
                                                                                                                                                                                                                                                                                        R101
                                                                                                                                                                              / D45
                                                                                                                                                                              "               Upriver
                                                                                                                                                                            "R48
                                                                                                                                                                            /                                                                   L102                                                                                                             Post Falls Dam
                               / R191
                               "                                                                                                                                                              Dam
                                                                                                                                                                                                                                                R95
                                                                                                                                                                                                                                                                                                                                                                                                                  / D122
                                                                                                                                                                                                                                                                                                                                                                                                                  "
                                                         / R170
                                                         "                                                                                                                                                                         "
                                                                                                                                                                                                                                   /                /"
                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                       /"/
                                                                                                                           D54             "
                                                                                                                                           /                           "
                                                                                                                                                                       /
                                                                                                                                                                       "
                                                                                                                                                                       / "
                                                                                                                                                                         /                              "
                                                                                                                                                                                                        /                                           "




                                                                                                                                                                                          ®
                                                                                                                                                                           "
                                                                                                                                                                           /
                                                                                                                                                                          /"
                                                                                                                                                                           "                            ""
                                                                                                                                                                                                        / / D89
                                                                                                                                                                                                         /"
                                                                                                                                                                                                          "
                                                                                                                                                                                                          /                                      R100 "
                                                                                                                                                                                                                                                      /"
                                                                                                                                                                                                                                                       /                                          / D111
                                                                                                                                                                                                                                                                                                  "
                                                                                                                    Upper Falls Dam                                  "
                                                                                                                                                                     / "
                                                                                                                                                                       /
                                                                                                                                                                       "
                                                                                                                                                                       /  "/
                                                                                                                                                                           /
                                                                                                                                                                  "
                                                                                                                                                                  /"/"
                                                                                                                                                                     / "
                                                                                                                                                                       /   "
                                                                                                                                                                           /                                            D90                                                                                                                                                                                       Coeur d'Alene Lake
                                                                                                                                                                   /"
                                                                                                                                                                   "
                                                                                                                                                                  /"
                                                                                                                                                                   / /                                                                                                                       / L112
                                                                                                                                                                                                                                                                                             "
                                                                                                                   Monroe Street Dam
                                                                                                                                                 D215 /
                                                                                                                                                      " "  "
                                                                                                                                                           /    /"
                                                                                                                                                                "    "
                                                                                                                                                                     /                                                                                                      D99




                                                                                                                                                      ®
                                                                                                                                                             "
                                                                                                                                                             / "
                                                                                                                                                               /                                                      D216




                                                                                                                                                      ®
                                                                                                                                                        /""
                                                                                                                                                          /
                                                                                                                                                          /"
                                                                                                                                                           /     "
                                                                                                                                                                 /     /"
                                                                                                                                                                       " /                             "
                                                                                                                                                                                                       /                           "
                                                                                                                                                                                                                                   /
          "
          /         L135                                   R171   "
                                                                  /
                                                                                                                                                        /D73
                                                                                                                                                        "                                                                                                                                                  Liberty Lake

                                                                                                                        / D77
                                                                                                                        "
                                                                                                    D196  "
                                                                                                          /
    LEGEND                                                                          / D82
                                                                                    "                     "
                                                                                                          /               "     "D76
                                                                                                                          / D78 /
                                                                                                         D81
    Upland Sites                                                        / L136
                                                                        "                                                        / D75
                                                                                                                                 "                                                                                                                                                                                                                                           NOTES:
                                                                                                                          "D79
                                                                                                                          /                                                                                                                                                                                                                                                  1) For site details, see Appendix 5 for a comprehensive
                                                                                                                                                                                                                                                                                                                                                                             list of sources.
      "
      /                Releases                                                                                                                                                                                                                                                                                                                                              2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                                                                             3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                                                                                                             information will be lost if copied in black and white.
                       Permitted Dischargers
      "
      /                                                                   / R172                               /D84
                                                                                                               "                                                                                                                                          / L113
                                                                                                                                                                                                                                                          "                                                  / R175
                                                                                                                                                                                                                                                                                                             "
                                                                         ""
                                                                      D203
                                                                         /                                                                                                                                                                                                                                                                                                   SOURCES:
      "
      /                Disposal                                                                                                                                                                                                                                                                                                                                              1) See Table A5.3.
                                                                                                                                                                                                                                                                                                                                                                             2) USGS, 2018.
                                                                                                                                                                                                                                                                                                                                                                             3) US Census Bureau, 2015.
                       Dam
      ®




                                                                                                                                                                                                                                                                                                                                                                             4) US Census Bureau, 2016a,b.
                                                                                                                                                                                                                                                                                                                                                                             5) WA Ecology, 2017f-h.
                       Spokane City Boundary
                                                                                                                                                                                                                                                                                                                                                                                      0            1.75          3.5
                       Other City Boundary
                                                                                                                                                                                                                                                                                                                                                                                                                     Miles
                                                                                                                                                                                                                                                                     / D200
                                                                                                                                                                                                                                                                     "
                       County Boundary

                       State Boundary                                                                                                                                                                                                                                                                                                                                                                                   FIGURE
                                                                                                                                                                                                                                                                                                                                                      Upland PCB Sites Overview
                                                                                                                                                                                                                                                                                                                                                                                                                         A5.1
                                                                                                                                                                                         Ha




                       Approximate Riverside WWTP                                                                                                                                                                                                 R ock
                                                                                                                                                                                            ng




                                                                                                                                                                                                                                                          Cr
                                                                                                                                                                                                                                                            ee
                       Biosolids Application Locations
                                                                                                                                                                                              ma




                                                                                                                    / D198
                                                                                                                    "                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                                                                                                                                      D201
                                                                                                                                                                                              nC




                                                                                                                                                                                                                                                                                                                                                                  Spokane, Washington                                             "
                                                                                                                                                                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                                                                                                                                                       Date: 11/13/2019
                                                                                                                                                                                                ree
                                                                                                                                                                                                   k




                                                                                                                                                                                                                                                                                                                                                                Dec GMV Re: Opposition to Pl MILs 001433
                                                                                     Case 2:15-cv-00201-SMJ        ECF No. 422-28 filed 01/28/20                                                 PageID.23920 Page 246 of
                                                                                                                                 250




p                                                                                                                                                  0          2,100                     4,200                         R50   "
                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                / R51
                                                                                                                                                                                                                                "                                           Upriver Dam             / R127
                                                                                                                                                                                                                                                                                                    "




                                                                                                       D ra g o
                                                                                                                                                                                                 Feet




                                                                                                                                                                                                                                                                                              ®
                                                                                                                                                                k
                                                                                                                                                                  re e
                                                                                                         on C




                                                                                                                                                           Deer C
             Spokane Reservation                                                                                                                                                                                                                                                                                                                            R87
                                                                                                                                                                                                                                                                                                        R8




                                                                                                           r eek
                                                                                                                                                                                                                                                                                                          "
                                                                                                                                                                                                                                                                                                          /                                                       "
                                                                                                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                                         /"
                                                                                                                                                                                                                                                                                                         " / R131
                                                                                                                                                                                                                                                                                                          R7




                                                                                                                                    er
                                                                                                                                                                                                                                                                        / R3              / R5




                                                                                                                                      iv
                                                                                                                                                                                                                                                                        "                 "




                                                                                                                                   eR
                                                                                                                                   an
                                                                                                                               ok
                                                                                                                                                                                                                                          / R1




                                                                                                                            Sp
                                                                                                                                                                                                                                          "
                                                                                                                           Li
                                                                                                                             ttl
                                                                                                                                                                                                                                                        / R2
                                                                                                                                                                                                                                                        "




                                                                                                                           e
                                                                                                                                                                                                                                                                                  Twin Lakes R10
                                                                                                                                                                                                                                                                        / R9
       Little C h




                                                                                                                                                                                                                                                                        "                 "
                                                                                                                                                                                                                                                                                          /




                                                                                                                                                                                                                                                       WA SH ING TO N
                                                                                                                                                                                                                                                                  IDA HO
         am okan




                                                                                                                                                                                                                                                                    / R15
                                                                                                                                                                                                                                                                    "
                                                                                                                                                                                                                                          R12 / R14
                                                                                                                                                                                                                                            / "
            e Cr




                                                                                                                                                                                                                                            "
               eke




                                                                                                                                                                                                                                                                        / R25
                                                                                                                                                                                                                                                                        "
                                 Long Lake                                                                                                                                                                            R18    / R19
                                                                                                                                                                                                                            ""
                                                                                                                                                                                                                            /
                                 Dam                                                                                                                                                                                                                                                                                                 Lake
                                                                                                                                                                                                                                                                                                                                     Hayden
                             ®                                                                                                                                     R67
     Little Falls Dam
                                                                                                                                                           "
                                                                                                                                                           /
                                                                                                                                                           "
                                                                                                                                                           /       R68
                                                                                                                                                 "
                                                                                                                                                 /                                                                                      / R23
                                                                                                                                                                                                                                        "                                                                                                             / R94
®
                                                                                                                                                                                                                                                                                  / R123                                                              "
       Spokane                                                                                         / R173
                                                                                                       "                                         R69
                                                                                                                                                           / R66
                                                                                                                                                           "
                                                                                                                                                                                                                                                                                  "
       River Arm                                                                                                                                                                             k
                                                                                                                                                                                        ee
                                                                                                                                                                                   Cr
                                                                                                                                                                              an
                                                             Long Lake                                                                                                     dm
                                                                                                                                                                     D   ea
                                                                                       / R37
                                                                                       "                                                                                                                                    Newman
                                                                                                                                                                                                                               Lake

                                                                     Nine Mile Dam              ®
                                                                         Nine Mile
                                                                         Reservoir
                                                                                                                           /R39
                                                                                                                           "

                                                                                                                                                                                                                      / R174
                                                                                                                                                                                                                      "
                                                                                                                                     R544




                                                                                                                                                                                                                                                                                              ®
                                                                                                                               "
                                                                                                                               /
                                                                                                                           R48 /
                                                                                                                               "                 Upriver                                                    R97                                                                                     Post Falls Dam
                           / R191
                           "                                                                                                                     Dam
                                             / R170                                                                                                                                 "
                                                                                                                                                                                    /            R95    / / R101
                                                                                                                                                                                                        "
                                             "
                                                                                                                               "
                                                                                                                               /
                                                                                                                               "
                                                                                                                               /            "
                                                                                                                                            /                                      R92               / "
                                                                                                                                                                                                     "




                                                                                                                                             ®
                                                                                                                                             "
                                                                                                                                             /             "
                                                                                                                                                           /                                      R100 "
                                                                                                                                                                                                       /
                                                                                                Upper Falls Dam
                                                                                                                                     "
                                                                                                                                     /" "
                                                                                                                                        /
                                                                                                                                       /" / "
                                                                                                                                          "  "
                                                                                                                                             /
                                                                                                                                             /
                                                                                                                                        / "
                                                                                                                                          /                                                                                                                                                                                                         Coeur d'Alene Lake
                                                                                                                                     /"
                                                                                                                                      /""
                                                                                                                                        /
                                                                                               Monroe Street Dam
                                                                                                                                   /"
                                                                                                                                   "    /



                                                                                                                    ®
                                                                                                                    ®
                                                                                                                       "
                                                                                                                       /
                                                                                                                      ""
                                                                                                                      //            "
                                                                                                                                    /     "
                                                                                                                                          /               "
                                                                                                                                                          /
                                               R171   "
                                                      /                                                                                                                                                                                          Liberty Lake




                                                                                                                                                                                                                                                                                                               NOTES:
                                                                                                                                                                                                                                                                                                               1) For site details, see Appendix 5 for a comprehensive
                                                                                                                                                                                                                                                                                                               list of sources.
                                                                                                                                                                                                                                                                                                               2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                               3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                                               information will be lost if copied in black and white.

                                                          / R172
                                                          "                                                                                                                                                                                        / R175
                                                                                                                                                                                                                                                   "
    LEGEND                                                                                                                                                                                                                                                                                                     SOURCES:
                                                                                                                                                                                                                                                                                                               1) See Table A5.3.
    Upland Sites                                                                                                                                                                                                                                                                                               2) USGS, 2018.
                                                                                                                                                                                                                                                                                                               3) US Census Bureau, 2015.
                                                                                                                                                                                                                                                                                                               4) US Census Bureau, 2016a,b.
      "
      /              Releases                                                                                                                                                                                                                                                                                  5) WA Ecology, 2017f-h.

                     Dam
      ®




                                                                                                                                                                                                                                                                                                                        0           1.75           3.5
                     Spokane City Boundary                                                                                                                                                                                                                                                                                                             Miles

                     Other City Boundary

                     County Boundary
                                                                                                                                                                                                                                                                                           Upland PCB Sites Overview                                      FIGURE
                                                                                                                                                                                                                                                                                                   Releases
                                                                                                                                                                                                                                                                                                                                                          A5.2a
                                                                                                                                            Ha




                                                                                                                                                                                                   R ock
                                                                                                                                               ng




                                                                                                                                                                                                           Cr
                     State Boundary                                                                                                                                                                          ee
                                                                                                                                                 ma




                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                                                                                      D201
                                                                                                                                                 nC




                                                                                                                                                                                                                                                                                                     Spokane, Washington                                 Date: 11/13/2019
                                                                                                                                                   ree
                                                                                                                                                      k




                                                                                                                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 001434
                                                                                 Case 2:15-cv-00201-SMJ                       ECF No. 422-28 filed 01/28/20                                                              PageID.23921 Page 247 of
                                                                                                                                            250




p                                                                                                                                                                           0            2,100                      4,200                                                                                  Upriver Dam
                                                                                                                                                                                                                                                                                                                                                                                            D86   "
                                                                                                                                                                                                                                                                                                                                                                                                  /




                                                                                                  D ra g o
                                                                                                                                                                                                                         Feet




                                                                                                                                                                                                                                                                                                                              ®
                                                                                                                                                                                            k
                                                                                                                                                                                              re e
                                                                                                      on C




                                                                                                                                                                                       Deer C
             Spokane Reservation




                                                                                                       r eek
                                                                                                                                                                                                                                                                                                                                                                                                  D91    "
                                                                                                                                                                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                                                                                                     / D6
                                                                                                                                                                                                                                                                                                                                     "
                              /D33                                                                                                                                                                                                                                                                               / D4




                                                                                                                                                       eriv
                              "                                                                                                                                                                                                                                                                                  "




                                                                                                                                                      eR
                    D32   "
                          /




                                                                                                                                                      an
                                                                                                                                                  ok
                                                                                                                                               Sp
                                                                                                                                                ttl
                                                                                                                                              Li




                                                                                                                                              e
                                                                                                                                                                                                                                                                                                                 Twin Lakes
       Little C h




                                                                                                                                                                                                                                                                                       WA SH ING TO N
                                                                                                                                                                                                                                                                                                                                             / D28




                                                                                                                                                                                                                                                                                                  IDA HO
                                                                                                                                                                                                                                                                                                                                             "
         am okan




                                                                                                                                                                                                                                                                            / D13
            e Cr




                                                                                                                                                                                                                                                                            "
                                                                                                                                                                                                                                                                  D11   "
                                                                                                                                                                                                                                                                        /
               eke




                                  Long Lake
                                  Dam                                                                                                                                                                   / D64
                                                                                                                                                                                                        "                                        / D16
                                                                                                                                                                                                                                                                                                                                                                   Lake
                              ®                                                                                                                                                                                             / D65
                                                                                                                                                                                                                            "                    "                                                                                                                 Hayden

®    Little Falls Dam                                                                                                                                                           D217   "
                                                                                                                                                                                       /                                                                                                                                          / D30
                                                                                                                                                                                                                                                                                                                                  "
       Spokane
       River Arm                                                                                                                                                                                        / D63k
                                                                                                                                                                                                        "
                                                                                                                                                                                                                    ee
                                                                                                                                                                                                               Cr
                                                         Long Lake
                                                                                                                                                                                                     ea
                                                                                                                                                                                                       dm
                                                                                                                                                                                                          an
                                                                                                                                                                                                                                                                                                                                                                            / D118
                                                                                                                                                                                                                                                                                                                                                                            "
                                                                                                                                                                                                 D                                                      Newman                                                                                              D117   "
                                                                                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                           Lake

                                                                 Nine Mile Dam           ®
                                                                     Nine Mile                                     / D38
                                                                                                                   "                                                                                                                                                                                                                                                            /D119
                                                                                                                                                                                                                                                                                                                                                                                "
                                                                     Reservoir




                                                                                                                                                                                                                                                                                                                  D116   "
                                                                                                                                                                                                                                                                                                                         /
                                                                                                               "
                                                                                                               /D133                                                                                                                                                                                                                /D207
                                                                                                                                                               D46
                                                                                                                                                                                                                                                                                                                                    "               / D120
                                                                                                                                                                                                                                                                                                                                                    "




                                                                                                                                                                                                                                                                                                                              ®
                                                                                                                                 /"D44
                                                                                                                                 "
                                                                                                                              D43 /
                                                                                                                                                              "
                                                                                                                                                              /
                                                                                                                                                              / D45
                                                                                                                                                              "           Upriver
                                                                                                                                                                                                                              D103                                                                                                  Post Falls Dam
                                                                                                                     D54
                                                                                                                                                                          Dam
                                                                                                                                                                                                                            D104   D134
                                                                                                                                                                                                                                      /                                                                                                                                           / D122
                                                                                                                                                                                                                                                                                                                                                                                  "
                                                                                                                 "
                                                                                                                 /                                                                     "
                                                                                                                                                                                       /                                              "




                                                                                                                                                                      ®
                                                                                                                                                                                        "/ D89
                                                                                                                                                                                        /"
                                                                                                                                                                                         "
                                                                                                                                                                                         /                                            / D99
                                                                                                                                                                                                                                      "                                 / D111
                                                                                                                                                                                                                                                                        "
                                                                                           Upper Falls Dam                                                       / /
                                                                                                                                                                 "  "                          D90
                                                                                                                                                                     "
                                                                                                                                                                     /                                                                                                                                                                                                            Coeur d'Alene Lake

                                                                                                                           D215   "                    ""
                                                                                                                                                       //
                                                                                        Monroe Street Dam                         /     ""
                                                                                                                                         /"



                                                                                                                                  ®
                                                                                                                                           /"
                                                                                                                                            /                                                        D216




                                                                                                                                  ®
                                                                                                                                        /"
                                                                                                                                         /                         "
                                                                                                                                                                   /                                            "
                                                                                                                                                                                                                /
                                                                                                                                      / D73
                                                                                                                                      "                                                                                                                                          Liberty Lake

                                                                                              / D77
                                                                                              "
                                                                            D196  "
                                                                                  /
                                                            / D82
                                                            "                     "
                                                                                  /             "     "D76
                                                                                                / D78 /
                                                                                 D81
                                                                                                       / D75
                                                                                                       "                                                                                                                                                                                                                                     NOTES:
                                                                                                "D79
                                                                                                /                                                                                                                                                                                                                                            1) For site details, see Appendix 5 for a comprehensive
                                                                                                                                                                                                                                                                                                                                             list of sources.
                                                                                                                                                                                                                                                                                                                                             2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                                             3) The original figure was produced in color. Significant
                                                                                                                                                                                                                                                                                                                                             information will be lost if copied in black and white.
                                                                                       /D84
                                                                                       "
    LEGEND                                        D203
                                                     "
                                                     /
                                                                                                                                                                                                                                                                                                                                             SOURCES:
    Upland Sites                                                                                                                                                                                                                                                                                                                             1) See Table A5.3.
                                                                                                                                                                                                                                                                                                                                             2) USGS, 2018.
                                                                                                                                                                                                                                                                                                                                             3) US Census Bureau, 2015.
      "
      /               Permitted Dischargers                                                                                                                                                                                                                                                                                                  4) US Census Bureau, 2016a,b.
                                                                                                                                                                                                                                                                                                                                             5) WA Ecology, 2017f-h.
                      USGS Stream Gage Location
      ®




                                                                                                                                                                                                                                                                                                                                                      0            1.75          3.5
                      Spokane City Boundary                                                                                                                                                                                                                                                                                                                                          Miles
                                                                                                                                                                                                                                               / D200
                                                                                                                                                                                                                                               "
                      Other City Boundary

                      County Boundary
                                                                                                                                                                                                                                                                                                                         Upland PCB Sites Overview                                      FIGURE
                                                                                                                                                                                                                                                                                                                           Permitted Dischargers
                                                                                                                                                                                                                                                                                                                                                                                        A5.2b
                                                                                                                                                                     Ha




                                                                                                                                                                                                                            R ock
                                                                                                                                                                        ng




                                                                                                                                                                                                                                    Cr
                      State Boundary                                                                                                                                                                                                  ee
                                                                                                                                                                          ma




                                                                                         / D198
                                                                                         "                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                                                                      D201
                                                                                                                                                                          nC




                                                                                                                                                                                                                                                                                                                                     Spokane, Washington                                          "
                                                                                                                                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                                                                                                                       Date: 11/13/2019
                                                                                                                                                                            ree
                                                                                                                                                                               k




                                                                                                                                                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 001435
                                                                                        Case 2:15-cv-00201-SMJ              ECF No. 422-28 filed 01/28/20                                                     PageID.23922 Page 248 of
                                                                                                                                          250




p

                                                                                                   D ra g o




                                                                                                                                                                             k
                                                                                                                                                                               re e
                                                                                                     on C




                                                                                                                                                                        Deer C
             Spokane Reservation




                                                                                                       r eek




                                                                                                                                                eriv
                                                                                                                                               eR
                                                                                                                                               an
                                                                                                                                            ok
                                                                                                                                        Sp
                                                                                                                                         ttl
                                                                                                                                       Li




                                                                                                                                       e
                                                                                                                                                                                                                                                                                      Twin Lakes
       Little C h




                                                                                                                                                                                                                                                                  WA SH ING TO N
                                                                                                                                                                                                                                                                             IDA HO
                                                                                                   / L137
         am okan




                                                                                                   "                                             / L36
                                                                                                                                                 "
            e Cr
               eke




                                 Long Lake
                                 Dam                                                                                                                                                                                                                                                                                                   Lake
                                                                                                                                                                                                                                                                                                                                       Hayden
                            ®
®    Little Falls Dam
       Spokane
       River Arm                                                                                                                                                                                          k
                                                                                                                                                                                                     ee
                                                                                                                                                                                                Cr
                                                                                                                                                                                           an
                                                                Long Lake                                                                                                               dm
                                                                                                                                                                                  D   ea
                                                                                                                                                                                                                                         Newman
                                                                                                                                                                                                                                            Lake

                                                                        Nine Mile Dam         ®
                                                                            Nine Mile
                                                                            Reservoir




                                                                                                               "
                                                                                                               / L40




                                                                                                                                                                                                                                                                                                   ®
                                                                                                                                                              Upriver                                                                                                                                   Post Falls Dam
                                                                                                                                                              Dam
                                                                                                                                                                                                                         "
                                                                                                                                                                                                                         /        L102




                                                                                                                                                          ®
                                                                                                                                                                                                                                                                                                                                                      Coeur d'Alene Lake
                                                                                                                                                                                                                                                   / L112
                                                                                                                                                                                                                                                   "
                                                                                                                                  Upper




                                                                                                                                ®
                                                                                                                                ®
                                                                                                                       Monroe   Falls Dam
          / L135
          "                                                                                                                                                                                                                                                 Liberty Lake
                                                                                                                       Street
                                                                                                                        Dam




                                                       / L136
                                                       "                                                                                                                                                                                                                                                         NOTES:
                                                                                                                                                                                                                                                                                                                 1) For site details, see Appendix 5 for a comprehensive
                                                                                                                                                                                                                                                                                                                 list of sources.
    LEGEND                                                                                                                                                                                                                                                                                                       2) All site features and locations are approximate.
                                                                                                                                                                                                                                                                                                                 3) The original figure was produced in color. Significant
    Upland Sites                                                                                                                                                                                                                                                                                                 information will be lost if copied in black and white.
                                                                                                                                                                                                                       / L113
                                                                                                                                                                                                                       "
      "
      /              Disposal                                                                                                                                                                                                                                                                                    SOURCES:
                                                                                                                                                                                                                                                                                                                 1) See Table A5.3.
                     USGS Stream Gage Location                                                                                                                                                                                                                                                                   2) USGS, 2018.
      ®




                                                                                                                                                                                                                                                                                                                 3) US Census Bureau, 2015.
                                                                                                                                                                                                                                                                                                                 4) US Census Bureau, 2016a,b.
                     Spokane City Boundary                                                                                                                                                                                                                                                                       5) WA Ecology, 2017f-h.

                                                                                                                                                                                                                                                                                                                          0           1.75           3.5
                     Other City Boundary
                                                                                                                                                                                                                                                                                                                                                         Miles
                     County Boundary

                     State Boundary                                                                                                                                                                                                                                                           Upland PCB Sites Overview                                     FIGURE
                                                                                                                                                                                                                                                                                                      Disposal
                                                                                                                                                                                                                                                                                                                                                            A5.2c
                                                                                                                                                         Ha




                     Approximate Riverside WWTP                                                                                                                                                                R ock
                                                                                                                                                            ng




                                                                                                                                                                                                                       Cr
                                                                                                                                                                                                                         ee
                     Biosolids Application Locations
                                                                                                                                                              ma




                                                                                                                                                                                                                              k
                                                                                                                                                              nC




                                                                                                                                                                                                                                                                                                         Spokane, Washington                               Date: 11/13/2019
                                                                                                                                                                ree
                                                                                                                                                                   k




                                                                                                                                                                                                                                                                                                       Dec GMV Re: Opposition to Pl MILs 001436
Case 2:15-cv-00201-SMJ           ECF No. 422-28 filed 01/28/20             PageID.23923 Page 249 of
                                               250




 January 17, 2020

 Tom Goutman, Esq.
 Shook, Hardy & Bacon L.L.P.
 2001 Market Street, #3000
 Philadelphia, PA 19103

 Re:     Herman Expert Report Clarification in the Matter of "City of Spokane v. Monsanto Company, et al."

 Dear Mr. Goutman:
 In my expert report dated November 14, 2019, I stated "The two most widely cited studies that reported
 detailed and quantitative PCB congener compositions for the PCB Aroclor mixtures sold by Monsanto are
 Frame et al. (1996) and Rushneck et al. (2004)" (Herman, 2019, p. 18). Based on these analyses, I stated
 that the Weight Percentage of PCB 11 in High Production Volume Aroclors is "ND – 0.018%" and the
 Weight Percentage of PCB 11 in Low Production Volume Aroclors is "ND – 0.16%" (Herman, 2019, p. 20;
 Table 2.3). These statements in my report need to be clarified as follows.
 The PCB congener compositions reported by Frame et al. (1996) were based on measurements of both
 Aroclors manufactured and sold by Monsanto for use in commerce, as well as measurements of third-party
 standards provided by AccuStandard and by Supelco. Out of the samples analyzed by Frame et al. (1996),
 PCB 11 was not detected in any of the Aroclor batches or lots manufactured and sold by Monsanto for use
 in commerce. PCB 11 was only detected by Frame et al. (1996) at a weight percentage of 0.16% in a single
 standard lot provided by AccuStandard. Rushneck et al. (2004) only analyzed standard lots provided by
 AccuStandard and did not analyze any Aroclors manufactured and sold by Monsanto for use in commerce.
 Therefore, it is important to clarify that PCB 11 was not detected in any Aroclor manufactured and sold by
 Monsanto for use in commerce by either Frame et al. (1996) or Rushneck et al. (2004).
 This clarification is particularly important in the context of Dr. Coghlan's rebuttal report dated December
 17, 2019, in which Dr. Coghlan claimed that "the quantity of PCB-11 in Aroclor mixtures may be 1,000
 times to 10,000 times higher than the levels found in consumer or commercial products" (Coghlan, 2019,
 p. 8). This statement by Dr. Coghlan and subsequent statements to this effect are inaccurate as neither of
 the most widely cited studies of PCB congener compositions in Aroclors (Frame et al. [1996] and Rushneck
 et al. [2004]) found PCB 11 in Aroclor mixtures manufactured by Monsanto for use in commerce.
 The clarification provided here applies to several sections of my expert report (Herman, 2019) where "PCB
 Congeners Strongly Indicative of Byproduct PCBs" was discussed, i.e., Section 2.2.4, Table 2.3, and the
 supporting material in Attachment 3. It does not, however, affect my opinions or conclusions.
 Sincerely yours,
 GRADIENT




 Kurt Herman, M.Eng., P.G.
 Principal
 email: kherman@gradientcorp.com



                                                                 Dec GMV Re: Opposition to Pl MILs 001437
Case 2:15-cv-00201-SMJ          ECF No. 422-28 filed 01/28/20           PageID.23924 Page 250 of
                                              250
References

Coghlan, KM. [Environmental Health & Engineering, Inc.]. 2019. "Rebuttal Report of Kevin M. Coghlan,
M.S., C.I.H. in Regards to Expert Reports by Maureen Reitman, Sc.D., John P. Woodyard, P.E. and Kurt
Herman, M. Eng., P.G. in the Matter of The City of Spokane v. Monsanto Company, et al." Report to Baron
& Budd, Dallas, TX. 36p., December 17.

Frame, GM; Cochran, JW; Bowadt, SS. 1996. "Complete PCB congener distributions for 17 Aroclor
mixtures determined by 3 HRGC systems optimized for comprehensive, quantitative, congener-specific
analysis." J. High Resolut. Chromatogr. 19(12):657-668.

Herman, K. [Gradient]. 2019. "Evaluation of the Sources, Fate, and Transport of Polychlorinated Biphenyls
(PCBs) and Other Substances in the Spokane River Watershed." Report to Monsanto Co.; Solutia, Inc.;
Pharmacia LLC. 248p., November 14.

Rushneck, DR; Beliveau, A; Fowler, B; Hamilton, C; Hoover, D; Kaye, K; Berg, M; Smith, T; Telliard,
WA; Roman, H; Ruder, E; Ryan, L. 2004. "Concentrations of dioxin-like PCB congeners in unweathered
Aroclors by HRGC/HRMS using EPA Method 1668A." Chemosphere 54(1):79-87. doi: 10.1016/S0045-
6535(03)00664-7.




                                                                                                          2
                                                               Dec GMV Re: Opposition to Pl MILs 001438
